Exhibit 10.1

[Execution]

 

--------------------------------------------------------------------------------

$725,000,000

AMENDED AND RESTATED CREDIT AGREEMENT,

dated November 21, 2006,

among

WINN-DIXIE STORES, INC. AND CERTAIN OF ITS SUBSIDIARIES,

as Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as Lenders,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

BANK OF AMERICA, NA

and

MERRILL LYNCH CAPITAL, A DIVISION OF

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.,

as Co-Documentation Agents

GENERAL ELECTRIC CAPITAL CORPORATION

and

GMAC COMMERCIAL FINANCE LLC,

as Co-Syndication Agents

CITIBANK, NA

and

WELLS FARGO FOOTHILL, LLC,

as Senior Managing Agents

 

--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.1

 

Defined Terms

   2

SECTION 1.2

 

Use of Defined Terms

   46

SECTION 1.3

 

Cross-References

   46

SECTION 1.4

 

Accounting and Financial Determinations

   46

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES AND LETTERS OF CREDIT

  

SECTION 2.1

 

Commitments

   47

SECTION 2.1.1

 

Revolving Loan Commitments and Swing Line Loan Commitment

   47

SECTION 2.1.2

 

Subfacility Letter of Credit Commitment; Existing Letters of Credit.

   50

SECTION 2.1.3

 

Standby Letter of Credit Commitment.

   51

SECTION 2.2

 

Increase and Reduction of Revolving Loan Limit and Maximum Credit

   52

SECTION 2.2.1

 

Option to Increase the Maximum Credit

   52

SECTION 2.2.2

 

Reduction of Maximum Credit, Swing Line Loan Limit, Revolving B Loan Limit and
Letter of Credit Limit

   54

SECTION 2.3

 

Borrowing Procedures

   54

SECTION 2.3.1

 

Borrowing Procedure

   55

SECTION 2.3.2

 

Swing Line Loans.

   55

SECTION 2.4

 

Continuation and Conversion Elections

   56

SECTION 2.5

 

Funding

   56

SECTION 2.6

 

Issuance Procedures

   56

SECTION 2.6.1

 

Other Lenders’ Participation

   57

SECTION 2.6.2

 

Disbursements

   57

SECTION 2.6.3

 

Reimbursement

   57

SECTION 2.6.4

 

Deemed Disbursements

   58

SECTION 2.6.5

 

Nature of Reimbursement Obligations

   58

SECTION 2.7

 

Register.

   59

SECTION 2.8

 

Joint and Several Liability

   59

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

  

SECTION 3.1

 

Repayments and Prepayments

   59

SECTION 3.1.1

 

Repayments and Prepayments

   59

SECTION 3.2

 

Interest Provisions

   60

SECTION 3.2.1

 

Rates

   60

SECTION 3.2.2

 

Default Rates

   61

SECTION 3.2.3

 

Payment Dates

   61

SECTION 3.3

 

Fees

   62

SECTION 3.3.1

 

Unused Line Fees

   62

SECTION 3.3.2

 

Agent’s Fees

   62

 

i



--------------------------------------------------------------------------------

SECTION 3.3.3

 

Subfacility Letter of Credit Fee

   62

SECTION 3.3.4

 

Standby Letter of Credit Fee

   63

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS; COLLECTION AND ADMINISTRATION

  

SECTION 4.1

 

LIBO Rate Lending Unlawful

   63

SECTION 4.2

 

Deposits Unavailable; Market Disruptions

   63

SECTION 4.3

 

Increased LIBO Rate Loan Costs, etc.

   63

SECTION 4.4

 

Funding Losses

   64

SECTION 4.5

 

Increased Capital Costs

   64

SECTION 4.6

 

Taxes

   64

SECTION 4.7

 

Payments, Computations, etc.

   66

SECTION 4.8

 

Sharing of Payments

   66

SECTION 4.9

 

Setoff

   67

SECTION 4.10

 

Defaulting Lenders

   67

SECTION 4.11

 

Replacement of Lenders

   68

SECTION 4.12

 

Bank Products

   68

SECTION 4.13

 

Application of Proceeds Prior to an Event of Default

   69

SECTION 4.14

 

Borrowers’ Loan Account; Statements

   70

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND INITIAL CREDIT EXTENSIONS

SECTION 5.1

 

Effectiveness and Initial Credit Extension

   71

SECTION 5.1.1

 

Executed Counterparts.

   71

SECTION 5.1.2

 

Refinancing of Outstanding Indebtedness, etc.

   71

SECTION 5.1.3

 

Resolutions, etc.

   71

SECTION 5.1.4

 

Closing Fees, Expenses, etc.

   71

SECTION 5.1.5

 

Financial Information. .

   72

SECTION 5.1.6

 

Collateral Information.

   72

SECTION 5.1.7

 

Collateral Access Agreements

   72

SECTION 5.1.8

 

Blocked Account Agreements.

   72

SECTION 5.1.9

 

Securities Control Agreements.

   72

SECTION 5.1.10

 

Processor Letters.

   73

SECTION 5.1.11

 

Security Agreement

   73

SECTION 5.1.12

 

Pledge Agreements.

   73

SECTION 5.1.13

 

Evidence of Transfer of Real Property and Leasehold Property to Real Estate
Borrowers

   73

SECTION 5.1.14

 

Mortgages and Related Documents

   73

SECTION 5.1.15

 

Leasehold Mortgages and Related Documents

   74

SECTION 5.1.16

 

Opinions of Counsel

   75

SECTION 5.1.17

 

Filings.

   75

SECTION 5.1.18

 

Solvency, etc

   75

SECTION 5.1.19

 

UCC Searches

   75

SECTION 5.1.20

 

Insurance. .

   76

SECTION 5.1.21

 

Excess Availability

   76

SECTION 5.1.22

 

No Material Adverse Change

   76

SECTION 5.1.23

 

Inactive Subsidiaries. .

   76

SECTION 5.1.24

 

Bankruptcy Matters.

   76

SECTION 5.2

 

All Credit Extensions

   77

SECTION 5.2.1

 

Compliance with Warranties, No Default, etc.

   77

SECTION 5.2.2

 

Credit Extension Request, etc.

   78

SECTION 5.2.3

 

Satisfactory Legal Form

   78

 

ii



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.1

 

Organization, etc.

   78

SECTION 6.2

 

Due Authorization, Non-Contravention, etc.

   78

SECTION 6.3

 

Government Approval, Regulation, etc.

   78

SECTION 6.4

 

Validity, etc.

   79

SECTION 6.5

 

Financial Information

   79

SECTION 6.6

 

No Material Adverse Change

   79

SECTION 6.7

 

Litigation.

   79

SECTION 6.8

 

Subsidiaries

   79

SECTION 6.9

 

Ownership of Properties

   80

SECTION 6.10

 

Taxes

   80

SECTION 6.11

 

Pension and Welfare Plans

   80

SECTION 6.12

 

Environmental Warranties

   80

SECTION 6.13

 

Accuracy of Information

   81

SECTION 6.14

 

Regulations U and X

   81

SECTION 6.15

 

Solvency

   81

SECTION 6.16

 

Capitalization

   82

SECTION 6.17

 

Compliance with Laws; Authorizations

   82

SECTION 6.18

 

No Contractual or Other Restrictions

   82

SECTION 6.19

 

Absence of Any Undisclosed Liabilities

   83

SECTION 6.20

 

Intellectual Property

   83

SECTION 6.21

 

Priority of Security Interests

   83

SECTION 6.22

 

Material Contracts

   83

SECTION 6.23

 

Intentionally Deleted

   83

SECTION 6.24

 

Accounts.

   83

SECTION 6.25

 

Intentionally Deleted

   84

SECTION 6.26

 

Labor Disputes.

   84

SECTION 6.27

 

Distribution Centers

   84

SECTION 6.28

 

Credit Card Issuers and Credit Card Processors

   84

SECTION 6.29

 

Payable Practices

   84

SECTION 6.30

 

Borrowing Base Assets

   84

SECTION 6.31

 

Anti-Terrorism Laws

   84

SECTION 6.32

 

HIPAA Compliance.

   85

SECTION 6.33

 

Compliance with Health Care Laws

   85

SECTION 6.34

 

Farm Products, etc.

   86

SECTION 6.35

 

Plan of Reorganization and Confirmation Order.

   86

ARTICLE VII

COVENANTS

 

SECTION 7.1

 

Affirmative Covenants

   87

SECTION 7.1.1

 

Financial Information, Reports, Notices, etc.

   87

SECTION 7.1.2

 

Maintenance of Existence; Compliance with Laws, etc.

   90

SECTION 7.1.3

 

Maintenance of Properties

   90

SECTION 7.1.4

 

Insurance

   90

SECTION 7.1.5

 

Books and Records

   91

 

iii



--------------------------------------------------------------------------------

SECTION 7.1.6

  

Environmental Law Covenant

   91

SECTION 7.1.7

  

Use of Proceeds

   91

SECTION 7.1.8

  

Future Guarantors, Security, etc.

   91

SECTION 7.1.9

  

Conduct of Business; Separate Existence; Maintenance of Authorizations

   92

SECTION 7.1.10

  

Standby Letters of Credit

   92

SECTION 7.1.11

  

Offsite Books and Records

   92

SECTION 7.1.12

  

Eligible Borrowing Base Assets

   92

SECTION 7.1.13

  

Agricultural Products.

   93

SECTION 7.1.14

  

Credit Card Agreements

   94

SECTION 7.1.15

  

Post-Closing Deliveries

   94

SECTION 7.2

  

Negative Covenants

   95

SECTION 7.2.1

  

Business Activities

   95

SECTION 7.2.2

  

Indebtedness

   96

SECTION 7.2.3

  

Liens

   99

SECTION 7.2.4

  

Financial Condition

   101

SECTION 7.2.5

  

Investments

   101

SECTION 7.2.6

  

Restricted Payments, etc.

   103

SECTION 7.2.7

  

Changes to Fiscal Year

   103

SECTION 7.2.8

  

[Intentionally Deleted]

   103

SECTION 7.2.9

  

Issuance of Capital Securities

   103

SECTION 7.2.10

  

Consolidation, Merger, Dissolution, etc.

   103

SECTION 7.2.11

  

Permitted Dispositions

   104

SECTION 7.2.12

  

[Intentionally Omitted]

   106

SECTION 7.2.13

  

Transactions with Affiliates

   106

SECTION 7.2.14

  

Restrictive Agreements, etc.

   106

SECTION 7.2.15

  

Sale and Leaseback

   106

SECTION 7.2.16

  

Collateral Access Agreements

   106

SECTION 7.2.17

  

Credit Card Issuers and Credit Card Processors

   107

SECTION 7.2.18

  

Accounts; Investment Property.

   107

SECTION 7.2.19

  

Confirmation Order

   107

SECTION 7.3

  

Collateral Reporting and Covenants.

   107

SECTION 7.3.1

  

Collateral Reporting.

   107

SECTION 7.3.2

  

Inventory Covenants

   108

SECTION 7.3.3

  

Pharmacy Scripts Covenants

   109

SECTION 7.3.4

  

Pharmacy Receivables Covenants.

   109

SECTION 7.3.5

  

Credit Card Receivables Covenants

   110

SECTION 7.3.6

  

Real Property and Leasehold Property Covenants

   111

SECTION 7.3.7

  

Power of Attorney

   111

SECTION 7.3.8

  

Right to Cure

   112

SECTION 7.3.9

  

Access to Premises/Field Audits

   112

SECTION 7.4

  

Majority Accounts.

   112

SECTION 7.4.1

  

Maintaining Majority Accounts

   112

SECTION 7.4.2

  

Disposition of Funds

   113

SECTION 7.5

  

Real Estate Borrower Covenants.

   113

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1

  

Listing of Events of Default

   114

SECTION 8.1.1

  

Non-Payment of Obligations

   114

SECTION 8.1.2

  

Breach of Representation or Warranty

   114

 

iv



--------------------------------------------------------------------------------

SECTION 8.1.3

 

Non-Performance of Certain Covenants and Obligations

   115

SECTION 8.1.4

 

Non-Performance of Other Covenants and Obligations

   115

SECTION 8.1.5

 

Default on Other Indebtedness

   115

SECTION 8.1.6

 

Judgments

   115

SECTION 8.1.7

 

Pension Plans

   115

SECTION 8.1.8

 

Change in Control

   115

SECTION 8.1.9

 

Impairment of Security, etc.

   115

SECTION 8.1.10

 

Bankruptcy, Insolvency, etc.

   116

SECTION 8.1.11

 

Material Adverse Change.

   116

SECTION 8.1.12

 

Suspension under Credit Card Agreement, etc.

   117

SECTION 8.2

 

Actions Related to Bankruptcy

   117

SECTION 8.3

 

Action if Other Event of Default

   117

SECTION 8.4

 

Application of Proceeds After an Event of Default

   117

ARTICLE IX

THE AGENT

SECTION 9.1

 

Actions

   118

SECTION 9.2

 

Funding Reliance, etc.

   119

SECTION 9.3

 

Exculpation

   119

SECTION 9.4

 

Successor

   119

SECTION 9.5

 

Loans by Wachovia Bank

   120

SECTION 9.6

 

Credit Decisions

   120

SECTION 9.7

 

Copies, etc.

   120

SECTION 9.8

 

Reliance by Agents

   120

SECTION 9.9

 

Defaults

   120

SECTION 9.10

 

Other Agent Designations

   121

SECTION 9.11

 

Field Audit, Examination Reports and other Information

   121

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1

 

Waivers, Amendments, etc.

   121

SECTION 10.2

 

Notices; Time

   124

SECTION 10.3

 

Payment of Costs and Expenses

   124

SECTION 10.4

 

Indemnification

   125

SECTION 10.5

 

Survival

   126

SECTION 10.6

 

Severability

   126

SECTION 10.7

 

Headings

   126

SECTION 10.8

 

Execution in Counterparts, Effectiveness, etc.

   126

SECTION 10.9

 

Governing Law; Entire Agreement

   126

SECTION 10.10

 

Successors and Assigns

   127

SECTION 10.11

 

Sale and Transfer of Credit Extensions; Participations in Credit Extensions

   127

SECTION 10.11.1

 

Assignments

   127

SECTION 10.11.2

 

Participations

   129

SECTION 10.12

 

Other Transactions

   130

SECTION 10.13

 

Certain Collateral and Other Matters; Rate Protection Agreements

   130

SECTION 10.14

 

Forum Selection and Consent to Jurisdiction

   131

SECTION 10.15

 

Waiver of Jury Trial

   131

SECTION 10.16

 

Effect of this Agreement

   132

 

v



--------------------------------------------------------------------------------

SECTION 10.17

 

Appointment of the Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.

   132

SECTION 10.18

 

Waiver of Counterclaims, etc.

   132

SECTION 10.19

 

Patriot Act Notice, etc.

   133

SECTION 10.20

 

Additional Loans

   133

SECTION 10.21

 

Confidentiality.

   134

ARTICLE XI

ACKNOWLEDGMENT AND RESTATEMENT

SECTION 11.1

 

Existing Obligations.

   135

SECTION 11.2

 

Acknowledgment of Security Interests.

   135

SECTION 11.3

 

Existing Loan Documents.

   135

SECTION 11.4

 

Restatement.

   135

 

vi



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I

  –       

Disclosure Schedule

SCHEDULE II

  –       

Commitments

SCHEDULE III

  –       

Capitalization and Ownership

SCHEDULE IV

  –       

Fiscal Quarters and Fiscal Years of Winn-Dixie and its Subsidiaries

EXHIBIT A

  –       

Form of Borrowing Request

EXHIBIT B-1

  –       

Form of Standby Letter of Credit Issuance Request

EXHIBIT B-2

  –       

Form of Subfacility Letter of Credit Issuance Request

EXHIBIT C

  –       

Form of Continuation/Conversion Notice

EXHIBIT D

  –       

Form of Compliance Certificate

EXHIBIT E

  –       

Form of Lender Assignment Agreement

EXHIBIT F

  –       

Form of Borrowing Base Certificate

EXHIBIT G

  –       

Form of Confirmation Order

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated November 21, 2006, is among
WINN-DIXIE STORES, INC., a Florida corporation (“Winn-Dixie”), WINN-DIXIE
MONTGOMERY, INC., a Florida corporation (“W-D Montgomery”), WINN-DIXIE
PROCUREMENT, INC., a Florida corporation (“W-D Procurement”), WINN-DIXIE
RALEIGH, INC., a Florida corporation (“W-D Raleigh”), WINN-DIXIE SUPERMARKETS,
INC., a Florida corporation (“W-D Supermarkets”), WINN-DIXIE PROPERTIES, LLC, a
Florida limited liability company (“W-D Properties”), WINN-DIXIE STORES LEASING,
LLC, a Florida limited liability company (“Stores Leasing”), WINN-DIXIE RALEIGH
LEASING, LLC, a Florida limited liability company (“Raleigh Leasing”),
WINN-DIXIE MONTGOMERY LEASING, LLC, a Florida limited liability company
(“Montgomery Leasing”), and WINN-DIXIE WAREHOUSE LEASING, LLC, a Florida limited
liability company (“Warehouse Leasing” and together with Winn-Dixie, W-D
Montgomery, W-D Procurement, W-D Raleigh, W-D Supermarkets, W-D Properties,
Stores Leasing, Raleigh Leasing and Montgomery Leasing, each a “Borrower” and,
collectively, the “Borrowers” as hereinafter further defined), the various
financial institutions and other Persons from time to time parties hereto
(“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia Bank”), in its
capacities as administrative agent and collateral agent for the Lenders (in such
capacities, “Agent”), BANK OF AMERICA, NA and MERRILL LYNCH CAPITAL, A DIVISION
OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., in their respective
capacities as co-documentation agents (in such capacities, “Co-Documentation
Agents”), GENERAL ELECTRIC CAPITAL CORPORATION and GMAC COMMERCIAL FINANCE LLC,
in their respective capacities as co-syndication agents (in such capacities,
“Co-Syndication Agents”), CITIBANK, NA and WELLS FARGO FOOTHILL, LLC, in their
respective capacities as senior managing agents (in such capacities, “Senior
Managing Agents”), and WACHOVIA CAPITAL MARKETS, LLC (“WCM”), as sole lead
arranger and sole bookrunner (in such capacity, the “Arranger”).

W I T N E S S E T H:

WHEREAS, Existing Borrowers (as hereinafter defined) and Guarantors (as
hereinafter defined) have filed voluntary petitions for relief under Chapter 11
of the Bankruptcy Code (as hereinafter defined);

WHEREAS, Agent and Existing Lenders (as hereinafter defined) have provided a
secured revolving credit facility to Existing Borrowers in the Chapter 11 Case
(as hereinafter defined) pursuant to the Existing Loan Documents (as hereinafter
defined) and the Final Financing Order (as hereinafter defined);

WHEREAS, the Plan of Reorganization (as hereinafter defined) has been confirmed
in the Chapter 11 Case pursuant to the Confirmation Order (as hereinafter
defined), and concurrently with the making of the initial loans or issuance of
letters of credit hereunder, the Plan Effective Date (as hereinafter defined)
has occurred;

WHEREAS, Borrowers are willing to assume the Pre-Effective Date Obligations (as
hereinafter defined) of Existing Borrowers under the Existing Credit Agreement
(as hereinafter defined), as amended and restated by the terms hereof;

WHEREAS, Borrowers have requested that Agent and Lenders enter into financing
arrangements with Borrowers pursuant to which the Lenders will make loans and
provide other financial accommodations to Borrowers on the terms and conditions
contained herein; and

 

1



--------------------------------------------------------------------------------

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as hereinafter defined) on the terms and
conditions set forth herein, and Agent and Arranger are willing to act in their
respective capacities as agents hereunder for the Lenders on the terms and
conditions set forth herein and the other Loan Documents;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Account Debtor” means a Third Party Payor obligated on a Pharmacy Receivable or
a Credit Card Receivable.

“Accounts” means, as to each Borrower and Guarantor, all present and future
rights of such Borrower and Guarantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by chattel paper or
an instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card (including without limitation Credit Card
Receivables).

“ACH Agreement” means (a) the Amended and Restated ACH Limit Agreement, dated of
even date herewith, between Winn-Dixie and Wachovia Bank, and (b) any other
written agreement, in form and substance satisfactory to Agent in good faith,
between any Borrower and any Bank Product Provider related to the provision by
such Bank Product Provider of ACH Transactions to such Borrower, as each may be
amended, supplemented, amended and restated or otherwise modified from time to
time.

“ACH Limit” has the meaning defined in each ACH Agreement.

“ACH Transactions” means any overdrafts, cash management or related services by
a Bank Product Provider consisting of the automatic clearinghouse transfer of
funds for the account of a Borrower pursuant to agreement or overdraft for any
accounts of Borrowers maintained at such Bank Product Provider that are subject
to the control of Agent pursuant to a Blocked Account Agreement to which Agent
or such Bank Product Provider is a party, as applicable.

“Additional Collateral Reporting Period” means either (a) the period during
which an Event of Default shall have occurred and be continuing or (b) the
period commencing on any date on which Excess Availability is less than
$125,000,000 and ending on a Collateral Reporting Reversion Date.

“Administrative Borrower” means Winn-Dixie in its capacity as Administrative
Borrower on behalf of itself and the other Borrowers pursuant to Section 10.17
hereof and its successors and assigns in such capacity.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power,

 

2



--------------------------------------------------------------------------------

directly or indirectly, (a) to vote ten (10%) or more of the Capital Securities
(on a fully diluted basis) or other equity or membership interests having
ordinary voting power for the election of directors, managing members or general
partners (as applicable) or (b) to direct or cause the direction of the
management and policies of such Person (whether through ownership of Capital
Securities, by contract or otherwise).

“Agent” means Wachovia Bank, together with its successors and assigns, including
any other Person appointed as the successor Agent pursuant to Section 9.4
hereof.

“Agreement” means this Amended and Restated Credit Agreement as hereafter
amended, supplemented, amended and restated or otherwise modified from time to
time and in effect on such date.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of (a) the
Base Rate in effect on such day; or (b) the Federal Funds Rate in effect on such
day plus one half of one (.50%) percent. Changes in the rate of interest on that
portion of any Loans maintained as Base Rate Loans will take effect as of the
opening of business on the date of each change in the Alternate Base Rate. Agent
will give notice promptly to Administrative Borrower and the Lenders of changes
in the Alternate Base Rate; provided that the failure to give such notice shall
not affect the Alternate Base Rate in effect after such change. If for any
reason Agent shall have determined (which determination shall be conclusive in
the absence of manifest error) that it is unable to ascertain the Federal Funds
Rate for any reason, including the inability of Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist.

“Annual Projections” is defined in Section 7.1.1(d) hereof.

“Applicable Amount” is defined in Section 2.1.3(c) hereof.

“Applicable Margin” means, at any time, as to the interest rate for Revolving A
Loans that are Base Rate Loans and LIBO Rate Loans, and as to the Standby Letter
of Credit fee for Standby Letters of Credit, the applicable percentages (on a
per annum basis) set forth below, in each case determined if the Quarterly
Average Excess Availability for the immediately preceding Fiscal Quarter is at
or within the amounts indicated for such percentages as of the last day of such
Fiscal Quarter as follows:

 

Tier  

Quarterly Average

Excess Availability

   Applicable Eurodollar
Rate Margin     Applicable ABR
Rate Margin     Applicable Standby
LC Margin   1   Equal to or greater than $400,000,000    1.25 %   0 %   1.25 % 2
  Less than $400,000,000 and equal to or greater than $300,000,000    1.50 %   0
%   1.50 % 3   Less than $300,000,000 and equal to or greater than $200,000,000
   1.75 %   0 %   1.75 % 4   Less than $200,000,000 and equal to or greater than
$125,000,000    2.00 %   .25 %   2.00 % 5   Less than $125,000,000    2.25 %  
.50 %   2.25 %

 

3



--------------------------------------------------------------------------------

provided, that, (i) the Applicable Margin shall be calculated and established
once each Fiscal Quarter and shall remain in effect until adjusted thereafter
after the end of such Fiscal Quarter, (ii) each adjustment of the Applicable
Margin shall be effective as of the first day of a Fiscal Quarter based on the
Quarterly Average Excess Availability for the immediately preceding Fiscal
Quarter, and (iii) the Applicable Margin from the date hereof through and
including the last day of the second (2nd) full Fiscal Quarter after the date
hereof shall be the applicable percentages set forth in Tier 3 above.

“Arranger” is defined in the preamble.

“Assignee Lender” is defined in Section 10.11.1 hereof.

“Assignor Lender” is defined in Section 10.11.1 hereof.

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to Agent, the Lenders and the Issuer
pursuant to Section 5.1.3 hereof or as updated by Borrowers from time to time
and certified in the manner provided above.

“Average Stated Amount” means, on any date and with respect to a particular
Letter of Credit, the average daily maximum amount available to be drawn under
such Letter of Credit.

“Bahamian Subsidiaries” means each of W-D (Bahamas) Limited, Bahamas
Supermarkets Limited and The City Meat Market Limited; each sometimes referred
to individually as a “Bahamian Subsidiary”.

“Bank Accounts” means all deposit accounts, investment accounts or securities
accounts in the name of or used by any Borrower, any Guarantor or any Subsidiary
of any Borrower or Guarantor.

“Bank Product Provider” means Wachovia Bank, any other Lender, any Affiliate of
Wachovia Bank or any other Lender or any other financial institution (in each
case as to any such other Lender, Affiliate or other financial institution to
the extent approved by Agent) that provides Bank Products to Borrowers.

“Bank Products” means any one or more of the following types or services or
facilities provided to a Borrower by a Bank Product Provider: (a) credit cards
or stored value cards, (b) cash management or related services, including
(i) ACH Transactions, and (ii) controlled disbursement services and (c) Rate
Protection Agreements if and to the extent permitted hereunder. Any of the
foregoing shall only be included in the definition of the term “Bank Products”
to the extent that the Bank Product Provider has been approved by Agent.

“Bankruptcy Code” means the United States Bankruptcy Code, being Title 11 of the
United States Code (11 U.S.C. Sections 101-1532), as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all official rules and regulations thereunder.

“Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida, Jacksonville Division.

“Base Rate” means, at any time, the rate of interest per annum then most
recently publicly announced by Wachovia Bank at its principal office in
Charlotte, North Carolina as its prime rate for Dollars loaned in the United
States. The parties hereto acknowledge that the Base Rate is an index rate and
is not necessarily intended to be the lowest or best rate of interest charged to
other banks or to customers in connection with extensions of credit.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Blocked Account Agreement” means each blocked account agreement duly executed
and delivered by any bank or financial institution, including, without
limitation, Wachovia Bank, as account holder, any Borrower or any of their
Subsidiaries and Agent, pursuant to the requirements of this Agreement.

“Borrowers” means, collectively, Winn-Dixie, W-D Montgomery, W-D Procurement,
W-D Raleigh, W-D Supermarkets, W-D Properties, Stores Leasing, Raleigh Leasing,
Montgomery Leasing and Warehouse Leasing, together with their respective
successors and assigns, including any trustee or other fiduciary hereafter
appointed as legal representative on behalf of such person or on behalf of any
such successor or assign; each sometimes referred to individually as a
“Borrower”.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.1 hereof.

“Borrowing Base” means, collectively, Borrowing Base A and Borrowing Base B.

“Borrowing Base A” means, at any time, for Borrowers collectively, the amount
equal to:

(a) the lesser of:

(i) the amount equal to the sum of:

(A) the lesser of (1) seventy (70%) percent multiplied by the Value of the
Eligible Inventory consisting of finished goods (other than Perishable
Inventory) or (2) ninety (90%) percent of the Net Recovery Percentage multiplied
by the Value of the Eligible Inventory consisting of finished goods (other than
Perishable Inventory); plus

(B) the lesser of (1) seventy (70%) percent multiplied by the Value of the
Eligible Inventory consisting of finished goods that is Perishable Inventory or
(2) ninety (90%) percent of the Net Recovery Percentage multiplied by the Value
of the Eligible Inventory consisting of finished goods that is Perishable
Inventory or (3) $85,000,000; plus

(C) the lesser of: (1) the sum of (x) ninety (90%) percent of the Net Amount of
Eligible Pharmacy Receivables (other than Medicare Pharmacy Receivables and
Medicaid Pharmacy Receivables) and (y) ninety (90%) percent of the Net Amount of
Eligible Credit Card Receivables or (2) $35,000,000; plus

(D) the lesser of: (1) eighty (80%) percent of the Net Amount of Eligible
Pharmacy Receivables consisting of Medicare Pharmacy Receivables and Medicaid
Pharmacy Receivables or (2) $10,000,000; plus

(E) the lesser of (1) the Pharmacy Scripts Availability or (2) $70,000,000; plus

 

5



--------------------------------------------------------------------------------

(F) the Real Property Availability; plus

(G) the Leasehold Availability; or

(ii) the Revolving A Loan Limit,

minus

(b) all Reserves.

“Borrowing Base Assets” means Inventory, Pharmacy Scripts, Pharmacy Receivables
(including Medicare Pharmacy Receivables and Medicaid Pharmacy Receivables),
Credit Card Receivables, the Real Property and the Leasehold Property.

“Borrowing Base B” means, at any time, for Borrowers collectively, the amount
equal to:

(a) the lesser of:

(i) the amount equal to the sum of:

(A) the lesser of (1) ten (10%) percent multiplied by the Value of the Eligible
Inventory consisting of finished goods (other than Perishable Inventory) or
(2) ten (10%) percent of the Net Recovery Percentage multiplied by the Value of
the Eligible Inventory consisting of finished goods (other than Perishable
Inventory); plus

(B) the lesser of (1) ten (10%) percent multiplied by the Value of the Eligible
Inventory consisting of finished goods that is Perishable Inventory or (2) ten
(10%) percent of the Net Recovery Percentage multiplied by the Value of the
Eligible Inventory consisting of finished goods that is Perishable Inventory; or

(ii) the Revolving B Loan Limit,

minus

(b) such Reserves as Agent may allocate to the calculation of Borrowing Base B
that are not included in the calculation of Borrowing Base A.

“Borrowing Base Certificate” is defined in Section 7.3.1(a)(iv) hereof

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Administrative Borrower substantially in the form of
Exhibit A hereto.

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York or Charlotte, North Carolina; and (b) relative to the making,
continuing, prepaying or repaying of any LIBO Rate Loans, any day which is a
Business Day described in clause (a) of this definition and which is also a day
on which dealings in Dollars are carried on in the London interbank eurodollar
market.

“Capital Expenditures” means, for any period, the aggregate net amount of all
expenditures of Winn-Dixie and its Subsidiaries made during such period for
property, plant and equipment calculated in accordance with GAAP in the manner
set forth in Winn-Dixie’s Consolidated Statements of Cash Flows as contained in
the 2006 10-K.

 

6



--------------------------------------------------------------------------------

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital stock, limited liability company membership
interests or other equity interests, whether now outstanding or issued after the
Closing Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) Agent on terms satisfactory to Agent in an amount equal to the
Stated Amount of such Letter of Credit and all related fees and other amounts.

“Cash Equivalent Investment” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a state thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a state thereof) maturing not more than one year after such
time;

(b) commercial paper maturing not more than two hundred seventy (270) days from
the date of issue, which is issued by (i) a corporation (other than a Subsidiary
or an Affiliate of any Obligor) organized under the laws of any state of the
United States or of the District of Columbia and rated A-1 or higher by S&P or
P-1 or higher by Moody’s, or (ii) any Lender (or its holding company);

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either (i) any
bank organized under the laws of the United States (or any state thereof) and
which has (A) a credit rating of A2 or higher from Moody’s or A or higher from
S&P and (B) a combined capital and surplus greater than $500,000,000, or
(ii) any Lender;

(d) any repurchase agreement having a term of thirty (30) days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i) of this definition which (i) is secured by a
fully perfected security interest in any obligation of the type described in
clause (a) of this definition, and (ii) has a market value at the time such
repurchase agreement is entered into of not less than one hundred (100%) percent
of the repurchase obligation of such commercial banking institution thereunder;
or

(e) mutual funds investing only in assets described in clauses (a) through
(d) of this definition.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

7



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means

(a) any “person” or “group” (as such terms are used in Rule 13d-5 of the
Exchange Act, and Sections 13(d) and 14(d) of the Exchange Act) of persons
(i) becomes, directly or indirectly, in a single transaction or in a related
series of transactions by way of merger, consolidation, or other business
combination or otherwise, the “beneficial owner” (as such term is used in
Rule 13d-3 of the Exchange Act) of more than fifty (50%) percent of the total
voting power in the aggregate of all classes of Capital Securities of Winn-Dixie
then outstanding entitled to vote generally in elections of directors of
Winn-Dixie, or (ii) otherwise acquires the power to direct or cause the
direction of the management or policies of Winn-Dixie;

(b) during any period of twenty four (24) consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of Winn-Dixie
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of Winn-Dixie was approved by a vote
of fifty (50%) percent of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Winn-Dixie then in office;

(c) except as permitted by clause (iii) of the proviso to Section 7.2.10(a)
hereof, Winn-Dixie shall cease to be the direct or indirect holder and owner of
one hundred (100%) percent of the Capital Securities of each Real Estate
Borrower, subject to the lien of the Security Agreement; or

(d) Winn-Dixie shall cease to be the direct or indirect holder and owner of
fifty-one (51%) percent of the Capital Securities of each of W-D Montgomery, W-D
Procurement, W-D Raleigh, W-D Supermarkets or any other Person who is then a
Borrower (other than a Real Estate Borrower), subject to the lien of the
Security Agreement;

provided, that, the occurrence of any of the above in connection with the
consummation of the Plan of Reorganization on the Plan Effective Date shall not
constitute a “Change in Control” hereunder.

“Chapter 11 Case” means the jointly administered chapter 11 case of Existing
Borrowers, Guarantors and certain Inactive Subsidiaries referred to as In re
Winn-Dixie Stores, Inc., et al., Chapter 11 Case No. 05-03817-3F1, currently
pending in the Bankruptcy Court.

“Closing Date” means the date on which all conditions to the effectiveness of
this Agreement are satisfied.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

“Co-Documentation Agents” is defined in the preamble.

“Collateral” means any property purported to be pledged or with respect to which
a Lien is purported to be granted pursuant to any Loan Document to secure the
Obligations.

 

8



--------------------------------------------------------------------------------

“Collateral Access Agreement” means each collateral access agreement duly
executed and delivered by any landlord of Borrowers or any of their Subsidiaries
with respect to Winn-Dixie’s headquarters in Jacksonville, Florida or any leased
distribution centers or warehouses pursuant to the requirements of this
Agreement.

“Collateral Reporting Reversion Date” means any date on which Excess
Availability shall have been equal to or greater than $200,000,000 for the
immediately preceding ninety (90) consecutive days.

“Commitment” means, as the context may require, a Revolving A Loan Commitment,
Revolving B Loan Commitment, Subfacility Letter of Credit Commitment, Standby
Letter of Credit Commitment or Swing Line Loan Commitment; sometimes referred to
herein collectively as the “Commitments”.

“Commitment Termination Date” means the earliest to occur of

(a) December 31, 2006 (if the Closing Date has not occurred on or prior to such
date);

(b) the Stated Maturity Date;

(c) the date on which the Commitments are terminated in full and the Maximum
Credit is reduced to zero pursuant to the terms of this Agreement; and

(d) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses, the
Commitments shall terminate automatically and without any further action.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default described in Section 8.1.10 hereof
with respect to any Borrower; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3 hereof, or

(ii) the giving of notice by Agent, acting at the direction of the Required
Lenders, to Borrowers that the Commitments have been terminated.

“Compliance Certificate” means a certificate to be duly completed and executed
by an Authorized Officer of Winn-Dixie pursuant to the terms of this Agreement,
substantially in the form of Exhibit D hereto or as otherwise approved by Agent,
together with such changes thereto as Agent may from time to time request in
good faith for the purpose of monitoring Borrowers’ compliance with the
financial covenants contained herein.

“Confirmation Order” means the order captioned “Order Confirming the Joint Plan
of Reorganization of Winn-Dixie Stores, Inc. and Affiliated Debtors” as entered
by the Bankruptcy Court on November 9, 2006 in the Chapter 11 Case in the form
of Exhibit G hereto, with such changes thereto as may be approved by Agent in
good faith.

 

9



--------------------------------------------------------------------------------

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate to be duly executed by an Authorized Officer of a Borrower,
substantially in the form of Exhibit C hereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Winn-Dixie, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

“Co-Syndication Agents” is defined in the preamble.

“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower with any Credit Card Issuer or any Credit Card Processor (in each
case, in such capacity), as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

“Credit Card Issuer” means any person (other than a Borrower) who issues or
whose members issue credit or debit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc. or Discover Financial Services, Inc.

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Borrower’s or Guarantor’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

“Credit Card Receivables” means, collectively, (a) all present and future rights
of a Borrower to payment from any Credit Card Issuer, Credit Card Processor or
other third party arising from sales of goods or rendition of services to
customers who have purchased such goods or services using a credit or debit
card, and (b) all present and future rights of a Borrower to payment from any
Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise.

“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender; or (b) the issuance of any Letter of Credit, or the extension of
any Stated Expiry Date of any Existing Letter of Credit, by an Issuer.

“Creditors’ Committee” means the official committee of unsecured creditors of
Winn-Dixie Stores, Inc. and its affiliated debtors in the Chapter 11 Case.

 

10



--------------------------------------------------------------------------------

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” is defined in Section 4.10 hereof.

“deposit account” has the meaning defined in the UCC.

“Designated Officer” means the President, any managing member, Senior Vice
President, Vice President of Finance and Treasurer, Vice President, Controller
and Chief Accounting Officer of any Borrower, or any other officer designated by
a Borrower with the written consent of Agent.

“Disbursement” is defined in Section 2.6.2 hereof.

“Disbursement Date” is defined in Section 2.6.2 hereof.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as amended, supplemented, amended and restated or otherwise modified
from time to time by Borrowers with the written consent of the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of Borrowers’ or their
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of related transactions.

“Dixie Stores” means Dixie Stores, Inc., a New York corporation.

“Dixon Realty” means Dixon Realty Trust 1999-1, a Utah trust.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” in a Lender Assignment Agreement or such office within the United States
as may be designated from time to time by notice from such Lender to Agent and
Borrowers.

“EBITDA” means, with respect to Winn-Dixie and its Subsidiaries on a
consolidated basis, for any applicable period, the sum of

(a) Net Income of Winn-Dixie and its Subsidiaries for such period, plus

(b) to the extent deducted in determining Net Income of Winn-Dixie and its
Subsidiaries for such period, the sum of (i) amounts attributable to
amortization, (ii) the Provision for Taxes, (iii) Interest Expense,
(iv) depreciation of assets and (v) claims and other amounts payable under the
Plan of Reorganization and other reorganization expenses that are paid
subsequent to the Plan Effective Date in an amount not to exceed $25,000,000.

“Eligible Assignee” means each Lender, any Affiliate of a Lender, any commercial
bank or other financial institution, any fund that invests in loans (and any
Related Fund) and any other Person approved in writing (which approval shall not
be unreasonably withheld) by Agent with (so long as no Default has occurred and
is continuing) the consent of Borrowers (not to be unreasonably withheld or
delayed).

“Eligible Borrowing Base Assets” means Eligible Inventory, Eligible Pharmacy
Scripts, Eligible Pharmacy Receivables, Eligible Credit Card Receivables,
Eligible Real Property and Eligible Leasehold Property.

 

11



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means the Credit Card Receivables owed to any
Borrower which are and continue to be acceptable to Agent in good faith based on
the criteria set forth below. In general, Credit Card Receivables of a Borrower
shall be Eligible Credit Card Receivables if:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower which transactions are completed in
accordance with the terms and provisions contained in any agreements binding on
such Borrower or the other party or parties related thereto;

(b) such Credit Card Receivables are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables;

(c) such Credit Card Receivables are not unpaid more than ten (10) days after
the date of the sale of Inventory giving rise to such Credit Card Receivables;

(d) all procedures required by the Credit Card Issuer or the Credit Card
Processor of the credit card or debit card used in the purchase which gave rise
to such Credit Card Receivables shall have been followed in all material
respects by such Borrower and all documents required for the authorization and
approval by such Credit Card Issuer or Credit Card Processor shall have been
obtained in connection with the sale giving rise to such Credit Card
Receivables;

(e) the required authorization and approval by such Credit Card Issuer or Credit
Card Processor shall have been obtained for the sale giving rise to such Credit
Card Receivables;

(f) such Borrower shall have submitted all sales slips, drafts, charges and
other reports and other materials required by the Credit Card Issuer or Credit
Card Processor obligated in respect of such Credit Card Receivables in order for
such Borrower to be entitled to payment in respect thereof;

(g) such Credit Card Receivables comply with the applicable terms and conditions
contained in Section 7.3.5 hereof;

(h) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute and does
not have any right of setoff against such Credit Card Receivables (other than
transactions in the ordinary course of the business of such Borrower) and such
Credit Card Issuer or Credit Card Processor has not setoff against amounts
otherwise payable by such Credit Card Issuer or Credit Card Processor to a
Borrower for the purpose of establishing a reserve or collateral for obligations
of a Borrower to such Credit Card Issuer or Credit Card Processor
(notwithstanding that the Credit Card Issuer or Credit Card Processor may have
setoffs for fees and chargebacks consistent with the practices of such Credit
Card Issuer or Credit Card Processor with a Borrower as of the date hereof or as
such practices may hereafter change as a result of changes to the policies of
such Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of a Borrower);

(i) there are no facts, events or occurrences which would impair in any material
respect the validity, enforceability or collectability of such Credit Card
Receivables or reduce the amount payable or delay payment thereunder (other than
for setoffs for fees and chargebacks consistent with the

 

12



--------------------------------------------------------------------------------

practices of such Credit Card Issuer or Credit Card Processor with such Borrower
as of the date hereof or as such practices may hereafter change as a result of
changes to the policies of such Credit Card Issuer or Credit Card Processor
applicable to its customers generally and unrelated to the circumstances of a
Borrower);

(j) such Credit Card Receivables are subject to the first priority, valid and
perfected security interest and lien of Agent and any goods giving rise thereto
are not, and were not at the time of the sale thereof, subject to any
encumbrances permitted under the terms hereof;

(k) Agent shall have received, in form and substance satisfactory to Agent in
good faith, a Processor Letter duly authorized, executed and delivered by the
Credit Card Issuer (except in the case of American Express) or Credit Card
Processor for the credit card or debit card used in the sale which gave rise to
such Credit Card Receivable, such Processor Letter shall be in full force and
effect and the Credit Card Issuer or Credit Card Processor party thereto shall
be in compliance with the terms thereof;

(l) there are no proceedings or actions which are pending or, to the best of
Borrowers’ knowledge, threatened against the Credit Card Issuers or Credit Card
Processors with respect to such Credit Card Receivables which would reasonably
be expected to result in any material adverse change in the continued
collectability of the Credit Card Receivables with respect to the Credit Card
Issuers or Credit Card Processors;

(m) such Credit Card Receivables are owed by Credit Card Issuers or Credit Card
Processors deemed creditworthy at all times by Agent in good faith;

(n) no material default or event of default has occurred under the Credit Card
Agreement of such Borrower with the Credit Card Issuer or Credit Card Processor
who has issued the credit card or debit card or handles payments under the
credit card or debit card used in the sale which gave rise to such Credit Card
Receivables, which default or event of default gives such Credit Card Issuer or
Credit Card Processor the right to cease or suspend payments to such Borrower,
and no material default or event of default shall have occurred which gives such
Credit Card Issuer or Credit Card Processor the right to setoff against amounts
otherwise payable to such Borrower (other than for then current fees and
chargebacks consistent with the current practices of such Credit Card Issuer or
Credit Card Processor as of the date hereof or as such practices may hereafter
change as a result of changes to the policies of such Credit Card Issuer or
Credit Card Processor applicable to its customers generally and unrelated to the
circumstances of such Borrower) or the right to establish reserves or establish
or demand collateral and such Credit Card Agreements are otherwise in full force
and effect and constitute the legal, valid, binding and enforceable obligations
of the parties thereto;

(o) the terms of the sale giving rise to such Credit Card Receivables and all
practices of such Borrower with respect to such Credit Card Receivables comply
in all material respects with applicable Federal, State, and local laws and
regulations;

(p) the Credit Card Issuer or Credit Card Processor has not sent any notice of
default and/or notice of its intention to cease or suspend payments to such
Borrower in respect of such Credit Card Receivables or to establish reserves or
collateral for obligations of such Borrower to such Credit Card Issuer or Credit
Card Processor (other than for then current fees and chargebacks consistent with
the current practices of such Credit Card Issuer or Credit Card Processor as of
the date hereof or as such practices may hereafter change as a result of changes
to the policies of such Credit Card Issuer or Credit Card Processor applicable
to its customers generally and unrelated to the circumstances of a Borrower);
and

 

13



--------------------------------------------------------------------------------

(q) the customer using the credit card or debit card giving rise to such Credit
Card Receivable shall not have returned the merchandise purchased giving rise to
such Credit Card Receivable.

The criteria for Eligible Credit Card Receivables set forth above may only be
changed and any new criteria for Eligible Credit Card Receivables may only be
established by Agent in good faith based on either: (A) an event, condition or
other circumstance arising after the date hereof, or (B) an event, condition or
other circumstance existing on the date hereof to the extent Agent has no
written notice thereof from a Borrower prior to the date hereof, in either case
under clause (A) or (B) which adversely affects or could reasonably be expected
to adversely affect the Credit Card Receivables in the good faith determination
of Agent. Any Credit Card Receivables that are not Eligible Credit Card
Receivables shall nevertheless be part of the Collateral.

“Eligible Inventory” means Inventory owned by any Borrower consisting of
finished goods held for resale in the ordinary course of the business of such
Borrower, in each case which are acceptable to Agent in good faith based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) raw materials and work-in-process; (b) components which are not part of
finished goods; (c) spare parts for equipment; (d) packaging and shipping
materials; (e) supplies used or consumed in such Borrower’s business;
(f) Inventory at premises other than those owned and controlled by any Borrower;
provided that (i) as to distribution centers or warehouses which are leased by a
Borrower, if Agent shall have received a Collateral Access Agreement from the
owner and lessor with respect to such distribution center or warehouse, duly
authorized, executed and delivered by such owner and lessor (or Agent shall
determine to accept a Collateral Access Agreement that does not include all
required provisions or provisions in the form otherwise required by Agent),
Agent shall not exclude Inventory contained in such distribution center or
warehouse from Eligible Inventory by reason of this clause (f), (ii) as to
Inventory at distribution centers or warehouses which are leased by a Borrower
or owned and operated by a third Person, if Agent shall not have received a
Collateral Access Agreement from the owner and lessor or operator with respect
to such location, duly authorized, executed and delivered by such lessor or
owner and operator (or Agent shall have received a Collateral Access Agreement
that does not include all required provisions or provisions in the form
otherwise required by Agent), Agent shall not exclude such Inventory from
Eligible Inventory by reason of this clause (f) and may, at its option,
establish such Reserves in an amount equal to ninety (90) days rent for such
premises as Agent shall determine, provided that in addition, if required by
Agent, in order for such Inventory at locations owned and operated by a third
person to be Eligible Inventory, Agent shall have received: (A) UCC financing
statements between the owner and operator, as consignee or bailee and such
Borrower, as consignor or bailor, in form and substance satisfactory to Agent in
good faith, which are duly assigned to Agent and (B) a written notice to any
lender to the owner and operator of the first priority security interest in such
Inventory of Agent, and (iii) as to retail stores which are leased by a
Borrower, Agent shall not exclude Inventory contained in such retail stores from
Eligible Inventory by reason of this clause (f); (g) Inventory subject to a
security interest or lien in favor of any Person other than Agent except
Permitted Liens that are subject to an intercreditor agreement in form and
substance satisfactory to Agent in good faith between the holder of such
security interest or lien and Agent; (h) bill and hold goods; (i) unserviceable,
obsolete or slow moving Inventory; (j) Inventory which is not subject to the
first priority, valid and perfected security interest of Agent; (k) returned,
damaged and/or defective Inventory; (l) Inventory that is near, at or past the
expiration date thereof; (m) Inventory purchased or sold on consignment,
(n) pharmaceuticals, tobacco and alcohol which such Borrower is not duly
licensed to sell or with respect to which such Borrower is not complying with
any duly issued license, (o) Inventory located in manufacturing facilities, and
(p) Inventory located outside the United States of America. The criteria for
Eligible Inventory set forth above may only be changed and any new criteria for
Eligible Inventory may only be established by Agent in good faith based on
either: (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no written notice thereof from a Borrower prior
to the date hereof, in either case

 

14



--------------------------------------------------------------------------------

under clause (i) or (ii) which adversely affects or could reasonably be expected
to adversely affect the Inventory in the good faith determination of Agent. The
amounts of Eligible Inventory of Borrowers shall, at Agent’s option, be
determined based on the lesser of (x) the amount of Inventory set forth in the
general ledgers of Borrowers or (y) the perpetual Inventory records (by
distribution center and, if any, by retail store) maintained by Borrowers. Any
Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral.

“Eligible Leasehold Property” means Leasehold Property which is acceptable to
Agent in good faith based on the criteria set forth below. In general, Eligible
Leasehold Property shall include Leasehold Property: (a) in which Stores
Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse Leasing is the lessee;
(b) that is not subject to a mortgage or other Lien in favor of any Person other
than Agent except Permitted Liens that are subject to an intercreditor agreement
in form and substance satisfactory to Agent in good faith between the holder of
such mortgage or other Lien and Agent; (c) that is not subject to a lease which
prohibits a mortgage or other Lien on the leasehold interest of the lessee
thereof; and (d) for which Agent shall have received the following items, each
in form and substance satisfactory to Agent in good faith, if so requested by
Agent in good faith, (i) a valid and perfected first priority Leasehold Mortgage
(subject to Permitted Liens) in favor of Agent upon such Leasehold Property
(whether pursuant to a modification agreement as to Leasehold Property which is
on the Closing Date subject to a leasehold mortgage in favor of Agent in
connection with the Existing Credit Agreement or a new Leasehold Mortgage as to
Leasehold Property which is on the Closing Date not subject to a leasehold
mortgage in favor of Agent in connection with the Existing Credit Agreement) in
a form suitable for recording or filing, duly authorized, executed and delivered
by Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse Leasing, as
applicable; (ii) if required in the jurisdiction in which the Leasehold Property
is located, evidence that (A) an amendment to an existing fixture filing naming
Agent, as secured party, and the applicable Borrower or Guarantor, as debtor, to
reflect Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse
Leasing, as applicable, as the debtor, or (B) a fixture filing naming Agent, as
secured party, and Stores Leasing, Raleigh Leasing, Montgomery Leasing or
Warehouse Leasing, as applicable, as debtor, have been filed with respect to
such Leasehold Property; (iii) a Leasehold Report; (iv) either (A) leasehold
title insurance policies or (B) an endorsement to the existing leasehold title
insurance policies, in each case in favor of Agent issued by insurers
satisfactory to Agent, insuring that title to such Leasehold Property (together
with all other Leasehold Property having an aggregate appraised value of not
less than $100,000,000 as set forth in the Initial Leasehold Report) is
marketable and that the interests created by such Leasehold Mortgage constitute
a valid first Lien (subject to Permitted Liens) thereon free and clear of all
material defects and encumbrances (other than Permitted Liens) other than as
approved by Agent, and, if required by Agent and if available under then
applicable state law, revolving credit endorsement, comprehensive endorsement,
variable rate endorsement, access and utilities endorsements, mechanic’s lien
endorsement and such other endorsements as Agent shall reasonably request and
accompanied by evidence of the payment in full of all premiums thereon, (v) to
the extent that a leasehold title insurance policy is not requested by Agent for
such Leasehold Property and Agent has not received evidence of a lease or
memorandum of lease with respect to such Leasehold Property appearing in the
applicable real estate records for such Leasehold Property, a title search for
such Leasehold Property showing that the applicable mortgagor is the current
record title holder of the leasehold interest; (vi) to the extent in the
possession of any Borrower, an American Land Title Association/American Congress
on Surveying and Mapping form survey for such Leasehold Property; (vii) all
consents, waivers, acknowledgments, agreements and approvals from other third
parties which Agent in good faith may deem necessary or desirable in order to
permit, protect and perfect the Leasehold Mortgage of Agent in any such
Leasehold Property and related assets subject to the Leasehold Mortgage with
respect thereto; (viii) either (A) a memorandum of lease in recordable form with
respect to the leasehold interest, executed and acknowledged by the owner of the
Leasehold Property, as lessor, (B) evidence that the applicable lease or a
memorandum thereof has been recorded in all locations which Agent in good faith
may deem necessary or desirable in order to give constructive notice to
third-party

 

15



--------------------------------------------------------------------------------

purchasers of such leasehold interest, or (C) if a leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to Agent; (ix) with respect to
Leasehold Property located in a state that assesses a mortgage recordation tax
or similar tax, a mortgage tax endorsement to the applicable leasehold title
insurance policy or either (A) an opinion of counsel or local counsel with
respect to the proper payment of any applicable mortgage recordation taxes or
(B) the Confirmation Order shall provide for the exempt status from payment of
any applicable mortgage recording taxes, (x) opinions of local counsel to Stores
Leasing, Raleigh Leasing, Montgomery Leasing and Warehouse Leasing in the states
in which such Leasehold Property is located, and (xi) such other consents,
approvals, opinions or documents as Agent may reasonably request in accordance
with the policies and practices of Agent. The criteria for Eligible Leasehold
Property set forth above may only be changed and any new criteria for Eligible
Leasehold Property may only be established by Agent in good faith based on
either: (A) an event, condition or other circumstance arising after the date
hereof, or (B) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no written notice thereof from a Borrower prior
to the date hereof, in either case under clause (A) or (B) which adversely
affects or could reasonably be expected to adversely affect the Leasehold
Property in the good faith determination of Agent. Any Leasehold Property which
is not Eligible Leasehold Property shall nevertheless be part of the Collateral.

“Eligible Pharmacy Receivables” means Pharmacy Receivables owed to any Borrower,
in each case which are and continue to be acceptable to Agent in good faith
based on the criteria set forth below. In general, Pharmacy Receivables shall be
Eligible Pharmacy Receivables if

(a) such Pharmacy Receivables arise from the actual and bona fide sale and
delivery of prescription drugs by such Borrower in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

(b) such Pharmacy Receivables are not unpaid more than thirty (30) days after
the original invoice;

(c) such Pharmacy Receivables comply with the terms and conditions contained in
Section 7.3.4 hereof;

(d) such Pharmacy Receivables do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the Account Debtor may be conditional or contingent;

(e) the chief executive office of the Account Debtor with respect to such
Pharmacy Receivables is located in the United States of America or Canada
(provided, that, at any time promptly upon Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Agent to perfect the
security interests of Agent in those Pharmacy Receivables of an Account Debtor
with its chief executive office or principal place of business in Canada in
accordance with the applicable laws of the Province of Canada in which such
chief executive office or principal place of business is located and take or
cause to be taken such other and further actions as Agent may request to enable
Agent as secured party with respect thereto to collect such Pharmacy Receivables
under the applicable Federal or Provincial laws of Canada);

(f) such Pharmacy Receivables do not consist of progress billings (such that the
obligation of the Account Debtors with respect to such Pharmacy Receivables is
conditioned upon such Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices;

 

16



--------------------------------------------------------------------------------

(g) the Account Debtor with respect to such Pharmacy Receivables has not
asserted a counterclaim, defense or dispute and is not owed any amounts that may
give rise to any right of setoff or recoupment against such Pharmacy Receivables
(but the portion of the Pharmacy Receivables of such Account Debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
Account Debtor or claimed owed by such Account Debtor may be deemed Eligible
Pharmacy Receivables);

(h) there are no facts, events or occurrences known to any Borrower or Agent
which would impair the validity, enforceability or collectability of such
Pharmacy Receivables;

(i) such Pharmacy Receivables are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
in favor of Agent or otherwise permitted in this Agreement that are subject to
an intercreditor agreement in form and substance satisfactory to Agent in good
faith between the holder of such security interest or lien and Agent;

(j) neither the Account Debtor nor any officer or employee of the Account Debtor
with respect to such Pharmacy Receivables is an officer of any Borrower or
Guarantor;

(k) except as to Medicare Pharmacy Receivables and Medicaid Pharmacy
Receivables, the Account Debtors with respect to such Pharmacy Receivables are
not any foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof;

(l) there are no proceedings or actions known to any Borrower or Agent which are
threatened or pending against the Account Debtors with respect to such Pharmacy
Receivables which might result in any material adverse change in any such
Account Debtor’s financial condition (including, without limitation, any
bankruptcy, dissolution, liquidation, reorganization or similar proceeding);

(m) the aggregate amount of such Pharmacy Receivables owing by a single Account
Debtor do not constitute more than twenty (20%) percent of the aggregate amount
of all otherwise Eligible Pharmacy Receivables of Borrowers (but the portion of
the Pharmacy Receivables not in excess of the applicable percentages may be
deemed Eligible Pharmacy Receivables);

(n) such Pharmacy Receivables are not owed by an Account Debtor who has Pharmacy
Receivables unpaid more than thirty (30) days after the original invoice which
constitute more than fifty (50%) percent of the total Pharmacy Receivables of
such Account Debtor;

(o) the Account Debtor is not located in (i) New Jersey, Minnesota or West
Virginia or (ii) in respect of any Account Debtor that has defaulted on a
Pharmacy Receivable or against which any Borrower otherwise has a claim, a state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrower to seek judicial enforcement in such state of
payment of such Pharmacy Receivables, in each case unless such Borrower has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year or such failure
to file and inability to seek judicial enforcement is capable of being remedied
without any material delay or material cost;

(p) as to Medicare Pharmacy Receivables and Medicaid Pharmacy Receivables,
(i) the claim for reimbursement related to such Pharmacy Receivables has been
submitted to the appropriate Fiscal Intermediary or a third party administrator
who is responsible for submitting the claim to the Fiscal Intermediary, in
accordance with the applicable regulations under Medicare or Medicaid, as
applicable, within thirty (30) days from the date the related goods were sold or
within thirty (30) days of

 

17



--------------------------------------------------------------------------------

receiving the provider identification number (so long as such Borrower has
delivered evidence, in form and substance satisfactory to Agent in good faith
that it has received such identification number), (ii) the person to whom the
goods were sold is an eligible Medicare beneficiary or Medicaid recipient, as
applicable, at the time such goods are sold and such eligibility has been
verified by the Borrower making such sale or providing such service, (iii) such
Pharmacy Receivables are owed to a Borrower who is not known to be under any
investigation under any Health Care Law (other than the periodic audits or
reviews conducted by a Fiscal Intermediary in the ordinary course of business)
or subject to any action or proceeding concerning the status of such Borrower as
a Medicare supplier or certified Medicaid provider, as applicable (other than
routine surveys and site visits), and/or the payments under Medicare or
Medicaid, as applicable, to such Borrower have not been contested, suspended,
delayed, deferred or otherwise postponed due to any investigation, action or
proceeding by any Fiscal Intermediary, the U.S. Justice Department or any other
Governmental Authority, (iv) the amount of such Pharmacy Receivables do not
exceed the amounts to which the Borrower making such sale or providing such
service is entitled as reimbursement for such eligible Medicare beneficiary or
Medicaid recipient, as applicable, under applicable Medicare or Medicaid
regulations, as applicable, (v) all authorization and billing procedures and
documentation required in order for the Borrower making such sale or providing
such service to be reimbursed and paid on such Pharmacy Receivables by the
Fiscal Intermediary have been properly completed and satisfied to the extent
required in order for such Borrower to be so reimbursed and paid, and (vi) the
terms of the sale or service giving rise to such Pharmacy Receivables and all
practices of such Borrower with respect to such Pharmacy Receivables comply in
all material respects with applicable Federal, State, and local laws and
regulations;

(q) as to Pharmacy Receivables in which the Account Debtor is a Third Party
Payor (other than for Medicare Pharmacy Receivables and Medicaid Pharmacy
Receivables): (i) the Borrower making the sale giving rise to such Pharmacy
Receivables has a valid and enforceable agreement with the Third Party Payor
providing for payment to such Borrower or such Borrower is otherwise entitled to
payment under the terms of its arrangements with the insurance company that is
the Third Party Payor, and such agreement and arrangements are in full force and
effect and there is no default thereunder that could be a basis for such Third
Party Payor to cease or suspend any payments to such Borrower (including any
deductions, setoffs or defenses), (ii) the prescription drugs sold giving rise
to such Pharmacy Receivables are of the type that are covered under the
agreement or arrangements with the Third Party Payor and the party receiving
such goods is entitled to coverage under such agreement or arrangement,
(iii) the Borrower making the sale giving rise to such Pharmacy Receivables has
contacted the Third Party Payor or otherwise received confirmation from such
Third Party Payor that the party receiving the prescription drugs is entitled to
coverage under the terms of the agreement with such Third Party Payor and such
Borrower is entitled to reimbursement for such Pharmacy Receivables, (iv) the
amount of such Pharmacy Receivables does not exceed the amounts to which the
Borrower making such sale is entitled to reimbursement for the prescription
drugs sold under the terms of such agreements or arrangements, (v) there are no
contractual or statutory limitations or restrictions on the rights of the
Borrower making such sale to assign its rights to payment arising as a result
thereof or to grant any security interest therein, (vi) all authorization and
billing procedures and documentation required in order for the Borrower making
such sale to be reimbursed and paid on such Pharmacy Receivables by the Third
Party Payor have been properly completed and satisfied to the extent required
for such Borrower to be so reimbursed and paid and (vii) the terms of the sale
giving rise to such Pharmacy Receivables and all practices of such Borrower and
Guarantors with respect to such Pharmacy Receivables comply in all material
respects with applicable federal, state, and local laws and regulations; and

(r) such Pharmacy Receivables are owed by Account Debtors deemed creditworthy at
all times by Agent in good faith.

The criteria for Eligible Pharmacy Receivables set forth above may only be
changed and any new criteria for Eligible Pharmacy Receivables may only be
established by Agent in good faith based on either: (A) an

 

18



--------------------------------------------------------------------------------

event, condition or other circumstance arising after the date hereof, or (B) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either case under clause (A) or (B) which adversely affects or could reasonably
be expected to adversely affect the Pharmacy Receivables in the good faith
determination of Agent. Any Pharmacy Receivables that are not Eligible Pharmacy
Receivables shall nevertheless be part of the Collateral.

“Eligible Pharmacy Scripts” means Pharmacy Scripts owned by any Borrower, in
each case which are acceptable to Agent in good faith based on the criteria set
forth below. In general, Pharmacy Scripts shall be Eligible Pharmacy Scripts if
arising and maintained in the ordinary course of the business of such Borrower
and included in an appraisal of Pharmacy Scripts received by Agent in accordance
with the terms hereof, in each case which are acceptable to Agent in good faith
based on the criteria set forth below. In general, Eligible Pharmacy Scripts
shall not include (a) Pharmacy Scripts for which Borrowers’ pharmacy store
computer and phone systems, in Agent’s good faith determination, (i) are
inadequate to facilitate the sale of prescriptions to a potential purchaser and
(ii) do not facilitate the transfer of pharmacy prescriptions files to a
potential purchaser, (b) Pharmacy Scripts subject to a security interest or lien
in favor of any Person other than Agent except those permitted in this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to Agent in good faith between the holder of such security interest
or lien and Agent; and (c) Pharmacy Scripts that are not in a form that may be
sold or otherwise transferred or are subject to regulatory restrictions on the
transfer thereof that are not acceptable to Agent in good faith. The criteria
for Eligible Pharmacy Scripts set forth above may only be changed and any new
criteria for Eligible Pharmacy Scripts may only be established by Agent in good
faith based on either: (A) an event, condition or other circumstance arising
after the date hereof, or (B) an event, condition or other circumstance existing
on the date hereof to the extent Agent has no written notice thereof from a
Borrower prior to the date hereof, in either case under clause (A) or (B) which
adversely affects or could reasonably be expected to adversely affect the value
of the Pharmacy Scripts or ability of Agent to sell or otherwise dispose of them
in the good faith determination of Agent. Any Pharmacy Scripts that are not
Eligible Pharmacy Scripts shall nevertheless be part of the Collateral.

“Eligible Real Property” means the Real Property which is acceptable to Agent in
good faith based on the criteria set forth below. In general, Eligible Real
Property shall include Real Property: (a) that is owned in fee simple by W-D
Properties; (b) that is not subject to a mortgage or other Lien in favor of any
Person other than Agent except Permitted Liens and other Liens permitted in this
Agreement that are subject to an intercreditor agreement in form and substance
satisfactory to Agent in good faith between the holder of such mortgage or other
Lien and Agent; (c) for which Agent shall have received the following items,
each in form and substance satisfactory to Agent in good faith, if so requested
by Agent in good faith: (i) a valid and perfected first priority Mortgage
(subject to Permitted Liens) in favor of Agent upon such Real Property (whether
pursuant to a modification agreement as to Real Property which is on the Closing
Date subject to a mortgage in favor of Agent in connection with the Existing
Credit Agreement or a new Mortgage as to Real Property which is on the Closing
Date not subject to a mortgage in favor of Agent in connection with the Existing
Credit Agreement) in a form suitable for recording or filing (if applicable in
the jurisdiction in which the applicable Real Property is located), duly
authorized, executed and delivered by W-D Properties; (ii) if required in the
jurisdiction in which the Real Property is located, (A) an amendment to an
existing fixture filing naming Agent, as secured party, and the applicable
Borrower or Guarantor, as debtor, to reflect W-D Properties as the debtor, or
(B) a fixture filing naming Agent, as secured party, and W-D Properties, as
debtor, have been filed with respect to such Real Property; (iii) a written
appraisal with respect to such Real Property, in form, scope and methodology
acceptable to Agent and performed by an appraiser acceptable to Agent, addressed
to Agent and Lenders and upon which Agent and Lenders are expressly permitted to
rely; (iv) a Phase I environmental audit of such Real Property conducted by an
independent environmental engineering firm acceptable to Agent, and in form,
scope and methodology reasonably satisfactory to Agent in good faith, the
results of which

 

19



--------------------------------------------------------------------------------

shall be reasonably satisfactory to Agent in good faith, confirming that
Borrowers and Guarantors are in compliance with all material applicable
Environmental Laws in all material respects and there is no material potential
or actual liability of Borrowers or Guarantors for any remedial action with
respect to any significant environmental condition at such Real Property;
(v) either (A) mortgagee title insurance policies or (B) an endorsement to the
existing mortgagee title insurance policies, in each case in favor of Agent in
amounts satisfactory to Agent and issued by insurers satisfactory to Agent,
insuring that title to such Real Property is marketable and that the interests
created by the applicable Mortgage constitute a valid first Lien (subject to
Permitted Liens) thereon free and clear of all material defects and encumbrances
(other than Permitted Liens) other than as approved by Agent, and, if required
by Agent and if available under then applicable state law, revolving credit
endorsement, comprehensive endorsement, variable rate endorsement, access and
utilities endorsements, mechanic’s lien endorsement and such other endorsements
as Agent shall reasonably request and accompanied by evidence of the payment in
full of all premiums thereon; (vi) an American Land Title Association/American
Congress on Surveying and Mapping form survey for which all necessary fees
(where applicable) have been paid, certified to Agent and issuer of the
mortgagees’ title insurance policy in a manner satisfactory to Agent by a land
surveyor duly registered and licensed in the states in which the Real Property
described in such survey is located; (vii) all consents, waivers,
acknowledgments, agreements and approvals from other third parties which Agent
in good faith may deem necessary or desirable in order to permit, protect and
perfect the Mortgage of Agent in any such Real Property and related assets
subject to the Mortgage with respect thereto; (viii) with respect to Real
Property (if any) located in a state that assesses a mortgage recordation tax or
similar tax, a mortgage tax endorsement to the applicable mortgagee title
insurance policy or either (A) an opinion of counsel or local counsel with
respect to the proper payment of any applicable mortgage recordation taxes or
(B) the Confirmation Order shall provide for the exempt status from payment of
any applicable mortgage recording taxes; (ix) opinions of local counsel to W-D
Properties in the states in which such Real Property is located, and (x) such
other consents, approvals, opinions or documents as Agent may reasonably request
in accordance with the policies and practices of Agent. The criteria for
Eligible Real Property set forth above may only be changed and any new criteria
for Eligible Real Property may only be established by Agent in good faith based
on either: (A) an event, condition or other circumstance arising after the date
hereof, or (B) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no written notice thereof from a Borrower prior
to the date hereof, in either case under clause (A) or (B) which adversely
affects or could reasonably be expected to adversely affect the Real Property in
the good faith determination of Agent. Any Real Property which is not Eligible
Real Property shall nevertheless be part of the Collateral.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Event of Default” is defined in Section 8.1 hereof.

“Excess Availability” means, at any time, for all Borrowers collectively, the
amount, as determined by Agent, equal to: (a) the Borrowing Base (which shall be
based on the Borrowing Base Certificate most recently provided by Borrowers
pursuant to Section 7.3.1(a)(iv) hereof and acceptable to Agent) after giving
effect to any Reserves other than any Reserves in respect of Letter of Credit
Outstandings, plus (b) Qualified Cash in an amount not to exceed $75,000,000,
minus (c) the sum of: (i) the amount of all then outstanding and unpaid
Obligations (but not including for this purpose Obligations of any Borrower
arising pursuant to any guarantees in favor of Agent and Lenders of the
Obligations of the other Borrowers or any Letter of Credit Outstandings), plus
(ii) the amount of all Reserves then established in respect of Letter of Credit
Outstandings.

 

20



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exemption Certificate” is defined in Section 4.6(e) hereof.

“Existing Credit Agreement” means the Credit Agreement, dated February 23, 2005,
by and among Existing Borrowers, Agent, Existing Lenders, certain other agents
and arrangers and WCM as sole lead arranger and sole bookrunner (as heretofore
amended or otherwise modified).

“Existing Borrowers” means, collectively, Winn-Dixie, W-D Montgomery, W-D
Procurement, W-D Raleigh, W-D Supermarkets and Dixie Stores, as Borrowers under
the Existing Credit Agreement; each sometimes referred to individually as an
“Existing Borrower”.

“Existing Lenders” means the various financial institutions and other Persons
from time to time party to the Existing Credit Agreement.

“Existing Letters of Credit” means the letters of credit issued by Wachovia Bank
to or for the account of Borrowers pursuant to the Existing Credit Agreement.

“Existing Loan Documents” means, collectively, the Existing Credit Agreement
together with all documents, certificates, instruments, notes, guarantees,
mortgages and agreements executed and delivered by Borrowers and Guarantors in
connection therewith, whether or not specifically mentioned herein or therein,
in each case as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Existing Loans” means, collectively, the Existing Revolving Loans, the Existing
Swing Line Loans and the Existing Term Loan.

“Existing Revolving Loans” means the revolving loans made by the Existing
Lenders to Borrowers pursuant to the Existing Credit Agreement.

“Existing Swing Line Loans” means the swing line loans made by Wachovia Bank, as
swing line lender, to Borrowers pursuant to the Existing Credit Agreement.

“Existing Term Loan” means the term loan made by the Existing Lenders to
Borrowers pursuant to the Existing Credit Agreement.

“Farm Products” has the meaning defined in the Food Security Act and the UCC.

“Farm Products Sellers” means, collectively, sellers or suppliers to any
Borrower or Guarantor of any Farm Products and including any milk or dairy
products, perishable agricultural commodity (as defined in PACA) or livestock
(as defined in the PSA), meat, meat food products or livestock products derived
therefrom or any poultry or poultry products derived therefrom; sometimes
referred to herein individually as a “Farm Products Seller”.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by Wachovia Bank from three federal funds brokers in
the national federal funds market of recognized standing selected by it.

 

21



--------------------------------------------------------------------------------

“Fee Letter” means the confidential letter, dated as of June 28, 2006, by and
among WCM, Wachovia Bank and Winn-Dixie.

“Filing Statements” is defined in Section 5.1.17 hereof.

“Final Financing Order” means the Final Order Pursuant to Sections 105, 361,
362, 363, 364(C) and 364(D) of the Bankruptcy Code and Rules 4001 and 9014 of
the Federal Rules of Bankruptcy Procedure (I) Authorizing Debtors to Obtain
Secured Post-Petition Financing on a Superpriority Priming Lien Basis and
Modifying the Automatic Stay, (II) Authorizing Debtors to Use Pre-Petition
Secured Lenders’ Cash Collateral and Granting Adequate Protection, and (III)
Authorizing the Repayment in Full of all Claims of Debtors’ Pre-Petition Secured
Lenders, as entered by the United States Bankruptcy Court for the Southern
District of New York on March 23, 2005.

“Final Order” means an order or judgment of the Bankruptcy Court duly entered on
the docket of the Bankruptcy Court that (a) has not been modified or amended
without the consent of Agent and the Required Lenders, or vacated, reversed,
revoked, rescinded, stayed or appealed from, except as Agent and the Required
Lenders may otherwise specifically agree, (b) with respect to which the time to
appeal, petition for certiorari, application or motion for reversal, rehearing,
reargument, stay, or modification has expired, (c) no petition, application or
motion for reversal, rehearing, reargument, stay or modification thereof or for
a writ of certiorari with respect thereto has been filed or granted or the order
or judgment of the Bankruptcy Court has been affirmed by the highest court to
which the order or judgment was appealed and (d) is no longer subject to any or
further appeal or petition, application or motion for reversal, rehearing,
reargument, stay or modification thereof or for any writ of certiorari with
respect thereto or further judicial review in any form.

“Fiscal Intermediary” means any qualified insurance company or other financial
institution that has entered into an ongoing relationship with any Governmental
Authority to make payments to payees under Medicare, Medicaid or any other
Federal, state or local public health care or medical assistance program
pursuant to any of the Health Care Laws.

“Fiscal Month” means each four (4) week fiscal period of Winn-Dixie and its
Subsidiaries, beginning with the first four (4) weeks of each Fiscal Year.

“Fiscal Quarter” means each fiscal quarter of Winn-Dixie and its Subsidiaries as
set forth on Schedule IV hereto (as such Schedule IV shall be supplemented to
include any fiscal quarters of Winn-Dixie and its Subsidiaries occurring after
the 2010 Fiscal Year upon the request of Agent).

“Fiscal Year” means each fiscal year of Winn-Dixie and its Subsidiaries as set
forth on Schedule IV hereto (as such Schedule IV shall be supplemented to
include any fiscal years of Winn-Dixie and its Subsidiaries occurring after the
2010 Fiscal Year upon the request of Agent); reference to a Fiscal Year with a
number corresponding to any calendar year (e.g., the “2006 Fiscal Year”) refers
to the Fiscal Year ending in June of such calendar year.

“Food Security Act” means the Food Security Act of 1984, 7 U.S.C. Section 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

“Food Security Act Notices” is defined in Section 6.34 hereof.

“Foreign Pledge Agreement” means any Pledge Agreement governed by the laws of a
jurisdiction

 

22



--------------------------------------------------------------------------------

other than the United States or a state (or the District of Columbia) thereof
executed and delivered by Winn-Dixie or any of its Material Subsidiaries
pursuant to the terms of this Agreement, in form and substance satisfactory to
Agent in good faith, as Agent in good faith may deem necessary or desirable
under the laws of organization or incorporation of a Material Subsidiary to
further protect or perfect the Lien on and security interest in any Pledged
Collateral (as defined in a Pledge Agreement).

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

“Fronting Fee” means, with respect to any Letter of Credit, a fronting fee in an
amount equal to one quarter of one (0.25%) percent per annum multiplied by the
Average Stated Amount of such Letter of Credit.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4 hereof.

“good faith” means, when applicable to Agent, notwithstanding anything to the
contrary contained herein, honesty-in-fact in the conduct or transaction
concerned and observance of reasonable commercial standards of fair dealing
based on how an asset-based lender with similar rights providing a credit
facility of the type set forth herein would act in similar circumstances at the
time with the information then available to it.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision of any thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement
executed and delivered by an Authorized Officer of each Borrower and Guarantor,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

“Guarantors” means, collectively, Deep South Products, Inc., a Florida
corporation, Dixie Spirits, Inc., a Mississippi corporation, Winn-Dixie
Logistics, Inc., a Florida corporation, and any other Person that now or
hereafter executes and delivers to Agent the Guarantee Agreement or a supplement
thereto and each other Obligor that has executed and delivered a guarantee to
Agent with respect to the Obligations, which shall in any event include all
Material Subsidiaries, together with their respective successors and assigns,
including any trustee or other fiduciary hereafter appointed as legal
representative on behalf of such person or on behalf of any such successor or
assign; each sometimes referred to individually as a “Guarantor”.

“Hazardous Material” means (a) any “hazardous substance”, as defined by CERCLA;
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance (including any petroleum product) within the
meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, all as amended.

“Health Care Laws” means all Federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, applicable

 

23



--------------------------------------------------------------------------------

any Borrower or Guarantor, including, but not limited to, the Social Security
Act, the Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud
and Abuse Amendments of 1977, the Medicare and Medicaid Patient and Program
Protection Act of 1987 and HIPAA.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Rate Protection Agreements.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of Borrowers: (a) which relates to the limited scope of
examination of matters relevant to such financial statement; or (b) which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause Borrowers to be in Default.

“Inactive Subsidiaries” means, collectively, Dixie Stores, Astor Products, Inc.,
a Florida corporation, Crackin’ Good, Inc., a Florida corporation, Deep South
Distributors, Inc., a North Carolina corporation, Dixie Darling Bakers, Inc., a
Florida corporation, Dixie-Home Stores, Inc., a South Carolina corporation,
Dixie Packers, Inc., a Florida corporation, Dixon Realty Trust 1999-1, a Utah
trust, Economy Wholesale Distributors, Inc., a Florida corporation, Foodway
Stores, Inc., a Delaware corporation, Kwik Chek Supermarkets, Inc., a Florida
corporation, Sunbelt Products, Inc., a Florida corporation, Sundown Sales, Inc.,
a Texas corporation, Superior Food Company, a Florida corporation, Table Supply
Food Stores Co., Inc., a Florida corporation, WD Brand Prestige Steaks, Inc., a
Florida corporation, and Winn-Dixie Handyman, Inc., a Florida corporation; each
sometimes referred to individually as an “Inactive Subsidiary”.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) for purposes of Section 8.1.5 hereof only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;

 

24



--------------------------------------------------------------------------------

(e) net Hedging Obligations of such Person;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than sixty (60) days or, if overdue
for more than sixty (60) days, as to which a dispute exists and appropriate
reserves in conformity with GAAP have been established on the books of such
Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(g) obligations arising under Synthetic Leases;

(h) all obligations evidenced by preferred stock (or other Capital Securities
convertible into preferred stock) which pursuant to its terms could (at the
request of the holders thereof or otherwise) be subject to mandatory sinking
fund payments, redemption or other acceleration rights; and

(i) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4 hereof.

“Indemnified Parties” is defined in Section 10.4 hereof.

“Initial Leasehold Report” means the Financial Modeling of Values of Leasehold
Interests dated April 2006 with respect to the Eligible Leasehold Property
prepared by DJM Asset Management, LLC, addressed to Agent and Lenders and upon
which Agent and Lenders are expressly permitted to rely.

“In Store Cash” means cash on hand held in retail stores, including, without
limitation, in registers, vaults and automatic teller machines.

“Insurance Captive” means WIN General Insurance Company, a South Carolina
insurance captive.

“Insurance Premium Collateral” means, collectively, (a) any unearned insurance
premiums paid on behalf of a Borrower by an Insurance Premium Lender for
property or casualty insurance policies with respect to a Borrower, (b) any
return of any insurance premium in accordance with the terms of such insurance
policies paid on behalf of a Borrower by an Insurance Premium Lender, and
(c) any property and casualty insurance policies for which an Insurance Premium
Lender paid the insurance premium in full on behalf of a Borrower.

“Insurance Premium Lender” means a financial institution acceptable to Agent
that makes loans to a Borrower, the proceeds of which are used exclusively to
pay insurance premiums required in respect of property insurance policies,
casualty insurance policies and/or specialty insurance policies (including
directors and officers insurance) maintained by such Borrower; such institutions
sometimes referred to herein collectively as “Insurance Premium Lenders”.

 

25



--------------------------------------------------------------------------------

“Interco Subordination Agreement” means the Amended and Restated Subordination
Agreement, dated of even date herewith, by and among Agent and various Obligors,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

“Interest Expense” means, for any applicable period, without duplication, the
aggregate interest expense accrued or paid (without prior accrual), net of
interest income received, during such period by Borrowers and their Subsidiaries
for such applicable period, including the portion of any payments made in
respect of Capitalized Lease Liabilities allocable to interest expense.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 hereof and
ending on (but excluding) the day which numerically corresponds to such date
one, two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as Borrowers may
select in their relevant notices pursuant to Section 2.3 or 2.4 hereof;
provided, however, that

(a) no more than six (6) Interest Periods may be in effect at any time;

(b) no more than two (2) Interest Periods of six months may be in effect at any
time;

(c) in no event will the aggregate amount of LIBO Rate Loans with an interest
period of six months exceed fifty (50%) percent of the total amount of LIBO Rate
Loans;

(d) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and

(e) no Interest Period for any Loan may end later than the Stated Maturity Date
for such Loan.

“Inventory” means, as to each Borrower and Guarantor, all of such Borrower’s and
Guarantor’s now owned and hereafter existing or acquired goods, wherever
located, which (a) are leased by such Borrower or Guarantor as lessor; (b) are
held by such Borrower for sale or lease or to be furnished under a contract of
service; (c) are furnished by such Borrower or Guarantor under a contract of
service; or (d) consist of raw materials, work in process, finished goods or
materials used or consumed in its business.

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by, or payment under any
Contingent Liability entered into by, such Person to or for the benefit of any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person; and

(b) any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

“investment property” has the meaning defined in the UCC.

 

26



--------------------------------------------------------------------------------

“ISP Rules” is defined in Section 10.9 hereof.

“Issuance Request” means, in the case of Subfacility Letters of Credit, a
Subfacility Letter of Credit Issuance Request and, in the case of Standby
Letters of Credit, a Standby Letter of Credit Issuance Request.

“Issuer” means Wachovia Bank in its capacity as Issuer of the Subfacility
Letters of Credit and the Standby Letters of Credit. At the request of Wachovia
Bank and with the consent of Administrative Borrower (not to be unreasonably
withheld), another Lender or an Affiliate of Wachovia Bank may issue one or more
Subfacility Letters of Credit or Standby Letters of Credit hereunder and thereby
also become an “Issuer” hereunder.

“Leasehold Availability” means the lesser of (a) the Leasehold Availability
Limit, or (b) an amount equal to sixty (60%) percent of the “estimated gross
leasehold value” of the Eligible Leasehold Property as set forth in the Initial
Leasehold Report and thereafter in accordance with each Leasehold Report
delivered to Agent in accordance with Section 7.3.6 hereof, which Leasehold
Report shall be in form and containing assumptions and valuation methods
satisfactory to Agent in good faith and shall have been prepared by DJM Asset
Management, LLC or such other valuation firm acceptable to Agent, on which Agent
and Lenders are expressly permitted to rely; provided, that, the Leasehold
Availability shall be recalculated and adjusted annually based upon the then
most recent acceptable Leasehold Report received by Agent in accordance with
Section 7.3.6 hereof to an amount equal to the lesser of (i) the Leasehold
Availability Limit, or (ii) an amount equal to sixty (60%) percent of the
“estimated gross leasehold value” of the Eligible Leasehold Property as set out
in such Leasehold Report. For purposes of this definition, the term “estimated
gross leasehold value” is as determined pursuant to the applicable Leasehold
Report.

“Leasehold Availability Limit” means $100,000,000.

“Leasehold Mortgages” means each leasehold mortgage, leasehold deed of trust or
other agreement for each Leasehold Property executed and delivered by Stores
Leasing, Raleigh Leasing, Montgomery Leasing, Warehouse Leasing or any other
Borrower, as applicable, in favor of Agent, for the benefit of the Secured
Parties, pursuant to the requirements of this Agreement or the Existing Credit
Agreement, under which a Lien is granted on the Leasehold Property and fixtures
described therein, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time.

“Leasehold Property” means, with respect to any Person, such Person’s present
and future leasehold estate in: (a) any plots, pieces or parcels of land;
(b) any improvements, buildings, structures and fixtures now or hereafter
located or erected thereon or attached thereto of every nature whatsoever;
(c) any other interests in property constituting appurtenances to the rights and
interest described in clauses (a) and (b) of this definition, or which hereafter
shall in any way belong, relate or be appurtenant thereto; and (d) all other
rights and privileges thereunto belonging or appertaining and all extensions,
additions, improvements, betterments, renewals, substitutions and replacements
to or of any of the rights and interests described in clause (c) of this
definition.

“Leasehold Report” is defined in Section 7.3.6 hereof.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit E hereto.

“Lenders” is defined in the preamble, and includes Revolving A Loan Lenders,
Revolving B Loan Lenders and any Person that becomes a Lender pursuant to
Section 10.11.1 hereof; each sometimes referred to individually as a “Lender”.

 

27



--------------------------------------------------------------------------------

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against Agent, any Lender or the Issuer or any of such
Person’s Affiliates, shareholders, directors, officers, employees, and agents in
connection with or arising from: (a) any Hazardous Material on, in, under or
affecting all or any portion of any property of Borrowers or any of their
Subsidiaries, the groundwater thereunder, or any surrounding areas thereof to
the extent caused by Releases from Borrowers’ or any of their Subsidiaries’ or
any of their respective predecessors’ properties; (b) any misrepresentation,
inaccuracy or breach of any warranty, contained or referred to in Section 6.12
hereof; (c) any violation or claim of violation by Borrowers or any of their
Subsidiaries of any Environmental Laws; or (d) the imposition of any lien for
damages caused by or the recovery of any costs for the cleanup, release or
threatened release of Hazardous Material by Borrowers or any of their
Subsidiaries, or in connection with any property owned or formerly owned or
leased or operated by Winn-Dixie or any of its Subsidiaries.

“Letter of Credit” means a Standby Letter of Credit or a Subfacility Letter of
Credit, as the case may be.

“Letter of Credit Limit” means, on any date, a maximum amount of $300,000,000,
as such amount may be permanently reduced from time to time pursuant to
Section 2.2 hereof.

“Letter of Credit Outstandings” means Standby Letter of Credit Outstandings
and/or Subfacility Letter of Credit Outstandings, as the case may be.

“letter-of-credit rights” has the meaning defined in the UCC.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a LIBO Rate Loan, the rate per annum determined by Agent (rounded
upward to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on the
Telerate British Bankers Assoc. Interest Settlement Rates Page at approximately
11:00 a.m., London time, on the second full Business Day preceding the first day
of such Interest Period; provided, however, that if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page or
such rate is for any reason not available thereon, “LIBO Rate” shall mean, with
respect to each day during each Interest Period pertaining to a LIBO Rate Loan,
either (a) the rate per annum determined by Agent (rounded upward to the nearest
1/100th of 1%) appearing on Reuters Screen LIBO Page (or, if more than one rate
appears on such screen, the arithmetic mean for all such rates rounded upward to
the nearest 1/100th of 1%) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m., London time, on the second full Business
Day preceding the first day of such Interest Period or (b) if such rate is for
any reason not available, the rate per annum equal to the rate at which Agent or
its designee is offered Dollar deposits at or about 11:00 a.m., London time, two
(2) Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of its LIBO Rate Loans are then being conducted
for settlement in immediately available funds, for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its LIBO Rate Loan to be outstanding during such
Interest Period.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

 

28



--------------------------------------------------------------------------------

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined pursuant to the following formula:

 

LIBO Rate    =   

LIBO Rate

(Reserve Adjusted)       1.00 - Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by Agent on the basis of the LIBOR Reserve Percentage in
effect two (2) Business Days before the first day of such Interest Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” in
a Lender Assignment Agreement or such office as may be designated from time to
time by notice from such Lender to Borrowers and Agent, whether or not outside
the United States, which shall be making or maintaining the LIBO Rate Loans of
such Lender.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Loan Documents” means, collectively, this Agreement, the Standby Letters of
Credit, the Subfacility Letters of Credit, the Fee Letter, the Guarantee
Agreement, each Collateral Access Agreement, each Blocked Account Agreement,
each Securities Control Agreement, each Processor Letter, each agreement
pursuant to which Agent is granted a Lien to secure the Obligations (including
the Security Agreement, each Pledge Agreement, each Mortgage and each Leasehold
Mortgage), each ACH Agreement, and each other agreement, certificate, document
or instrument delivered in connection with any Loan Document, whether or not
specifically mentioned herein or therein, in each case as amended, supplemented,
amended and restated or otherwise modified from time to time; provided, that, in
no event shall the term Loan Documents be deemed to include any Rate Protection
Agreement.

“Loans” means, as the context may require, a Revolving Loan and/or a Swing Line
Loan of any type.

“Majority Accounts” means those Bank Accounts held by Majority Account Banks.

“Majority Account Banks” means each bank or financial institution listed in
Item 6.24(b) of the Disclosure Schedule.

“Material Adverse Change” means a material adverse change in the business,
operations, assets or financial condition of Winn-Dixie and its Subsidiaries
(taken as a whole) from June 28, 2006, as supplemented by the description
thereof in the 2006 10-K, other than any material adverse change relating to or
resulting from any of the following, so long as such change does not have a
material adverse affect on the ability of any Borrower or Guarantor to perform
its Obligations under any Loan Document or the

 

29



--------------------------------------------------------------------------------

ability of Agent and Lenders to enforce the Obligations or the ability of any
Secured Party to enforce its rights and remedies under this Agreement, any
Security Document or any other Loan Document: (a) changes in general economic
conditions or securities markets in general, (b) events, circumstances, changes
or effects that affect the retail food industry (except if Administrative
Borrower and its Subsidiaries (taken as a whole) are disproportionately affected
thereby), (c) catastrophes, including hurricanes, earthquakes, hailstorms,
severe winter weather, floods, fires, tornadoes and other natural or man-made
disasters, (d) any changes after the date hereof in any and all domestic
(federal, state or local) or foreign laws, rules, regulations, orders, judgments
or decrees promulgated by any Governmental Authority, including those relating
to the protection of the environment, natural resources, and human health and
safety applicable to Administrative Borrower and its Subsidiaries (taken as a
whole) or any of their respective properties or assets (except if Administrative
Borrower and its Subsidiaries (taken as a whole) are disproportionately affected
thereby), (e) any outbreak or escalation of hostilities or war or any act of
terrorism, or (f) compliance with the Plan of Reorganization and the
transactions contemplated thereby.

“Material Contracts” means all contracts to which Winn-Dixie or any of its
Subsidiaries is a party and which have been disclosed in Winn-Dixie’s public
filings as material contracts.

“Material Subsidiary” means each U.S. Subsidiary (other than the Insurance
Captive) now existing or hereafter acquired or formed, and each successor
thereto, which (a) accounts for more than five (5%) percent of (i) the
consolidated gross revenues of Winn-Dixie and its Subsidiaries, or (ii) the
consolidated assets of Winn-Dixie and its Subsidiaries, or (b) together with all
other U.S. Subsidiaries not otherwise deemed a “Material Subsidiary” hereunder,
accounts for more than ten (10%) percent of such consolidated gross revenues, or
consolidated assets described in clause (a) of this definition, in each case, as
of the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to Section 7.1.1(a) or (b) hereof, financial statements have
been, or are required to have been, delivered by Winn-Dixie, and in any event
includes all of the Subsidiaries listed in Item 6.8(b) of the Disclosure
Schedule.

“Maximum Credit” means the amount of $725,000,000, as such amount may be
increased or reduced from time to time pursuant to Section 2.2 hereof.

“Medicaid” means the health care financial assistance program jointly financed
and administered by the Federal and state governments under Title XIX of the
Social Security Act.

“Medicaid Pharmacy Receivables” means Pharmacy Receivables of Borrowers arising
pursuant to goods sold by Borrowers to eligible Medicaid beneficiaries to be
paid by a Fiscal Intermediary or by the United States of America acting under
the Medicaid program, any state or the District of Columbia acting pursuant to a
health plan adopted pursuant to Title XIX of the Social Security Act or any
other Governmental Authority under Medicaid.

“Medicare” means the health care financial assistance program under Title XVIII
of the Social Security Act.

“Medicare Pharmacy Receivables” means Pharmacy Receivables of Borrowers arising
pursuant to goods sold by Borrowers to eligible Medicare beneficiaries to be
paid by a Fiscal Intermediary or by the United States of America acting under
the Medicare program or any other Governmental Authority under Medicare.

“Montgomery Leasing” is defined in the preamble.

“Moody’s” means Moody’s Investors Service, Inc.

 

30



--------------------------------------------------------------------------------

“Mortgage” means each mortgage, deed of trust or other agreement for each Real
Property executed and delivered by W-D Properties or any other Borrower, as
applicable, in favor of Agent, for the benefit of the Secured Parties, pursuant
to the requirements of this Agreement or the Existing Credit Agreement, under
which a Lien is granted on the Real Property and fixtures described therein, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.

“MSP Pension Plan” means the management security plan or the senior corporate
officer’s management security plan offered by certain Borrowers and Guarantors
to provide retirement benefits to certain participating employees of certain
Borrowers and Guarantors, including any related individual agreements.

“Net Amount of Eligible Credit Card Receivables” means, as to any Borrower, the
gross amount of the Eligible Credit Card Receivables of such Borrower, less
returns, discounts, claims, credits, allowances, accrued rebates, offsets,
deductions, counter claims, disputes and other defenses of any name at any time
issued, owing, granted, outstanding, available or claimed and less any other
fees or charges.

“Net Amount of Eligible Pharmacy Receivables” means, as to any Borrower, the
gross amount of the Eligible Pharmacy Receivables of such Borrower, less sales,
excise or similar taxes, and less returns, discounts, claims, credits,
allowances, accrued rebates, offsets, deductions, counter claims, disputes and
other defenses of any name at any time issued, owing, granted, outstanding,
available or claimed and less any other fees or charges.

“Net Disposition Proceeds” means, with respect to a Permitted Disposition (other
than a Permitted Disposition under Section 7.2.11(c) hereof) of the assets of
any Borrower or any of their U.S. Subsidiaries (other than the Insurance
Captive), the excess of

(a) the gross cash proceeds received by any Borrower or any of their
Subsidiaries from any Permitted Disposition, less

(b) the sum of

(i) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales
commissions, payments required to be made in connection with such Permitted
Disposition under any lease or other contractual obligation permitted under this
Agreement and other out-of-pocket expenses and disbursements (including but not
limited to closing costs) actually incurred in connection with such Permitted
Disposition which have not been paid to Affiliates or Subsidiaries of Borrowers;
and

(ii) all Taxes actually paid, assessed or estimated by Borrowers (in good faith)
to be payable in connection with such Permitted Disposition;

provided, however, that if, after the payment of all Taxes with respect to such
Permitted Disposition, the amount of estimated or assessed Taxes, if any,
pursuant to clause (b)(ii) of this definition exceeded the Taxes actually paid
in cash in respect of such Permitted Disposition, the aggregate amount of such
excess shall be immediately payable, pursuant to Section 3.1.1(c) hereof, as Net
Disposition Proceeds.

“Net Income” means, with respect to any Person for any period, the aggregate of
the net income (loss) of such Person for such period (excluding to the extent
included therein (a) any extraordinary and/or one time or unusual and
non-recurring gains, (b) any non-cash losses, (c) any non-cash asset impairment
charges, (d) any non-cash asset write-down expenses related to Permitted
Dispositions under Section 7.2.11(a)(i)(C), (b) or (c) hereof, (e) any non-cash
stock based compensation expenses, (f) any non-cash expenses related to the MSP
Pension Plan, (g) any non-cash rent expenses or non-cash rent

 

31



--------------------------------------------------------------------------------

income related to fresh start accounting in accordance with GAAP, or (h) any
non-cash expenses related to directors’ and officers’ insurance for Existing
Borrowers) after deducting all charges which should be deducted before arriving
at the net income (loss) for such period and, without duplication, after
deducting the Provision for Taxes for such period, all as determined in
accordance with GAAP. For the purposes of this definition, net income excludes
any gain or non-cash loss, together with any related Provision for Taxes for
such gain or non-cash loss, realized upon a Disposition of assets that are not
sold in the ordinary course of business (including, without limitation,
Permitted Sale and Leaseback Transactions) or of any Capital Securities of such
Person and any net income realized or loss incurred as a result of changes in
accounting principles or the application thereof to such Person.

“Net Orderly Liquidation Value” means, in respect of Pharmacy Scripts, at any
time, the amount equal to the amount of the recovery in respect of the Eligible
Pharmacy Scripts of Borrowers at such time on a “net orderly liquidation value”
basis as set forth in the most recent acceptable appraisal of Pharmacy Scripts
received by Agent prior to the Closing Date and thereafter in accordance with
Section 7.3.3 hereof, net of operating expenses, liquidation expenses and
commissions.

“Net Recovery Percentage” means in respect of Inventory, at any time, the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the amount of the recovery in respect of the Inventory of Borrowers at
such time on a “going out of business sale” basis as set forth in the most
recent acceptable appraisal of Inventory received by Agent prior to the Closing
Date and thereafter in accordance with Section 7.3.2 hereof, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable original cost of the aggregate amount of the Eligible
Inventory subject to such appraisal.

“Net Sale and Leaseback Proceeds” means, with respect to any Permitted Sale and
Leaseback Transaction, the excess of

(a) the gross cash proceeds received by Winn-Dixie or any of its Subsidiaries
from such Permitted Sale and Leaseback Transaction, less

(b) the sum of

(i) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales commissions
and other out-of-pocket expenses and disbursements actually incurred in
connection with such Permitted Sale and Leaseback Transaction which have not
been paid to Winn-Dixie or any of its Subsidiaries; and

(ii) all Taxes actually paid, assessed or estimated by Winn-Dixie or any of its
Subsidiaries (in good faith) to be payable in connection with such Permitted
Sale and Leaseback Transaction;

provided, however, that if, after the payment of all Taxes with respect to such
Permitted Sale and Leaseback Transaction, the amount of estimated or assessed
Taxes, if any, pursuant to clause (b)(ii) of this definition exceeded the Taxes
actually paid in cash in respect of such Permitted Sale and Leaseback
Transaction, the aggregate amount of such excess shall be immediately payable,
pursuant to Section 3.1.1(c) hereof, as Net Sale and Leaseback Proceeds.

“Non-Consenting Lender” is defined in Section 10.1(c) hereof.

“Non-Excluded Taxes” means any Taxes in respect of any Loan Document or the
accrual or payment of any amounts or income thereunder, or any Secured Party’s
execution, delivery or performance of its obligations thereunder, other than net
income and franchise Taxes, imposed with respect to any

 

32



--------------------------------------------------------------------------------

Secured Party (a) under the laws under which such Secured Party is organized or
in which it maintains its applicable lending office or (b) as a result of a
connection between such Secured Party and the relevant taxing jurisdiction other
than solely by reason of such Lender’s having executed, delivered or performed
its obligations, or having earned or received interest, any other payment or any
income, under any Loans or any of the Loan Documents.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Obligations” means collectively, the Pre-Effective Date Obligations and the
Post-Effective Date Obligations.

“Obligor” means, as the context may require, any Borrower or Guarantor.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, articles of organization, certificate of
formation, certificate of partnership, by-laws, partnership agreement, limited
liability company agreement, operating agreement and all shareholder agreements,
voting trusts and similar arrangements applicable to any of such Obligor’s
partnership interests, limited liability company interests or authorized shares
of Capital Securities.

“Other Permitted Investments” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States (or any agency thereof to the extent such obligations are supported by
the full faith and credit of the United States), maturing not more than one year
after such time;

(b) any repurchase agreement that is secured by a fully perfected security
interest in any obligation of the type described in clause (a), (d), (e) or
(f) of this definition, so long as the market value of the collateral deposited
to secure such repurchase agreement shall have a market value at all times of
not less than 101% of the face value of such repurchase agreement;

(c) tax exempt general obligations and revenue secured instruments of United
States state and local governments rated A2 or higher by Moody’s or A or higher
by S&P;

(d) bankers’ acceptances eligible for purchase or discount with the Federal
Reserve System;

(e) any certificate of deposit or time deposit which matures not more than two
years after such time and which is issued by any bank organized under the laws
of United States (or any state thereof) and which has (x) a credit rating of A2
or higher from Moody’s or A or higher from S&P and (y) a combined capital and
surplus greater than $500,000,000;

(f) commercial paper which is issued by finance, industrial, utility, bank
holding companies and state and local governments with ratings Prime-1 or
Prime-2 by Moody’s and A-1+, A-1 or A-2 by S&P;

(g) corporate bonds rated by Moody’s and S&P with an average rating of at least
A and maturing not more than two years after such time;

(h) mutual funds investing only in the above assets; provided that only up to
$50,000,000 of such Investments shall constitute Other Permitted Investments,
unless such mutual fund solely owns government securities for non-overnight
investments;

 

33



--------------------------------------------------------------------------------

(i) master notes of a bank organized under the laws of the United States (or any
state thereof) or a United States government agency, in each case, which has
(x) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(y) a combined capital and surplus greater than $500,000,000, with limits
authorized for each specific note, in all cases maturing not more than two years
after such time; and

(j) asset backed securities maturing not more than two years after such time,
collateralized by credit card receivables or other loans which are rated AAA or
higher by both Moody’s and S&P; provided that only up to $20,000,000 of such
securities issued by any single issuer shall be considered Other Permitted
Investments.

“Other Taxes” means any and all stamp, documentary, mortgage recordation or
similar Taxes, or any other excise or property Taxes or similar levies that
arise on account of any payment made or required to be made under any Loan
Document or from the execution, delivery, registration, recording or enforcement
of any Loan Document.

“Participant” is defined in Section 10.11.2 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Date” means the last day of each calendar month, or, if any such day is
not a Business Day, the next succeeding Business Day.

“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended, 7
U.S.C. Section 499a et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Winn-Dixie or any
corporation, trade or business that is, along with such Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means as to any Lender:

(a) with respect to a Revolving A Loan Lender’s obligation to make Revolving A
Loans and Swing Line Loans and to acquire interests in Letter of Credit
Outstandings, receive payments of principal, interest, fees, costs and expenses
with respect thereto and for purposes of determining the Required Revolving A
Loan Lenders, the fraction (expressed as a percentage) the numerator of which is
such Revolving A Loan Lender’s Revolving A Loan Commitment and the denominator
of which is the aggregate amount of all of the Revolving A Loan Commitments, as
adjusted from time to time in accordance with the provisions of Section 10.11
hereof; provided, that, if the Revolving A Loan Commitments have been
terminated, the numerator of such fraction shall be the outstanding amount of

 

34



--------------------------------------------------------------------------------

such Revolving A Loan Lender’s Revolving A Loans and Swing Line Loans and its
interest in the Letter of Credit Outstandings and the denominator of such
fraction shall be the aggregate amount of all outstanding Revolving A Loans,
Swing Line Loans and Letter of Credit Outstandings;

(b) with respect to a Revolving B Loan Lender’s obligation to make Revolving B
Loans and to acquire interests in Letter of Credit Outstandings, receive
payments of principal, interest, fees, costs and expenses with respect thereto
and for purposes of determining the Required Revolving B Loan Lenders, the
fraction (expressed as a percentage) the numerator of which is such Revolving B
Loan Lender’s Revolving B Loan Commitment and the denominator of which is the
aggregate amount of all of the Revolving B Loan Commitments, as adjusted from
time to time in accordance with the provisions of Section 10.11 hereof;
provided, that, if the Revolving B Loan Commitments have been terminated, the
numerator of such fraction shall be the outstanding amount of such Revolving B
Loan Lender’s Revolving B Loans and its interest in the Letter of Credit
Outstandings and the denominator of such fraction shall be the aggregate amount
of all outstanding Revolving B Loans and Letter of Credit Outstandings; and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.4 hereof and the voting
rights set forth in Section 10.1 hereof), the fraction (expressed as a
percentage) the numerator of which is the aggregate amount of all of such
Lender’s Commitments and the denominator of which is the aggregate amount of all
of the Commitments of all Lenders; provided, that, if the Commitments have been
terminated, the numerator of such fraction shall be the outstanding amount of
each Lender’s Loans and its interest in the Letter of Credit Outstandings and
the denominator of such fraction shall be the aggregate amount of all
outstanding Loans and Letter of Credit Outstandings, in each case as the
Commitments may be adjusted from time to time in accordance with the provisions
of Section 10.11 hereof.

“Perishable Inventory” means Inventory included in the following categories as
reported by Borrowers consistent with past practice: bakeries, produce, floral,
dairy, fresh seafood, meat and deli.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Borrower or any Subsidiary
from any Person of a business or of all or substantially all of the assets or of
all of the Capital Securities of any Person (or any division thereof) in which
the following conditions are satisfied:

(a) immediately before and after giving effect to such acquisition, no Default
shall have occurred and be continuing or would result therefrom (including under
Sections 7.2.1 and 7.2.4 hereof);

(b) Winn-Dixie shall have delivered to Agent, in form and substance satisfactory
to Agent in good faith, (i) a Compliance Certificate for the period of four
(4) full Fiscal Quarters immediately preceding such acquisition giving pro forma
effect to the consummation of such acquisition and any Borrowings necessary in
connection therewith and evidencing compliance with the covenants set forth in
Section 7.2.4 hereof; (ii) the most recent annual and interim financial
statements for the Person being acquired and related statements of income and
cash flows showing positive cash flows for the preceding fiscal year of such
Person, (iii) detailed forecasts of cash flows for the Person being acquired
forecasting positive future cash flows and (iv) new detailed projections for
Winn-Dixie and its Subsidiaries through the Stated Maturity Date giving pro
forma effect to such acquisition, based on assumptions satisfactory to Agent and
demonstrating pro forma compliance with all financial covenants contained in
this Agreement, including those contained in Section 7.2.4 hereof, in each case,
prepared in good faith and in a manner and using such methodology which is
consistent with the most recent financial statements delivered pursuant to
Section 7.1.1 hereof and in form reasonably satisfactory to Agent in good faith,
provided, that, Winn-Dixie shall not be required to comply with this clause
(b) of this

 

35



--------------------------------------------------------------------------------

definition in respect of any acquisition of a single retail store or any
acquisition of a series of related retail stores (whether through the
acquisition of Capital Securities or assets) to the extent that such
acquisitions of retail stores (the “Retail Store Acquisitions”) do not exceed
$25,000,000 (excluding Inventory) in the aggregate during any Fiscal Year;

(c) concurrently with the consummation of such acquisition, Borrowers will have
complied with the requirements of Section 7.1.8 hereof, including that the
documentation for such acquisition shall permit Agent to obtain a Lien thereon
to the extent provided in Section 7.1.8 hereof; and

(d) such acquisition shall be in the same line of business as that engaged in by
Winn-Dixie and its Subsidiaries as of the Closing Date.

“Permitted Disposition” means a sale, disposition or other conveyance of assets
(including Capital Securities of a Subsidiary) by any Borrower or any of its
Subsidiaries pursuant to Section 7.2.11 hereof.

“Permitted Lien” means a Lien permitted pursuant to Section 7.2.3 hereof.

“Permitted Sale and Leaseback Transaction” means a transaction by any Borrower
or any of its Subsidiaries permitted pursuant to the proviso to Section 7.2.15
hereof.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Pharmacy Receivables” means as to each Borrower and each Guarantor, all present
and future rights of such Borrower and Guarantor to payment from a Third Party
Payor arising from the sale of prescription drugs by such Borrower or Guarantor
(it being understood that the portion of the purchase price for such
prescription drugs payable by the purchaser of such prescription drugs or any
Person other than a Third Party Payor shall not be deemed to be a Pharmacy
Receivable).

“Pharmacy Scripts” means as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned or hereafter existing or acquired retail
customer files (including prescriptions for retail customers and other medical
information related thereto) maintained by the retail pharmacies of Borrowers
and Guarantors, wherever located.

“Pharmacy Scripts Availability” means an amount equal to ninety (90%) percent of
the Net Orderly Liquidation Value of the Eligible Pharmacy Scripts multiplied by
the number of Eligible Pharmacy Scripts, provided, that, such amount may be
reduced or increased (but in no event shall the advance rate in respect of
Eligible Pharmacy Scripts be increased to an amount greater than ninety
(90%) percent), at Agent’s option in good faith, to reflect (a) any sales of
Eligible Pharmacy Scripts, (b) reductions in the number of prescriptions, the
average volume of prescriptions being filled or the average dollar amount of
prescription values, (c) any change in the mix of the types of payors with
respect to prescriptions, (d) any statutory or regulatory changes after the date
hereof that adversely affect the transferability of the Pharmacy Scripts or
(e) any other changes to the factors identified in any appraisal that adversely
affect the amount that may be recovered by Agent from the sale or other
disposition of the Pharmacy Scripts; provided further that the amount of any
reduction shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reduction as determined by Agent in good
faith.

“Plan Effective Date” means the “Effective Date”, as such term is defined in the
Plan of Reorganization.

 

36



--------------------------------------------------------------------------------

“Plan of Reorganization” means the Joint Plan of Reorganization of Winn-Dixie
Stores, Inc. and Affiliated Debtors, dated August 9, 2006, as heretofore
amended, modified or supplemented on terms satisfactory to Agent.

“Pledge Agreement” means, as the context may require, each Loan Document
pursuant to which a pledge may be created by the owners of Capital Securities of
Winn-Dixie or any of Winn-Dixie’s Subsidiaries to Agent for the benefit of the
Secured Parties (including any Foreign Pledge Agreement), in each case as
amended, supplemented, amended and restated or otherwise modified from time to
time; sometimes referred to collectively as the “Pledge Agreements” as the
context may require.

“Pledged Subsidiary” means each Material Subsidiary in respect of which Agent
has been granted a security interest in or a pledge of (a) any of the Capital
Securities of such Subsidiary or (b) any intercompany notes of such Material
Subsidiary owing to Winn-Dixie or another Subsidiary.

“Post-Effective Date Obligations” means (a) any and all Loans, Letter of Credit
Outstandings, Reimbursement Obligations and all other obligations, liabilities
and indebtedness of every kind, nature and description owing by each Borrower
and each other Obligor to Agent or any Lender and/or any of their Affiliates
arising on or after the Plan Effective Date, including principal, interest,
charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, in each case arising under this
Agreement or any of the other Loan Documents, whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of this Agreement or after the commencement of any case with respect to Borrower
under the Bankruptcy Code or any similar statute (and including any principal,
interest, fees, costs, expenses and other amounts owed to Agent or any Lender by
Borrowers or Guarantors which would accrue and become due but for the
commencement of such a case, whether or not such amounts are allowed or
allowable in whole or in part in such a case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by Agent
or any Lender, and (b) for purposes only of Section 2.1 of the Security
Agreement and subject to the priority in right of payment set forth in
Section 8.4 hereof, all obligations, liabilities and indebtedness of every kind,
nature and description owing by any or all of Borrowers to Agent or any Bank
Product Provider arising under or pursuant to any Bank Products, whether now
existing or hereafter arising, provided, that, (i) as to any such obligations,
liabilities and indebtedness arising under or pursuant to a Rate Protection
Agreement, the same shall only be included within the Post-Effective Date
Obligations if upon Agent’s request, Agent shall have entered into an agreement,
in form and substance satisfactory to Agent in good faith, with the Bank Product
Provider that is a counterparty to such Rate Protection Agreement, as
acknowledged and agreed to by Borrowers, providing for the delivery to Agent by
such counterparty of information with respect to the amount of such obligations
and providing for the other rights of Agent and such Bank Product Provider in
connection with such arrangements, (ii) any Bank Product Provider, other than
Wachovia Bank and its Affiliates, shall have delivered written notice to Agent
that (A) such Bank Product Provider has entered into a transaction to provide
Bank Products to a Borrower and (B) the obligations arising pursuant to such
Bank Products provided to Borrowers constitute Post-Effective Date Obligations
entitled to the benefits of the security interest of Agent granted hereunder,
and Agent shall have accepted such notice in writing, and (iii) except as
otherwise provided herein, in no event shall any Bank Product Provider acting in
such capacity to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness and in no event shall the approval of any such
person in its capacity as Bank Product Provider be required in connection with
the release or termination of any security interest or lien of Agent.

“Pre-Effective Date Obligations” means (a) any and all Loans, Letter of Credit
Outstandings, Reimbursement Obligations and all other obligations, liabilities
and indebtedness of every kind, nature and description owing by each Existing
Borrower and each other Obligor (as defined in the Existing Credit Agreement) to
Agent or any Existing Lender and/or any of their Affiliates arising prior to the
Plan

 

37



--------------------------------------------------------------------------------

Effective Date, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, in each case arising under the Existing Loan Documents (and
including any principal, interest, fees, costs, expenses and other amounts owed
to Agent or any Existing Lender by Existing Borrowers and each other Obligor (as
defined in the Existing Credit Agreement) in the Chapter 11 Case or any similar
case or proceeding, whether or not allowed), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by Agent
or any Existing Lender and (b) subject to the priority in right of payment set
forth in Section 8.4 of the Existing Credit Agreement, all obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Existing Borrowers to Agent or Wachovia Bank arising under or pursuant
to any Bank Products arising prior to the Plan Effective Date.

“Process Agent” is defined in Section 10.15 hereof.

“Processor Letter” means any letter agreement between any Obligor and any Credit
Card Issuer or Credit Card Processor of such Obligor which is a party to Credit
Card Agreement in favor of Agent acknowledging Agent’s first priority security
interest in the monies due and to become due to such Borrower (including,
without limitation, credits and reserves) under such Credit Card Agreement, and
agreeing to transfer all such amounts to a Majority Account, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Provision for Taxes” means an amount equal to all taxes imposed on or measured
by net income, whether Federal, State, county or local, and whether foreign or
domestic, that are paid or payable by any Person in respect of any period in
accordance with GAAP.

“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash or Cash Equivalent Investments of Borrowers as calculated by
Agent (absent manifest error) that is (a) maintained in the Qualified Cash
Account, subject to the valid, enforceable and first priority perfected security
interest of Agent pursuant to a Securities Control Agreement, in form and
substance satisfactory to Agent in good faith, providing that, among other
things, no amounts may be withdrawn or disbursed from the Qualified Cash Account
to any Person without the prior written consent of Agent, and (b) not subject to
any Lien, except in favor of Agent.

“Qualified Cash Account” means the Bank Account of Winn-Dixie at Wachovia Bank
or any of its Affiliates in which the Qualified Cash is maintained.

“Quarterly Average Excess Availability” means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
Fiscal Quarter.

“Raleigh Leasing” is defined in the preamble.

“Rate Protection Agreement” means an agreement between any Borrower and Agent or
Bank Product Provider that is a rate swap agreement, basis swap, forward rate
agreement, commodity swap, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement rate, floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing or a master agreement for any the
foregoing together with all supplements thereto) for the purpose of protecting
against or managing exposure to fluctuations in interest or exchange rates,
currency valuations or commodity prices; sometimes collectively referred to
herein as “Rate Protection Agreements”.

 

38



--------------------------------------------------------------------------------

“Real Estate Borrowers” means, collectively, W-D Properties, Stores Leasing,
Raleigh Leasing, Montgomery Leasing and Warehouse Leasing, together with their
respective successors and assigns, including any trustee or other fiduciary
hereafter appointed as legal representative on behalf of such person or on
behalf of any such successor or assign; each sometimes referred to individually
as a “Real Estate Borrower”.

“Real Property” means, with respect to any Person, such Person’s present and
future fee-owned right, title and interest in: (a) any plots, pieces or parcels
of land; (b) any improvements, buildings, structures and fixtures now or
hereafter located or erected thereon or attached thereto of every nature
whatsoever; (c) any other interests in property constituting appurtenances to
the rights and interest described in clauses (a) and (b) of this definition, or
which hereafter shall in any way belong, relate or be appurtenant thereto; and
(d) all other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clause (c) of
this definition.

“Real Property Availability” means an amount equal to the lesser of
(a) $65,000,000 or (b) an amount equal to sixty-five (65%) percent of the fair
market value of the Eligible Real Property, as set forth in the most recent
acceptable appraisal of such Real Property received by Agent prior to the date
hereof, which appraisal shall be in form, scope and methodology acceptable to
Agent and by an appraiser acceptable to Agent, addressed to Agent and the
Lenders and upon which Agent and the Lenders are expressly permitted to rely;
provided, that, the Real Property Availability shall be recalculated and
adjusted annually based upon the then most recent acceptable appraisal received
by Agent in accordance with Section 7.3.6 hereof to an amount equal to the
lesser of (x) $65,000,000 or (y) the amount equal to sixty-five (65%) percent of
the fair market value of the Eligible Real Property as set out in such
appraisal.

“Records” means, as to each Borrower and Guarantor, all of such Borrower’s and
Guarantor’s present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of any Borrower or Guarantor with respect to the foregoing maintained
with or by any other Person).

“Refunded Swing Line Loans” is defined in Section 2.3.2(b) hereof.

“Register” is defined in Section 2.7(b) hereof.

“Reimbursement Obligation” is defined in Section 2.6.3 hereof.

“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and is controlled by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Release” means a “release”, as such term is defined in CERCLA.

“Replaced Lender” is defined in Section 4.11 hereof.

“Replacement Lender” is defined in Section 4.11 hereof.

 

39



--------------------------------------------------------------------------------

“Reports” is defined in Section 9.11 hereof.

“Required Lenders” means, at any time, those Lenders whose Percentages aggregate
more than fifty (50%) percent of the aggregate of the Commitments of all
Lenders, or if the Commitments shall have been terminated, Lenders to whom more
than fifty (50%) percent of the then outstanding Obligations are owing.

“Required Revolving A Loan Lenders” shall mean, at any time, those Revolving A
Loan Lenders whose Percentages aggregate more than fifty (50%) percent of the
aggregate Revolving A Loan Commitments of all Revolving A Loan Lenders, or if
the Revolving A Loan Commitments shall have been terminated, Revolving A Loan
Lenders to whom more than fifty (50%) percent of the then outstanding
Obligations with respect to the Revolving A Loans are owing.

“Required Revolving B Loan Lenders” shall mean, at any time, those Revolving B
Loan Lenders whose Percentages aggregate more than fifty (50%) percent of the
aggregate Revolving B Loan Commitments of all Revolving B Loan Lenders, or if
the Revolving B Loan Commitments shall have been terminated, Revolving B Loan
Lenders to whom more than fifty (50%) percent of the then outstanding
Obligations with respect to the Revolving B Loans are owing.

“Required Supermajority Lenders” means, at any time, those Lenders whose
Percentages aggregate more than sixty-six and two-thirds (66 2/3%) percent of
the aggregate of the Commitments of all Lenders, or if the Commitments shall
have been terminated, Lenders to whom more than sixty-six and two-thirds
(66 2/3%) percent of the then outstanding Obligations are owing.

“Reserves” means, as of any date of determination, such amounts as Agent may
from time to time establish and revise in good faith, without duplication,
reducing the amount of Revolving Loans, Subfacility Letter of Credit
Outstandings and Standby Letter of Credit Outstandings that would otherwise be
available to Borrowers under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by Agent
in good faith, adversely affect, or would have a reasonable likelihood of
adversely affecting, (i) the Eligible Borrowing Base Assets or any other
property which is security for the Obligations or its value, (ii) the assets,
business or financial condition of any Borrower or Obligor or (iii) the security
interests and other rights of Agent or any Lender in the Eligible Borrowing Base
Assets or any other property which is security for the Obligations (including
the enforceability, perfection and priority thereof), (b) to reflect Agent’s
good faith belief (whether based on the receipt or discovery of new information,
any change, occurrence or development with respect to previously furnished
information, or otherwise) that any collateral report or financial information
furnished by or on behalf of any Borrower or Obligor to Agent is, has become or
may have been incomplete, inaccurate or misleading in any material respect,
(c) to fully reflect Subfacility Letter of Credit Outstandings to the extent
provided in Section 2.1.2 hereof (to the extent not Cash Collateralized in a
manner satisfactory to Agent in good faith and to Issuer), (d) to fully reflect
Standby Letter of Credit Outstandings to the extent provided in Section 2.1.3
hereof (to the extent not Cash Collateralized in a manner satisfactory to Agent
in good faith and to Issuer), (e) to fully reflect (i) past due payables which
are outstanding more than sixty (60) days past the invoice date as of such time,
(ii) past due accruals which are outstanding more than sixty (60) days past the
receipt of Inventory related to such accrual as of such time, in excess of
$10,000,000, (iii) past due rent payments which are outstanding more than thirty
(30) days past due as of such time and (iv) without duplication, the amount of
checks issued but not sent by Borrowers to pay such payables, accruals and rent
payments, in each case other than (A) payables, accruals or rent payments which
are being contested by a Borrower in good faith and (B) past due payables and
accruals in respect of which a Reserve has been established pursuant to clause
(1) of this definition, and (v) real estate taxes which are past due and
delinquent, (f) to reflect any claims due and payable on the Plan Effective Date
or as soon as practicable thereafter but in any event within twenty (20) days
thereafter and that are not paid on the Plan Effective Date and $1,000,000 (or
such lesser amount as

 

40



--------------------------------------------------------------------------------

may be required) to fund the “Claim Reduction Fund” set forth in the Plan of
Reorganization, such aggregate amount to be reduced from time to time to reflect
payments in respect of such claims referred to above in this clause (f), (g) to
fully reflect write-ups or write-downs in value with respect to payments and
obligations, liabilities or indebtedness (contingent or otherwise) of Borrowers
to Agent or any Bank Product Provider arising under or in connection with any
Bank Products or as such Bank Product Provider may otherwise require in
connection therewith to the extent that such obligations, liabilities or
indebtedness constitute Obligations or otherwise receive the benefit of the
security interest of Agent in any Collateral, (h) to fully reflect amounts owing
by Borrowers to Credit Card Issuers or Credit Card Processors in connection with
the Credit Card Agreements, (i) to reflect the deterioration in the turnover,
nature, quality, quantity, gross margin or mix of Inventory, and/or (j) in
respect of any state of facts which Agent determines in good faith constitutes a
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may, at Agent’s option in good faith, be established,
without duplication, to take into account: (1) liabilities of any Borrower to
any Person that is entitled to receive the benefit of a security interest or
trust pursuant to the PACA, the PSA, the Food Security Act, any law relating to
dairy products or any other similar law, (2) dilution with respect to the
Pharmacy Receivables (based on the ratio of the aggregate amount of non-cash
reductions in Pharmacy Receivables for any period to the aggregate dollar amount
of the prescription drug sales of Borrowers for such period) as calculated by
Agent for any period that is or is reasonably anticipated to be greater than
five (5%) percent, (3) a reduction in the value of the Eligible Leasehold
Property, but in any event, with respect to a reserve established against
Leasehold Availability, only to the extent that such reduction has not been
reflected in a reduction in the Leasehold Availability pursuant to any Leasehold
Report, (4) a reduction in the value of the Eligible Real Property, but in any
event, with respect to a reserve established against Real Property Availability,
only to the extent that such reduction has not been reflected in a reduction in
the Real Property Availability pursuant to any appraisal of the Eligible Real
Property, and (5) any indemnities, guaranties or other reimbursement agreements
or obligations by Agent in favor of any Person in connection with or with
respect to any cash management arrangements or any Rate Protection Agreements.
To the extent Agent (a) has reflected in the lending formulas used to establish
the Borrowing Base any circumstance, condition, event or contingency in a manner
satisfactory to Agent in good faith or (b) may revise the lending formulas used
to determine the Borrowing Base or establish new criteria or revise existing
criteria for any of the Eligible Borrowing Base Assets so as to address any
circumstances, condition, event or contingency in a manner satisfactory to Agent
in good faith, in each case Agent shall not establish a Reserve for the same
purpose. The amount of any Reserve established by Agent shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
reserve as determined by Agent in good faith.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of any Borrower or any
Subsidiary which do not contain mandatory redemption provisions) on, or the
making of any payment or distribution on account of, or setting apart assets for
a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement, repurchase or other acquisition of any class of Capital Securities
of any Borrower or any Subsidiary or any warrants or options to purchase any
such Capital Securities, whether now or hereafter outstanding, or the making of
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property, obligations of any Borrower or any Subsidiary or
otherwise.

“Retail Store Acquisitions” is defined in the definition of “Permitted
Acquisitions”.

“Revolving A Loan Limit” means, at any time, the amount of (a) the Maximum
Credit at such time, minus (b) the Revolving B Loan Limit at such time.

 

41



--------------------------------------------------------------------------------

“Revolving A Loans” means, collectively, the revolving loans made to or for the
benefit of a Borrower by or on behalf of any Revolving A Loan Lender or by Agent
for the ratable account of any Revolving A Loan Lender as set forth in
Section 2.1.1(a) hereof.

“Revolving A Loan Commitment” means, relative to any Revolving A Loan Lender,
such Revolving A Loan Lender’s obligation (if any) to make Revolving A Loans
pursuant to Section 2.1.1(a) hereof in the principal amount set forth on
Schedule II hereto designated as the Revolving A Loan Commitment for such
Revolving A Loan Lender or in the Lender Assignment Agreement pursuant to which
such Revolving A Loan Lender became a Revolving A Loan Lender hereunder in
accordance with the provisions of Section 10.11.1 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as the “Revolving A Loan Commitments”.

“Revolving A Loan Lenders” means, at any time, Lenders having a Revolving A Loan
Commitment or Revolving A Loans owing to it at such time; each sometimes
referred to herein individually as a “Revolving A Loan Lender”.

“Revolving B Loan Limit” means the amount of $50,000,000.

“Revolving B Loans” means, collectively, the revolving loans made to or for the
benefit of a Borrower by or on behalf of any Revolving B Loan Lender or by Agent
for the ratable account of any Revolving B Loan Lender as set forth in
Section 2.1.1(a) hereof.

“Revolving B Loan Commitment” means, relative to any Revolving B Loan Lender,
such Revolving B Loan Lender’s obligation (if any) to make Revolving B Loans
pursuant to Section 2.1.1(a) hereof in the principal amount set forth on
Schedule II hereto designated as the Revolving B Loan Commitment for such
Revolving B Loan Lender or in the Lender Assignment Agreement pursuant to which
such Revolving B Loan Lender became a Revolving B Loan Lender hereunder in
accordance with the provisions of Section 10.11.1 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as the “Revolving B Loan Commitments”.

“Revolving B Loan Formula Amount” means, at any time, the lesser of (a) the
Borrowing Base B at such time or (b) the Revolving B Loan Limit at such time.

“Revolving B Loan Lenders” means, at any time, Lenders having a Revolving B Loan
Commitment or Revolving B Loans owing to it at such time; each sometimes
referred to herein individually as a “Revolving B Loan Lender”.

“Revolving Loan Commitment” means, as the context may require, Revolving A Loan
Commitment or a Revolving B Loan Commitment; sometimes referred to herein
collectively as the Revolving Loan Commitments.

“Revolving Loan Limit” means the amount of $725,000,000, as such amount may be
increased or reduced from time to time pursuant to Section 2.2 hereof.

“Revolving Loans” means, collectively, the Revolving A Loans and the Revolving B
Loans.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

 

42



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Lenders, the Issuer, Agent, each Bank
Product Provider and (in each case), each of their respective successors,
transferees and assigns.

“Securities Control Agreement” means an agreement in writing, in form and
substance satisfactory to Agent in good faith, by and among Agent, any Borrower
or Guarantor (as the case may be) and any securities intermediary, commodity
intermediary, issuer of uncertificated securities or other person who has
custody, control or possession of any investment property of such Borrower or
Guarantor acknowledging, among other things, that such securities intermediary,
commodity intermediary, issuer or other person has custody, control or
possession of such investment property on behalf of Agent, that it will comply
with entitlement orders originated by Agent with respect to such investment
property and such other instructions of Agent.

“Security Agreement” means the Amended and Restated Security Agreement, dated of
even date herewith, executed and delivered by each Borrower and Guarantor in
favor of Agent for the benefit of the Secured Parties, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Security Documents” means, collectively, the Security Agreement, each Pledge
Agreement, each Trademark Security Agreement, each Mortgage and each Leasehold
Mortgage; each sometimes referred to individually as a “Security Document” as
the context may require.

“Senior Managing Agents” is defined in the preamble.

“Social Security Act” means the Social Security Act, 92 U.S.C. §§1396, et seq.,
as the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“Special Agent Advances” is defined in Section 2.1.1(e) hereof.

“SRP Pension Plan” means the supplemental retirement plan offered by certain
Borrowers and Guarantors to provide supplemental retirement benefits to certain
participating employees of certain Borrowers and Guarantors, including any
related individual agreements.

“Standby Letter of Credit” is defined in Section 2.1.3(a)(i) hereof.

“Standby Letter of Credit Commitment” means, with respect to the Issuer, such
Issuer’s obligation to issue Standby Letters of Credit pursuant to Section 2.1.3
hereof and, with respect to each Lender, the obligations of each such Lender to
participate in such Standby Letters of Credit pursuant to Section 2.6.1 hereof.

“Standby Letter of Credit Issuance Request” means a Standby Letter of Credit
request and certificate to be duly executed by an Authorized Officer of a
Borrower pursuant to the terms of this Agreement, substantially in the form of
Exhibit B-1 hereto.

“Standby Letter of Credit Outstandings” means, on any date, an amount equal to
the sum of (a) the then aggregate amount which is undrawn and available under
all issued and outstanding Standby Letters of Credit, and (b) the then aggregate
amount of all unpaid and outstanding Reimbursement Obligations in respect of
Standby Letters of Credit.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit or Standby Letter of Credit, the total amount then available to be drawn
under such Letter of Credit or Standby Letter of Credit in Dollars.

 

43



--------------------------------------------------------------------------------

“Stated Expiry Date” is defined in Section 2.6 hereof.

“Stated Maturity Date” that is the earliest to occur of (i) the date which is
five (5) years after the date hereof, or (ii) at the option of Agent, or at the
direction of the Required Lenders, at any time (after giving notice to the
Administrative Borrower and providing such other notices as may be required
under the terms of the Confirmation Order) on or after an Event of Default.

“Stores Leasing” is defined in the preamble.

“Subfacility Letter of Credit” is defined in Section 2.1.2 hereof.

“Subfacility Letter of Credit Commitment” means, with respect to the Issuer,
such Issuer’s obligation to issue Subfacility Letters of Credit pursuant to
Section 2.1.2 hereof and, with respect to each Lender, the obligations of each
such Lender to participate in such Subfacility Letters of Credit pursuant to
Section 2.6.1 hereof.

“Subfacility Letter of Credit Issuance Request” means a Subfacility Letter of
Credit request and certificate to be duly executed by an Authorized Officer of a
Borrower pursuant to the terms of this Agreement, substantially in the form of
Exhibit B-2 hereto.

“Subfacility Letter of Credit Outstandings” means, on any date, an amount equal
to the sum of (a) the then aggregate amount which is undrawn and available under
all issued and outstanding Subfacility Letters of Credit, and (b) the then
aggregate amount of all unpaid and outstanding Reimbursement Obligations in
respect of Subfacility Letters of Credit.

“Subsidiary” means, with respect to any Person, any other Person of which more
than fifty (50%) percent of the outstanding Voting Securities of such other
Person (irrespective of whether at the time Capital Securities of any other
class or classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of Winn-Dixie.

“Subsidiary Borrowers” means, collectively, W-D Montgomery, W-D Procurement, W-D
Raleigh, W-D Supermarkets, W-D Properties, Stores Leasing, Raleigh Leasing,
Montgomery Leasing and Warehouse Leasing, together with their respective
successors and assigns, including any trustee or other fiduciary hereafter
appointed as legal representative on behalf of such person or on behalf of any
such successor or assign; each sometimes referred to individually as a
“Subsidiary Borrower”.

“Substitute Lender” is defined in Section 10.11.1(f) hereof.

“Sundown Sales” means Sundown Sales, Inc., a Texas corporation.

“Swing Line Lender” means, subject to the terms of this Agreement, Wachovia
Bank.

“Swing Line Loan” is defined in Section 2.1.1(b) hereof.

“Swing Line Loan Commitment” is defined in Section 2.1.1(b) hereof.

“Swing Line Loan Limit” means the amount of $20,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2 hereof.

 

44



--------------------------------------------------------------------------------

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Telerate British Bankers Assoc. Interest Settlement Rates Page” means the
display designated as Page 3750 or 3740 on the Telerate System Incorporated
Service (or such other page as may replace such page on such service for the
purpose of displaying the rates which Dollar deposits are offered by leading
banks in the London interbank deposit market).

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or have
been Cash Collateralized), all Rate Protection Agreements and all other Bank
Products arrangements have been terminated and all Commitments shall have
terminated or expired.

“Third Party Payor” means any private health insurance company that is obligated
to reimburse or otherwise make payments to pharmacies who sell prescription
drugs to eligible patients under any insurance contract with such private health
insurer.

“Total Letter of Credit Outstandings” means, at any given time, the aggregate
amount of all Subfacility Letter of Credit Outstandings and all Standby Letter
of Credit Outstandings.

“Trademark Security Agreement” means any Amended and Restated Trademark Security
Agreement executed and delivered by any Obligor pursuant to the terms of this
Agreement or the Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“2006 10-K” means the annual report of Administrative Borrower on Form 10-K for
the Fiscal Year ended June 28, 2006 as filed with the SEC on September 22, 2006.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to Agent pursuant to the
applicable Loan Document is governed by the Uniform Commercial Code as in effect
in a jurisdiction of the United States other than New York, then “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document and any Filing
Statement relating to such perfection or effect of perfection or non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof, or the District of Columbia, in
each case which is not a Subsidiary of a Foreign Subsidiary.

 

45



--------------------------------------------------------------------------------

“Value” means, as determined by Agent in good faith with respect to Inventory,
the cost of such Inventory computed on a first-in/first-out basis in accordance
with GAAP, provided that, for purposes of the calculation of the Borrowing Base,
the Value of the Inventory shall not include: (a) the portion of the value of
Inventory equal to the profit earned by any Affiliate on the sale thereof to any
Borrower, (b) the portion of the value of Inventory in an amount equal to such
Borrower’s accrued liability for gift certificates or (c) the portion of the
value of Inventory in an amount equal to such Borrower’s shrink reserve, mark
downs and dated Inventory reserves as reflected in Borrowers’ reporting
consistent with past practice and any related accruals deemed reasonably
necessary by Agent.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Wachovia Bank” is defined in the preamble.

“Warehouse Leasing” is defined in the preamble.

“WCM” is defined in the preamble.

“W-D Montgomery” is defined in the preamble.

“W-D Procurement” is defined in the preamble.

“W-D Raleigh” is defined in the preamble.

“W-D Properties” is defined in the preamble.

“W-D Supermarkets” is defined in the preamble.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“Wholly Owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by Winn-Dixie.

“Winn-Dixie” is defined in the preamble.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document, the Disclosure
Schedule and each notice or communication delivered from time to time in
connection with this Agreement or any other Loan Document.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under
Section 7.2.4 hereof and the definitions used in such calculations) shall be
made, in accordance with those generally accepted accounting principles (“GAAP”)
applied in the preparation of the financial statements of Winn-Dixie and its
Subsidiaries as contained in

 

46



--------------------------------------------------------------------------------

the 2006 10-K. Unless otherwise expressly provided, all financial covenants and
defined financial terms shall be computed on a consolidated basis for Winn-Dixie
and its Subsidiaries, in each case without duplication.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES AND LETTERS OF CREDIT

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuer severally agree to make Credit Extensions
as set forth below.

SECTION 2.1.1 Revolving Loan Commitments and Swing Line Loan Commitment. From
time to time on any Business Day occurring from and after the Closing Date but
prior to the Commitment Termination Date,

(a) each Revolving A Loan Lender severally (and not jointly) agrees that it will
make Revolving A Loans to the Administrative Borrower for the account of the
applicable Borrower equal to such Revolving A Loan Lender’s Percentage of the
aggregate amount of each Borrowing of Revolving A Loans requested by any
Borrower (or the Administrative Borrower on behalf of a Borrower) to be made on
such day and each Revolving B Loan Lender severally (and not jointly) agrees
that it will make Revolving B Loans to the Administrative Borrower for the
account of the applicable Borrower equal to such Revolving B Loan Lender’s
Percentage of the aggregate amount of each Borrowing of Revolving B Loans
requested by any Borrower (or the Administrative Borrower on behalf of a
Borrower) to be made on such day; provided that,

(i) until such time as the then outstanding principal amount of the Revolving B
Loans equals the Revolving B Loan Formula Amount, all Revolving Loans requested
by Borrowers and made by Lenders shall be deemed to constitute Revolving B
Loans, and at any time that the then outstanding principal amount of the
Revolving B Loans equals the Revolving B Loan Formula Amount, all Revolving
Loans in excess of the Revolving B Loan Formula Amount requested by Borrowers
and made by Lenders shall be deemed to constitute Revolving A Loans; and

(ii) in any event, (A) the aggregate principal amount of the Revolving Loans,
Swing Line Loans and Total Letter of Credit Outstandings outstanding at any time
shall not exceed the lesser of (1) the Borrowing Base at such time or (2) the
Revolving Loan Limit at such time, (B) the aggregate principal amount of the
Revolving A Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding at any time shall not exceed the lesser of (1) Borrowing Base A at
such time or (2) the Revolving A Loan Limit at such time, (C) the aggregate
principal amount of the Revolving B Loans outstanding at any time shall not
exceed the lesser of (1) the Borrowing Base B at such time or (2) the Revolving
B Loan Limit at such time, (D) the aggregate principal amount of Revolving A
Loans, Swing Line Loans and Total Letter of Credit Outstandings outstanding at
any time based on Eligible Inventory consisting of finished goods that is
Perishable Inventory shall not exceed the sublimit set forth in clause
(a)(i)(B)(3) of the definition of Borrowing Base A at such time, (E) the
aggregate principal amount of Revolving A Loans, Swing Line Loans and Total
Letter of Credit Outstandings outstanding at any time based on Eligible Pharmacy
Receivables and Eligible Credit Card Receivables shall not exceed the sublimit
set forth in clause (a)(i)(C)(2) of the definition of Borrowing Base A at such
time, (F) the aggregate principal amount of Revolving A Loans, Swing Line Loans
and Total Letter of Credit Outstandings outstanding at any time based on
Eligible Medicare Pharmacy Receivables and Eligible Medicaid Pharmacy
Receivables shall not exceed the sublimit set forth in clause (a)(i)(D)(2) of
the definition of Borrowing Base A at such time, (G) the aggregate principal
amount of Revolving A Loans, Swing Line Loans and Total Letter of Credit
Outstandings outstanding at any time based on Eligible Pharmacy Scripts shall
not exceed the sublimit set forth in clause (a)(i)(E)(2) of the definition of

 

47



--------------------------------------------------------------------------------

Borrowing Base A at such time, (H) the aggregate principal amount of Revolving A
Loans, Swing Line Loans and Total Letter of Credit Outstandings outstanding at
any time based on Eligible Real Property shall not exceed the sublimit set forth
in clause (a) of the definition of Real Property Availability at such time,
(I) the aggregate principal amount of Revolving A Loans, Swing Line Loans and
Total Letter of Credit Outstandings outstanding at any time based on Eligible
Leasehold Property shall not exceed the Leasehold Availability Limit at such
time, and (J) the Total Letter of Credit Outstandings outstanding at any time
shall not exceed the Letter of Credit Limit at such time;

(b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) to the Administrative Borrower for the account of the applicable
Borrower equal to the principal amount of the Swing Line Loan requested by any
Borrower (or the Administrative Borrower on behalf of a Borrower) to be made on
such day; provided that, in any event, (i) the aggregate principal amount of
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding at any time shall not exceed the lesser of (A) the Borrowing Base at
such time and (B) the Revolving Loan Limit at such time and (ii) the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Loan Limit at such time. The Commitment of the Swing Line Lender
described in this Section is herein referred to as its “Swing Line Loan
Commitment”;

(c) Agent may, in its discretion, from time to time, upon not less than five (5)
days prior notice to the Administrative Borrower (or, if an Event of Default has
occurred and is continuing, no prior notice to the Administrative Borrower),
reduce the lending formula(s) with respect to Borrowing Base Assets to the
extent that Agent determines in good faith that the liquidation value of the
Borrowing Base Assets or any category thereof has decreased, including any
decrease attributable to a change in the nature, quality, turnover or mix of the
Borrowing Base Assets. The amount of any decrease in the lending formulas shall
have a reasonable relationship to the event, condition or circumstance which is
the basis for such decrease as determined by Agent in good faith. In determining
whether to reduce the lending formula(s), Agent may consider events, conditions,
contingencies or risks which are also considered in determining Eligible
Inventory, Eligible Pharmacy Scripts, Eligible Pharmacy Receivables, Eligible
Credit Card Receivables, Eligible Real Property or Eligible Leasehold Property,
as the case may be, or in establishing Reserves, provided that, to the extent
Agent has established Reserves to address any circumstances, condition, event or
contingency in a manner satisfactory to Agent, Agent shall not reduce the
lending formulas for the same purpose.

(d) in the event that at any time (i) the aggregate principal amount of the
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding exceeds the Borrowing Base or the Revolving Loan Limit, (ii) the
aggregate principal amount of the Revolving A Loans, Swing Line Loans and Total
Letter of Credit Outstandings outstanding exceeds the Borrowing Base A or the
Revolving A Loan Limit, (iii) the aggregate principal amount of the Revolving B
Loans outstanding exceeds the Borrowing Base B or the Revolving B Loan Limit,
(iv) the aggregate principal amount of Revolving A Loans, Swing Line Loans and
Total Letter of Credit Outstandings based on Eligible Inventory consisting of
finished goods that is Perishable Inventory exceeds the sublimit set forth in
clause (a)(i)(B)(3) of the definition of Borrowing Base A, (v) the aggregate
principal amount of Revolving A Loans, Swing Line Loans and Total Letter of
Credit Outstandings based on Eligible Pharmacy Receivables and Eligible Credit
Card Receivables exceeds the sublimit set forth in clause (a)(i)(C)(2) of the
definition of Borrowing Base A, (vi) the aggregate principal amount of Revolving
A Loans, Swing Line Loans and Total Letter of Credit Outstandings based on
Eligible Medicare Pharmacy Receivables and Eligible Medicaid Pharmacy
Receivables exceeds the sublimit set forth in clause (a)(i)(D)(2) of the
definition of Borrowing Base A, (vii) the aggregate principal amount of
Revolving A Loans, Swing Line Loans and Total Letter of Credit Outstandings
based on Eligible Pharmacy Scripts exceeds the sublimit set forth in clause
(a)(i)(E)(2) of the definition of Borrowing Base A, (viii) the aggregate
principal amount of Revolving A Loans, Swing Line Loans and Total Letter of
Credit Outstandings based on Eligible Real Property exceeds the sublimit set
forth in clause (a) of the definition of Real Property Availability, (ix) the

 

48



--------------------------------------------------------------------------------

aggregate principal amount of Revolving A Loans, Swing Line Loans and Total
Letter of Credit Outstandings outstanding based on Eligible Leasehold Property
exceeds the Leasehold Availability Limit, (x) the Total Letter of Credit
Outstandings exceeds the Letter of Credit Limit, or (xi) the aggregate amount of
the Swing Line Loans exceeds the Swing Line Loan Limit, in each case such event
shall not limit, waive or otherwise affect any rights of Agent or the Lenders in
such circumstances or on any future occasions and Borrowers shall immediately
repay to Agent the entire amount of any such excess(es) for which payment is
demanded and, if necessary, Cash Collateralize all Letter of Credit
Outstandings, in an aggregate amount equal to any such excess(es).

(e) Notwithstanding anything to the contrary contained herein, Agent may, at its
option, from time to time, at any time on or after an Event of Default and for
so long as the same is continuing or upon any other failure of a condition
precedent to the making of Loans or the issuance of Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, deems necessary or desirable either (i) to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrowers and Guarantors of the Loans and
other Obligations, provided, that, (A) the aggregate outstanding principal
amount of the Special Agent Advances which Agent may make or provide, plus the
then outstanding principal amount of additional Revolving A Loans or Letters of
Credit which Agent or the Issuer may make or provide as set forth in
Section 10.20 hereof, shall not exceed the aggregate outstanding amount equal to
five (5%) percent of the Borrowing Base, (B) the aggregate outstanding principal
amount of the Special Agent Advances which Agent may make or provide plus the
aggregate principal amount of Revolving Loans, Swing Line Loans and Subfacility
Letter of Credit Outstandings outstanding with respect to all Borrowers at any
time shall not exceed the Revolving Loan Limit and (C) the aggregate outstanding
principal amount of the Special Agent Advances which Agent may make or provide
plus the aggregate principal amount of Revolving Loans, Swing Line Loans and
Total Letter of Credit Outstandings outstanding with respect to all Borrowers at
any time shall not exceed the Maximum Credit. Special Agent Advances, together
with interest thereon, shall be repayable on demand and be secured by the
Collateral, provided that, demand shall be made by Agent for the repayment of
any outstanding Special Agent Advance no later than ninety (90) days after the
date such Special Agent Advance was made (unless the Required Lenders shall have
consented to a later date for demand). Special Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder. Without
limitation of its obligations hereunder, each Revolving A Loan Lender or each
Revolving Loan B Lender, as applicable, agrees that it shall make available to
Agent, upon Agent’s demand, in immediately available funds, the amount equal to
such Lender’s Percentage of each such Special Agent Advance. For purposes of the
immediately preceding sentence and for purposes of Section 3.2 hereof, if, as of
the date of any Special Agent Advance, the then outstanding principal amount of
the Revolving B Loans plus the then outstanding principal amount of the
Revolving Loans made pursuant to Section 10.20 hereof is less than the Revolving
B Loan Formula Amount, such Special Agent Advance shall be deemed to constitute
Revolving B Loans to the extent that such Special Agent Advance, together with
the then outstanding principal amount of the Revolving B Loans and the then
outstanding principal amount of the Revolving Loans made pursuant to
Section 10.20 hereof, is less than or equal to the Revolving B Loan Formula
Amount, and if, as of the date of any such Special Agent Advance, the then
outstanding principal amount of the Revolving B Loans plus the then outstanding
principal amount of the Revolving Loans made pursuant to Section 10.20 hereof
plus the then outstanding principal amount of Special Agent Advances equals the
Revolving B Loan Formula Amount, such Special Agent Advance in excess of the
Revolving B Loan Formula Amount shall be deemed to constitute Revolving A Loans.

(f) On the terms and subject to the conditions hereof, each Borrower may from
time to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans.
No Revolving A Loan Lender shall be required to make any Revolving A Loan if,
after giving effect thereto, the aggregate outstanding principal amount of all
Revolving A Loans of such Revolving A Loan Lender, together with

 

49



--------------------------------------------------------------------------------

such Revolving A Loan Lender’s Percentage of the aggregate amount of all Swing
Line Loans and Subfacility Letter of Credit Outstandings, would exceed such
Revolving A Loan Lender’s Percentage of the Revolving A Loan Limit and no
Revolving B Loan Lender shall be required to make any Revolving B Loan if, after
giving effect thereto, the aggregate outstanding principal amount of all
Revolving B Loans of such Revolving B Loan Lender would exceed such Revolving B
Loan Lender’s Percentage of the Revolving B Loan Limit. Furthermore, the Swing
Line Lender shall not be required to make Swing Line Loans if, after giving
effect thereto, (i) the aggregate outstanding principal amount of all Swing Line
Loans would exceed the Swing Line Loan Limit or (ii) unless otherwise agreed to
by the Swing Line Lender, in its sole discretion, the sum of all Swing Line
Loans and Revolving Loans made by the Swing Line Lender plus the Swing Line
Lender’s Percentage of the aggregate amount of Subfacility Letter of Credit
Outstandings would exceed the Swing Line Lender’s Percentage of the Revolving
Loan Limit.

SECTION 2.1.2 Subfacility Letter of Credit Commitment; Existing Letters of
Credit.

(a) From time to time on any Business Day occurring from and after the Closing
Date but prior to the Commitment Termination Date, the Issuer agrees that it
will

(i) issue one or more import letters of credit (relative to such Issuer, its
“Subfacility Letter of Credit”) for the account of any Borrower or any Guarantor
in the Stated Amount requested by such Borrower or Guarantor (or the
Administrative Borrower on behalf of such Borrower or Guarantor) on such day;
provided that (A) the aggregate principal amount of Revolving Loans, Swing Line
Loans and Total Letter of Credit Outstandings outstanding at any time shall not
exceed the Borrowing Base at such time, and (B) the aggregate amount of
Subfacility Letter of Credit Outstandings plus the aggregate amount of Standby
Letter of Credit Outstandings to all Borrowers and Guarantors at any time shall
not exceed the Letter of Credit Limit; or

(ii) extend the Stated Expiry Date of an existing Subfacility Letter of Credit
previously issued hereunder.

(b) No Stated Expiry Date shall extend beyond the earlier of (A) the Commitment
Termination Date and (B) one year from the date of such initial issuance or, if
applicable, most recent extension, in each case unless otherwise agreed to by
the Issuer in its sole discretion; provided that in the case of a Stated Expiry
Date that extends beyond the Commitment Termination Date, such Subfacility
Letter of Credit is fully Cash Collateralized in a manner satisfactory to the
Issuer (or the Issuer has received, in form and substance satisfactory to Agent
and the Issuer, a supporting letter of credit in an amount equal to the Stated
Amount of such Subfacility Letter of Credit and all related fees and other
amounts) on the date of the issuance of such Subfacility Letter of Credit (or
the date of extension thereof, if prior to such extension the Stated Expiry Date
was prior to the Commitment Termination Date). The Issuer shall not be required
to issue or extend the Stated Expiry Date of any Subfacility Letter of Credit
if, after giving effect thereto, (1) the sum of the aggregate amount of all
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings would
exceed the Borrowing Base, and (2) the aggregate amount of all Subfacility
Letter of Credit Outstandings plus all Standby Letter of Credit Outstandings
would exceed the Letter of Credit Limit. For the avoidance of doubt, no Stated
Expiry Date shall in any event extend beyond the date which is one year after
the Commitment Termination Date, even if the applicable Letter of Credit is
fully Cash Collateralized. In no event shall the term “Subfacility Letter of
Credit” as used in this Agreement be deemed to include any Standby Letter of
Credit.

(c) The Issuer shall not be required to issue any Subfacility Letter of Credit
for the account of a Borrower or a Guarantor or extend the Stated Expiry Date of
an existing Subfacility Letter of Credit for the account of a Borrower or a
Guarantor unless the Excess Availability, prior to giving effect to any Reserves
with respect to such Subfacility Letter of Credit, on the date of the proposed
issuance of any Subfacility Letter of Credit, shall be equal to or greater than:
(i) if the proposed Subfacility Letter of

 

50



--------------------------------------------------------------------------------

Credit is for the purpose of purchasing Eligible Inventory and the documents of
title with respect thereto are consigned to the Issuer, the sum of (A) the
percentage equal to one hundred (100%) percent minus the then applicable
percentage with respect to Eligible Inventory set forth in the definition of the
term Borrowing Base A, multiplied by the Value of such Eligible Inventory, plus
(B) freight, taxes, duty and other amounts which Agent estimates must be paid in
connection with such Inventory upon arrival and for delivery to one of such
Borrower’s or Guarantor’s locations for Eligible Inventory within the United
States of America and (ii) if the proposed Subfacility Letter of Credit is for
any other purpose or the documents of title are not consigned to the Issuer in
connection with a Subfacility Letter of Credit for the purpose of purchasing
Inventory, an amount equal to one hundred (100%) percent of the face amount
thereof and all other commitments and obligations made or incurred by Agent with
respect thereto. Effective on the issuance of each Subfacility Letter of Credit,
a Reserve shall be established in the applicable amount set forth clause (i) or
(ii) of this Section 2.1.2(c), except to the extent such Subfacility Letter of
Credit is fully Cash Collateralized pursuant to Section 2.1.2(b) hereof.

(d) In connection with Inventory purchased with Subfacility Letters of Credit,
Borrowers and Guarantors shall, at Agent’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver them to the applicable Agent and/or subject to
Agent’s order, and if they shall come into such Borrower’s or Guarantor’s
possession, to deliver them, upon Agent’s request, to Agent in their original
form. Borrowers and Guarantors shall also, at Agent’s request, designate Agent
as the consignee on all bills of lading and other negotiable and non-negotiable
documents.

(e) All Existing Letters of Credit listed in Part I of Item 7.2.2(a) of the
Disclosure Schedule shall be deemed to have been issued as Subfacility Letters
of Credit under this Agreement, shall constitute a Subfacility Letter of Credit
and shall be governed by, and participated in by the Lenders pursuant to, the
terms of this Agreement.

(f) Any payments made by or on behalf of Agent or any Lender to any issuer
thereof and/or related parties in connection with the Subfacility Letters of
Credit provided to or for the benefit of a Borrower shall first constitute
additional Revolving B Loans to such Borrower and thereafter Revolving A Loans
(or Special Agent Advances, as the case may be) in accordance with Section 2.1.1
hereof.

SECTION 2.1.3 Standby Letter of Credit Commitment.

(a) From time to time on any Business Day occurring from and after the Closing
Date but prior to the Commitment Termination Date, the Issuer agrees that it
will

(i) issue one or more standby letters of credit (relative to such Issuer, its
“Standby Letter of Credit”) for the account of any Borrower or any Guarantor in
the Stated Amount requested by such Borrower or Guarantor (or the Administrative
Borrower on behalf of such Borrower or Guarantor) on such day; provided that
(A) Standby Letters of Credit shall be issued only to support workers
compensation obligations and bankers acceptances and performance bonds, surety
bonds, appeal bonds and performance guarantees of a Borrower or any Guarantor,
in each case, in the ordinary course of business of such Borrower or such
Guarantor consistent with past practice, (B) the aggregate principal amount of
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding at any time shall not exceed the Borrowing Base at such time and
(C) the aggregate principal amount of Standby Letter of Credit Outstandings to
all Borrowers and Guarantors at any time, plus the Subfacility Letter of Credit
Outstandings shall not exceed the Letter of Credit Limit; or

(ii) extend the Stated Expiry Date of an existing Standby Letter of Credit
previously issued hereunder.

 

51



--------------------------------------------------------------------------------

(b) No Stated Expiry Date shall extend beyond the earlier of (A) the Commitment
Termination Date and (B) one year from the date of initial issuance or, if
applicable, most recent extension, in each case unless otherwise agreed to by
the Issuer in its sole discretion; provided that in the case of a Stated Expiry
Date that extends beyond the Commitment Termination Date, such Standby Letter of
Credit is fully Cash Collateralized in a manner satisfactory to the Issuer on
the date of its issuance (or extension, if prior to such extension the Stated
Expiry Date was prior to the Commitment Termination Date). The Issuer shall not
be required to issue or extend the Stated Maturity Date of any Standby Letter of
Credit if, after giving effect thereto, (1) the aggregate amount of all Standby
Letter of Credit Outstandings plus the Subfacility Letter of Credit Outstandings
would exceed the Letter of Credit Limit or (2) the sum of the aggregate amount
of the Total Letter of Credit Outstandings plus the aggregate principal amount
of all Revolving Loans and Swing Line Loans then outstanding would exceed the
Revolving Loan Limit. For the avoidance of doubt, no Stated Expiry Date shall in
any event extend beyond the date which is one year after the Commitment
Termination Date, even if the applicable Letter of Credit is fully Cash
Collateralized.

(c) The Issuer shall not be required to issue any Standby Letter of Credit for
the account of a Borrower or extend the Stated Expiry Date of an existing
Standby Letter of Credit for the account of a Borrower unless the Excess
Availability, prior to giving effect to any Reserves with respect to such
Standby Letter of Credit, on the date of the proposed issuance of any Standby
Letter of Credit, shall be equal to or greater than an amount equal to the sum
(the “Applicable Amount”) of (i) one hundred (100%) percent of the face amount
thereof plus (ii) all other commitments and obligations made or incurred by
Agent with respect thereto. Effective on the issuance of each Standby Letter of
Credit, a Reserve shall be established in the Applicable Amount for such Standby
Letter of Credit, except to the extent such Standby Letter of Credit is fully
Cash Collateralized pursuant to Section 2.1.3(b) hereof.

(d) The Issuer shall not be required to issue any Standby Letter of Credit if it
is to be used other than as set forth in Section 2.1.3(a)(i)(A) hereof.

(e) All Existing Letters of Credit listed in Part II of Item 7.2.2(a) of the
Disclosure Schedule shall be deemed to have been issued as Standby Letters of
Credit under this Agreement, shall constitute a Standby Letter of Credit and
shall be and shall be governed by, and participated in by the Lenders pursuant
to, the terms of this Agreement.

(f) Any payments made by or on behalf of Agent or any Lender to any issuer
thereof and/or related parties in connection with the Standby Letters of Credit
provided to or for the benefit of a Borrower shall first constitute additional
Revolving B Loans to such Borrower and thereafter Revolving A Loans (or in any
event Special Agent Advances as the case may be) in accordance with
Section 2.1.1 hereof.

SECTION 2.2 Increase and Reduction of Revolving Loan Limit and Maximum Credit.

SECTION 2.2.1 Option to Increase the Maximum Credit.

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the Maximum Credit. Any such written request shall specify the
amount of the increase in the Maximum Credit that Administrative Borrower is
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase in the Maximum Credit cause the Maximum Credit to exceed
$825,000,000 (less the amount of any reduction in the Maximum Credit under
Section 2.2.2 hereof), (ii) any such request shall be for an increase of not
less than $25,000,000, (iii) any such request shall be irrevocable, and (iv) in
no event shall more than three (3) such written requests be delivered to Agent
during the term of this Agreement.

 

52



--------------------------------------------------------------------------------

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request. Agent may seek increases in Revolving A
Loan Commitments from Lenders or new Revolving A Loan Commitments from such
Eligible Assignees as it may determine, in each case after consultation with
Administrative Borrower. In the event that the Lenders and any such Eligible
Assignees, as the case may be, have committed in writing to provide increases in
their Revolving A Loan Commitments or new Revolving A Loan Commitments, as the
case may be, in an aggregate amount in excess of the increase in the Maximum
Credit requested by Administrative Borrower or permitted hereunder, Agent shall
then have the right to allocate such increased or new Revolving A Loan
Commitments to accomplish the increase in the Maximum Credit requested by
Administrative Borrower in such amounts and manner as Agent may determine, after
consultation with Administrative Borrower.

(c) The Maximum Credit shall be increased by the amount of the increase in
Revolving A Loan Commitments from Lenders or new Revolving A Loan Commitments
from Eligible Assignees, in each case selected in accordance with
Section 2.2.1(b) hereof, for which Agent has received a Lender Assignment
Agreement (or other agreements acceptable to Agent) within thirty (30) days
after the date of the request by Administrative Borrower for the increase or
such earlier date as Agent and Administrative Borrower may agree (but in each
case subject to the satisfaction of the conditions set forth below), whether or
not the aggregate amount of the increase in Revolving A Loan Commitments and new
Revolving A Loan Commitments, as the case may be, equal or exceed the amount of
the increase in the Maximum Credit requested by Administrative Borrower in
accordance with the terms hereof, effective on the date that each of the
following conditions have been satisfied:

(i) Agent shall have received from each Lender that is providing an additional
Revolving A Loan Commitment or Eligible Assignee that is providing a new
Revolving A Loan Commitment as part of the increase in the Maximum Credit a
Lender Assignment Agreement (or other agreement acceptable to Agent), duly
executed by such Lender or Eligible Assignee and Administrative Borrower,
provided, that, the aggregate Revolving A Loan Commitments set forth in such
Lender Assignment Agreement(s) shall be not less than $5,000,000;

(ii) the conditions precedent to the making of Loans set forth in Section 5.2
hereof shall be satisfied as of the date of the increase in the Maximum Credit,
both before and after giving effect to such increase;

(iii) Agent shall have received, in form and substance satisfactory to Agent in
good faith, a certificate of the Chief Financial Officer of Administrative
Borrower certifying, among other things, that after giving effect to any such
increase in the Maximum Credit, the performance of the terms and conditions of
this Agreement and the other Loan Documents and the incurrence of Obligations by
Borrowers and Guarantors (1) are within each Borrower’s and Guarantor’s
corporate or limited liability company powers, (2) have been duly authorized by
each Borrower and Guarantor, (3) are not in contravention of law or the terms of
any Borrower’s or Guarantor’s Organic Documents, or any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound, and (4) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor, other than the liens in favor of Agent;

(iv) Agent shall have received, in form and substance and from counsel
satisfactory to Agent in good faith, an opinion of counsel to Borrowers and
Guarantors as to no conflicts with agreements governing other Indebtedness of
Borrowers and Guarantors and such other matters as Agent may reasonably request
and such counsel shall agree;

 

53



--------------------------------------------------------------------------------

(v) such increase in the Maximum Credit on the date of the effectiveness thereof
shall not violate any applicable law, regulation or order or decree of any court
or other Governmental Authority and shall not be enjoined, temporarily,
preliminarily or permanently; and

(vi) in connection with such increase in the Maximum Credit, Agent shall have
received for the account of each Lender providing an additional Revolving A Loan
Commitment and each Eligible Assignee providing a new Revolving A Loan
Commitment (in accordance with the arrangements by and among Agent and each such
Lender or Eligible Assignee), a closing fee in the percentage set forth in
Section 1 of the Fee Letter with respect to the increased amount of the Maximum
Credit and all other fees and expenses (including reasonable fees and expenses
of counsel) in each case due and payable to such Person on or before the
effectiveness of such increase; and

(d) As of the effective date of any such increase in the Maximum Credit,
(i) each reference to the term “Maximum Credit” and “Revolving Loan Limit”
herein and in any of the other Loan Documents shall be deemed to have been
amended to mean the amount of the Maximum Credit specified in the most recent
written notice from Agent to Administrative Borrower of the increase in the
Maximum Credit, and (ii) Schedule II hereto shall be deemed to have been amended
to reflect the Commitments and Percentages of each Lender and each Eligible
Assignee providing a new Revolving A Loan Commitment (if any) after giving
effect to such increase in the Maximum Credit.

SECTION 2.2.2 Reduction of Maximum Credit, Swing Line Loan Limit, Revolving B
Loan Limit and Letter of Credit Limit.

(a) Optional. Winn-Dixie may, from time to time on any Business Day occurring
after the Closing Date, voluntarily reduce the Maximum Credit, the Swing Line
Loan Limit, the Revolving B Loan Limit or the unutilized Letter of Credit Limit
on the Business Day so specified by Winn-Dixie without premium or penalty
(subject to Section 4.4 hereof); provided, however, that (i) all such reductions
shall require at least one Business Day’s prior notice to Agent and shall be
permanent, (ii) any partial reduction of (A) the Maximum Credit shall be in a
minimum amount of $5,000,000 and in an integral multiple of $1,000,000, (B) the
Swing Line Loan Limit shall be in a minimum amount of $1,000,000 and in an
integral multiple of $100,000, and (C) the Revolving B Loan Limit shall be in a
minimum amount of $5,000,000 and in an integral multiple of $1,000,000, and
(iii) in no event shall any such reductions result in the reduction of the
Maximum Credit to an amount less than $600,000,000. As of the effective date of
any reduction in the Maximum Credit, each reference to the terms “Revolving Loan
Limit” and “Maximum Credit” herein and in any of the other Loan Documents shall
be deemed to have been amended to mean the amount of the Maximum Credit
specified in the most recent written notice from Agent to Administrative
Borrower of the reduction in the Maximum Credit. As of the effective date of any
reduction in the Swing Line Loan Limit, Revolving B Loan Limit or Letter of
Credit Limit, each reference to the terms “Swing Line Loan Limit”, “Revolving B
Loan Limit” and “Letter of Credit Limit”, as applicable, herein and in any of
the other Loan Documents shall be deemed to have been amended to mean the amount
of the Swing Line Loan Limit, Revolving B Loan Limit or Letter of Credit Limit,
as applicable, specified in the most recent written notice from Agent to
Administrative Borrower of the reduction in the Swing Line Loan Limit, Revolving
B Loan Limit or Letter of Credit Limit, as applicable.

(b) Mandatory. The Maximum Credit and Revolving Loan Limit shall, without any
further action, automatically and permanently be reduced on the Commitment
Termination Date so that the Maximum Credit equals $0.

SECTION 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall be
made by the Lenders in accordance with Section 2.3.1 hereof, and Swing Line
Loans shall be made by the Swing Line Lender in accordance with Section 2.3.2
hereof.

 

54



--------------------------------------------------------------------------------

SECTION 2.3.1 Borrowing Procedure. In the case of Loans other than Swing Line
Loans, by delivering a Borrowing Request to Agent on or before 12:00 noon (New
York time) on a Business Day, a Borrower (or the Administrative Borrower on
behalf of such Borrower) may from time to time irrevocably request, on the same
day as the proposed Borrowing in the case of Base Rate Loans, or three (3)
Business Days’ notice in the case of LIBO Rate Loans, and in either case not
more than five (5) Business Days’ notice, that a Borrowing be made, in the case
of LIBO Rate Loans, in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000, in the case of Base Rate Loans, in a minimum amount of $5,000,000
and an integral multiple of $500,000 or, in either case, in the unused amount of
the applicable Commitment. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be comprised of the type of Loans, and shall be
made on the Business Day, specified in such Borrowing Request. In the case of
LIBO Rate Loans, on or before 11:00 a.m. (New York time), and in the case of
Base Rate Loans other than Swing Line Loans, on or before 3:00 p.m. (New York
time), on such specified Business Day each Lender that has a Commitment to make
the Loans being requested shall deposit with Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing. Such deposit will
be made to an account which Agent shall specify from time to time by notice to
the Lenders. To the extent funds are received from the Lenders, Agent shall make
such funds available to the applicable Borrower by wire transfer to the accounts
such Borrower shall have specified in its Borrowing Request. No Lender’s
obligation to make any Loan shall be affected by any other Lender’s failure to
make any Loan.

SECTION 2.3.2 Swing Line Loans.

(a) By telephonic notice to the Swing Line Lender on or before 12:00 noon (New
York time) on a Business Day (followed (on the same Business Day) by the
delivery of a confirming Borrowing Request), a Borrower (or the Administrative
Borrower on such Borrower’s behalf) may from time to time irrevocably request
that Swing Line Loans be made by the Swing Line Lender in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000. All Swing
Line Loans shall be made as Base Rate Loans and shall not be entitled to be
converted into LIBO Rate Loans. The proceeds of each Swing Line Loan shall be
made available by the Swing Line Lender to the applicable Borrower by wire
transfer to the account such Borrower shall have specified in its notice
therefor by the close of business on the Business Day telephonic notice is
received by the Swing Line Lender. Agent shall be entitled to rely upon any
certification, notice or other communication permitted to be made by telephone
hereunder and Section 3.1.1(b)(ii) hereof believed by it to be genuine and
correct. Borrowers shall not request (and shall not be permitted to request) any
Swing Line Loans when any Default has occurred and is continuing.

(b) If (i) any Swing Line Loan shall be outstanding for more than four (4)
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
a Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Lender (other than the Swing Line Lender)
irrevocably agrees that it will, at the request of the Swing Line Lender (and
the Swing Line Lender agrees to make such request by the fifth Business Day that
any Swing Line Loan is outstanding), (A) make a Revolving Loan (which shall
initially be funded as a Base Rate Loan) in an amount equal to such Lender’s
Percentage of the aggregate principal amount of all such Swing Line Loans then
outstanding or (B) if, for any reason, it cannot make a Revolving Loan, purchase
a participation in an amount equal to such Lender’s Percentage of the aggregate
principal amount of all Swing Line Loans outstanding (in either case, such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. (New York time) on the first Business Day
following receipt by each Lender of a request to make Revolving Loans as
provided in the preceding sentence, each Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Lenders make the above referenced Revolving Loans
the Swing Line Lender shall be deemed to have made, in consideration of the
making of the Refunded Swing

 

55



--------------------------------------------------------------------------------

Line Loans, Revolving Loans in an amount equal to the Swing Line Lender’s
Percentage of the aggregate principal amount of the Refunded Swing Line Loans.
Upon the making (or deemed making, in the case of the Swing Line Lender) of any
Revolving Loans pursuant to this clause, the amount so funded shall become an
outstanding obligation to each Lender and shall no longer be owed to the Swing
Line Lender. All interest payable with respect to any Revolving Loans made (or
deemed made, in the case of the Swing Line Lender) pursuant to this clause shall
be appropriately adjusted to reflect the period of time during which the Swing
Line Lender had outstanding Swing Line Loans in respect of which such Revolving
Loans were made. Each Lender’s obligation to make the Revolving Loans (or
purchase participations) referred to in this clause shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Obligor or any Person for any reason
whatsoever; (ii) the occurrence or continuance of any Default; (iii) any adverse
change in the condition (financial or otherwise) of any Obligor; (iv) the
acceleration or maturity of any Obligations or the termination of any Commitment
after the making of any Swing Line Loan; (v) any breach of any Loan Document by
any Person; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

SECTION 2.4 Continuation and Conversion Elections. By delivering a Continuation/
Conversion Notice to Agent on or before 11:00 a.m. (New York time) on a Business
Day, a Borrower (or the Administrative Borrower on such Borrower’s behalf) may
from time to time irrevocably elect, on not less than one Business Day’s notice
in the case of conversions to or continuations of Base Rate Loans, or three (3)
Business Days’ notice in the case of conversions to or continuations of LIBO
Rate Loans, and in either case not more than five (5) Business Days’ notice,
that all, or any portion in an aggregate minimum amount of $5,000,000 and an
integral multiple of $1,000,000 be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or be, in the case of LIBO Rate Loans, converted into Base
Rate Loans or continued as LIBO Rate Loans (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
(3) Business Days (but not more than five (5) Business Days) before the last day
of the then current Interest Period with respect thereto, such LIBO Rate Loan
shall, on such last day, automatically convert to a Base Rate Loan); provided,
however, that (x) each such conversion or continuation shall be pro rated among
the applicable outstanding Loans of all Lenders that have made such Loans, and
(y) no portion of the outstanding principal amount of any Loans may be continued
as, or be converted into, LIBO Rate Loans when any Default has occurred and is
continuing unless Agent otherwise agrees.

SECTION 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of a Borrower to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, each Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Section 4.1, 4.2, 4.3 or 4.4 hereof, it shall be conclusively
assumed that each Lender elected to fund all LIBO Rate Loans by purchasing
Dollar deposits in its LIBOR Office’s interbank eurodollar market.

SECTION 2.6 Issuance Procedures. By delivering to Agent an Issuance Request on
or before 11:00 a.m. (New York time) on a Business Day, a Borrower (or the
Administrative Borrower on such Borrower’s behalf) may from time to time
irrevocably request on not less than three nor more than ten (10) Business Days’
notice, in the case of an initial issuance of a Letter of Credit and not less
than three (3) Business Days’ prior notice, in the case of a request for the
extension of the Stated Expiry Date of an outstanding Letter of Credit (in each
case, unless a shorter notice period is agreed to by the Issuer, in its sole
discretion), that the Issuer issue, or extend the Stated Expiry Date of, a
Letter of Credit in a

 

56



--------------------------------------------------------------------------------

minimum amount of $25,000 in such form as may be requested by such Borrower and
approved by such Issuer, solely for the purposes described in Section 7.1.7
hereof. Each Letter of Credit shall by its terms be stated to expire on a date
(its “Stated Expiry Date”) no later than the earlier to occur of (a) the
Commitment Termination Date or (b) one year from the date of its initial
issuance or extension, in each case unless otherwise agreed to by the Issuer in
its sole discretion; provided that in the case of a Stated Expiry Date that
extends beyond the Commitment Termination Date, such Letter of Credit is fully
Cash Collateralized in a manner satisfactory to the Issuer on the date of its
issuance (or extension, if prior to such extension the Stated Expiry Date was
prior to the Commitment Termination Date). Each Issuer will make available to
the beneficiary thereof the original of the Letter of Credit which it issues.

SECTION 2.6.1 Other Lenders’ Participation. Upon the issuance of each Letter of
Credit, and without further action, each Lender (other than such Issuer) shall
be deemed to have irrevocably purchased, to the extent of its Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Lender shall, to the extent of its Percentage, be responsible for reimbursing
within one (1) Business Day the Issuer for Reimbursement Obligations which have
not been reimbursed by Borrowers in accordance with Section 2.6.2 hereof or
which have been required to be returned or disgorged by the Issuer or Agent. In
addition, such Lender shall, to the extent of its Percentage, be entitled to
receive a ratable portion of the Subfacility Letter of Credit fees payable
pursuant to Section 3.3.3 hereof with respect to each Subfacility Letter of
Credit or the Standby Letter of Credit fees payable pursuant to Section 3.3.4
hereof with respect to each Standby Letter of Credit (in each case other than
the Fronting Fee), and of interest payable pursuant to Section 3.2 hereof with
respect to any Reimbursement Obligation. To the extent that any Lender has
reimbursed any Issuer for a Disbursement, such Lender shall be entitled to
receive its ratable portion of any amounts subsequently received (from Borrowers
or otherwise) in respect of such Disbursement.

SECTION 2.6.2 Disbursements. The Issuer will notify the Administrative Borrower
and Agent promptly of the presentment for payment of any Letter of Credit issued
by the Issuer, together with notice of the date (the “Disbursement Date”) such
payment shall be made (each such payment, a “Disbursement”). Subject to the
terms and provisions of such Letter of Credit and this Agreement, the Issuer
shall make such payment to the beneficiary (or its designee) of such Letter of
Credit. Prior to 11:00 a.m. (New York time) on the first Business Day following
the Disbursement Date, the applicable Borrower will reimburse Agent, for the
account of the applicable Issuer, for all amounts which the Issuer has disbursed
under such Letter of Credit together with interest thereon at a rate per annum
equal to the rate per annum then in effect for Base Rate Loans pursuant to
Section 3.2 hereof for the period from the Disbursement Date through the date of
such reimbursement. Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, each Borrower hereby acknowledges and
agrees that it shall be obligated to reimburse the Issuer upon each Disbursement
of a Letter of Credit, and it shall be deemed to be the obligor for purposes of
each such Letter of Credit issued hereunder (whether the account party on such
Letter of Credit is a Borrower or a Guarantor).

SECTION 2.6.3 Reimbursement. The obligation (a “Reimbursement Obligation”) of
each Borrower under Section 2.6.2 hereof to reimburse the Issuer with respect to
each Disbursement (including interest thereon), and, upon the failure of a
Borrower to reimburse the Issuer (or upon the disgorgement of any amounts
theretofore reimbursed by a Borrower), each Lender’s obligation under
Section 2.6.1 hereof to reimburse the Issuer, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which any Borrower or such Lender, as the
case may be, may have or have had against the Issuer or any Lender, including
any defense based upon the failure of any Disbursement to conform to the terms
of the applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate), or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after

 

57



--------------------------------------------------------------------------------

paying in full its Reimbursement Obligation hereunder, nothing herein shall
adversely affect the right of any Borrower or such Lender, as the case may be,
to commence any proceeding against the Issuer for any wrongful Disbursement made
by the Issuer under a Letter of Credit as a result of acts or omissions
constituting gross negligence or willful misconduct on the part of the Issuer.

SECTION 2.6.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.10 hereof or upon
notification by Agent (acting at the direction of the Required Lenders) to any
Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to any Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuer of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and

(b) such Borrower shall be immediately obligated to reimburse the Issuer for the
amount deemed to have been so paid or disbursed by such Issuer.

Amounts payable by such Borrower pursuant to this Section shall be deposited in
immediately available funds with Agent and held as collateral security for the
Reimbursement Obligations. When all Events of Default giving rise to the deemed
disbursements under this Section have been cured or waived Agent shall promptly
return to such Borrower all amounts then on deposit with Agent pursuant to this
Section which have not been applied to the satisfaction of the Reimbursement
Obligations or other Obligations.

SECTION 2.6.5 Nature of Reimbursement Obligations. Each Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1 hereof as to each Lender’s
participation interest in such Letter of Credit, each Lender shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuer (except to the extent of its own gross
negligence, lack of good faith or willful misconduct) shall not be responsible
for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit, or the rights or benefits thereunder or the proceeds thereof
in whole or in part, which may prove to be invalid or ineffective for any
reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Lender hereunder. In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by the Issuer in good faith and without gross

 

58



--------------------------------------------------------------------------------

negligence or willful misconduct shall be binding upon each Obligor and each
such Secured Party, and shall not put the Issuer under any resulting liability
to any Obligor or any Secured Party, as the case may be. In any event, if any
Obligor fails to object with specificity in writing to any draw under a Letter
of Credit, by the close of business on the Business Day following the date
notice of such draw is received by a Borrower from the Issuer, such Obligor
shall be deemed to have waived any objection to the same.

SECTION 2.7 Register.

(a) Each Lender may maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder; provided,
however, that the failure of any Lender to maintain such account or accounts
shall not limit or otherwise affect any Obligations of any Borrower or any other
Obligor.

(b) Each Borrower hereby designates Agent to serve as such Borrower’s agent,
solely for the purpose of this subsection (b), to maintain a register (the
“Register”) on which Agent will record each Lender’s Commitment, the Loans made
by each Lender and each repayment in respect of the principal amount of the
Loans of each Lender and annexed to which Agent shall retain a copy of each
Lender Assignment Agreement delivered to Agent pursuant to Section 10.11.1
hereof. Failure to make any recordation, or any error in such recordation, shall
not affect any Borrower’s obligation in respect of such Loans. The entries in
the Register shall be conclusive, in the absence of manifest error, and each
Borrower, Agent and the Lenders shall treat each Person in whose name a Loan is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender’s
Commitment and the Loans made pursuant thereto may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer in the Register. Any assignment or transfer of a Lender’s Commitment or
the Loans made pursuant thereto shall be registered in the Register only upon
delivery to Agent of a Lender Assignment Agreement duly executed by the Assignor
Lender thereof (and a Borrower, when its consent is required hereunder). No
assignment or transfer of a Lender’s Commitment or the Loans made pursuant
thereto shall be effective unless such assignment or transfer shall have been
recorded in the Register by Agent as provided in this Section 2.7.

SECTION 2.8 Joint and Several Liability. Each Borrower shall be jointly and
severally liable for all Loans, Letter of Credit Outstandings and other
Obligations of Borrowers. Each Borrower shall have a right of contribution
against the other Borrowers to the extent payments made by such Borrower exceed
the amount of Credit Extensions and related Obligations directly obtained by
such Borrower.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments. Each Borrower agrees that the Loans
shall be repaid and prepaid pursuant to the following terms.

SECTION 3.1.1 Repayments and Prepayments.

(a) Each Borrower shall repay in full the unpaid principal amount of each Loan
upon the applicable Stated Maturity Date therefor. Prior thereto, payments and
prepayments of the Loans shall or may be made as set forth below.

(b) At any time and from time to time on any Business Day, each Borrower shall
have the right to make a voluntary prepayment without premium or penalty
(subject to Section 4.4 hereof), in whole or in part, of the outstanding
principal amount of any

 

59



--------------------------------------------------------------------------------

(i) Revolving Loans; provided, however, that (A) all such prepayments shall be
made pro rata among the Revolving Loans of the same type and, if applicable,
having the same Interest Period of all Lenders that have made such Revolving
Loans; (B) Borrowers shall not, at any time that any Revolving A Loans are
outstanding, prepay all or any of the principal amount of any Revolving B Loans,
except to the extent that the outstanding principal amount of the Revolving B
Loans exceeds the Revolving B Loan Limit or the Borrowing Base B; (C) all such
voluntary prepayments shall require at least one but no more than five
(5) Business Days’ prior notice to Agent; and (D) all such voluntary partial
prepayments shall be, in the case of LIBO Rate Loans, in an aggregate minimum
amount of $5,000,000 and an integral multiple of $1,000,000 and, in the case of
Base Rate Loans, in an aggregate minimum amount of $1,000,000 and an integral
multiple of $100,000; and

(ii) Swing Line Loans; provided that (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
(New York time) on the day of such prepayment (such notice to be confirmed in
writing within 24 hours thereafter); and (B) all such voluntary partial
prepayments shall be in an aggregate minimum amount of $200,000 and an integral
multiple of $100,000.

(c) So long as no Default has occurred and is continuing, within five
(5) Business Days after any Borrower or any of its Subsidiaries realizes any Net
Disposition Proceeds in excess of $2,500,000 (for an individual Disposition or
collectively for a related series of Dispositions) or any Net Sale and Leaseback
Proceeds, Borrowers shall make a mandatory prepayment of Revolving Loans or
Swing Line Loans (or both) in an aggregate amount equal to the amount of such
Net Sale and Leaseback Proceeds or Net Disposition Proceeds if any such
Revolving Loans or Swing Line Loans are then outstanding; provided, that if the
making of such prepayment would result in the breakage of any Interest Period,
Borrowers may make such prepayment at the end of the then applicable Interest
Period. If an Event of Default has occurred and is continuing, any Net Sale and
Leaseback Proceeds or Net Disposition Proceeds realized by any Borrower or any
of its Subsidiaries shall be applied in accordance with Section 8.4 hereof.

(d) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3 hereof, each Borrower shall repay all the
Loans, unless, pursuant to Section 8.3 hereof, only a portion of all the Loans
is so accelerated (in which case the portion so accelerated shall be so repaid).

(e) Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4 hereof.

SECTION 3.2 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with the terms set forth below.

SECTION 3.2.1 Rates. Subject to Section 2.3.2 hereof, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice,
Administrative Borrower may elect that Loans comprising a Borrowing accrue
interest as either a Base Rate Loan or LIBO Rate Loan as follows:

(a) Revolving A Loans comprising a Borrowing accrue interest at a rate per
annum:

(i) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the then
Applicable Margin on a per annum basis for Revolving A Loans that are Base Rate
Loans; and

(ii) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the then Applicable Margin on a per annum basis for
Revolving A Loans that are LIBO Rate Loans; and

 

60



--------------------------------------------------------------------------------

(b) Revolving B Loans comprising a Borrowing accrue interest at a rate per
annum:

(i) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus two
(2%) percent per annum; and

(ii) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus three and three-quarters (3 3/4%) percent per annum.

(c) All LIBO Rate Loans shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such LIBO Rate
Loan.

SECTION 3.2.2 Default Rates. Upon the occurrence and during the continuance of
an Event of Default, if demanded by Agent (or automatically in the case of the
occurrence of an event described in Section 8.1.10 hereof), Borrowers shall pay
to the extent permitted by law:

(a) in the case of LIBO Rate Loans only, (i) interest (after as well as before
judgment) on the principal amount of all outstanding LIBO Rate Loans at a rate
per annum equal to the LIBO Rate (Reserve Adjusted) from time to time in effect,
plus, (A) in the case of Revolving A Loans, the sum of the then Applicable
Margin for Revolving A Loans that are LIBO Rate Loans plus two (2%) percent per
annum, or (B) in the case of Revolving B Loans, five and three-quarters
(5 3/4%) percent per annum, in each case until the expiration of the applicable
Interest Period in effect at such time, and (ii) thereafter, in accordance with
subsection (b) of this Section 3.2.2; and

(b) in the case of Base Rate Loans, Swing Line Loans and all other amounts
payable under this Agreement, interest (after as well as before judgment) on
(i) the principal amount of all outstanding Loans, (ii) all unpaid interest and
fees payable hereunder and (iii) any other amounts due and payable, in each case
at a rate per annum equal to the Alternate Base Rate from time to time in
effect, plus (A) in the case of Revolving A Loans, the sum of the then
Applicable Margin for Revolving A Loans that are Base Rate Loans plus two
(2%) percent per annum, or (B) in the case of Revolving B Loans, four (4%)
percent per annum.

SECTION 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, on each Payment Date in arrears occurring
after the Closing Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and on each Payment Date occurring after the first day of such Interest
Period);

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to subsection
(c) of this Section 3.2.3, on the date of such conversion; and

 

61



--------------------------------------------------------------------------------

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3 hereof, immediately upon such
acceleration;

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3 Fees. Each Borrower agrees to pay the fees set forth below. All such
fees shall be non-refundable.

SECTION 3.3.1 Unused Line Fees.

(a) Borrowers agree to pay to Agent, for the account of Revolving A Loan Lenders
(in accordance with the arrangements by and among Agent and each Revolving A
Loan Lender), for the period (including any portion thereof when the Commitments
of Revolving A Loan Lenders are suspended by reason of Borrowers’ inability to
satisfy any condition of Article V hereof) commencing on the Closing Date and
continuing through the Termination Date, a monthly unused line fee in an amount
equal to one quarter of one (0.25%) percent per annum on the amount by which the
Revolving A Loan Limit exceeds the average monthly balance of the outstanding
Revolving A Loans and Letter of Credit Outstandings during the immediately
preceding month (or part thereof).

(b) Borrowers agree to pay to Agent, for the account of Revolving B Loan Lenders
(in accordance with the arrangements by and among Agent and each Revolving B
Loan Lender), for the period (including any portion thereof when the Commitments
of Revolving B Loan Lenders are suspended by reason of Borrowers’ inability to
satisfy any condition of Article V hereof) commencing on the Closing Date and
continuing through the Termination Date, a monthly unused line fee in an amount
equal to one quarter of one (0.25%) percent per annum on the amount by which the
Revolving B Loan Limit exceeds the average monthly balance of the outstanding
Revolving B Loans during the immediately preceding month (or part thereof).

(c) All unused line fees payable pursuant to this Section shall be calculated on
a year comprised of 360 days and payable by Borrowers in arrears on each Payment
Date, commencing with the first Payment Date following the Closing Date, and on
the Commitment Termination Date.

SECTION 3.3.2 Agent’s Fees. Borrowers agree to pay the fees in the amounts, on
the dates and on the terms set forth in the Fee Letter.

SECTION 3.3.3 Subfacility Letter of Credit Fee. Borrowers agree to pay to Agent,
for the pro rata account of each Lender, a Subfacility Letter of Credit fee at a
rate equal to one (1%) percent per annum on the daily outstanding balance of all
Subfacility Letters of Credit for the immediately preceding month (or part
thereof), and upon the occurrence and during the continuance of an Event of
Default, if demanded by Agent (or automatically in the case of the occurrence of
an event described in Section 8.1.10 hereof), at a rate equal to three
(3%) percent per annum on the daily outstanding balance of all import
Subfacility Letters of Credit for the immediately preceding month (or part
thereof), such fees being payable in arrears on each Payment Date following the
date of issuance of each such Subfacility Letter of Credit and on the Commitment
Termination Date. Borrowers further agree to pay to the applicable Issuer in
arrears on each Payment Date following the date of issuance of each Subfacility
Letter of Credit and on the Commitment Termination Date, a Fronting Fee for all
outstanding Subfacility Letters of Credit, together with the Issuer’s customary
administrative, amendment, drawing, transfer and other fees incurred with
respect to such Subfacility Letters of Credit.

 

62



--------------------------------------------------------------------------------

SECTION 3.3.4 Standby Letter of Credit Fee. Borrowers agree to pay to Agent, for
the pro rata account of each Lender, a Standby Letter of Credit fee at a rate
equal to the then Applicable Margin on a per annum basis for Standby Letters of
Credit on the daily outstanding balance of all Standby Letters of Credit for the
immediately preceding month (or part thereof), and upon the occurrence and
during the continuance of an Event of Default, if demanded by Agent (or
automatically in the case of the occurrence of an event described in
Section 8.1.10 hereof), at a rate equal to the sum of the then Applicable Margin
for Standby Letters of Credit plus two (2%) percent per annum on the daily
outstanding balance of all Standby Letters of Credit for the immediately
preceding month (or part thereof), such fees being payable in arrears on each
Payment Date following the date of issuance of each such Standby Letter of
Credit and on the Commitment Termination Date. Borrowers further agree to pay to
the applicable Issuer in arrears on each Payment Date following the date of
issuance of each Standby Letter of Credit and on the Commitment Termination
Date, a Fronting Fee for all outstanding Standby Letters of Credit, together
with the Issuer’s customary administrative, amendment, drawing, transfer and
other fees incurred with respect to such Standby Letters of Credit.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS; COLLECTION AND ADMINISTRATION

SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Administrative Borrower and
Agent, be conclusive and binding on Borrowers) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBO Rate Loan
shall, upon such determination, forthwith be suspended until such Lender shall
notify Agent that the circumstances causing such suspension no longer exist, and
all outstanding LIBO Rate Loans payable to such Lender shall automatically
convert into Base Rate Loans at the end of the then current Interest Periods
with respect thereto or sooner, if required by such law or assertion.

SECTION 4.2 Deposits Unavailable; Market Disruptions. If Agent shall have
determined that

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or

(b) by reason of circumstances affecting its relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans;

then, upon notice from Agent to the Administrative Borrower and the Lenders, the
obligations of all Lenders under Section 2.3 and Section 2.4 hereof to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until Agent shall notify the Administrative Borrower and
the Lenders that the circumstances causing such suspension no longer exist.

SECTION 4.3 Increased LIBO Rate Loan Costs, etc. Borrowers agree to reimburse
each Lender and Issuer for any increase in the cost to such Lender or Issuer of,
or any reduction in the amount of any sum receivable by such Secured Party in
respect of, such Secured Party’s Commitments and the making of Credit Extensions
hereunder (including the making, continuing or maintaining (or of its obligation
to make or continue) any Loans as, or of converting (or of its obligation to
convert) any Loans into, LIBO Rate Loans) that arise in connection with any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in after the Closing Date of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any Governmental Authority, except for such changes with respect to
increased capital costs and Taxes which are governed by Sections 4.5 and 4.6
hereof, respectively. Each affected Secured Party shall promptly notify Agent
and

 

63



--------------------------------------------------------------------------------

the Administrative Borrower in writing of the occurrence of any such event,
stating the reasons therefor and the additional amount required fully to
compensate such Secured Party for such increased cost or reduced amount. Such
additional amounts shall be payable by Borrowers directly to such Secured Party
within five (5) days of its receipt of such notice, and such notice shall, in
the absence of manifest error, be conclusive and binding on Borrowers.

SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of

(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise (and
including without limitation any repayment or prepayment or assignment pursuant
to Sections 4.11 or 10.11.1(f) hereof), or Borrowers failing to make a
prepayment after giving notice thereof);

(b) any Loans not being made as LIBO Rate Loans in accordance with the Borrowing
Request therefor; or

(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Administrative Borrower
(with a copy to Agent), the Administrative Borrower shall, within five (5) days
of its receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice shall, in the absence of manifest error, be
conclusive and binding on Borrowers.

SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
or any Person controlling such Secured Party, and such Secured Party determines
(in good faith but in its sole and absolute discretion) that the rate of return
on its or such controlling Person’s capital as a consequence of the Commitments
or the Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Administrative Borrower, Borrowers shall within five (5) days following receipt
of such notice pay directly to such Secured Party additional amounts sufficient
to compensate such Secured Party or such controlling Person for such reduction
in rate of return. A statement of such Secured Party as to any such additional
amount or amounts shall, in the absence of manifest error, be conclusive and
binding on Borrowers. In determining such amount, such Secured Party may use any
method of averaging and attribution that it (in its sole and good faith
discretion) shall deem applicable.

SECTION 4.6 Taxes. Borrowers covenant and agree as follows with respect to
Taxes.

(a) Any and all payments by Borrowers under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes, except to the
extent any such Taxes are imposed by applicable law. In the event that any Taxes
are imposed and required by applicable law to be deducted or withheld from any
payment required to be made by any Obligor to or on behalf of any Secured Party
under any Loan

 

64



--------------------------------------------------------------------------------

Document, then:

(i) subject to subsection (f) of this Section 4.6, if such Taxes are
Non-Excluded Taxes, the amount of such payment shall be increased as may be
necessary so that such payment is made, after withholding or deduction for or on
account of such Taxes, in an amount that is not less than the amount provided
for in such Loan Document; and

(ii) the applicable Borrower shall withhold the full amount of such Taxes from
such payment (as increased pursuant to clause (i) of this subsection (a)) and
shall pay such amount to the Governmental Authority imposing such Taxes in
accordance with applicable law.

(b) In addition, Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within forty-five (45) days of any such payment being due,
Borrowers shall furnish to Agent a copy of an official receipt (or a certified
copy thereof) evidencing the payment of such Taxes or Other Taxes. Agent shall
make copies thereof available to any Lender upon request therefor.

(d) Subject to subsection (f) of this Section 4.6, Borrowers shall indemnify
each Secured Party for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) such Secured Party whether or
not such Non-Excluded Taxes or Other Taxes are correctly or legally asserted by
the relevant Governmental Authority. Promptly upon having knowledge that any
such Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed,
and promptly upon notice thereof by any Secured Party, the applicable Borrower
shall pay such Non-Excluded Taxes or Other Taxes directly to the relevant
Governmental Authority (provided, however, that no Secured Party shall be under
any obligation to provide any such notice to Borrowers). In addition, Borrowers
shall indemnify each Secured Party for any incremental Taxes that may become
payable by such Secured Party as a result of any failure of any Borrower to pay
any Taxes when due to the appropriate Governmental Authority or to deliver to
Agent, pursuant to subsection (c) of this Section 4.6, documentation evidencing
the payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within thirty (30) days after the date such
Secured Party makes written demand therefor. Borrowers acknowledge that any
payment made to any Secured Party or to any Governmental Authority in respect of
the indemnification obligations of Borrowers provided in this subsection
(d) shall constitute a payment in respect of which the provisions of
subsection (a) of this Section 4.6 and this subsection (d) shall apply.

(e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S. Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
the Administrative Borrower or Agent, but only for so long as such Non-U.S.
Lender is legally entitled to do so), shall deliver to the Administrative
Borrower and Agent either (i) two duly completed copies of either (x) Internal
Revenue Service Form W-8BEN claiming eligibility of Non-U.S. Lenders to the
benefits of an income tax treaty to which the United States is party or
(y) Internal Revenue Service Form W-8ECI, or in either case an applicable
successor form; or (ii) in the case of a Non-U.S. Lender that is not legally
entitled to deliver either form listed in clause (i) of this subsection (e),
(x) a certificate to the effect that such Non-U.S. Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code (referred to as an
“Exemption Certificate”) and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN or applicable successor form.

 

65



--------------------------------------------------------------------------------

(f) Borrowers shall not be obligated to pay any additional amounts to any Lender
pursuant to subsection (a)(i) of this Section 4.6, or to indemnify any Lender
pursuant to subsection (d) of this Section 4.6, in respect of United States
federal withholding taxes to the extent imposed as a result of (i) the failure
of such Lender to deliver to a Borrower the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to subsection (e) of this
Section 4.6, (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that Borrowers shall be obligated to gross up any payments to any such Lender
pursuant to subsection (a)(i) of this Section 4.6, and to indemnify any such
Lender pursuant to subsection (d) of this Section 4.6, in respect of United
States federal withholding taxes if (i) any such failure to deliver a form or
forms or an Exemption Certificate or the failure of such form or forms or
Exemption Certificate to establish a complete exemption from U.S. federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the Closing Date,
which change rendered such Lender no longer legally entitled to deliver such
form or forms or Exemption Certificate or otherwise ineligible for a complete
exemption from U.S. federal withholding tax, or rendered the information or
certifications made in such form or forms or Exemption Certificate untrue or
inaccurate in a material respect, (ii) the redesignation of the Lender’s lending
office was made at the request of any Borrower or (iii) the obligation to pay
any additional amounts to any such Lender pursuant to subsection (a)(i) of this
Section 4.6 or to indemnify any such Lender pursuant to subsection (d) of this
Section 4.6 is with respect to an Assignee Lender that becomes an Assignee
Lender as a result of an assignment made at the request of any Borrower.

SECTION 4.7 Payments, Computations, etc. Unless otherwise expressly provided in
a Loan Document, all payments by Borrowers pursuant to each Loan Document shall
be made by Borrowers to Agent for the pro rata account of the Secured Parties
entitled to receive such payment. All payments shall be made without setoff,
deduction or counterclaim not later than 11:00 a.m. (New York time) on the date
due in same day or immediately available funds to such account as Agent shall
specify from time to time by notice to the Administrative Borrower. Funds
received after that time shall be deemed to have been received by Agent on the
next succeeding Business Day. Agent shall promptly remit in same day funds to
each Secured Party its share, if any, of such payments received by Agent for the
account of such Secured Party. All interest (including interest on LIBO Rate
Loans) and fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest or fee is payable over a year comprised of 360 days (or,
in the case of interest on a Base Rate Loan, 365 days or, if appropriate,
366 days). Payments due on other than a Business Day shall (except as otherwise
required by clause (d) of the definition of “Interest Period”) be made on the
next succeeding Business Day and such extension of time shall be included in
computing interest and fees in connection with that payment. Agent shall apply
amounts contained in the accounts of Borrowers maintained with Agent to amounts
due to Agent and the Lenders under the Loan Documents when due.

SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6 hereof) in excess of
its pro rata share of payments obtained by all Secured Parties, such Secured
Party shall purchase from the other Secured Parties such participations in
Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided, however, that if all or any
portion of the excess payment or other

 

66



--------------------------------------------------------------------------------

recovery is thereafter recovered from such purchasing Secured Party, the
purchase shall be rescinded and each Secured Party which has sold a
participation to the purchasing Secured Party shall repay to the purchasing
Secured Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Secured Party’s ratable share (according to
the proportion of (a) the amount of such selling Secured Party’s required
repayment to the purchasing Secured Party to (b) total amount so recovered from
the purchasing Secured Party) of any interest or other amount paid or payable by
the purchasing Secured Party in respect of the total amount so recovered.
Borrowers agree that any Secured Party purchasing a participation from another
Secured Party pursuant to this Section may, to the fullest extent permitted by
law, exercise all its rights of payment (including pursuant to Section 4.9
hereof) with respect to such participation as fully as if such Secured Party
were the direct creditor of the applicable Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in Section 8.1.10 hereof or, with
the consent of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, have the right to appropriate and
apply to the payment of the Obligations owing to it (whether or not then due),
and (as security for such Obligations) Borrowers hereby grant to each Secured
Party a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of Borrowers then or thereafter maintained with
such Secured Party; provided, however, that any such appropriation and
application shall be subject to the provisions of Section 4.8 hereof. Each
Secured Party agrees promptly to notify the Administrative Borrower and Agent
after any such setoff and application made by such Secured Party; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Secured Party under this Section
are in addition to other rights and remedies (including other rights of setoff
under applicable law or otherwise) which such Secured Party may have.

SECTION 4.10 Defaulting Lenders. Notwithstanding anything in this Agreement to
the contrary, as to any Lender which (a) has refused (which refusal has not been
retracted) to make available its portion of any Borrowing or to fund its portion
of any unreimbursed (or disgorged) payment under Section 2.6.1 hereof or (b) has
given notice to Agent and/or the Administrative Borrower that it does not intend
to comply with its obligations under Section 2.1 or Section 2.6.1 hereof:

(a) such Lender shall not be deemed a Required Lender hereunder and such
Lender’s (i) Revolving Loan Commitments, (ii) Loans and (iii) Letter of Credit
Outstandings shall be excluded from the calculations set forth in the definition
of Required Lenders above;

(b) such Lender shall not be entitled to receive any portion of (i) Subfacility
Letter of Credit fees, (ii) Standby Letter of Credit Fees, (iii) interest
payable with respect to any Disbursements or (iv) amounts received in respect of
Disbursements; and

(c) such Lender shall not be entitled to receive any unused line fee.

In addition to the foregoing, and notwithstanding Section 2.1.2 hereof, if any
Lender shall fall within the description set forth in subsections (a) or (b) of
this Section 4.10, the Issuer shall not be required to issue any Letter of
Credit, unless arrangements reasonably satisfactory to the Issuer have been
entered into to eliminate the Issuer’s risk with respect to the participation in
Letters of Credit by such Lender, including Cash Collateralizing such Lender’s
Subfacility Letter of Credit Commitment or such Lender’s Standby Letter of
Credit Commitment, as the case may be.

 

67



--------------------------------------------------------------------------------

SECTION 4.11 Replacement of Lenders. (a) If (i) the Administrative Borrower
receives notice from any Lender requesting increased costs or additional amounts
under Sections 4.3, 4.5 or 4.6 hereof not being requested generally by other
Lenders, (ii) any Lender is affected in the manner described in Section 4.1
hereof, or (iii) a Lender becomes a Defaulting Lender, or (b) with respect to
any Non-Consenting Lender under Section 10.1(c) hereof, then, in each case,
Borrowers shall have the right, so long as no Default shall have occurred and be
continuing, and unless, in the case of subsection (a)(i) above, such Lender has
removed or cured the conditions which resulted in the obligation to pay such
increased costs or additional amounts or agreed to waive and otherwise forego
any right it may have to any payments provided for under Sections 4.3, 4.5 or
4.6 hereof in respect of such conditions, to replace in its entirety such Lender
(the “Replaced Lender”), upon prior written notice to Agent and such Replaced
Lender, with one or more Eligible Assignees designated by Winn-Dixie and
acceptable to Agent, such acceptance not to be unreasonably withheld, that agree
to accept all of the rights and obligations of the Replaced Lender (each a
“Replacement Lender”); provided, however, that, at the time of any replacement
pursuant to this Section 4.11, the Replaced Lender and the Replacement Lenders
shall enter into (and each Replaced Lender hereby unconditionally agreeing to
enter into) one or more Lender Assignment Agreement(s) (appropriately
completed), pursuant to which (i) the Replacement Lender shall acquire all of
the Commitments and outstanding Revolving Loans of the Replaced Lender and, in
connection therewith, shall pay (x) to the Replaced Lender in respect thereof an
amount equal to the sum of (a) an amount equal to the principal of, and all
accrued but unpaid interest on, all outstanding Loans of the Replaced Lender and
(b) an amount equal to all accrued but theretofore unpaid fees owing to the
Replaced Lender pursuant to Sections 3.3.1 and 3.3.3 hereof, and (y) to the
Issuer, an amount equal to any portion of the Replaced Lender’s funding of an
unpaid drawing under a Letter of Credit as to which the Replaced Lender is then
in default; and (ii) Borrowers shall pay to the Replaced Lender any other
amounts payable to the Replaced Lender under this Agreement (including amounts
payable under Sections 4.1, 4.3, 4.4, 4.5 and 4.6 hereof which have accrued to
the date of such replacement). Upon the execution of the Lender Assignment
Agreement(s), the payment of the amounts referred to in the preceding sentence,
the Replacement Lenders shall automatically become Lenders hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such Replaced Lender. It is understood and agreed that if any Replaced
Lender shall fail to enter into a Lender Assignment Agreement in accordance with
the foregoing, it shall be deemed to have entered into such a Lender Assignment
Agreement.

SECTION 4.12 Bank Products.

(a) Any Borrower may (but is not required to) request that any Bank Product
Provider provide or arrange for such Borrower to obtain Bank Products from such
Bank Product Provider, and such Bank Product Provider may, in its sole
discretion, provide or arrange for such Borrower to obtain the requested Bank
Products. Borrowers shall indemnify and hold Agent, each Lender and their
respective Affiliates harmless from any and all obligations now or hereafter
owing to any other Person by such Bank Product Provider in connection with any
Bank Products other than for gross negligence or willful misconduct on the part
of any such indemnified Person. This Section 4.12(a) shall survive the payment
of the Obligations and the termination of this Agreement.

(b) Notwithstanding anything to the contrary contained herein, Borrowers shall
not be required to pre-fund ACH Transactions provided by a Bank Product Provider
up to the aggregate amount of the ACH Limit, subject to the terms and conditions
set forth in each ACH Agreement. For purposes of this Agreement, the term
“pre-fund” means the deposit by Borrowers with a Bank Product Provider providing
ACH Transactions to a Borrower or the segregation by such Bank Product Provider
of cash in such account as such Bank Product Provider may specify in the amount
of any transfers requested by Borrowers in connection with ACH Transactions for
the express purpose of securing payment of any Obligations to such Bank Product
Provider that might arise from such ACH Transactions prior to such Bank Product
Provider making any such transfers.

 

68



--------------------------------------------------------------------------------

(c) Borrowers acknowledge and agree that (i) the obtaining of Bank Products from
a Bank Product Provider (A) is in the sole discretion of such Bank Product
Provider, and (B) is subject to all rules and regulations of such Bank Product
Provider and (ii) the obligations, liabilities and indebtedness owing by
Borrowers to Agent or such Bank Product Provider arising under or pursuant to
any Bank Products shall be secured by, among other things, the Mortgages and the
Leasehold Mortgages (other than the Mortgages and Leasehold Mortgages with
respect to the Real Property and Leasehold Property of Real Estate Borrowers
located in the State of Alabama) and the liens created thereby.

SECTION 4.13 Application of Proceeds Prior to an Event of Default.

    SECTION 4.13.1 Any moneys received or collected by Agent or any Lender from
any Borrower or Guarantor prior to the occurrence of an Event of Default
(including the monetary proceeds of collections or of realization upon any
Collateral) shall be applied as follows:

(a) First, to pay any costs and expenses or other liabilities of any kind
incurred by Agent in connection with any actions relating to any Collateral
(including without limitation, audit and monitoring expenses and any expenses
and liabilities in connection with foreclosing upon any Collateral) or the
enforcement of any Loan Document,

(b) Second, to pay any other fees, indemnities or expense reimbursements then
due to Agent and Issuer from any Borrower or Guarantor,

(c) Third, ratably, to pay all accrued (i) interest in respect of any Loans (and
including any Special Agent Advances), (ii) Subfacility Letter of Credit Fees,
(iii) Standby Letter of Credit Fees and (iv) unused line fees,

(d) Fourth, to pay or prepay principal in respect of Special Agent Advances and
Revolving A Loans made pursuant to (and to Cash Collateralize all Letters of
Credit issued pursuant to) Section 10.20 hereof,

(e) Fifth, ratably, to (i) pay principal due in respect of Revolving A Loans,
(ii) pay Obligations outstanding under Rate Protection Agreements (but only up
to the amount of any then effective Reserve established in respect of such
Obligations), (iii) pay any reimbursement amounts outstanding with respect to,
and Cash Collateralize all other obligations (including contingent obligations)
in respect of, Subfacility Letters of Credit, and (iv) pay any reimbursement
amounts outstanding with respect to, and Cash Collateralize all other
obligations (including contingent obligations) in respect of, Standby Letters of
Credit,

(f) Sixth, to pay principal due in respect of Revolving B Loans,

(g) Seventh, to pay or prepay any Obligations arising under or pursuant to any
Bank Products consisting of ACH Transactions,

(h) Eighth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products (other than to the extent provided for in clauses (e) and
(g) above), and

(i) Ninth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines.

provided, that, in each instance set forth in this Section 4.13.1, so long as no
Event of Default has occurred and is continuing, this Section 4.13.1 shall not
be deemed to apply to (i) the application of Net Sale and Leaseback Proceeds or
Net Disposition Proceeds in accordance with Section 3.1.1(c) hereof, or

 

69



--------------------------------------------------------------------------------

(ii) any payment by a Borrower specified by such Borrower to be for the payment
of specific Obligations then due and payable (or then due and prepayable) under
and in accordance with any provision of this Agreement.

SECTION 4.13.2 Notwithstanding anything to the contrary contained in this
Agreement, (a) unless so directed by Administrative Borrower, or unless a
Default or an Event of Default shall exist or have occurred and be continuing,
Agent shall not apply any payments which it receives to any LIBO Rate Loans,
except (i) on the expiration date of the Interest Period applicable to any such
LIBO Rate Loans or (ii) in the event that there are no outstanding Base Rate
Loans and (b) to the extent any Borrower uses any proceeds of the Loans or
Letters of Credit to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Loans and Letters of Credit that were not used for such
purposes and second to the Obligations arising from Loans and Letters of Credit
the proceeds of which were used to acquire rights in or the use of any
Collateral in the chronological order in which such Borrower acquired such
rights in or the use of such Collateral.

SECTION 4.14 Borrowers’ Loan Account; Statements.

(a) Agent shall maintain one or more loan account(s) on its books in which shall
be recorded (i) all Loans, Letter of Credit Outstandings and other Obligations
and the Collateral, (ii) all payments made by or on behalf of any Borrower or
Guarantor and (iii) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Agent’s customary practices
as in effect from time to time.

(b) Agent shall render to Administrative Borrower each month a statement setting
forth the balance in the Borrowers’ loan account(s) maintained by Agent for
Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrowers and conclusively binding
upon Borrowers as an account stated except to the extent that Agent receives a
written notice from Administrative Borrower of any specific exceptions of
Administrative Borrower thereto within thirty (30) days after the date such
statement has been received by Winn-Dixie. Until such time as Agent shall have
rendered to Administrative Borrower a written statement as provided above, the
balance in any Borrower’s loan account(s) shall be presumptive evidence of the
amounts due and owing to Agent and Lenders by Borrowers.

(c) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of any Borrower maintained by Agent. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuer is required to
surrender or return such payment or proceeds to any Person for any reason, then
the Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Agent or such
Lender. Borrowers shall be liable to pay to Agent, and do hereby indemnify and
hold Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned. This Section 4.14(c) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds. This Section 4.14 shall survive the
payment of the Obligations and the termination of this Agreement.

 

70



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND INITIAL CREDIT EXTENSIONS

SECTION 5.1 Effectiveness and Initial Credit Extension. The effectiveness of
this Agreement (and the amendment and restatement of the Existing Credit
Agreement), and the obligations of the Lenders and, if applicable, the Issuer to
fund the initial Credit Extension hereunder, shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Article (or waiver thereof in accordance with Section 10.1 hereof).

SECTION 5.1.1 Executed Counterparts. This Agreement shall have been duly
executed and delivered by Borrowers, Agent and Lenders and the other Loan
Documents shall have been executed and delivered by each of the parties thereto.

SECTION 5.1.2 Refinancing of Outstanding Indebtedness, etc. All Pre-Effective
Date Obligations (other than in respect of Existing Letters of Credit)
outstanding under the Existing Credit Agreement together with all interest and
other amounts due and payable with respect thereto to the Existing Lenders that
are not Lenders party hereto, shall have been refinanced in full from the
proceeds of Revolving Loans made by Lenders party hereto and the commitments of
such Existing Lenders shall have been assigned to and assumed by Lenders party
hereto in accordance with the provisions of Section 10.11.1 hereof.

SECTION 5.1.3 Resolutions, etc. Agent shall have received from each Borrower and
each Guarantor:

(a) a copy of a good standing (or the equivalent) certificate and certificates
of authority to do business (or the equivalent) from all appropriate
jurisdictions, each dated a date reasonably close to the Closing Date, for each
such Person; and

(b) a certificate, dated the Closing Date, duly executed and delivered by such
Person’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to

(i) resolutions of each such Person’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
expressly and specifically authorizing, to the extent relevant, the execution,
delivery and performance of each Loan Document to be executed by each Person and
the transactions contemplated hereby and thereby;

(ii) the incumbency and signatures of those of its officers, managing members or
general partners, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(iii) the full force and validity of each Organic Document of such Person and
copies thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

SECTION 5.1.4 Closing Fees, Expenses, etc. Agent shall have received for its own
account, or for the account of each Lender, as the case may be, all fees, costs
and expenses due and payable pursuant to the Fee Letter, Section 3.3 hereof and,
to the extent invoiced, Section 10.3 hereof.

 

71



--------------------------------------------------------------------------------

SECTION 5.1.5 Financial Information. Agent shall have received, in form and
substance satisfactory to Agent in good faith, all financial information,
projections, budgets, business plans, cash flows and such other information as
Agent shall have requested prior to the Closing Date, including updates or
modifications to the projected financial statements of Borrowers and Guarantors
previously received by Agent.

SECTION 5.1.6 Collateral Information. Agent shall have completed its field
review of and due diligence with respect to the Records of Borrowers and
Guarantors and the Collateral, the results of which shall be satisfactory to
Agent in good faith, including:

(a) receipt and review of third party appraisals with respect to Inventory and
Pharmacy Scripts, in each case in form and containing assumptions and appraisal
methods satisfactory to Agent in good faith and performed by appraisers
acceptable to Agent, addressed to Agent and upon which Agent and Lenders are
expressly permitted to rely;

(b) receipt and review of the Initial Leasehold Report, in form, scope and
methodology acceptable to Agent in good faith, addressed to Agent and the
Lenders and upon which Agent and the Lenders are expressly permitted to rely;

(c) receipt and review of third party appraisals with respect to the Real
Property, in form and containing assumptions and appraisal methods satisfactory
to Agent in good faith and performed by appraisers acceptable to Agent,
addressed to Agent and upon which Agent and Lenders are expressly permitted to
rely;

(d) an updated and current field examination of the business of Borrowers and
Guarantors and the Collateral in accordance with Agent’s customary procedures
and practices and as otherwise required by the nature and circumstances of the
businesses of Borrowers and Guarantors; and

(e) such other information with respect to the Borrowing Base Assets as Agent
may require to determine the amount of Loans available to Borrowers (including,
without limitation, current perpetual Inventory records and/or roll-forwards of
Inventory, Pharmacy Scripts and Pharmacy Receivables through the Closing Date
and test counts of Inventory and Pharmacy Scripts in a manner satisfactory to
Agent, together with such supporting documentation as may be necessary or
appropriate, and other documents and information that will enable Agent to
accurately identify and verify the Borrowing Base Assets).

SECTION 5.1.7 Collateral Access Agreements. Agent shall have received, in form
and substance satisfactory to Agent in good faith, all consents, waivers,
acknowledgments and other agreements from third persons which Agent in good
faith may deem necessary or desirable in order to permit, protect and perfect
the security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Loan Documents,
including, without limitation, Collateral Access Agreements by lessors,
mortgagees and warehousemen used by Borrowers (other than in respect of leased
retail stores operated by Borrowers).

SECTION 5.1.8 Blocked Account Agreements. Agent shall have received, in form and
substance satisfactory to Agent in good faith, a Blocked Account Agreement with
respect to each Majority Account, duly authorized, executed and delivered by
each Majority Account Bank, Agent and each applicable Borrower and Guarantor.

SECTION 5.1.9 Securities Control Agreements. Agent shall have received, in form
and substance satisfactory to Agent in good faith, Securities Control Agreements
with respect to the Qualified Cash Account and each of the securities accounts
and uncertificated securities listed in Item 6.25(c) of the

 

72



--------------------------------------------------------------------------------

Disclosure Schedule, in each case duly executed and delivered by the applicable
Borrower or Guarantor, Agent and the applicable securities intermediary or, to
the extent that any such Securities Control Agreements is not delivered on or
prior to the Closing Date, Borrowers and Guarantors shall not hold any financial
assets in any securities account, or hold any uncertificated securities (other
than of direct Wholly Owned Subsidiaries), in respect of which such Securities
Control Agreement has not been delivered to Agent.

SECTION 5.1.10 Processor Letters. Agent shall have received, in form and
substance satisfactory to Agent in good faith, Processor Letters duly
authorized, executed and delivered by each applicable Borrower or Guarantor to
each Credit Card Issuer and Credit Card Processor listed in Item 6.28 of the
Disclosure Schedule, pursuant to the terms of this Agreement

SECTION 5.1.11 Security Agreement. Agent shall have received the Security
Agreement, duly authorized executed and delivered by each Borrower and Guarantor
in favor of Agent, and Agent shall be satisfied that (i) the Lien granted to
Agent, for the benefit of the Secured Parties, in the Collateral described in
the Security Agreement is a first (subject to Permitted Liens) priority (or
local equivalent thereof) security interest (except with respect to Collateral
described in the Security Agreement constituting money, letter-of-credit rights,
motor vehicles, motor vehicle trailers, Florida liquor licenses, fixtures and
deposit accounts that are not Majority Accounts) and (ii) no Lien (other than
Permitted Liens) exists on any of the Collateral described in any Security
Agreement other than the Lien created in favor of Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents.

SECTION 5.1.12 Pledge Agreements. (a) Agent shall have received, in form and
substance satisfactory to Agent in good faith, each Pledge Agreement, duly
authorized executed and delivered by the applicable Borrower or Guarantor,
(b) Agent shall have received originals of the shares of the stock certificates
representing all of the issued and outstanding shares of the Capital Securities
of each Borrower and Guarantor (other than Winn-Dixie) pledged pursuant to a
Pledge Agreement and owned by any Borrower or Guarantor, in each case together
with stock powers duly executed in blank with respect thereto; and (c) Agent
shall be satisfied that (i) the Lien granted to Agent, for the benefit of the
Secured Parties, in the Pledged Collateral described in each Pledge Agreement is
a duly perfected, first priority (or local equivalent thereof) security
interest; and (ii) no Lien exists on any of the Pledged Collateral described in
any Pledge Agreement other than the Lien created in favor of Agent, for the
benefit of the Secured Parties, except to the extent consented to by Agent and
subject to Permitted Liens.

SECTION 5.1.13 Evidence of Transfer of Real Property and Leasehold Property to
Real Estate Borrowers. Agent shall have received, in form and substance
satisfactory to Agent in good faith, (a) such agreements, documents, instruments
and orders of the Bankruptcy Court required (i) to convey all of the Real
Property to W-D Properties and (ii) to evidence the assignment to and assumption
by Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse Leasing, as
applicable, of all of the Leasehold Property and (b) the operating agreements
between Real Estate Borrowers, on the one hand, and each other Borrower that
operates a retail store, warehouse, distribution center or other business on any
Real Property or Leasehold Property, on the other hand, duly authorized,
executed and delivered by the parties thereto.

SECTION 5.1.14 Mortgages and Related Documents. On or prior to the Closing Date
(or such later date as Agent, in its sole discretion, may permit), Agent shall
have received the following items with respect to each Real Property of W-D
Properties, each in form and substance satisfactory to Agent in good faith:

(a) a valid and perfected first priority Mortgage (subject to Permitted Liens)
in favor of Agent upon such Real Property (whether pursuant to a modification
agreement as to Real Property subject to a mortgage in favor of Agent in
connection with the Existing Credit Agreement or a new

 

73



--------------------------------------------------------------------------------

Mortgage as to Real Property not subject to a mortgage in favor of Agent in
connection with the Existing Credit Agreement) in a form suitable for recording
or filing, duly authorized, executed and delivered by W-D Properties;

(b) if required in the jurisdiction in which such Real Property is located,
evidence that (A) an amendment to an existing fixture filing naming Agent, as
secured party, and the applicable Borrower or Guarantor, as debtor, to reflect
W-D Properties as the debtor, or (B) a fixture filing naming Agent, as secured
party, and W-D Properties, as debtor, have been filed with respect to such Real
Property;

(c) either (A) mortgagee title insurance policies or (B) an endorsement to the
existing mortgagee title insurance policies, in each case in favor of Agent in
amounts satisfactory to Agent in good faith and issued by insurers satisfactory
to Agent, insuring that title to such Real Property is marketable and that the
interests created by the applicable Mortgage constitutes a valid first Lien
(subject to Permitted Liens) thereon free and clear of all material defects and
encumbrances (other than Permitted Liens) other than as approved by Agent, and,
if required by Agent and if available under then applicable state law, revolving
credit endorsement, comprehensive endorsement, variable rate endorsement, access
and utilities endorsements, mechanic’s lien endorsement and such other
endorsements as Agent shall reasonably request and accompanied by evidence of
the payment in full of all premiums thereon;

(d) all consents, waivers, acknowledgments, agreements and approvals from other
third parties which Agent in good faith may deem necessary or desirable in order
to permit, protect and perfect the Mortgage of Agent in any such Real Property
and related assets subject to the Mortgage with respect thereto; and

(e) with respect to Real Property located in a state that assesses a mortgage
recordation tax or similar tax, if applicable, a mortgage tax endorsement to the
applicable mortgagee title insurance policy or either (i) an opinion of counsel
or local counsel with respect to the proper payment of any applicable mortgage
recordation taxes or (ii) the Confirmation Order shall provide for the exempt
status from payment of any applicable mortgage recording taxes as Agent may
require in good faith.

SECTION 5.1.15 Leasehold Mortgages and Related Documents. On or prior to the
Closing Date (or such later date as Agent, in its sole discretion, may permit),
Agent shall have received the following items with respect to each Leasehold
Property of Stores Leasing, Raleigh Leasing, Montgomery Leasing and Warehouse
Leasing, each in form and substance satisfactory to Agent in good faith:

(a) a valid and perfected first priority Leasehold Mortgage (subject to
Permitted Liens) in favor of Agent upon such Leasehold Property (whether
pursuant to a modification agreement as to Leasehold Property subject to a
leasehold mortgage in favor of Agent in connection with the Existing Credit
Agreement or a new Leasehold Mortgage as to Leasehold Property not subject to a
leasehold mortgage in favor of Agent in connection with the Existing Credit
Agreement) in a form suitable for recording or filing, duly authorized, executed
and delivered by Stores Leasing, Raleigh Leasing, Montgomery Leasing or
Warehouse Leasing, as applicable; provided that (i) the delivery of a Leasehold
Mortgage shall not be required at any time with respect to (A) the Leasehold
Property identified on Item 5.1.15(a) of the Disclosure Schedule, and (B) any
Leasehold Property, the lease of which is subject to a valid and enforceable
prohibition on the granting of a leasehold mortgage by the lessee, and (ii) the
delivery of a Leasehold Mortgage with respect to such of the Leasehold Property
to which no value has been given under the Initial Leasehold Report shall be
delivered pursuant to Section 7.1.15(a) hereof;

(b) if required in the jurisdiction in which the Leasehold Property is located,
evidence that (A) an amendment to an existing fixture filing naming Agent, as
secured party, and the

 

74



--------------------------------------------------------------------------------

applicable Borrower or Guarantor, as debtor, to reflect Stores Leasing, Raleigh
Leasing, Montgomery Leasing or Warehouse Leasing, as applicable, as debtor, or
(B) a fixture filing naming Agent, as secured party, and Stores Leasing, Raleigh
Leasing, Montgomery Leasing or Warehouse Leasing, as applicable, as debtor, have
been filed with respect to such Leasehold Property;

(c) either (A) leasehold title insurance policies or (B) an endorsement to the
existing leasehold title insurance policies, in each case in favor of Agent
issued by insurers satisfactory to Agent, insuring that title to such Leasehold
Property (together with all other Leasehold Property having an aggregate
appraised value of not less than $100,000,000) is marketable and that the
interests created by the Leasehold Mortgages constitute valid first Liens
(subject to Permitted Liens) thereon free and clear of all material defects and
encumbrances (other than Permitted Liens) other than as approved by Agent, and,
if required by Agent and if available under then applicable state law, revolving
credit endorsement, comprehensive endorsement, variable rate endorsement, access
and utilities endorsements, mechanic’s lien endorsement and such other
endorsements as Agent shall reasonably request and accompanied by evidence of
the payment in full of all premiums thereon, or (B) to the extent that a
leasehold title insurance policy is not requested by Agent for such Leasehold
Property and Agent has not received evidence of a lease or memorandum of lease
with respect to such Leasehold Property appearing in the applicable real estate
records for such Leasehold Property, a title search for such Leasehold Property
showing that the applicable mortgagor is the current record title holder of the
leasehold interest;

(d) all consents, waivers, acknowledgments, agreements and approvals from other
third parties which Agent in good faith may deem necessary or desirable in order
to permit, protect and perfect the Leasehold Mortgage of Agent in any such
Leasehold Property and related assets subject to the Leasehold Mortgage with
respect thereto; and

(e) with respect to Leasehold Property located in a state that assesses a
mortgage recordation tax or similar tax, if applicable, a mortgage tax
endorsement to the applicable leasehold title insurance policy or either (i) an
opinion of counsel or local counsel with respect to the proper payment of any
applicable mortgage recordation taxes or (ii) the Confirmation Order shall
provide for the exempt status from payment of any applicable mortgage recording
taxes as Agent may require in good faith.

SECTION 5.1.16 Opinions of Counsel. Agent shall have received, in form and
substance satisfactory to Agent in good faith, such opinion letters of special
counsel and real estate counsel to Borrowers and Guarantors as Agent may request
in good faith, each dated the Closing Date and addressed to Agent and all
Lenders with respect to the Loan Documents and such other matters as Agent may
request in good faith.

SECTION 5.1.17 Filings. All Uniform Commercial Code financing statements,
amendments thereto or other similar financing statements and UCC termination
statements required pursuant to the Loan Documents (collectively, the “Filing
Statements”) shall have been prepared and available for delivery to a filing
service company acceptable to Agent, including “in lieu” financing statements in
accordance with revised Article 9 of Uniform Commercial Code.

SECTION 5.1.18 Solvency, etc. Agent shall have received, in form and substance
satisfactory to Agent in good faith, a certificate duly executed and delivered
by the treasurer or other Authorized Officer of each Borrower, dated as of the
Closing Date as to the matters described in Section 6.15 hereof.

SECTION 5.1.19 UCC Searches. Agent shall have received and reviewed UCC and
other lien search results for the jurisdiction of the chief executive office of
each Borrower and the jurisdiction of incorporation or formation for each
Borrower, which search results shall be in form and substance satisfactory to
Agent in good faith.

 

75



--------------------------------------------------------------------------------

SECTION 5.1.20 Insurance. Agent shall have received, in form and substance
satisfactory to Agent in good faith, evidence of insurance and loss payee
endorsements and certificates of insurance policies and/or endorsements naming
Agent as loss payee.

SECTION 5.1.21 Excess Availability. On the Closing Date, the Excess Availability
as determined by Agent shall be not less than $200,000,000 after giving effect
to the initial Loans made or to be made and the Letters of Credit issued or to
be issued on the Closing Date.

SECTION 5.1.22 No Material Adverse Change. Except to the extent reflected in
Item 6.6 of the Disclosure Schedule, no Material Adverse Change shall have
occurred.

SECTION 5.1.23 Inactive Subsidiaries. Agent shall have received, in form and
substance satisfactory to Agent in good faith, (a) evidence that the assets and
properties (if any) of each Inactive Subsidiary have been validly transferred
and assigned to Winn-Dixie or another Borrower (other than a Real Estate
Borrower) or to a Guarantor free and clear of any Liens, other than the Liens of
Agent and Permitted Liens, including such deeds, assignments or other agreements
as Agent may request in good faith to evidence and confirm the transfers of such
assets and properties, (b) evidence that the Bank Accounts of each Inactive
Subsidiary have been closed, and (c) evidence that each Inactive Subsidiary
(other than Dixie Stores, Dixon Realty and Sundown Sales) has been liquidated
and dissolved or consolidated or merged with and into Winn-Dixie or any other
Borrower (other than a Real Estate Borrower) or a Guarantor, in each case in
accordance with applicable law, including all agreements, documents and
instruments filed with any Governmental Authority or as are otherwise required
to effectuate such liquidation, dissolution, consolidation or merger.
Notwithstanding the foregoing, the final tax returns for the Inactive
Subsidiaries may be filed in the ordinary course of business.

SECTION 5.1.24 Bankruptcy Matters.

(a) Agent shall have received a certified copy of the Confirmation Order, as
duly entered by the Bankruptcy Court and entered on the docket of the Clerk of
the Bankruptcy Court in the Chapter 11 Case;

(b) each of the Plan of Reorganization and the Confirmation Order shall be in
form and substance satisfactory to Agent in good faith (it being acknowledged
that the Plan of Reorganization dated August 9, 2006 is satisfactory to Agent);

(c) the Confirmation Order shall provide that, among other things (i) the
Existing Loan Documents and the Final Financing Order shall continue in full
force and effect through the Plan Effective Date, (ii) as of and after the Plan
Effective Date, any and all loans, advances, financial accommodations,
borrowings and obligations outstanding under the Existing Loan Documents shall
continue in effect on and after the Plan Effective Date and be deemed loans,
advances, financial accommodations, borrowings and obligations of or to be
assumed by Borrowers, (iii) the security interests and liens in favor of Agent
granted by the Final Financing Order and the Existing Loan Documents (as amended
and restated hereby) shall continue in effect in favor of Agent on and after the
Plan Effective Date and shall not be discharged, released or terminated, and
(iv) on the Plan Effective Date, Borrowers and Guarantors are authorized to
enter into this Agreement and the other Loan Documents and perform all of their
obligations hereunder and thereunder;

(d) Borrowers and Guarantors shall have complied in full with the notice
requirements as provided for in the order of the Bankruptcy Court entered on
August 4, 2006 approving the Disclosure Statement with respect to the Plan of
Reorganization;

(e) the Confirmation Order shall have been entered by the Bankruptcy Court and
shall be valid, subsisting and continuing in full force and effect;

 

76



--------------------------------------------------------------------------------

(f) on the Closing Date, either (i) the Confirmation Order shall have become a
Final Order, or (ii) either (A) each of the following conditions precedent shall
have been satisfied: (1) no notice of appeal, petition for certiorari, or
application or motion for reversal, rehearing, reargument, stay or modification
with respect to the Confirmation Order shall have been filed on or prior to the
Closing Date, and (2) either (x) no objections to the Confirmation Order shall
have been filed or raised prior to the entry of the Confirmation Order, or
(y) if any objections to the Confirmation Order shall have been filed or raised
prior to the entry of the Confirmation Order, all of such objections shall have
been withdrawn or shall have been settled on or prior to the Closing Date on
terms and conditions satisfactory to Agent or (B) Agent shall have waived the
conditions precedent set forth in clauses (ii)(A)(1) and (2) of this
subsection (f) in its sole and absolute discretion;

(g) the Plan of Reorganization shall have been consummated and shall be
effective (or shall become effective simultaneously with the effectiveness of
this Agreement), all agreements and undertakings of the parties thereunder to be
satisfied or performed on or before the Closing Date shall have been satisfied
and performed, all consents, approvals or withholding of objections which are
necessary to consummate the Plan of Reorganization and the transactions
contemplated hereby have been obtained, all of the conditions precedent to the
effectiveness of the Plan of Reorganization (other than conditions consisting of
the execution, delivery or effectiveness of this Agreement) shall have been
satisfied, or with the consent of Agent and the Creditors’ Committee waived in
accordance with the terms thereof, and the Plan Effective Date shall have
occurred (or shall occur simultaneously with the effectiveness of this
Agreement);

(h) the Confirmation Order shall not have been modified, reversed, stayed or
vacated without the express written consent of Agent, and except as otherwise
consented to by Agent at any time, no application or motion shall have been made
to the Bankruptcy Court for any modification or stay of the Confirmation Order
and no stay with respect to same shall have been entered;

(i) no court of competent jurisdiction shall have issued any injunction,
restraining order or other order with respect to the Confirmation Order which
otherwise prohibits the consummation of the transactions contemplated hereby or
(except for changes consented to by Agent) modifies such transactions; and

(j) no motion, action or proceeding shall be pending against any Borrower or
Guarantor by any creditor or other party-in-interest in the Chapter 11 Case in
the Bankruptcy Court or in any other court of competent jurisdiction which
adversely affects or may reasonably be expected to adversely affect the
consummation of the Plan of Reorganization or could reasonably be expected to
result in a Material Adverse Change.

SECTION 5.2 All Credit Extensions. The obligation of each Lender and each Issuer
to make any Credit Extension (including the initial Credit Extension) shall be
subject to and the satisfaction of each of the conditions precedent set forth
below.

SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension, the following statements shall be true
and correct:

(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

 

77



--------------------------------------------------------------------------------

(b) no Default shall have then occurred and be continuing.

SECTION 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2 hereof,
Agent shall have received a Borrowing Request if Loans are being requested, or
an Issuance Request if a Letter of Credit is being requested or extended. Each
of the delivery of a Borrowing Request or Issuance Request and the acceptance by
any Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 5.2.1 hereof are true and correct in all material respects.

SECTION 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to Agent and its counsel, and Agent and its counsel shall
have received all information, approvals, opinions, documents or instruments as
Agent and its counsel may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party as set forth in this Article.

SECTION 6.1 Organization, etc. Such Borrower and each other Obligor is validly
organized and existing and in good standing or has active status under the laws
of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification, and,
upon the entry of the Confirmation Order, has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its Obligations under each Loan Document to which it is a party, to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it, except where the failure to be so qualified or in
good standing or to have such power or authority as to licenses, permits or
approvals would not be reasonably expected to cause a Material Adverse Change.

SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by such Borrower of each Loan Document executed or to be
executed by it, the execution, delivery and performance by each other Obligor of
each Loan Document executed or to be executed by it, such Borrower’s and each
such Obligor’s participation in the consummation of all aspects of the
transactions contemplated herein, and the execution, delivery and performance by
such Borrower or (if applicable) any other Obligor of the agreements executed
and delivered by it in connection with the transactions contemplated herein are
in each case within such Person’s powers, upon the entry of the Confirmation
Order, have been duly authorized by all necessary action, and do not

(a) contravene or result in a default under (i) such Borrower’s or any other
Obligor’s Organic Documents, (ii) any contractual restriction binding on or
affecting such Borrower or any other Obligor, (iii) any court decree or order
binding on or affecting such Borrower or any other Obligor or (iv) any law or
governmental regulation binding on or affecting such Borrower or any other
Obligor; or

(b) result in, or require the creation or imposition of, any Lien on such
Borrower’s or any other Obligor’s properties (except as permitted by this
Agreement).

SECTION 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority,
regulatory body or other Person (other than those that have been, or on the
Closing Date will be, duly obtained or made and which are, or

 

78



--------------------------------------------------------------------------------

on the Closing Date will be, in full force and effect) is required for the
consummation of the transactions contemplated herein or the due execution,
delivery or performance by such Borrower or any other Obligor of any Loan
Document to which it is a party, or for the due execution, delivery and/or
performance of the documents evidencing the transactions contemplated herein, in
each case by the parties thereto. No Borrower nor any of their respective
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 6.4 Validity, etc. Subject to the entry of the Confirmation Order, this
Agreement and the other documents which evidence the transactions contemplated
herein have been duly executed and delivered and constitute, and each other Loan
Document executed by each Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their respective terms and
the Confirmation Order; and subject to the entry of the Confirmation Order, each
Loan Document executed by each other Obligor will, on the due execution and
delivery thereof by such Obligor, constitute the legal, valid and binding
obligation of such Obligor enforceable against such Obligor in accordance with
its terms and the Confirmation Order (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws from time to time in effect affecting creditors’
rights generally and by general principles of equity).

SECTION 6.5 Financial Information. The consolidated financial statements of
Winn-Dixie and its Subsidiaries furnished to Agent and each Lender hereunder
have been prepared in accordance with GAAP consistently applied, and present
fairly the consolidated financial condition of the Persons covered thereby as at
the dates thereof and the results of their operations for the periods then
ended. All consolidated balance sheets, all statements of income and of cash
flow and all other financial information of each of Winn-Dixie and its
Subsidiaries furnished pursuant to Sections 7.1.1(a) and (b) hereof have been
and will for periods following the Closing Date be prepared in accordance with
GAAP (except as disclosed therein and except, with respect to unaudited
financial information, for the absence of footnotes, normal year-end audit
adjustment and goodwill or other asset impairment adjustments), and do or will
present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

SECTION 6.6 No Material Adverse Change. Except to the extent reflected in
Item 6.6 of the Disclosure Schedule, no Material Adverse Change has occurred.

SECTION 6.7 Litigation. There is no pending or, to the best knowledge of any
Borrower or any of their Subsidiaries, material real or threatened litigation,
action, proceeding or labor controversy:

(a) except as disclosed in Item 6.7 of the Disclosure Schedule, the Quarterly
Reports on Form 10-Q filed with the SEC prior to the Closing Date by Winn-Dixie
since the end of Fiscal Year 2005 or in Winn-Dixie’s most recent public filings,
which could materially affect Winn-Dixie, any of its Subsidiaries or any other
Obligor, or any of their respective properties, businesses, assets or revenues,
or which could reasonably be expected to result in a Material Adverse Change; or

(b) which purports to affect the legality, validity or enforceability of any
Loan Document, the other documents evidencing the transactions contemplated
herein and the other transactions contemplated herein (including the Credit
Extensions).

SECTION 6.8 Subsidiaries. Winn-Dixie has (a) no Subsidiaries, except those
Subsidiaries (i) which are U.S. Subsidiaries and are identified in Item 6.8(a)
of the Disclosure Schedule (including those identified thereon as “Inactive
Subsidiaries” which conduct no material business and own no material property or
assets), or (ii) which are permitted to have been organized or acquired in
accordance with Sections 7.2.5 or 7.2.10 hereof and (b) as of the Closing Date,
no Material Subsidiaries, except those

 

79



--------------------------------------------------------------------------------

Material Subsidiaries which are identified in Item 6.8(b) of the Disclosure
Schedule. None of Dixie Stores, Dixon Realty or Sundown Sales engages in any
business or commercial activity or owns or holds any assets or properties.

SECTION 6.9 Ownership of Properties.

(a) Except as set forth in subsection (b) or in Item 6.9 to the Disclosure
Schedule, such Borrower and each of its Subsidiaries owns in the case of owned
personal property, good and valid title to, or, in the case of leased personal
property, valid and enforceable leasehold interests in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Liens or claims, except for Permitted Liens.

(b) W-D Properties owns good and marketable fee title to all of the Real
Property (including without limitation the Real Property listed in Item 6.9 of
the Disclosure Schedule).

(c) Stores Leasing, Raleigh Leasing, Montgomery Leasing and Warehouse Leasing,
as applicable, own valid and enforceable leasehold interests in all of the
Leasehold Property, free and clear in each case of all Liens or claims, except
for Permitted Liens.

SECTION 6.10 Taxes. Except as set forth on Item 6.10 of the Disclosure Schedule,
such Borrower and each of its Subsidiaries has filed all tax returns and reports
required by law to have been filed by it and has paid all Taxes thereby shown to
be due and owing, except any such Taxes which are being diligently contested in
good faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP shall have been set aside on its books.

SECTION 6.11 Pension and Welfare Plans. During the twelve (12) consecutive month
period prior to the date hereof and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan (other than
the MSP Pension Plan and the SRP Pension Plan which have been or will be
rejected pursuant to the Plan of Reorganization), and no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by Winn-Dixie or any member of the Controlled Group of any material liability,
fine or penalty. Except as disclosed in Item 6.11 of the Disclosure Schedule,
neither Winn-Dixie nor any member of the Controlled Group has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA which could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Change.

SECTION 6.12 Environmental Warranties. Except as set forth in Item 6.12 of the
Disclosure Schedule and except to the extent that the failure to comply with any
of the requirements listed below could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Change, to each Borrower’s
knowledge and belief, after due investigation:

(a) all facilities and property (including underlying groundwater) owned or
leased by any Borrower or any of their Subsidiaries have been, and continue to
be, owned or leased by such Borrower and such Subsidiaries in compliance with
all Environmental Laws;

(b) there have been no past, and there are no pending or, to the best of
Borrowers’ knowledge, threatened (i) claims, complaints, notices or requests for
information received by any Borrower or any of their Subsidiaries with respect
to any alleged violation of any Environmental Law, or (ii) complaints, notices
or inquiries to any Borrower or any of their Subsidiaries regarding potential
liability under any Environmental Law;

 

80



--------------------------------------------------------------------------------

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by any Borrower or any of their
Subsidiaries;

(d) each Borrower and its Subsidiaries have been issued and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
relating to environmental matters;

(e) no property now or previously owned or leased by any Borrower or any of
their Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;

(f) except as set forth in Item 6.12 of the Disclosure Schedule, there are no
underground storage tanks, active or abandoned, including petroleum storage
tanks, on or under any property now or previously owned or leased by any
Borrower or any of their Subsidiaries;

(g) except as set forth in Item 6.12 of the Disclosure Schedule, neither any
Borrower nor any Subsidiary has directly transported or directly arranged for
the transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of federal, state
or local enforcement actions or other investigations which may lead to claims
against any Borrower or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA;

(h) except as set forth in Item 6.12 of the Disclosure Schedule, there are no
polychlorinated biphenyls or friable asbestos present at any property now or
previously owned or leased by any such Borrower or any Subsidiary; and

(i) no conditions exist at, on or under any property now or previously owned or
leased by any Borrower which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law.

SECTION 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to any Secured Party by or on behalf
of any Borrower or Guarantor in connection with any Loan Document or any
transaction contemplated hereby contains any untrue statement of a material
fact, or omits to state any material fact necessary to make any information not
misleading, and no other factual information hereafter furnished in connection
with any Loan Document by or on behalf of any Borrower or Guarantor to any
Secured Party will contain any untrue statement of a material fact or will omit
to state any material fact necessary to make any information not misleading on
the date as of which such information is dated or certified.

SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15 Solvency. After giving effect to the consummation of the
transactions contemplated hereby and both before and immediately after giving
effect to any Borrowing requested hereunder, Borrowers (taken as a whole):

(a) have capital sufficient to carry on their businesses as presently conducted
and as proposed to be conducted;

 

81



--------------------------------------------------------------------------------

(b) have assets with a fair saleable value (as defined below), determined on a
going-concern basis, (i) not less than the amount required to pay the probable
liabilities (including identified contingent, subordinated, unmatured and
unliquidated liabilities, valued at the amount that could reasonably be expected
to become absolute and matured) on their existing debts as they become absolute
and matured; and (ii) greater than the total amount of their liabilities
(including identified contingent, subordinated, unmatured and unliquidated
liabilities, valued at the amount that could reasonably be expected to become
absolute and matured); and

(c) do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature and become due.

For purposes of this Section, the “fair saleable value” of a Borrower’s assets
means the amount which may be obtained for such assets within a reasonable time
by a capable and diligent seller from an interested buyer who is willing (but is
under no compulsion) to purchase under ordinary selling conditions.

SECTION 6.16 Capitalization. Attached as Schedule III hereto is a true, complete
and accurate description as of the Closing Date of the equity capital structure
of Winn-Dixie showing accurate ownership percentages of the equityholders of
record holding ten (10%) percent or more of the outstanding Capital Securities
of Winn-Dixie and accompanied by a statement of authorized and issued Capital
Securities for Winn-Dixie as of the date hereof. Except as set forth on
Schedule III hereto, there are no (a) preemptive rights, outstanding
subscriptions, warrants or options to purchase any Capital Securities,
(b) obligations of any Person to redeem or repurchase any of its securities and
(c) other agreements, arrangements or plans to which any Person is a party or of
which Winn-Dixie has knowledge that could directly or indirectly affect the
capital structure of Winn-Dixie. All such Capital Securities (i) are validly
issued and fully paid and non-assessable and (ii) are owned of record and
beneficially as set forth on Schedule III hereto or as otherwise disclosed in
writing to Agent, free of any Lien, except for Liens granted to the Secured
Parties or otherwise permitted under this Agreement or the Confirmation Order.

SECTION 6.17 Compliance with Laws; Authorizations. Except as disclosed in
Item 6.17 of the Disclosure Schedule, each Borrower and its Subsidiaries have
complied in all respects with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority having jurisdiction over
the conduct of its businesses or the ownership of its properties, including,
without limitation, the Patriot Act and those relating to public health and
safety and those relating to sales of Inventory comprising tobacco, alcohol and
pharmaceuticals, except to the extent such compliance could not reasonably be
expected to result in a Material Adverse Change. Neither any Borrower nor any of
their respective Subsidiaries has received any notice to the effect that its
operations are not in compliance with any of the requirements of applicable
federal, state and local health and safety statutes and regulations which
non-compliance could be reasonably expected to result in a Material Adverse
Change. Each Borrower and its Subsidiaries have obtained all authorizations
necessary and appropriate to own and operate their businesses (including those
relating to sales of Inventory comprising tobacco, alcohol and pharmaceuticals)
and all such authorizations are in full force and effect, except where the
failure to so obtain such authorizations or to so keep such authorizations in
full force and effect could not be reasonably expected to result in a Material
Adverse Change.

SECTION 6.18 No Contractual or Other Restrictions. Except for restrictions
contained in this Agreement or any other agreement with respect to Indebtedness
of any Borrower or Guarantor permitted hereunder as in effect on the Closing
Date, there are no contractual or consensual restrictions on any

 

82



--------------------------------------------------------------------------------

Borrower or Guarantor or any of its Subsidiaries which prohibit or otherwise
restrict (a) the transfer of cash or other assets (i) between any Borrower or
Guarantor and any of its or their Subsidiaries (other than the Insurance
Captive) or (ii) between any Subsidiaries of any Borrower or Guarantor (other
than the Insurance Captive) or (b) the ability of any Borrower or Guarantor or
any of its or their Subsidiaries (other than the Insurance Captive) to incur
Indebtedness or grant security interests to Agent or any Lender in the
Collateral.

SECTION 6.19 Absence of Any Undisclosed Liabilities. There are no liabilities of
any Borrower or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances, which could reasonably be
expected to result in a Material Adverse Change, other than those liabilities
provided for or disclosed in the most recently delivered financial statements.

SECTION 6.20 Intellectual Property. Each of Borrowers and their respective
Subsidiaries owns and possesses or licenses (as the case may be) all such
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as Borrowers consider
necessary for the conduct of the businesses of Borrowers and their respective
Subsidiaries as now conducted without, individually or in the aggregate, any
infringement upon rights of other Persons, in each case except as could not
reasonably be expected to result in a Material Adverse Change, and there is no
individual patent, patent right, trademark, trademark right, trade name, trade
name right, service mark, service mark right or copyright the loss of which
could reasonably be expected to result in a Material Adverse Change, except as
may be disclosed in Item 6.20 of the Disclosure Schedule.

SECTION 6.21 Priority of Security Interests. The Liens granted to Agent in the
Collateral (as defined in the Security Agreement), the Pledged Collateral (as
defined in the Pledge Agreements) and the Trademark Collateral (as defined in
the Trademark Security Agreements) are, subject to the entry of the Confirmation
Order, first (subject to Permitted Liens, and other than money, letter-of-credit
rights, motor vehicles, motor vehicle trailers, fixtures, and deposit accounts
that are not Majority Accounts) priority (or the local equivalent thereof)
security interests and no Liens exist on any of the Collateral described above
other than the Liens created in favor of Agent pursuant to the Loan Documents
and Permitted Liens.

SECTION 6.22 Material Contracts. Except as set forth on Item 6.22 of the
Disclosure Schedule, as of the Closing Date, neither Borrowers nor any of their
respective Subsidiaries is party to any Material Contract. Neither Borrowers nor
any of their respective Subsidiaries are in breach or in default in any material
respect of or under any Material Contract. Except as set forth on Item 6.22 of
the Disclosure Schedule, as of the date hereof, no notice of the intention of
any other party thereto to terminate any Material Contract has been received by
or on behalf of any Borrower or any of its Subsidiaries.

SECTION 6.23 Intentionally Deleted.

SECTION 6.24 Accounts.

(a) By the close of business on each day, substantially all of the cash of
Borrowers and their Subsidiaries (other than In Store Cash) will be held in, or
wired to and expected to be received on the next Business Day in, Bank Accounts
maintained with Agent.

(b) As of the Closing Date, set forth in Item 6.24(b) of the Disclosure Schedule
is a true and correct list of Majority Account Banks. A majority of the cash of
Borrowers and Guarantors is held in Bank Accounts with Majority Account Banks.

(c) As of the Closing Date, none of Borrowers or Guarantors own any investment
property, other than securities pledged pursuant to the Pledge Agreements and
the securities accounts and uncertificated securities listed in Item 6.24(c) of
the Disclosure Schedule.

 

83



--------------------------------------------------------------------------------

SECTION 6.25 Intentionally Deleted.

SECTION 6.26 Labor Disputes.

(a) Set forth in Item 6.26 of the Disclosure Schedule is a true and correct list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of
our under any collective bargaining agreement is pending on the date hereof
against any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no material strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower’s or Guarantor’s knowledge, threatened against any Borrower
or Guarantor.

SECTION 6.27 Distribution Centers. Set forth in Item 6.27 of the Disclosure
Schedule is a true and correct list of all distribution centers leased by the
Obligors as of the Closing Date.

SECTION 6.28 Credit Card Issuers and Credit Card Processors. Set forth in
Item 6.28 of the Disclosure Schedule is a true and correct list of all of the
Credit Card Agreements and all other agreements, documents and instruments
existing as of the date hereof between or among any Borrower, any of its
Affiliates, the Credit Card Issuers, the Credit Card Processors and any of their
Affiliates as of the Closing Date. The Credit Card Agreements constitute all of
such agreements necessary for each Borrower to operate its business as presently
conducted with respect to credit cards and debit cards and no Accounts of any
Borrower arise from purchases by customers of Inventory with credit cards or
debit cards, other than those which are issued by Credit Card Issuers or Credit
Card Processors to whom such Borrower has sent a Processor Letter. Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
the Borrower that is party thereto and, to the best of each Borrower’s
knowledge, the other parties thereto, enforceable in accordance with their
respective terms and is in full force and effect. No default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred and is continuing. Each Borrower and the
other parties thereto have complied in all material respects with all of the
terms and conditions of the Credit Card Agreements to the extent necessary for
such Borrower to be entitled to receive all payments thereunder. Borrowers have
delivered, or caused to be delivered to Agent, true, correct and complete copies
of all of the Credit Card Agreements in effect as of the date hereof.

SECTION 6.29 Payable Practices. Each Borrower and Guarantor have not made any
material change in the historical accounts payable practices from those in
effect immediately prior to the Closing Date.

SECTION 6.30 Borrowing Base Assets. All Borrowing Base Assets included in the
Borrowing Base at any time are owned or leased by Borrowers at such time under
this Agreement.

SECTION 6.31 Anti-Terrorism Laws. None of Borrowers, nor any of their respective
Subsidiaries, is in material violation of any laws relating to terrorism or
money laundering, including, without limitation, the Patriot Act.

 

84



--------------------------------------------------------------------------------

SECTION 6.32 HIPAA Compliance.

(a) To the extent that and for so long as any Borrower is a “covered entity”
within the meaning of HIPAA, such Borrower (i) has undertaken or will promptly
undertake all appropriate surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA; (ii) has developed or will promptly
develop an appropriate plan and time line for becoming HIPAA Compliant (a “HIPAA
Compliance Plan”); and (iii) has implemented or will implement those provisions
of such HIPAA Compliance Plan in all material respects necessary to ensure that
such Borrower is or becomes HIPAA Compliant.

(b) For purposes hereof, “HIPAA Compliant” shall mean that a Borrower (i) is or
will be in compliance in all material respects with each of the applicable
requirements of the so-called “Administrative Simplification” provisions of
HIPAA on and as of each date that any part thereof, or any final rule or
regulation thereunder, becomes effective in accordance with its or their terms,
as the case may be (each such date, a “HIPAA Compliance Date”) and (ii) is not
and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that has or could reasonably be expected
to result in a Material Adverse Change.

SECTION 6.33 Compliance with Health Care Laws. Without limiting the generality
of or any other representation or warranty made herein or in any of the other
Loan Documents:

(a) Each Borrower is in compliance in all material respects with all applicable
Health Care Laws, including all Medicare and Medicaid program rules and
regulations applicable to them. Without limiting the generality of the
foregoing, no Borrower has received notice by a Governmental Authority of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

(b) Each Borrower has maintained in all material respects all records required
to be maintained by the Joint Commission on Accreditation of Healthcare
Organizations, the Food and Drug Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the Federal and State Medicare and Medicaid
programs and each Borrower and has all necessary permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authority as
are required under applicable Health Care Laws.

(c) Each Borrower which is a Medicare provider or Medicaid provider with a valid
provider agreement or operating under a temporary agreement in accordance with
all applicable laws, has in a timely manner filed all requisite cost reports,
claims and other reports required to be filed in connection with all Medicare
and Medicaid programs due on or before the date hereof, all of which are
complete and correct in all material respects. There are no known claims,
actions or appeals pending before any Third Party Payor or Governmental
Authority, including without limitation, any Fiscal Intermediary, the Provider
Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Borrower on or before the date hereof. There currently exist
no restrictions, deficiencies, required plans of correction actions or other
such remedial measures with respect to Federal and state Medicare and Medicaid
certifications or licensure.

 

85



--------------------------------------------------------------------------------

SECTION 6.34 Farm Products, etc.

(a) None of the Inventory or other Collateral constitutes Farm Products (as
defined in the UCC) or the proceeds thereof.

(b) Each Borrower has not, within the two (2) year period prior to the date
hereof, received any written notice in respect of any claim greater than
$100,000 individually or written notices in respect of claims greater than
$250,000 in the aggregate pursuant to the applicable provisions of the PSA,
PACA, the Food Security Act, the UCC or any other applicable local laws from
(i) any Farm Products Seller or (ii) any lender to any Farm Products Seller or
any other Person with a security interest in the assets of any Farm Products
Seller or (iii) the Secretary of State (or equivalent official) or other
Governmental Authority of any State, Commonwealth or political subdivision
thereof in which any Farm Products purchased by such Borrower are produced, in
any case advising or notifying such Borrower of the intention of such Farm
Products Seller or other Person to preserve the benefits of any trust applicable
to any assets of any Borrower established in favor of such Farm Products Seller
or other Person under the provisions of any law or claiming a security interest
in or lien upon or other claim or encumbrance with respect to any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by a Borrower or any related or other assets of such Borrower (all of
the foregoing, together with any such notices as any Borrower may at any time
hereafter receive, collectively, the “Food Security Act Notices”).

(c) No Borrower is a “live poultry dealer” (as such term is defined in the PSA)
or otherwise purchases or deals in live poultry of any type whatsoever.
Borrowers do not purchase livestock pursuant to cash sales as such term is
defined in the PSA. Borrowers are not subject to the trust provisions of PSA
because Borrowers have written agreements providing for the extension of credit
to them for all purchases of meat, poultry, meat products, poultry products and
livestock products by Borrowers. Each Borrower is not engaged in, and shall not
engage in, raising, cultivating, propagating, fattening, grazing or any other
farming, livestock or aquacultural operations.

SECTION 6.35 Plan of Reorganization and Confirmation Order.

(a) Borrowers have delivered to Agent a complete and correct copy of the Plan of
Reorganization and the Confirmation Order (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). Borrowers are not in
default in the performance of or compliance with any provisions of the Plan of
Reorganization. The Plan of Reorganization is in full force and effect as of the
date hereof and has not been terminated, rescinded or withdrawn. The
Confirmation Order is either (i) a Final Order or (ii) in full force and effect,
and has not been amended, modified, stayed, vacated or reversed. All conditions
to confirmation and consummation of the Plan of Reorganization have been
satisfied or validly waived pursuant to the Plan of Reorganization (other than
conditions consisting of the execution, delivery and effectiveness of this
Agreement) and the Plan Effective Date has occurred (or shall occur
simultaneously with the effectiveness of this Agreement).

(b) Set forth on Item 6.35 of the Disclosure Schedule hereto is a true and
correct (i) list of the uses with respect to all amounts to be paid by Borrowers
and Guarantors in cash on the Plan Effective Date pursuant to the Plan of
Reorganization and (ii) list of all classes and categories of claims (including,
without limitation, administrative claims, priority tax claims, secured tax
claims, convenience claims and small claims) and the estimated aggregate amounts
which, based upon Borrowers’ knowledge on the Closing Date, may be required to
be paid by Borrowers and Guarantors pursuant to the Plan of Reorganization after
the Plan Effective Date in respect thereof and whether such claims are or
purport to be secured claims.

 

86



--------------------------------------------------------------------------------

(c) No court of competent jurisdiction has issued any injunction, restraining
order or other order prior to the date hereof which prohibits consummation of
the transactions described in the Confirmation Order and no governmental or
other action or proceeding has been commenced seeking any injunction,
restraining order or other order which seeks to void or otherwise modify the
transactions described in the Confirmation Order.

ARTICLE VII

COVENANTS

SECTION 7.1 Affirmative Covenants. Each Borrower agrees with each Lender, each
Issuer and Agent that until the Termination Date has occurred, each Borrower
will, and will cause its Subsidiaries to, perform or cause to be performed the
obligations set forth below.

SECTION 7.1.1 Financial Information, Reports, Notices, etc. Winn-Dixie will
furnish or cause to be furnished to Agent (with sufficient copies for each
Lender) copies of the following financial statements, reports, notices and
information (all in form reasonably satisfactory to Agent):

(a)(i) promptly after becoming available and in any event within forty-five
(45) days after the end of each of the first three (3) Fiscal Quarters of each
Fiscal Year, an unaudited consolidated balance sheet of Winn-Dixie and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of Winn-Dixie and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct in accordance with GAAP as described in Section 1.4 hereof by the
chief financial or accounting Authorized Officer of Winn-Dixie;

(ii) promptly after becoming available and in any event within forty-five
(45) days after the end of each of the first three (3) Fiscal Quarters of each
Fiscal Year and within ninety (90) days after the end of each Fiscal Year, an
unaudited balance sheet of each Real Estate Borrower as of the end of each
Fiscal Quarter and statements of income and cash flow of each Real Estate
Borrower for such Fiscal Quarter and, commencing with end of the first Fiscal
Year of each Real Estate Borrower, for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter, and
including (in each case) in comparative form the figures for the corresponding
Fiscal Quarter in, and year to date portion of, the immediately preceding Fiscal
Year, certified as complete and correct in accordance with GAAP as described in
Section 1.4 hereof by the chief financial or accounting Authorized Officer of
such Real Estate Borrower; and

(iii) promptly after becoming available and in any event within twenty-five (25)
days after the end of each Fiscal Month that is not an end of a Fiscal Quarter
or the end of a Fiscal Year, an unaudited consolidated balance sheet of
Winn-Dixie and its Subsidiaries as of the end of such Fiscal Month and
consolidated statements of income and cash flow of Winn-Dixie and its
Subsidiaries for the Fiscal Month and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Month, and
including (in each case) in comparative form the figures for the corresponding
Fiscal Month of, and year to date portion of, the preceding Fiscal Year,
certified as complete and correct in accordance with GAAP as described in
Section 1.4 hereof by the chief financial or accounting Authorized Officer of
Winn-Dixie;

(b) promptly after becoming available and in any event within ninety (90) days
after the end of each Fiscal Year, a copy of the consolidated balance sheet of
Winn-Dixie and its Subsidiaries, and the related consolidated statements of
income and cash flow of Winn-Dixie and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year,

 

87



--------------------------------------------------------------------------------

audited (without any Impermissible Qualification) by independent public
accountants acceptable to Agent and as prepared in accordance with GAAP, which
shall be accompanied by a calculation of the financial covenants set forth in
Section 7.2.4 hereof in accordance with GAAP as described in Section 1.4 hereof
and stating that, in performing the examination necessary to deliver the audited
financial statements of Winn-Dixie, either no knowledge was obtained of any
Event of Default or, if such knowledge was obtained, the nature thereof;

(c) concurrently with the delivery of the financial information pursuant to
Sections 7.1.1(a) or (b) hereof, a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of Winn-Dixie, showing compliance
with the financial covenants set forth in Section 7.2.4 hereof and stating that
no Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that Winn-Dixie or an
Obligor has taken or proposes to take with respect thereto);

(d) Borrowers and Guarantors shall furnish or cause to be furnished to Agent,
thirty (30) days following the end of each Fiscal Year, projected consolidated
financial statements (including in each case, balance sheets and statements of
operations and statements of cash flow) of Borrowers and Guarantors for each
applicable period, including forecasted income statements, cash flow statements
and balance sheets and statements of operations income and loss (collectively,
the “Annual Projections”), all in form and substance satisfactory to Agent,
together with such supporting information as Agent may request in good faith.
The Annual Projections shall be prepared on a Fiscal Monthly basis for the next
applicable period. The Annual Projections shall represent the reasonable
estimate of Borrowers and Guarantors of the future financial performance of
Borrowers and Guarantors for the periods set forth therein and shall have been
prepared on the basis of the assumptions set forth therein which Borrowers and
Guarantors believe are fair and reasonable as of the date of preparation, in
light of then current and reasonably foreseeable business conditions;

(e) promptly after becoming available and in any event within ten (10) days
after the end of each calendar month, in each case certified as true and correct
by the chief financial or accounting Authorized Officer of Winn-Dixie: (i) a
statement (A) confirming the payment of rent and other amounts due to owners and
lessors of Eligible Leasehold Property used by Borrowers and Guarantors in the
immediately preceding calendar month, subject to year-end or monthly percentage
rent payment adjustments, and (B) specifying any payments of rent or other
amounts due to owners and lessors of Eligible Leasehold Property which were not
made because such payments are being contested by a Borrower or Guarantor in
good faith and (ii) the addresses of all new retail store locations and
distribution centers of Borrowers and Guarantors opened and existing retail
store locations and distribution centers closed or sold, in each case since the
date of the most recent certificate delivered to Agent containing the
information required under this subsection;

(f) as soon as possible and in any event within three (3) Business Days after a
Designated Officer of Winn-Dixie or any other Obligor obtains knowledge of the
occurrence of a Default, a statement of an Authorized Officer of Winn-Dixie
setting forth details of such Default and the action which Winn-Dixie or such
Obligor has taken and proposes to take with respect thereto;

(g) as soon as possible and in any event within three (3) Business Days after a
Designated Officer of Winn-Dixie or any other Obligor obtains knowledge of
(i) the occurrence of any material adverse development with respect to any
litigation, action, proceeding or labor controversy described in Item 6.7 of the
Disclosure Schedule or (ii) the commencement of any litigation, action,
proceeding or labor controversy of the type and materiality described in
Section 6.7 hereof, notice thereof and thereafter, to the extent Agent requests,
copies of all documentation relating thereto;

 

88



--------------------------------------------------------------------------------

(h) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Borrower or
Guarantor files with the SEC or any national securities exchange;

(i) promptly but, in any event, within three (3) Business Days after a
Designated Officer becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any Obligor of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;

(j) promptly after receipt thereof, copies of all “management letters” submitted
to Winn-Dixie or any other Obligor by the independent public accountants
referred to in subsection (b) in connection with each audit made by such
accountants;

(k) promptly following any Subsidiary becoming a Material Subsidiary, the name
and any other information reasonably requested by Agent in respect of any such
Subsidiary which has become a Material Subsidiary;

(l) promptly as required, the reports and documents specified in Section 7.3.1
hereof;

(m) promptly following the end of each Fiscal Month period (but in any event
within ten (10) Business Days after the end thereof) (i) a certificate executed
by the chief financial or accounting Authorized Officer of Winn-Dixie, setting
forth the consolidated EBITDA and Capital Expenditures of Winn-Dixie and its
Subsidiaries for the most recently ended trailing thirteen Fiscal Month period
and (ii) a report as to the Permitted Dispositions made during such Fiscal
Month, including, without limitation, a description of each asset Disposed of,
such asset’s book value, and the consideration received for such asset;

(n) such budgets, forecasts, projections and other financial or other
information respecting the Collateral and the business of Borrowers and
Guarantors as any Lender or Issuer through Agent may from time to time
reasonably request (including information and reports in such detail as Agent
may request with respect to the terms of and information provided pursuant to
the applicable Compliance Certificate); and

(o) within ninety (90) days following the Closing Date, an unaudited opening
balance sheet of each Real Estate Borrower after giving effect to the
transactions contemplated by this Agreement and reflecting, among other things,
the transfer of the Real Property, the Leasehold Property and related assets
from the applicable Existing Borrower to the applicable Real Estate Borrower for
fair market value, certified as complete and correct in accordance with GAAP as
described in Section 1.4 hereof by the chief financial or accounting Authorized
Officer of such Real Estate Borrower.

Agent is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Borrowers and Guarantors to any
court or other Governmental Authority or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or Participant.
Each Borrower and Guarantor hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Agent, at Borrowers’ expense, copies of
the financial statements of any Borrower and Guarantor and any management
letters prepared by such accountants or auditors on behalf of any Borrower or
Guarantor and to disclose to Agent and the Lenders such information as they may
have

 

89



--------------------------------------------------------------------------------

regarding the business of any Borrower and Guarantor. Any documents, schedules,
invoices or other papers delivered to Agent or any Lender may be destroyed or
otherwise disposed of by Agent or such Lender one (1) year after the same are
delivered to Agent or such Lender, except as otherwise designated by the
Administrative Borrower to Agent or such Lender in writing;

SECTION 7.1.2 Maintenance of Existence; Compliance with Laws, etc. Winn-Dixie
will, and will cause each of its Subsidiaries to (a) preserve and maintain its
legal existence (except as otherwise permitted by Section 7.2.10 hereof), and
(b) comply in all respects with all applicable laws, rules, regulations and
orders, including (i) any such applicable laws, rules, regulations and orders
with respect to any Pension Plan, and (ii) the payment (before the same become
delinquent), of (A) all Taxes, imposed upon Winn-Dixie or its Subsidiaries or
upon their property, except to the extent being diligently contested in good
faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been set aside on the books of Winn-Dixie or its
Subsidiaries, as applicable, and (B) at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods), all their payment obligations of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except when
the amount or validity of such obligations and costs is currently being
contested in good faith by appropriate proceeding and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
Winn-Dixie or its Subsidiaries, as the case may be, except where the failure to
comply with the requirements of this clause (b) could not reasonably be expected
to result in a Material Adverse Change.

SECTION 7.1.3 Maintenance of Properties. Winn-Dixie will, and will cause each of
its Subsidiaries to, generally maintain, preserve (including remodeling or
retrofitting), protect and keep its and their respective properties in good
repair, working order and condition (ordinary wear and tear and Casualty Events
excepted), and make necessary repairs, renewals and replacements (except insofar
as such is the obligation of a landlord under a lease of Leasehold Property) so
that the business carried on by Winn-Dixie and its Subsidiaries may be properly
conducted at all times, unless Winn-Dixie or such Subsidiary determines in good
faith that the continued preservation or maintenance of such property is no
longer desirable.

SECTION 7.1.4 Insurance.

(a) Winn-Dixie will, and will cause each of its Subsidiaries to:

(i) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles and self-insurance amounts) customarily maintained, and
against such risks as are typically insured against in the same general area, by
Persons of comparable size engaged in the same or similar business as Winn-Dixie
and its Subsidiaries, it being understood that Winn-Dixie and its Subsidiaries
may be self-insured in substantial amounts with respect to various insurable
risks, with deductibles on property insurance of $10 million per year and
deductibles on wind and rain damage of $10 million per occurrence; and

(ii) maintain all worker’s compensation, employer’s liability insurance or
similar insurance as may be required under the laws of any state or jurisdiction
in which it may be engaged in business.

(b) Without limiting the foregoing, all insurance policies required pursuant to
this Section shall (i) name Agent on behalf of the Secured Parties as mortgagee
(in the case of property insurance) or additional insured (in the case of
liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty (30) days’ prior
written notice to Agent, and (ii) be in addition to any requirements to maintain
specific types of insurance contained in the other Loan Documents (including
hazard insurance and business interruption insurance).

 

90



--------------------------------------------------------------------------------

SECTION 7.1.5 Books and Records. Winn-Dixie will, and will cause each of its
Subsidiaries to, keep books, records and accounts in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Secured Party or any of their respective
representatives, at reasonable times and intervals upon reasonable notice to
Winn-Dixie, to visit each Obligor’s offices, to discuss such Obligor’s financial
matters with its officers and employees, and its independent public accountants
(and Winn-Dixie hereby authorizes such independent public accountant to discuss
Winn-Dixie’s and each other Obligor’s financial matters with each Secured Party
or their representatives whether or not any representative of Winn-Dixie or such
other Obligor is present) and to examine (and photocopy extracts from) any of
its books, records and accounts including any “management letters” prepared by
independent accountants. Borrowers shall pay any fees of such independent public
accountant incurred in connection with any Secured Party’s exercise of its
rights pursuant to this Section.

SECTION 7.1.6 Environmental Law Covenant. Except to the extent the failure to
comply with any of the requirements listed below could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change, Winn-Dixie will, and will cause each of its Subsidiaries to,

(a) use and operate all of its and their facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws; and

(b) promptly notify Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties in respect of, or as to compliance with, Environmental Laws, and
shall diligently resolve any non-compliance with Environmental Laws and keep its
property free of any Lien imposed by any Environmental Law.

SECTION 7.1.7 Use of Proceeds. Borrowers will (a) apply the proceeds of the
Revolving Loans (i) for payments permitted to be made in the Plan of
Reorganization and the Confirmation Order, (ii) for general corporate and
working capital purposes of Borrowers and their Subsidiaries (including
Permitted Acquisitions), (iii) to pay any fees and expenses incurred in
connection with the transactions contemplated hereby and in connection with the
Chapter 11 Case, and (iv) for issuing Letters of Credit for the account of
Borrowers and the Guarantors in the ordinary course of their business, and
(b) use the Standby Letter of Credit facility and the Standby Letters of Credit
only in a manner consistent with the requirements of Section 7.1.10 hereof.

SECTION 7.1.8 Future Guarantors, Security, etc.

(a) Winn-Dixie will, and will cause each U.S. Subsidiary (other than the
Insurance Captive) to, execute any documents, Filing Statements, agreements and
instruments (including, without limitation, Collateral Access Agreements,
Blocked Account Agreements, Securities Account Control Agreements and Processor
Letters), and take all further action (including filing Mortgages, Leasehold
Mortgages and/or amendments thereto) that may be required under applicable law,
or that Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Permitted Liens) of the
Liens created or intended to be created by the Loan Documents.

(b) Winn-Dixie will promptly cause any subsequently acquired or organized
Material Subsidiary which is a U.S. Subsidiary (other than the Insurance
Captive) or any U.S. Subsidiary which becomes a Material Subsidiary to execute a
supplement to the Guarantee Agreement, the Security

 

91



--------------------------------------------------------------------------------

Agreement and each other applicable Loan Document in favor of the Secured
Parties. In the event that Agent has not received evidence, in form and
substance satisfactory to Agent, that the covenants set forth in
Section 7.1.15(b) hereof have been satisfied and fulfilled within one hundred
twenty (120) days following the Closing Date (or such later date as Agent may in
good faith agree in writing), then (i) Winn-Dixie shall promptly cause each
applicable Inactive Subsidiary to comply with this Section 7.1.8(b) and
(ii) Winn-Dixie shall grant, or cause its applicable Subsidiary to grant, to
Agent a pledge of the Capital Securities of each applicable Inactive Subsidiary.

(c) From time to time, Borrowers will, at their cost and expense, promptly
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected Liens with respect to such of its and its U.S. Subsidiaries’
(other than the Insurance Captive) assets and properties (other than
(i) Leasehold Property, the lease of which is subject to a valid and enforceable
prohibition on the granting of a leasehold mortgage by the lessee, (ii) aircraft
and (iii) in respect of the perfection of Liens only, money, letter-of-credit
rights, motor vehicles, motor vehicle trailers, Florida liquor licenses and, in
each case except as set forth in the Security Agreement, Deposit Accounts (as
defined in the Security Agreement) that are not Majority Accounts as Agent or
the Required Lenders shall designate), provided that neither Borrowers nor their
Subsidiaries shall be required to pledge more than sixty-five percent (65%) of
the Voting Securities of any Foreign Subsidiary or to grant a Lien that would
cause a breach by any Borrower or any of their Subsidiaries of any obligation to
any Person the incurrence of which is permitted by this Agreement (including
under Sections 7.2.2 and 7.2.14 hereof). Such Liens will be created under the
Loan Documents in form and substance satisfactory to Agent in good faith, and
Borrowers shall deliver or cause to be delivered to Agent all such instruments
and documents (including legal opinions, title insurance policies and lien
searches) as Agent shall reasonably request in connection with the deliveries
required under, or to evidence compliance with this Section.

SECTION 7.1.9 Conduct of Business; Separate Existence; Maintenance of
Authorizations. Winn-Dixie will, and will cause each of its Material
Subsidiaries to (a) carry on and conduct its business in the same manner as it
is currently conducted; (b) do all things necessary to remain duly organized,
validly existing and in good standing in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; and (c) do all things reasonably necessary to
renew, extend and continue in effect all authorizations which may at any time
and from time to time be necessary to operate and own the business and assets of
Winn-Dixie and its Subsidiaries in compliance with all applicable laws and
regulations, except in each case where the failure to so comply could not
reasonably be expected to result in a Material Adverse Change.

SECTION 7.1.10 Standby Letters of Credit. Winn-Dixie will, and will cause each
of its applicable Subsidiaries to, ensure that all Standby Letters of Credit are
issued only to support workers’ compensation obligations and bankers’
acceptances and performance bonds, surety bonds, appeal bonds and performance
guarantees of Winn-Dixie or any of its Subsidiaries, in each case, in the
ordinary course of business consistent with past practice, and for no other
purpose.

SECTION 7.1.11 Offsite Books and Records. Winn-Dixie will, and will cause its
applicable Subsidiaries to, maintain and update copies of substantially all
electronic records or reports of Collateral and copies of substantially all
electronic books and records of each Borrower and Guarantor in a backup data
storage system housed at the existing distribution facility in Baldwin, Florida,
or other premises owned by any Borrower.

SECTION 7.1.12 Eligible Borrowing Base Assets. Winn-Dixie will, and will cause
its applicable Subsidiaries to, ensure at all times that all Borrowing Base
Assets included in the Borrowing Base are owned by a Borrower under this
Agreement at the time of such inclusion.

 

92



--------------------------------------------------------------------------------

SECTION 7.1.13 Agricultural Products.

(a) Each Borrower shall at all times comply in all material respects with all
existing and future Food Security Act Notices during their periods of
effectiveness under the Food Security Act, including, without limitation,
directions to make payments to the Farm Products Seller by issuing payment
instruments directly to the secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Food Security Act Notice, so as to promptly terminate or release the
security interest in any Farm Products maintained by such Farm Products Seller
or any secured party with respect to the assets of such Farm Products Seller
under the Food Security Act.

(b) Each Borrower shall take all other actions as may be reasonably required, if
any, to ensure that any perishable agricultural commodity (in whatever form) or
other Farm Products are purchased free and clear of any security interest, lien
or other claims in favor of any Farm Products Seller or any secured party with
respect to the assets of any Farm Products Seller.

(c) Each Borrower shall promptly notify Agent in writing after receipt by or on
behalf of such Borrower of any Food Security Act Notice or amendment to a
previous Food Security Act Notice, and including any notice in respect of any
claim greater than $100,000 individually or notices in respect to claims greater
than $250,000 in the aggregate from any Farm Products Seller of the intention of
such Farm Products Seller to preserve the benefits of any trust applicable to
any assets of any Borrower or Guarantor under the provisions of the PSA, PACA or
any other statute and such Borrower shall promptly provide Agent with a true,
correct and complete copy of such Food Security Act Notice or amendment, as the
case may be, and other information delivered to or on behalf of such Borrower
pursuant to the Food Security Act.

(d) In the event any Borrower receives a Food Security Act Notice, such Borrower
shall pay the related invoice within the payment terms specified therein and
notify Agent of such receipt; provided, that, such invoice may remain unpaid if,
and only so long as (i) appropriate legal or administrative action has been
commenced in good faith and is being diligently pursued or defended by such
Borrower, (ii) adequate reserves with respect to such contest are maintained on
the books of such Borrower, in accordance with GAAP, (iii) Agent shall have
established a Reserve in an amount at least equal to the amount claimed to be
due by such vendor under the relevant invoice, (iv) such Borrower shall promptly
pay or discharge such contested invoice and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such payment, if such contest is terminated or
discontinued adversely to such Borrower or the conditions set forth in this
Section 7.1.13(d) are no longer met.

(e) If any Borrower purchases any Farm Products from a Person who produces such
Farm Products in a state with a central filing system certified by the United
States Secretary of Agriculture, such Borrower shall immediately register as a
buyer with the Secretary of State of such state (or the designated system
operator). Each Borrower shall promptly forward to Agent a copy of such
registration as well as a copy of all relevant portions of the master list
periodically distributed by any such Secretary of State (or the designated
system operator). Each Borrower shall comply with any payment obligations in
connection with the purchase of any Farm Products imposed by a secured party as
a condition of the waiver or release of a security interest effective under the
Food Security Act or other applicable law whether or not as a result of direct
notice or the filing under any applicable central filing system. Each Borrower
shall also provide to Agent not later than the fifth (5th) day of each month,
true and correct copies of all state filings recorded in any such central filing
system in respect of a Person from whom a Borrower has purchased Farm Products
within the preceding twelve (12) months.

 

93



--------------------------------------------------------------------------------

SECTION 7.1.14 Credit Card Agreements. Each Borrower and Guarantor shall
(a) observe and perform all material terms, covenants, conditions and provisions
of the Credit Card Agreements to be observed and performed by it at the times
set forth therein; (b) maintain in full force and effect the Credit Card
Agreements and not terminate, cancel, surrender, modify, amend, waive or release
any of the Credit Card Agreements, or consent to or permit to occur any of the
foregoing, except that any Borrower may terminate or cancel any of the Credit
Card Agreements in the ordinary course of the business of such Borrower;
provided, that, such Borrower shall have given Agent not less than fifteen
(15) days prior written notice of its intention to so terminate or cancel any of
the Credit Card Agreements; (c) give Agent immediate written notice of any
Credit Card Agreement entered into by such Borrower after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may request; (d) each Borrower and
Guarantor shall notify Agent promptly of (i) any notice of a material default by
any Borrower under any of the Credit Card Agreements or of any default which
might result in the Credit Card Issuer or Credit Card Processor ceasing to make
payments or suspending payments to any Borrower, (ii) any notice from any Credit
Card Issuer or Credit Card Processor that such Person is ceasing or suspending,
or will cease or suspend, any present or future payments due or to become due to
any Borrower from such Person, or that such Person is terminating or will
terminate any of the Credit Card Agreements, and (iii) the failure of any
Borrower to comply with any material terms of the Credit Card Agreements or any
terms thereof which might result in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to any Borrower; and (e) furnish to
Agent, promptly upon the request of Agent, such information and evidence as
Agent may require from time to time concerning the observance, performance and
compliance by such Borrower or the other party or parties thereto with the
terms, covenants or provisions of the Credit Card Agreements.

SECTION 7.1.15 Post-Closing Deliveries.

(a) No later than sixty (60) days following the Closing Date, or at such later
date as Agent in its sole discretion may elect, Real Estate Borrowers shall
deliver, or Winn-Dixie, W-D Montgomery, W-D Raleigh or W-D Logistics (as
applicable) shall cause Real Estate Borrowers to deliver, to Agent the
following:

(i) a valid and perfected first priority Leasehold Mortgage (subject to
Permitted Liens) in favor of Agent upon each Leasehold Property to which no
value has been given under the Initial Leasehold Report and not delivered to
Agent on the Closing Date in accordance with Section 5.1.15(a) hereof (other
than the Leasehold Property identified on Item 5.1.15(a) of the Disclosure
Schedule and the Leasehold Property, the lease of which is subject to a valid
and enforceable prohibition on the granting of a leasehold mortgage by the
lessee), whether pursuant to a modification agreement as to Leasehold Property
subject to a leasehold mortgage in favor of Agent in connection with the
Existing Credit Agreement or a new Leasehold Mortgage as to Leasehold Property
not subject to a leasehold mortgage in favor of Agent in connection with the
Existing Credit Agreement, in each case in a form suitable for recording or
filing, duly authorized, executed and delivered by Stores Leasing, Raleigh
Leasing, Montgomery Leasing or Warehouse Leasing, as applicable;

(ii) if required in the jurisdiction in which the Leasehold Property is located,
evidence that (A) an amendment to an existing fixture filing naming Agent, as
secured party, and the applicable Borrower or Guarantor, as debtor, to reflect
Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse Leasing, as
applicable, as the debtor, or (B) a fixture filing naming Agent, as secured
party, and Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse
Leasing, as applicable, as debtor, have been filed with respect to such
Leasehold Property;

(iii) either (A) leasehold title insurance policies or (B) an endorsement to the
existing leasehold title insurance policies, in each case in favor of Agent
issued by insurers satisfactory to Agent, insuring that title to such Leasehold
Property (together with all other Leasehold Property having

 

94



--------------------------------------------------------------------------------

an aggregate appraised value of not less than $100,000,000) is marketable and
that the interests created by such Leasehold Mortgage constitutes a valid first
Lien (subject to Permitted Liens) thereon free and clear of all material defects
and encumbrances (other than Permitted Liens) other than as approved by Agent,
and, if required by Agent and if available under then applicable state law,
revolving credit endorsement, comprehensive endorsement, variable rate
endorsement, access and utilities endorsements, mechanic’s lien endorsement and
such other endorsements as Agent shall reasonably request and accompanied by
evidence of the payment in full of all premiums thereon,

(iv) to the extent that a leasehold title insurance policy is not requested by
Agent for such Leasehold Property and Agent has not received evidence of a lease
or memorandum of lease with respect to such Leasehold Property appearing in the
applicable real estate records for such Leasehold Property, a title search for
such Leasehold Property showing that the applicable mortgagor is the current
record title holder of the leasehold interest; and

(v) all consents, waivers, acknowledgments, agreements and approvals from other
third parties which Agent in good faith may deem necessary or desirable in order
to permit, protect and perfect the Leasehold Mortgage of Agent in any such
Leasehold Property and related assets subject to the Leasehold Mortgage with
respect thereto.

(b) No later than one hundred twenty (120) days following the Closing Date, or
at such later date as Agent in its sole discretion may elect, Winn-Dixie shall
deliver to Agent, in form and substance satisfactory to Agent in good faith,
evidence that each of Dixie Stores, Dixon Realty and Sundown Sales has been
liquidated and dissolved or consolidated or merged with and into Winn-Dixie or
any other Borrower (other than a Real Estate Borrower) or a Guarantor, in each
case in accordance with applicable law, including all agreements, documents and
instruments filed with any Governmental Authority or as are otherwise required
to effectuate such liquidation, dissolution, consolidation or merger.
Notwithstanding the foregoing, the final tax return for Dixie Stores may be
filed in the ordinary course of business.

(c) No later than sixty (60) days following the Closing Date, or at such later
date as Agent in its sole discretion may elect, Winn-Dixie shall deliver to
Agent, in form and substance satisfactory to Agent in good faith (i) lien and
judgment search results from each parish or other applicable filing office in
the State of Louisiana in which any Borrower conducts business, owns Real
Property or maintains Leasehold Property, (ii) a certified copy of an Order in
Aid of Plan Consummation, as duly entered by the Bankruptcy Court, with respect
to the liens of record in the State of Louisiana that require discharging
pursuant to the Confirmation Order, and (iii) evidence that a certified copy of
such Order in Aid of Plan Consummation has been filed in each parish in the
State of Louisiana in which such liens are of record.

(d) Except as otherwise set forth herein, upon the request of Agent, Winn-Dixie
will deliver, or cause its Subsidiaries to deliver, in form and substance
satisfactory to Agent in good faith, all consents, waivers, acknowledgments and
other agreements from third persons which Agent in good faith may deem necessary
or desirable in order to permit, protect and perfect its Liens upon the
Collateral or to effectuate the provisions or purposes of this Agreement and the
other Loan Documents.

SECTION 7.2 Negative Covenants. Each Borrower covenants and agrees with each
Lender, each Issuer and Agent that until the Termination Date has occurred, each
Borrower will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.

SECTION 7.2.1 Business Activities. Winn-Dixie will not, and will not permit any
of its Subsidiaries to, engage in any business activity except those business
activities engaged in on the date of this Agreement and activities reasonably
related or incidental thereto. None of Dixie Stores, Dixon Realty or Sundown
Sales shall engage in any business or commercial activity or own or hold any
assets or properties.

 

95



--------------------------------------------------------------------------------

SECTION 7.2.2 Indebtedness. Winn-Dixie will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of (i) the Obligations (including with respect to
the Existing Letters of Credit, as described in Item 7.2.2(a) of the Disclosure
Schedule); (ii) the Existing Letters of Credit and (iii) any Hedging Obligations
incurred in the ordinary course of business of Winn-Dixie and its Subsidiaries;
provided, that, (A) such Hedging Obligations are to Bank Product Provider,
(B) such Hedging Obligations are not incurred under agreements entered into for
speculative purposes or as an arbitrage of rates, and (C) such Hedging
Obligations are unsecured, except to the extent such Hedging Obligations arise
under or pursuant to Rate Protection Agreements that are secured under the terms
of the Loan Documents;

(b) Indebtedness of Borrowers (other than Real Estate Borrowers) existing as of
the Closing Date which is identified in Item 7.2.2(b) of the Disclosure Schedule
(including Indebtedness in respect of the claims payable in cash pursuant to
Sections 4.1, 4.2 and 4.3 of the Plan of Reorganization which is identified in
such Item 7.2.2(b) of the Disclosure Schedule by classes and categories of
claims and the estimated aggregate amounts which, based upon Borrowers’
knowledge on the Closing Date, may be required to be paid in respect thereof
after the Plan Effective Date), and refinancing of such Indebtedness; provided
that (i) the principal amount (as such amount may have been reduced following
the Closing Date) thereof is not increased, (ii) the maturity date thereof is
not shortened, and (iii) the material terms thereof are not materially more
onerous on any such Borrower than the terms contained in the Indebtedness being
refinanced;

(c) Indebtedness (i) incurred in the ordinary course of business of Winn-Dixie
and its Subsidiaries (including open accounts extended by suppliers on normal
trade terms in connection with purchases of goods and services which are not
overdue for a period of more than ninety (90) days or, if overdue for more than
ninety (90) days, as to which a dispute exists and appropriate reserves in
conformity with GAAP have been established on the books of Winn-Dixie or such
Subsidiary) and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

(d) Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds, (ii) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of equipment of
Winn-Dixie and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party), in each case used in
the ordinary course of business of Winn-Dixie and its Subsidiaries; provided
that such Indebtedness is incurred within one (1) year of the acquisition of
such property; and (iii) constituting Capitalized Lease Liabilities (for the
purposes of this clause (d)(iii), Capitalized Lease Liabilities shall not
include any sale and leaseback transaction permitted under Section 7.2.15
hereof); provided that (A) the aggregate amount of all Indebtedness outstanding
pursuant to this clause (d)(iii) shall not at any time exceed $50,000,000 and
(B) neither Winn-Dixie nor any Material Subsidiary may have any Contingent
Liability in respect of such Indebtedness incurred by any Subsidiary which is
not a Guarantor;

(e)(i) Indebtedness of any Borrower (other than a Real Estate Borrower) or
Guarantor owing to any Borrower or any Guarantor, (ii) Indebtedness of the
Insurance Captive owing to any Borrower (other than a Real Estate Borrower) or
Guarantor in an aggregate amount for all such Indebtedness not to exceed
$25,000,000 (which Indebtedness shall not, when aggregated with the amount of
Investments made by Borrowers and Guarantors under Section 7.2.5(d)(iii) hereof,
exceed

 

96



--------------------------------------------------------------------------------

$25,000,000), so long as (A) at the time of the incurrence of such Indebtedness,
no Event of Default has occurred and is continuing and Quarterly Average Excess
Availability is greater than $125,000,000, and (B) immediately after giving
effect to the incurrence of such Indebtedness, no Event of Default shall have
occurred and be continuing and Excess Availability is greater than $125,000,000,
and (iii) Indebtedness of any Borrower (other than a Real Estate Borrower) owing
to the Insurance Captive in an aggregate amount for all such Indebtedness not to
exceed $10,000,000, in each case

(A) which Indebtedness shall not be forgiven or otherwise discharged for any
consideration other than payment in full or in part in cash (provided that only
the amount repaid in part shall be discharged); and

(B) to the extent such Indebtedness is payable to any Borrower or a Guarantor
and evidenced by one or more promissory notes, the originals of any such
promissory notes shall be pledged to Agent;

(f) unsecured Indebtedness (not evidenced by a note or other instrument) of
Winn-Dixie owing to a Guarantor that has previously executed and delivered to
Agent the Interco Subordination Agreement;

(g) any Hedging Obligations incurred in the ordinary course of business of
Winn-Dixie and its Subsidiaries (which shall exclude Hedging Obligations
incurred under agreements entered into for speculative purposes or as an
arbitrage of rates);

(h) Indebtedness of a Person existing at the time such Person became a
Subsidiary of Winn-Dixie, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this subsection does
not result in a Default (including under Section 7.2.4 hereof); provided that
neither Borrowers nor any Material Subsidiary may have any Contingent Liability
in respect of such Indebtedness incurred by any Subsidiary which is not a
Guarantor;

(i) Indebtedness incurred in connection with the relocation of personnel
outstanding as of the date hereof, plus, from and after the date hereof, an
aggregate amount at any time not to exceed $5,000,000;

(j) Indebtedness in respect of letters of credit that (i) are issued subsequent
to the date 364 days before the Stated Maturity Date (as in effect at the time
of issuance), (ii) are stated to expire one year from the date of initial
issuance or extension and (iii) are issued to support workers compensation
obligations and bankers acceptance and performance bonds, surety bonds, appeal
bonds and performance guarantees in each case in the ordinary course of
business, provided that the aggregate amount of all Indebtedness outstanding
pursuant to this subsection shall not at any time exceed $25,000,000 (as such
amount may be increased dollar-for-dollar to the extent that the Letter of
Credit Limit has been permanently reduced pursuant to Section 2.2 hereof);

(k) Indebtedness of a Borrower (other than a Real Estate Borrower) to an
Insurance Premium Lender, provided, that,

(i) in no event shall the aggregate amount of such Indebtedness outstanding to
all Insurance Premium Lenders at any time exceed $30,000,000,

(ii) the Insurance Premium Lender to which such Indebtedness is owed shall only
have the right to cancel or terminate the insurance policy subject to its
security interest, and shall only cancel or terminate any such policy, after ten
(10) days prior written notice to Agent and may only

 

97



--------------------------------------------------------------------------------

take such action with respect to such policy in the event that (A) the
applicable Borrower has failed to make a regularly scheduled payment in respect
of the Indebtedness owed to such Insurance Premium Lender when due and described
in this Section 7.2.2(k), and (B) any applicable cure period with respect
thereto has expired,

(iii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, as duly authorized, executed and delivered by the parties thereto,

(iv) Borrowers (other than Real Estate Borrowers) may make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreements, documents and instruments by and between any
Borrower and such Insurance Premium Lender, which terms and conditions shall be
acceptable to Agent in good faith,

(v) such Indebtedness shall be unsecured except to the extent permitted under
Section 7.2.3(o) hereof,

(vi) Borrowers and their Subsidiaries shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of the agreements with respect to
such Indebtedness; except, that, Winn-Dixie and its Subsidiaries may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or to make any covenants contained therein less
restrictive or burdensome as to Winn-Dixie and its Subsidiaries or otherwise
more favorable to Winn-Dixie and its Subsidiaries, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and

(vii) Winn-Dixie and its Subsidiaries shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by Winn-Dixie and
its Subsidiaries or on their behalf after the receipt thereof, or sent by
Winn-Dixie and its Subsidiaries or on their behalf, concurrently with the
sending thereof, as the case may be; or

(l) other Indebtedness of Borrowers (other than Real Estate Borrowers) and their
Subsidiaries (other than Indebtedness of the Foreign Subsidiaries and U.S.
Subsidiaries that are not Guarantors owing to Winn-Dixie), provided, that,

(i) in no event shall the aggregate amount of such Indebtedness outstanding at
any time exceed $50,000,000,

(ii) none of the Indebtedness permitted by this subsection (l) shall be for the
purposes described in subsection (j) of this Section 7.2.2;

(iii) in respect of any such Indebtedness in an amount equal to or greater than
$5,000,000, Agent shall have received true, correct and complete copies of all
material agreements, documents and instruments evidencing or otherwise related
to such Indebtedness, as duly authorized, executed and delivered by the parties
thereto,

(iv) Borrowers (other than Real Estate Borrowers) may make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreements, documents and instruments by and between the
parties thereto, which terms and conditions shall be acceptable to Agent in good
faith,

 

98



--------------------------------------------------------------------------------

(v) such Indebtedness shall be unsecured at all times,

(vi) Borrowers and their Subsidiaries shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of the agreements with respect to
such Indebtedness; except, that, Winn-Dixie and its Subsidiaries may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or to make any covenants contained therein less
restrictive or burdensome as to Winn-Dixie and its Subsidiaries or otherwise
more favorable to Winn-Dixie and its Subsidiaries, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and

(vii) Winn-Dixie and its Subsidiaries shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by Winn-Dixie and
its Subsidiaries or on their behalf after the receipt thereof, or sent by
Winn-Dixie and its Subsidiaries or on their behalf, concurrently with the
sending thereof, as the case may be;

provided, however, that no Indebtedness otherwise permitted by subsections (b),
(d), (e)(i), (i), (j), (k), or (l) shall be assumed, created or otherwise
incurred if a Default has occurred and is then continuing or would result
therefrom.

SECTION 7.2.3 Liens. Winn-Dixie will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b)(i) Liens existing or contemplated as of the Closing Date securing certain of
the Indebtedness described in Section 7.2.2(b) hereof and disclosed in
Item 7.2.3(b) of the Disclosure Schedule (including Liens in respect of those
claims disclosed in Item 7.2.2(b) of the Disclosure Schedule which are secured
claims) and (ii) Liens securing any extension, renewal or replacement of any
obligations secured by any such Lien; provided, that (x) in respect of Liens
permitted pursuant to clause (i) of this Section 7.2.3(b), no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Closing Date (as such
Indebtedness may have been permanently reduced subsequent to the Closing Date),
and (y) in respect of Liens permitted pursuant to clause (ii) of this
Section 7.2.3(b), such Lien shall only cover the same assets which originally
secured the obligations being extended, renewed or replaced;

(c) Liens on property (other than Borrowing Base Assets, investment property or
Bank Accounts) securing Indebtedness permitted under Section 7.2.2(d) hereof;
provided that (i) such Lien is granted within one (1) year after such
Indebtedness is incurred, and (ii) such Lien secures only the assets that are
the subject of the Indebtedness referred to in such subsection;

(d) Liens on property securing Indebtedness permitted by Section 7.2.2(h)
hereof; provided that such Liens existed prior to such Person becoming a
Subsidiary, were not created in anticipation thereof and attach only to specific
tangible assets of such Person (and not assets of such Person generally) and
provided further that no such property shall be included in the Borrowing Base;

(e) Liens in favor of carriers, warehousemen, mechanics, materialmen, lessors of
personal property and landlords granted or arising in the ordinary course of
business or as a matter of law for amounts not overdue or being diligently
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP shall have been set aside on its books;

 

99



--------------------------------------------------------------------------------

(f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

(g) judgment Liens in existence for less than sixty (60) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6 hereof and other judgment
Liens that do not exceed $1,000,000 individually or $5,000,000 in the aggregate;

(h) easements, rights-of-way and zoning restrictions;

(i) minor defects or irregularities in title, and rights of licensees and
concessionaires, and other similar encumbrances not interfering in any material
respect with the value or use of the property to which such Lien is attached;

(j) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which appropriate reserves in accordance with GAAP shall have been set
aside on its books or that arose prior to the Plan Effective Date;

(k) non-consensual statutory liens (other than Liens for Taxes) arising in the
ordinary course of Winn-Dixie’s or such Subsidiary’s business to the extent:
(i) such liens secure Indebtedness or other obligations which arose prior to the
Plan Effective Date, or which accrue after the Plan Effective Date and which are
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to Winn-Dixie or such
Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;

(l) Liens constituting a property interest of a lessee, concessionaire or
licensee in property leased or occupied by such Person from an Obligor;

(m) Liens on residential Real Property incurred in connection with Indebtedness
permitted pursuant to Section 7.2.2(i) hereof;

(n) Liens on cash collateral (and not on Borrowing Base Assets or investment
property) that secure any Letters of Credit permitted to be incurred pursuant to
Section 7.2.2(j) hereof; provided that at any time that Agent has the right to
direct the application of certain cash and other assets pursuant to
Section 7.4.2 hereof, such cash collateral shall have been provided directly
from the proceeds of Revolving Loans; and

(o) Liens of an Insurance Premium Lender on the Insurance Premium Collateral
arising in connection with the property and/or casualty insurance policies
financed by such Insurance Premium Lender to secure the Indebtedness owing to
such Insurance Premium Lender for premiums for such policies paid by such
Insurance Premium Lender to the extent permitted under Section 7.2.2(k) hereof;
and

(p) other Liens on property other than Borrowing Base Assets securing
Indebtedness permitted hereunder in an aggregate amount not to exceed
$50,000,000.

 

100



--------------------------------------------------------------------------------

SECTION 7.2.4 Financial Condition. Borrowers shall not permit any of the events
set forth below to occur (and all calculations of Excess Availability and EBITDA
for purposes hereof shall be accompanied by a certificate of the chief financial
or other Authorized Officer of Winn-Dixie acceptable to Agent, all in reasonable
detail and reasonably satisfactory to Agent):

(a) Minimum Excess Availability. Borrowers will not permit the Excess
Availability to be less than $50,000,000 at any time.

(b) Minimum EBITDA. At any time Excess Availability is less than $75,000,000:

(i) Borrowers will not permit the consolidated EBITDA less Capital Expenditures
of Winn-Dixie and its Subsidiaries for each period set forth below to be less
than the amount set forth below opposite such period, in each case tested on the
last day of such period:

 

Period

   Minimum consolidated EBITDA
less Capital Expenditures   Closing Date through and including January 10, 2007
   $ (29,700,000 ) Closing Date through and including April 4, 2007    $
(33,900,000 ) Closing Date through and including June 27, 2007    $ (42,600,000
) Closing Date through and including September 19, 2007    $ (72,100,000 )

(ii) Borrowers will not permit the consolidated EBITDA of Winn-Dixie and its
Subsidiaries for the most recently ended trailing four (4) Fiscal Quarter
period, commencing with the Fiscal Quarter ended January 9, 2008 and each Fiscal
Quarter ended thereafter, to be less than the amount set forth below opposite
such period, in each case tested on the last day of each Fiscal Quarter:

 

Four (4) Fiscal Quarter Period ended:

   Minimum consolidated EBITDA January 9, 2008    $ 146,900,000 April 2, 2008   
$ 146,000,000 June 25, 2008    $ 144,600,000 September 17, 2008    $ 160,200,000
January 7, 2009 and each Fiscal Quarter thereafter    $ 180,000,000

SECTION 7.2.5 Investments. Winn-Dixie will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person or acquire any business or all or substantially all of the
assets or Capital Securities of any Person (or any division thereof), except:

(a) Investments existing on the Closing Date and identified in Item 7.2.5(a) of
the Disclosure Schedule;

(b) Cash Equivalent Investments with respect to which Agent has a fully
perfected first priority Lien pursuant to a Securities Account Control Agreement
or other method satisfactory to Agent;

 

101



--------------------------------------------------------------------------------

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments by way of contributions to capital, purchases of Capital
Securities and extensions of credit (i) by Winn-Dixie in any other Borrower or
Guarantor, by any Subsidiary Borrower or any Guarantor in any Wholly Owned
Subsidiary Borrower or Guarantor, (ii) by any Subsidiary Borrower or any
Guarantor in Winn-Dixie, or (iii) with the prior written consent of Agent, by
Borrowers and Guarantors in the Insurance Captive, so long as (A) the aggregate
amount for all such Investments does not exceed $25,000,000 (which Investments
shall not, when aggregated with the amount of Indebtedness incurred pursuant to
Section 7.2.2(e)(ii) hereof, exceed $25,000,000), (B) at the time of making any
such Investment, (1) no Event of Default has occurred and is continuing and
(2) Excess Availability is greater than $200,000,000, and (C) immediately after
giving effect to any such Investment, (1) no Event of Default shall have
occurred or be continuing and (2) Excess Availability is greater than
$200,000,000;

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted or (iii) deposits made in connection with the purchase price of goods or
services, in each case in the ordinary course of business;

(f) With the prior written consent of Agent, Investments by way of the
acquisition of Capital Securities or assets in each case constituting Permitted
Acquisitions (i) in an aggregate amount not to exceed $35,000,000 in any Fiscal
Year, and (ii) in an aggregate amount not to exceed $175,000,000 during the term
of this Agreement; provided that, in any event, (A) except with respect to
Retail Store Acquisitions, immediately prior to such Investment, Quarterly
Average Excess Availability is greater than $150,000,000, and immediately after
giving effect to such Investment, Excess Availability is greater than
$150,000,000, (B) such Investments that comprise the acquisition of all of the
Capital Securities of a Person shall result in the acquisition of a Wholly Owned
Subsidiary that is a Material Subsidiary that is a U.S. Subsidiary, (C) upon
making such Investments, the provisions of Section 7.1.8 hereof are complied
with, and (D) none of the Inventory, Pharmacy Scripts, Pharmacy Receivables,
Credit Card Receivables, Real Property or Leasehold Property acquired in
connection with such Permitted Acquisition shall be included in the Borrowing
Base unless and until Agent has conducted a collateral audit thereon
satisfactory to it and has made appropriate adjustments, if any, to the Reserves
and/or the definition of Eligible Inventory, Eligible Pharmacy Scripts, Eligible
Pharmacy Receivables, Eligible Credit Card Receivables, Eligible Real Property
or Eligible Leasehold Property, as the case may be;

(g) Investments consisting of any deferred portion of the sales price received
by any Borrower or Guarantor in connection with any Disposition permitted under
Section 7.2.11 hereof;

(h) Investments by the Insurance Captive that are “admitted assets” of the
Insurance Captive under the applicable laws of the State of South Carolina;

(i) Other Permitted Investments with respect to which the Lenders have a fully
perfected first priority Lien pursuant to a Securities Control Agreement or
other method satisfactory to Agent; and

(j) other Investments after the Closing Date in an aggregate amount not to
exceed $5,000,000;

provided, however, that any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements.

 

102



--------------------------------------------------------------------------------

SECTION 7.2.6 Restricted Payments, etc. Winn-Dixie will not, and will not permit
any of its Subsidiaries to make, declare or commit to make a Restricted Payment,
or make or commit to make any deposit for any Restricted Payment, unless:

(a) such Restricted Payment is made (1) by a Subsidiary to Winn-Dixie or a
Wholly Owned Subsidiary, (2) by any Wholly Owned Subsidiary of a partially owned
Subsidiary to its parent or (3) by any partially owned Subsidiary pro rata to
its stockholders;

(b) no Default has occurred and is continuing or would result from the payment
thereof; and

(c) at the time of making, declaring or committing to make such Restricted
Payment (or deposit), Quarterly Average Excess Availability is greater than
$150,000,000 and after giving effect to such Restricted Payment (or deposit),
the Excess Availability will be greater than $150,000,000;

provided that any dividend which has been declared in accordance with the
foregoing provisions of this Section 7.2.6 shall also be permitted to be made if
(and only if) (i) (A) Agent shall have established a Reserve in an amount equal
to one hundred (100%) percent of the amount of the declared dividend on the day
such dividend was declared and (B) the aggregate amount of all such dividends
shall not exceed $8,000,000 during any Fiscal Quarter or $32,000,000 during any
Fiscal Year and (ii) at the time of payment of such dividend, no Default shall
exist under Section 8.1.1 or Section 7.2.4(a) hereof.

SECTION 7.2.7 Changes to Fiscal Year. Winn-Dixie will not, and will not permit
any of its Subsidiaries to, change its Fiscal Year.

SECTION 7.2.8 [Intentionally Deleted].

SECTION 7.2.9 Issuance of Capital Securities. Winn-Dixie will not, and will not
permit any of its Subsidiaries to, (a) issue any Capital Securities (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries), to
Winn-Dixie or another Wholly Owned Subsidiary or (b) become liable in respect of
any obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any Capital Securities of Winn-Dixie or any
Subsidiary or any option, warrant or other right to acquire any such Capital
Securities.

SECTION 7.2.10 Consolidation, Merger, Dissolution, etc. Winn-Dixie will not, and
will not permit any of its Subsidiaries to, liquidate or dissolve, or
consolidate or merge into or with, any other Person, or purchase or otherwise
acquire all or substantially all of the assets or Capital Securities of any
Person (or any division thereof), except:

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may
consolidate or merge with and into, Winn-Dixie or any other U.S. Subsidiary
(other than the Insurance Captive); provided, that (i) a Subsidiary Borrower
(other than a Real Estate Borrower) may only liquidate or dissolve into, or
consolidate or merge with and into, Winn-Dixie or another Borrower (other than a
Real Estate Borrower); (ii) a Guarantor or a Bahamian Subsidiary may only
liquidate or dissolve into, or consolidate or merge with and into, Winn-Dixie or
another Borrower (other than a Real Estate Borrower) or a Guarantor; (iii) a
Real Estate Borrower may liquidate or dissolve into, or consolidate or merge
with and into, another Real Estate Borrower; (iv) any such liquidation,
dissolution, consolidation or merger shall not violate any applicable law,
regulation or order or decree of any Governmental Authority in any material
respect and shall not conflict with or result in the breach of, or constitute a
default under, any indenture, mortgage, deed of trust, or any other agreement or
instrument to which any Borrower or Guarantor is a party or may be bound,
(v) effective upon any such liquidation, dissolution, consolidation or merger,
all of the assets and properties of such Subsidiary shall be duly and validly
transferred and

 

103



--------------------------------------------------------------------------------

assigned to Winn-Dixie or another Borrower or Guarantor, as applicable, free and
clear of any Liens, other than the Liens of Agent and Permitted Liens, and Agent
shall have received such deeds, assignments or other agreements as Agent may
request in good faith to evidence and confirm the transfer of such assets of
such Subsidiary to such Borrower or Guarantor, and (vi) Agent shall have
received all agreements, documents and instruments that Borrower or such
Subsidiary has filed with any Governmental Authority or as are otherwise
required to effectuate any such liquidation, dissolution, consolidation or
merger;

(b) the assets or Capital Securities of any Subsidiary may be purchased or
otherwise acquired by Winn-Dixie or any other U.S. Subsidiary (other than the
Insurance Captive); provided, that (i) the assets or Capital Securities of any
Subsidiary Borrower may only be purchased or otherwise acquired by Winn-Dixie or
another Borrower and (ii) the assets or Capital Securities of any Guarantor may
only be purchased or otherwise acquired by Winn-Dixie or another Borrower or
Guarantor; provided further that in no event shall any Pledged Subsidiary
consolidate with or merge with and into any Subsidiary other than another
Pledged Subsidiary (except the Insurance Captive) unless after giving effect
thereto, Agent shall have a perfected pledge of, and security interest in and
to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) of the surviving Person as Agent
had immediately prior to such merger or consolidation in form and substance
satisfactory to Agent and its counsel in good faith, pursuant to such
documentation as shall be necessary in the opinion of Agent in good faith to
create, perfect or maintain the Collateral of the Secured Parties therein; and

(c) so long as no Default has occurred and is continuing or would occur after
giving effect thereto, Borrowers or any of their Subsidiaries may (to the extent
permitted by Section 7.2.5(f) hereof) purchase all or substantially all of the
assets or Capital Securities of any Person (or any division thereof), or acquire
such Person by merger.

SECTION 7.2.11 Permitted Dispositions. Winn-Dixie will not, and will not permit
any of its U.S. Subsidiaries (other than the Insurance Captive) to, Dispose of
any of Winn-Dixie’s or such Subsidiaries’ assets (including accounts receivable
and Capital Securities of Subsidiaries) to any Person in one transaction or
series of transactions, unless such Disposition:

(a)(i) is in the ordinary course of its business and (A) consists of (1) the
lease (or sublease) of a portion of any Real Property or Leasehold Property of
Real Estate Borrowers or (2) the temporary license (or temporary sublicense) of
any patents, patent rights, trademarks, trademark rights, trade names, trade
name rights, service marks, service mark rights, copyrights or other
intellectual property rights; provided that such lease (or sublease) or
temporary license (or temporary sublicense) shall not interfere with the primary
use of such Real Property, Leasehold Property or intellectual property right, or
(B) constitutes Inventory or (C) is, in the reasonable determination of
Winn-Dixie, of obsolete or worn out assets or property or assets or properties
no longer used in its business (it being understood that Dispositions made in
connection with any restructuring plan approved by Agent in its discretion shall
not be considered to be made in the ordinary course of business), (ii) is to a
Borrower or Guarantor, or (iii) is permitted by Section 7.2.10 hereof;

(b) is for fair market value to any Person other than an Affiliate or
Subsidiary, and the following conditions are met:

(i) the aggregate fair market value, as well as the aggregate book value, of all
such asset sales do not exceed $25,000,000 in the aggregate in any Fiscal Year
and $125,000,000 in the aggregate during the term of this Agreement; provided,
that, (A) if any single asset is sold for less than $1,000,000, then such asset
shall not be treated as usage of either the $25,000,000 or $125,000,000 baskets
contained in this clause (b)(i) unless such asset is sold as part of a group of
assets in a single

 

104



--------------------------------------------------------------------------------

transaction or a series of related transactions for an amount in excess of
$5,000,000 in the aggregate, in which case the entire amount shall be treated as
usage of the $25,000,000 and $125,000,000 baskets contained in this
clause (b)(i); (B) if any single asset is sold for $1,000,000 or more, then the
entire amount shall be treated as usage of the $25,000,000 and $125,000,000
baskets contained in this clause (b)(i); and (C) Dispositions of assets that are
not Borrowing Base Assets listed in Item 7.2.11(b)(i) of the Disclosure Schedule
up to an aggregate net book value amount not to exceed $14,000,000 shall not be
considered for purposes of either the $25,000,000 or $125,000,000 baskets
contained in this clause (b)(i);

(ii) immediately prior to and immediately after giving effect to such
Disposition, no Default or Event of Default shall have occurred or would result
therefrom;

(iii) any Net Disposition Proceeds shall be applied pursuant to Section 3.1.1(c)
hereof to the extent required by the terms thereof;

(iv) all the consideration for such sale, transfer, lease, contribution or
conveyance is cash (including cash held in escrow or otherwise subject to a
holdback or similar arrangement in support of indemnification made by the
disposing Person in connection with the Disposition) or, in the case of assets
that are not Borrowing Base Assets, assumption of liabilities by the purchaser
thereof;

(v) with respect to Dispositions of Borrowing Base Assets in connection with the
closing or sale of retail stores of Borrowers in the ordinary course of
business: (A) any Disposition of Inventory in connection with the closing or
sale of five (5) or more retail stores shall be conducted pursuant to
arrangements with a third party liquidator, which arrangements and liquidator
shall be acceptable to Agent in good faith, (B) the Inventory at any retail
store that is closed or sold shall not be moved to another retail store, and
(C) the aggregate number of retail stores closed or sold by Borrowers in any
Fiscal Year minus the aggregate number of retail stores opened by Borrowers in
such Fiscal Year, shall not exceed fifteen (15) without the prior written
consent of Agent;

(vi) at least ten (10) Business Days prior to any such Disposition of Borrowing
Base Assets having a book value of $10,000,000 or more, Winn-Dixie shall have
provided Agent with (A) a pro forma Borrowing Base Certificate which shall be
comprised of the most recently delivered Borrowing Base Certificate, adjusted to
give pro forma affect to such Disposition as if such Disposition occurred on the
last day of the period covered by the most recently delivered Borrowing Base
Certificate; and (B) a Compliance Certificate for the period of four (4) full
Fiscal Quarters immediately preceding such Disposition giving pro forma effect
to the consummation of such Disposition and certifying compliance with the
covenants set forth in Section 7.2.4 hereof;

(vii) Agent shall have received at least five (5) Business Days prior written
notice of such Disposition (to the extent a pro forma Borrowing Base Certificate
or Compliance Certificate has not previously been provided pursuant to
Section 7.2.11(b)(vi) hereof); and

(viii) at the request of Agent, Agent shall have received any acquisition or
purchase agreements or other documents relating to the Disposition.

(c) constitutes a Permitted Sale and Leaseback Transaction;

(d) constitutes a Permitted Lien;

(e) constitutes a rejection of a lease or other executory contract to which
Winn-Dixie or such Subsidiary is a party to the extent such rejection of a lease
does not relate to any Eligible Leasehold

 

105



--------------------------------------------------------------------------------

Property and such rejection is part of any restructuring plan approved by Agent
in its discretion, is permitted under, and in accordance with, the Bankruptcy
Code where such rejection does not have a reasonable likelihood of resulting in
a Material Adverse Change and will not otherwise adversely affect the right or
ability of Agent or the Lenders to exercise any of their respective rights or
remedies with respect to any of the Collateral or reduce the value of the
Collateral in any material respect; or

(f) occurs when no Default shall have occurred and be continuing, and comprises
the sale or discount of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof; provided that
such sale or discount shall be without recourse to Winn-Dixie or any Subsidiary
of Winn-Dixie.

SECTION 7.2.12 [Intentionally Omitted]

SECTION 7.2.13 Transactions with Affiliates. Winn-Dixie will not, and will not
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract is on fair and
reasonable terms no less favorable to Winn-Dixie or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate.

SECTION 7.2.14 Restrictive Agreements, etc. Winn-Dixie will not, and will not
permit any of its Subsidiaries to, enter into any agreement prohibiting

(a) other than the Insurance Captive, the creation or assumption of any Lien
upon its properties, revenues or assets, whether now owned or hereafter
acquired;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to Winn-Dixie, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, or (ii) in the case of subsection (a) above, any agreement
governing any Indebtedness permitted by Section 7.2.2(d) hereof as to the assets
financed with the proceeds of such Indebtedness.

SECTION 7.2.15 Sale and Leaseback. Winn-Dixie will not, and will not permit any
of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person; provided that, Winn-Dixie
or any Subsidiary may enter into any such sale and leaseback transaction if
(a)(i) the aggregate net book value of the properties sold or transferred in any
such transactions does not exceed $5,000,000 after the Closing Date, (ii) such
sale and leaseback transaction is entered into in connection with a Disposition
permitted to be made pursuant to Section 7.2.11(b)(i)(C) hereof, (b) Winn-Dixie
or such Subsidiary has applied any Net Sale and Leaseback Proceeds pursuant to
Section 3.1.1(c) hereof to the extent required by the terms thereof, and
(c) immediately prior to and immediately after giving effect thereto, no Default
shall have occurred or would result therefrom (including without limitation
under Section 7.2.4 hereof).

SECTION 7.2.16 Collateral Access Agreements. Borrowers will not, and will not
permit the Guarantors to, enter into a new lease for a distribution center or
Winn-Dixie’s headquarters with any landlord, other than renewals as to the
existing headquarters and the existing distribution centers in Item 6.27 of the
Disclosure Schedule, unless Agent has received counterparts of a Collateral
Access Agreement duly executed by such landlord and the applicable Obligor.

 

106



--------------------------------------------------------------------------------

SECTION 7.2.17 Credit Card Issuers and Credit Card Processors. Borrowers will
not, and will not permit the Guarantors to, enter into a Credit Card Agreement
with any Person or any other agreement, document or instrument with a Credit
Card Issuer or Credit Card Processor other than those existing arrangements
listed in Item 6.28 of the Disclosure Schedule, unless Agent has received a copy
of a Processor Letter duly executed by the applicable Obligor and delivered to
such Person.

SECTION 7.2.18 Accounts; Investment Property.

(a) Borrowers will not, and will not permit their Subsidiaries (other than the
Insurance Captive) to, open any Bank Accounts, unless the applicable Borrower or
Subsidiary shall have delivered prior written notice thereof to Agent.

(b) Borrowers will not, and will not permit their U.S. Subsidiaries (other than
the Insurance Captive) to, open any securities account, or hold any financial
assets in an existing securities account, or acquire any other investment
property unless Agent has a perfected first priority Lien over such securities
account or other investment property pursuant to a Securities Control Agreement
or other method acceptable to Agent.

SECTION 7.2.19 Confirmation Order. Borrowers and Guarantors shall not seek or
consent to any modification, stay, vacation or amendment to the Confirmation
Order without the prior written consent of Agent.

SECTION 7.3 Collateral Reporting and Covenants.

SECTION 7.3.1 Collateral Reporting.

(a) Borrowers shall provide Agent with the following documents in a form
satisfactory to Agent:

(i) promptly following Agent’s request, schedules of sales made and cash
received;

(ii) on a monthly basis, and, during an Additional Collateral Reporting Period,
more frequently, as Agent may request, (A) perpetual Inventory (in respect of
distribution center Inventory) and retail stock ledger reports, (B) summary
Inventory mix reports by distribution center and by retail stores in the
aggregate (and including the amounts of Inventory and the value thereof at any
leased locations and at premises of warehouses, processors or other third
parties), (C) a report of new purchases of Inventory consisting of produce,
dairy, meat and seafood or other categories or departments of Inventory as
requested by Agent; (D) agings of accounts payable and accrued payables (and
including information indicating the amounts owing to Farm Product Sellers and
to owners and lessors of leased premises, warehouses, processors and other third
parties from time to time in possession of any Collateral), (E) rent payments
and aging of rent payments, (F) Inventory shrink reports in form and detail
satisfactory to Agent, (G) reports showing the total exposure and net
obligations of each Borrower and Subsidiary under each Rate Protection
Agreement, (H) a report of pharmacy sales, receivable collections and receivable
credits during the immediately preceding month, (I) an aging of Pharmacy
Receivables (including without limitation Medicare Pharmacy Receivables and
Medicaid Pharmacy Receivables), (J) a report of credit card sales, including the
amount of the chargebacks and credits with respect thereto, during the
immediately preceding month, (K) an aging of Credit Card Receivables which shall
identify those outstanding more than ten (10) days after the date of the sale of
Inventory giving rise to such Credit

 

107



--------------------------------------------------------------------------------

Card Receivables, (L) reports showing the number of prescriptions filled and
average dollar amount of such prescriptions for each of the pharmacies of
Borrowers by store location, (M) a report of pharmacy closings during the
immediately preceding month, (N) a statement of the then current balance of the
aggregate amount of the Indebtedness permitted under Section 7.2.2(k) hereof and
any reports or statements received by or on behalf of a Borrower from any
Insurance Premium Lender which set forth any amounts paid to such Insurance
Premium Lender or amounts due and owing to such Insurance Premium Lender in
respect of such Indebtedness, and (O) a statement of the amount of Qualified
Cash held in the Qualified Cash Account;

(iii) promptly following Agent’s request, copies of purchase orders, deposit
slips and bank statements of any Borrower or any of its Subsidiaries;

(iv) promptly following the end of each Fiscal Month (but in any event within
ten (10) Business Days after the end thereof), and, during an Additional
Collateral Reporting Period, more frequently as Agent may request, a Borrowing
Base certificate, substantially in the form of Exhibit F hereto, or with
additional form and detail (including as to Eligible Inventory) as Agent may
require (each a “Borrowing Base Certificate”); provided that if a Borrowing Base
Certificate is required to be delivered more frequently than at the end of each
Fiscal Month, Borrowers may use certain information from the most recently
delivered Borrowing Base Certificate solely to the extent such information has
not been made available any more recently than such most recently delivered
Borrowing Base Certificate and is not required to be made so available pursuant
to Section 7.3.1(a)(ii) above;

(v) upon Agent’s request, the monthly statements received by any Borrower or any
of its Affiliates from any Credit Card Issuers or Credit Card Processors,
together with such additional information with respect thereto as shall be
sufficient to enable Agent to monitor the transactions pursuant to the Credit
Card Agreements; and

(vi) such other reports as to the Collateral as Agent shall reasonably request
from time to time.

(b) If any Borrower’s or Guarantor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, such Borrower and Guarantor hereby irrevocably authorized such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Agent and to follow Agent’s instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.

(c) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent or Lender contained herein
and in the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Agent, the determination of Agent shall govern. Without limiting the
foregoing, Borrowers shall furnish to Agent any information which Agent may
request regarding the determination and calculation of any of the amounts set
forth in any Borrowing Base Certificate.

SECTION 7.3.2 Inventory Covenants. With respect to the Inventory: (a) each
Borrower and Guarantor shall at all times maintain Inventory records reasonably
satisfactory to Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, such Borrower’s or
Guarantor’s cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall continue their current practices for
conducting physical counts of Inventory in the distribution centers and the
retail stores but shall also conduct such physical counts of such Inventory at
any time or times as Agent may request on or after an Event of Default, and
promptly following such physical Inventory shall supply Agent with a report in
the form and with such specificity as may be satisfactory to Agent concerning
such physical count; (c) Borrowers and Guarantors shall not

 

108



--------------------------------------------------------------------------------

remove any Inventory from the locations set forth or permitted in the Security
Documents, without the prior written consent of Agent, except for sales or other
dispositions of Inventory in the ordinary course of its business and except to
move Inventory directly from one location set forth or permitted herein to
another such location and except for Inventory shipped from the manufacturer
thereof to such Borrower or Guarantor which is in transit to the locations set
forth or permitted herein; (d) upon Agent’s request, Borrowers shall, at their
expense, no more than two (2) times in any twelve (12) month period, and in
addition, at any time or times as Agent may request on or after the occurrence
and during the continuance of an Event of Default or at any time Excess
Availability is less than $125,000,000, and in any event at any time at the
expense of the Lenders, deliver or cause to be delivered to Agent written
appraisals as to the Inventory in form, scope and methodology reasonably
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and Lenders and upon which Agent and Lenders are expressly permitted to rely;
(e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (f) Borrowers and Guarantors
shall not sell Inventory to any customer on approval, or any other basis upon
which the customer has a right to return or obligates any Borrower or Guarantor
to repurchase such Inventory (it being acknowledged that this does not include
discretionary decisions on the part of Borrowers and Guarantors to repurchase
Inventory); and (g) Borrowers and Guarantors shall maintain current rent
payments (within applicable grace periods contained in the leases) at all
locations that contain Inventory.

SECTION 7.3.3 Pharmacy Scripts Covenants. With respect to the Pharmacy Scripts:
(a) each Borrower and Guarantor shall at all times maintain the Pharmacy Scripts
in a manner consistent with the requirements of Federal, state and local laws
and regulations in all material respects, including all Health Care Laws, which
files and records related thereto shall be correct and accurate in all material
respects to the best of such Borrower’s and Guarantor’s knowledge; (b) Borrowers
and Guarantors shall not remove any Pharmacy Scripts from the locations set
forth or permitted herein, without the prior written consent of Agent, except
for transfers of Pharmacy Scripts, (i) in the ordinary course of its business
(including at the request of customers with respect to such customer’s own
Pharmacy Scripts) and (ii) in connection with the closing or Disposition of any
store or stores or the closing of any pharmacy; (c) upon Agent’s request,
Borrowers shall, at their expense, no more than two (2) times in any twelve
(12) month period, and in addition, at any time or times as Agent may request on
or after the occurrence and during the continuance of an Event of Default or at
any time Excess Availability is less than $125,000,000, deliver or cause to be
delivered to Agent written appraisals as to the Pharmacy Scripts in form, scope
and methodology reasonably acceptable to Agent and by an appraiser acceptable to
Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely; (d) Borrowers and Guarantors shall use, store and
maintain the Pharmacy Scripts with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the HIPAA, as amended and all
rules, regulations and orders related thereto) in all material respects;
(e) there are no limitations or restrictions on the rights of any Borrower or
Guarantor to sell, transfer or otherwise assign the Pharmacy Scripts to any
third party so long as such third party has the licenses required under
applicable state law to operate a pharmacy and sell products subject to a
prescription; (f) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the use of prescriptions and the
maintenance and use of the Pharmacy Scripts; and (g) Borrowers and Guarantors
shall keep the Pharmacy Scripts in good and marketable condition.

SECTION 7.3.4 Pharmacy Receivables Covenants.

(a) With respect to the Pharmacy Receivables: (i) each Borrower and Guarantor
shall notify Agent promptly of: (A) any material delay in any Borrower’s
performance of any of its material obligations to any Account Debtor or the
assertion of any material claims, offsets, defenses or counterclaims by any
Account Debtor, or any material disputes with Account Debtors, or any
settlement,

 

109



--------------------------------------------------------------------------------

adjustment or compromise thereof, (B) all material adverse information known to
any Borrower or Guarantor relating to the financial condition of any Account
Debtor reasonably likely to adversely impact the collectability or
enforceability of a Pharmacy Receivable or (C) any event or circumstance which,
to the best of any Borrower’s or Guarantor’s knowledge, would cause Agent to
consider any then existing Accounts as no longer constituting Eligible Pharmacy
Receivables, (ii) the amounts shown on any invoice delivered to Agent or
schedule thereof delivered to Agent shall be materially true and complete,
(iii) no payments shall be made thereon except payments promptly delivered to
the Majority Accounts, (iv) there shall be no material setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto except as reported to Agent in accordance with the terms of this
Agreement and (v) none of the transactions giving rise thereto will violate any
applicable foreign, Federal, state or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

(b) No credit, discount, allowance or extension or agreement in excess of
$250,000 individually or $1,000,000 in the aggregate for any of the foregoing
shall be granted to any Account Debtor without Agent’s consent, except in the
ordinary course of a Borrower’s or Guarantor’s business in accordance with its
usual practices and policies and except as disclosed to Agent in accordance with
the provisions of this Agreement. So long as no Event of Default exists or has
occurred and is continuing, Borrowers and Guarantors shall settle, adjust or
compromise any claim, offset, counterclaim or dispute with any Account Debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with Account Debtors or
grant any credits, discounts or allowances.

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Pharmacy Receivables, by mail, telephone, facsimile transmission
or otherwise, except that no disclosure will be made of Protected Health
Information (as contemplated by HIPAA) unless Agent has executed a Business
Associate Agreement (as contemplated by HIPAA), it being noted that Agent
executed such a Business Associate Agreement prior to the Closing Date.

SECTION 7.3.5 Credit Card Receivables Covenants.

(a) With respect to the Credit Card Receivables: (i) each Borrower and Guarantor
shall notify Agent promptly of: (A) any material delay in any Borrower’s
performance of any of its material obligations to any Credit Card Issuer, Credit
Card Processor or Account Debtor or the assertion of any material claims,
offsets, defenses or counterclaims by any Credit Card Issuer, Credit Card
Processor or Account Debtor, or any material disputes with any Credit Card
Issuer, Credit Card Processor or Account Debtor, or any settlement, adjustment
or compromise thereof, (B) all material adverse information known to any
Borrower or Guarantor relating to the financial condition of any Credit Card
Issuer, Credit Card Processor or Account Debtor reasonably likely to adversely
impact the collectability or enforceability of a Credit Card Receivable or
(C) any event or circumstance which, to the best of any Borrower’s or
Guarantor’s knowledge, would cause Agent to consider any then existing Accounts
as no longer constituting Eligible Credit Card Receivables, (ii) the amounts
shown on any invoice delivered to Agent or schedule thereof delivered to Agent
shall be materially true and complete, (iii) no payments shall be made thereon
except payments promptly delivered to the Majority Accounts, (iv) there shall be
no material setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to Agent in
accordance with the terms of this Agreement and (v) none of the transactions
giving rise thereto will violate any applicable foreign, Federal, state or local
laws or regulations, all documentation relating thereto will be legally
sufficient under such laws and regulations and all such documentation will be
legally enforceable in accordance with its terms.

 

110



--------------------------------------------------------------------------------

(b) No credit, discount, allowance or extension or agreement shall be granted to
any Credit Card Issuer, Credit Card Processor or Account Debtor without Agent’s
consent, except in the ordinary course of a Borrower’s or Guarantor’s business
in accordance with its usual practices and policies and except as disclosed to
Agent in accordance with the provisions of this Agreement. So long as no Event
of Default exists or has occurred and is continuing, Borrowers and Guarantors
shall settle, adjust or compromise any claim, offset, counterclaim or dispute
with any Credit Card Issuer, Credit Card Processor or Account Debtor. At any
time that an Event of Default exists or has occurred and is continuing, Agent
shall, at its option, have the exclusive right to settle, adjust or compromise
any claim, offset, counterclaim or dispute with Credit Card Issuers, Credit Card
Processors and Account Debtors or grant any credits, discounts or allowances.

(c) Agent shall have the right, in Agent’s name (at any time or times during
which any Event of Default shall exist or be continuing) or in the name of a
nominee of Agent (at all other times), to verify the validity, amount or any
other matter relating to any Credit Card Receivables, by mail, telephone,
facsimile transmission or otherwise.

SECTION 7.3.6 Real Property and Leasehold Property Covenants. With respect to
the Eligible Real Property and Eligible Leasehold Property: (a) upon Agent’s
request, Borrowers shall, at their expense, no more than one (1) time in any
twelve (12) month period, and in addition, at any time or times as Agent may
request on or after the occurrence and during the continuance of an Event of
Default or at any time Excess Availability is less than $125,000,000, deliver or
cause to be delivered to Agent a Financial Modeling of Values of Leasehold
Interests or such other final written report of a current valuation as to the
Eligible Leasehold Property, in form, scope and methodology acceptable to Agent
and prepared by DJM Asset Management, LLC or such other valuation firm
acceptable to Agent, addressed to Agent and Lenders and upon which Agent and
Lenders are expressly permitted to rely (each, a “Leasehold Report”); (b) upon
Agent’s request, Borrowers and Guarantors shall, at their expense, no more than
one (1) time in any twelve (12) month period, and in addition, at any time or
times as Agent may request on or after the occurrence and during the continuance
of an Event of Default or at any time Excess Availability is less than
$125,000,000, deliver or cause to be delivered to Agent written appraisals as to
the Eligible Real Property in form, scope and methodology acceptable to Agent
and by an appraiser acceptable to Agent, addressed to Agent and the Lenders and
upon which Agent and the Lenders are expressly permitted to rely; (c) each
Borrower and Guarantor shall use the Eligible Real Property and the Eligible
Leasehold Property with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with all applicable
laws; and (d) each Borrower and Guarantor shall assume all responsibility and
liability arising from the use of the Eligible Real Property and the Eligible
Leasehold Property.

SECTION 7.3.7 Power of Attorney. Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an
Event of Default exists or has occurred and is continuing (i) exercise all of
such Borrower’s or Guarantor’s rights and remedies to collect any Collateral,
(ii) settle, adjust, compromise, extend or renew an Account, (iii) settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances, (iv) prepare, file and
sign such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or
other similar document against an account debtor or other obligor in respect of
any Collateral, (v) notify the post office authorities to change the address for
delivery of remittances from account debtors or other obligors in respect of
proceeds of any Collateral to an address designated by Agent, and open and
dispose of all mail addressed to such Borrower or Guarantor and handle and store
all mail relating to the Collateral, and (vi) do all acts and things which are
necessary, in Agent’s determination, to fulfill such Borrower’s or Guarantor’s
obligations under this Agreement and the other Loan Documents, (b) at any time
an Event of Default exists or Excess Availability is less than $50,000,000
(i) settle, adjust, compromise, extend or renew an

 

111



--------------------------------------------------------------------------------

Account and (ii) settle, adjust or compromise any claim, offset, counterclaim or
dispute with account debtors or grant any credits, discounts or allowances, and
(c) at any time (i) have access to any lockbox or postal box into which
remittances from account debtors or other obligors in respect of proceeds of
Collateral are sent or received, (ii) endorse such Borrower’s or Guarantor’s
name upon any items of payment constituting Collateral or otherwise received by
Agent and any Lender and deposit the same in Agent’s account for application to
the Obligations, (iii) endorse such Borrower’s or Guarantor’s name upon any
chattel paper, document, instrument, invoice, or similar document or agreement
relating to any Collateral, including any warehouse or other receipts, or bills
of lading and other negotiable or non-negotiable documents, and (iv) clear
Inventory the purchase of which was financed with Letters of Credit through U.S.
Customs or foreign export control authorities in such Borrower’s or Guarantor’s
name, Agent’s name or the name of Agent’s designee, and to sign and deliver to
customs officials powers of attorney in such Borrower’s or Guarantor’s name for
such purpose, and to complete in such Borrower’s or Guarantor’s or Agent’s name,
any order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof. Each Borrower and Guarantor hereby
releases Agent, the Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as to Agent or any Lender, for Agent’s or Lender’s own gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

SECTION 7.3.8 Right to Cure. Agent (and all persons designated by Agent) may, at
its option, upon notice to the Administrative Borrower, (a) cure any default by
any Borrower or Guarantor under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of any Borrower or Guarantor to perform its
obligations hereunder or under any of the other Loan Documents, (b) pay or bond
on appeal any judgment entered against any Borrower or Guarantor, (c) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and pay any amount, incur any expense or
perform any act which, in Agent’s good faith judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and the Lenders with respect thereto. Agent may add any amounts
so expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by Borrowers on demand. Agent and the Lenders shall be
under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of any Borrower
or Guarantor. Any payment made or other action taken by Agent or any Lender
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

SECTION 7.3.9 Access to Premises/Field Audits. From time to time as requested by
Agent (and all persons designated by Agent), at the cost and expense of
Borrowers, (a) Agent or its designee shall have complete access to all of each
Borrower’s and Guarantor’s premises during normal business hours and after
notice to Winn-Dixie, which right shall be exercised by Agent in good faith in a
manner such as to minimize disruption to Borrowers’ business, or at any time and
without notice to Winn-Dixie if an Event of Default exists or has occurred and
is continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Borrower’s and Guarantor’s books and records, and
(b) each Borrower and Guarantor shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may request in good faith,
and Agent or any Lender or Agent’s designee may use during normal business hours
such of any Borrower’s and Guarantor’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing, for the realization of
Collateral.

SECTION 7.4 Majority Accounts.

SECTION 7.4.1 Maintaining Majority Accounts. Borrowers will, and will cause each
of the Subsidiaries to, limit the amount of In Store Cash such that the
aggregate amount of such cash is not, by

 

112



--------------------------------------------------------------------------------

the close of business on any day, in excess of $25,000,000. By the close of
business on each day, Borrowers will, and will cause their U.S. Subsidiaries
(other than the Insurance Captive) to, sweep substantially all the cash of
Borrowers and their U.S. Subsidiaries (other than the Insurance Captive) into
accounts maintained with Agent, in accordance with past practices.

SECTION 7.4.2 Disposition of Funds. If (a) an Event of Default shall have
occurred and be continuing, (b) Excess Availability shall have been less than
$125,000,000 for five (5) consecutive Business Days, (c) Excess Availability
shall have been less than $125,000,000 for any period of less than five
(5) consecutive Business Days on three (3) or more separate occasions during the
term of this Agreement, or (d) Excess Availability shall be less than
$120,000,000, then at all times thereafter, Agent, in its discretion, shall have
the right to at any time and without notice to or consent from any Borrower or
Guarantor, direct that any amounts in Majority Accounts or any assets in
securities accounts in each case, of any Borrower or Guarantor, be applied to
the payment of any Obligations.

SECTION 7.5 Real Estate Borrower Covenants. Each Real Estate Borrower,
Winn-Dixie, W-D Montgomery, W-D Raleigh and W-D Logistics covenants and agrees
with each Lender, each Issuer and Agent that until the Termination Date has
occurred, such Real Estate Borrower will, and each of Winn-Dixie, W-D
Montgomery, W-D Raleigh and W-D Logistics will cause its Subsidiaries which are
Real Estate Borrowers to, perform or cause to be performed the obligations set
forth below:

(a) each Real Estate Borrower shall not, and shall not permit any member thereof
to, terminate, amend, modify or otherwise change any of its Organic Documents in
any manner that in the good faith determination of Agent would materially
adversely affect the ability of such Real Estate Borrower to perform its
Obligations under this Agreement (including without limitation the provisions of
this Section 7.5) or any other Loan Document or the ability of Agent and Lenders
to enforce the Obligations or the ability of any Secured Party to enforce its
rights and remedies under this Agreement, any Security Document, or any other
Loan Document;

(b) notwithstanding the provisions of Section 7.2.10 hereof, no Real Estate
Borrower shall liquidate or dissolve, consolidate with, or merge into or with,
any other Person (other than another Real Estate Borrower), or purchase or
otherwise acquire all or substantially all of the assets or Capital Securities
of any Person or any division thereof (other than another Real Estate Borrower);

(c) no Real Estate Borrower owns or shall own any asset other than (i) the Real
Property and the Leasehold Property, as applicable, and (ii) incidental personal
property necessary for the operation of the Real Property and the Leasehold
Property;

(d) no Real Estate Borrower is engaged or shall engage, either directly or
indirectly, in any business other than the ownership, management and operation
of the Real Property and the Leasehold Property and ownership of any incidental
personal property necessary for the operation of the Real Property and the
Leasehold Property;

(e) notwithstanding the provisions of Section 7.2.2 hereof, no Real Estate
Borrower has incurred, created or assumed or shall incur, create or assume any
Indebtedness, secured or unsecured, direct or contingent, including guaranteeing
any obligation of or otherwise becoming liable on or in connection with any
obligation of any other Real Estate Borrower or any other Person (including any
Affiliate), other than (i) the Obligations, and (ii) Indebtedness to the owners
or lessors of the Leasehold Property or other Persons that are neither
Affiliates of such Real Estate Borrower nor another Real Estate Borrower
representing the rent, common area maintenance charges, real estate taxes and
other amounts and obligations due under the leases with respect to the Leasehold
Property and trade payables or expenses incurred in the ordinary course of
business of operating the Real Property and the Leasehold Property;

 

113



--------------------------------------------------------------------------------

(f) notwithstanding the provisions of Section 7.2.3 hereof, no Indebtedness of
any Real Estate Borrower other than the Obligations shall be secured (senior,
subordinate or pari passu) by the Real Property or the Leasehold Property or any
other assets of such Real Estate Borrower;

(g) notwithstanding the provisions of Section 7.2.5 hereof, no Real Estate
Borrower has made or shall make any loans or advances to any other Real Estate
Borrower or to any other Person (including any Affiliate);

(h) each Real Estate Borrower shall maintain Records and bank accounts separate
from those of Winn-Dixie and its other Subsidiaries, including, without
limitation, the member of such Real Estate Borrower;

(i) each Real Estate Borrower shall keep correct and complete limited liability
company records and minutes of the meetings and other proceedings of its members
and managers, as applicable, and the resolutions, agreements and other
instruments of each Real Estate Borrower will be continuously maintained as
official records by such Real Estate Borrower;

(j) each Real Estate Borrower shall conduct its business separate and apart from
those of each other Real Estate Borrower and its other Affiliates;

(k) each Real Estate Borrower shall maintain its funds and other assets in a
manner that facilitates their identification and segregation from those of each
other Real Estate Borrower and those of its other Affiliates and shall not
commingle its funds or other assets with those of any member, any other Real
Estate Borrower or any other Person (including any Affiliate); and

(l) each Real Estate Borrower shall pay any operating expenses and other
liabilities, including compensation of its employees, consultants, agents,
attorneys, auditors and other professionals out of its own funds and not out of
funds of any Affiliate, except as set forth in the operating agreements between
such Real Estate Borrower, on the one hand, and each other Borrower that
operates a retail store, warehouse, distribution center or other business on any
Real Property or Leasehold Property, on the other hand.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1 Non-Payment of Obligations. Any Borrower shall default in the
payment or prepayment when due of

(a) any principal of any Loan, any Reimbursement Obligation or any deposit of
cash for collateral purposes pursuant to Section 2.6.4 hereof; or

(b) any interest on any Loan, any fee described in Article III hereof or any
other monetary Obligation, and such default shall continue unremedied for a
period of three (3) days after such amount was due.

SECTION 8.1.2 Breach of Representation or Warranty. Any representation or
warranty of any Obligor made or deemed to be made in any Loan Document
(including any certificates delivered pursuant to Article V) is or shall be
incorrect when made or deemed to have been made in any material respect.

 

114



--------------------------------------------------------------------------------

SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. Any Borrower
shall default in the due performance or observance of any of its obligations
under Section 6.24, Section 7.1.1, Section 7.1.7, Section 7.2, Section 7.3 or
Section 7.4 hereof or any Obligor shall default in the due performance or
observance of its obligations under (a) Article 4 of the Guarantee Agreement (to
the extent such Article incorporates Section 7.1.1, Section 7.1.7, Section 7.2,
Section 7.3, Section 7.4 or Section 8.1.10 hereof), (b) Section 4.5 of the
Security Agreement, (c) the first sentence of Section 4.1 of any Pledge
Agreement or (d) Article I of any Mortgage or Leasehold Mortgage.

SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of thirty (30) days after notice thereof shall have been
given to the Administrative Borrower by Agent or any Lender.

SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in Section 8.1.1
hereof or Indebtedness arising prior to the Plan Effective Date and for which
payments are not required to be made pursuant to the Plan of Reorganization) of
any Borrower or any of their Subsidiaries or any other Obligor having a
principal or stated amount, individually or in the aggregate, in excess of
$10,000,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity.

SECTION 8.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $10,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against any Borrower or any of its Subsidiaries or any
other Obligor and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within thirty (30) days after the entry thereof
or enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.

SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a) the institution of any steps by Winn-Dixie, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, Winn-Dixie or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA.

SECTION 8.1.8 Change in Control. Any Change in Control shall occur.

SECTION 8.1.9 Impairment of Security, etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto; any Obligor or any other
party shall, directly or indirectly, contest in any manner such effectiveness,
validity,

 

115



--------------------------------------------------------------------------------

binding nature or enforceability; or, except as permitted under any Loan
Document, any Lien securing any Obligation shall, in whole or in part, cease to
be a perfected first priority Lien, except with respect to Collateral described
in the Security Agreement constituting money, letter-of-credit rights, motor
vehicles, motor vehicle trailers, Florida liquor licenses, fixtures and deposit
accounts that are not Majority Accounts.

SECTION 8.1.10 Bankruptcy, Insolvency, etc.

(a) Winn-Dixie, any of its Subsidiaries or any other Obligor shall:

(i) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that Winn-Dixie, each Subsidiary and each other
Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such sixty (60) day period to
preserve, protect and defend their rights under the Loan Documents;

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Winn-Dixie, any Subsidiary or any Obligor, such case or proceeding
shall be consented to or acquiesced in by Winn-Dixie, such Subsidiary or such
Obligor, as the case may be, or shall result in the entry of an order for relief
or shall remain for sixty (60) days undismissed; provided that Winn-Dixie, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(b) the Confirmation Order shall be vacated, reversed or stayed, without the
consent of Agent, modified or amended on appeal; or

(c) any Borrower or Guarantor shall fail to observe or perform any of the
material terms or conditions of (1) the Confirmation Order or (2) any other
order of or stipulation approved by the Bankruptcy Court affecting or otherwise
related to the Loan Documents or the Existing Loan Documents, including without
limitation the performance by any Borrower or Guarantor of the Obligations, the
enforceability of the Obligations by Agent and Lenders or the enforceability of
the rights and remedies of Agent and Lenders under this Agreement, any Security
Document or any other Loan Document.

SECTION 8.1.11 Material Adverse Change. Any Material Adverse Change shall occur
as determined by Agent and the Required Lenders in good faith.

 

116



--------------------------------------------------------------------------------

SECTION 8.1.12 Suspension under Credit Card Agreement, etc.

(a) Any Credit Card Issuer or Credit Card Processor withholds payment of amounts
otherwise payable to a Borrower to fund a reserve account or otherwise holds as
collateral, or shall require a Borrower to pay funds into a reserve account or
for such Credit Card Issuer or Credit Card Processor to otherwise hold as
collateral, or any Borrower shall provide a letter of credit, guarantee,
indemnity or similar instrument to or in favor of such Credit Card Issuer or
Credit Card Processor such that in the aggregate all of such funds in the
reserve account, other amounts held as collateral and the amount of such letters
of credit, guarantees, indemnities or similar instruments shall exceed
$40,000,000; or

(b) any Credit Card Issuer or Credit Card Processor shall send written notice to
any Borrower that it is ceasing to make or suspending payments to any Borrower
of amounts due or to become due to any Borrower or shall cease or suspend such
payments, or shall send written notice to any Borrower that it is terminating
its arrangements with any Borrower or such arrangements shall terminate as a
result of any event of default under such arrangements, which continues for more
than the applicable cure period, if any, with respect thereto, unless such
Borrower shall have entered into arrangements with another Credit Card Issuer or
Credit Card Processor, as the case may be, within forty-five (45) days after the
date of any such notice.

SECTION 8.2 Actions Related to Bankruptcy. If any Event of Default described in
Section 8.1.10 hereof with respect to any Borrower shall occur, the Commitments
(if not theretofore terminated) shall automatically and immediately terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations but excluding Hedging
Obligations) shall automatically be and become immediately due and payable,
without notice or demand to any Person and each Obligor shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.10 hereof with respect to any
Borrower) shall occur for any reason, whether voluntary or involuntary, and be
continuing, Agent, upon the direction of the Required Lenders, shall by notice
to the Administrative Borrower declare all or any portion of the outstanding
principal amount of the Loans and other Obligations (including Reimbursement
Obligations but excluding Hedging Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and Borrowers shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

SECTION 8.4 Application of Proceeds After an Event of Default. Any moneys
received or collected by Agent or any Lender from any Borrower or Guarantor
after the occurrence of an Event of Default (including the monetary proceeds of
collections or of realization upon any Collateral) shall be applied as follows:

(a) First, to pay any costs and expenses or other liabilities of any kind
incurred by Agent in connection with any actions relating to any Collateral
(including without limitation, audit and monitoring expenses and any expenses
and liabilities in connection with foreclosing upon any Collateral) or the
enforcement of any Loan Document,

(b) Second, to pay any other fees, indemnities or expense reimbursements then
due to Agent and Issuer from any Borrower or Guarantor,

 

117



--------------------------------------------------------------------------------

(c) Third, ratably, to pay all accrued (i) interest in respect of Revolving A
Loans (and including any Special Agent Advances), (ii) Subfacility Letter of
Credit Fees, (iii) Standby Letter of Credit Fees and (iv) unused line fees,

(d) Fourth, to pay or prepay principal in respect of Special Agent Advances and
Revolving A Loans made pursuant to (and to Cash Collateralize all Letters of
Credit issued pursuant to) Section 10.20 hereof,

(e) Fifth, ratably, to (i) pay principal due in respect of Revolving A Loans,
(ii) pay Obligations outstanding under Rate Protection Agreements (but only up
to the amount of any then effective Reserve established in respect of such
Obligations), (iii) pay any reimbursement amounts outstanding with respect to,
and Cash Collateralize all other obligations (including contingent obligations)
in respect of, Subfacility Letters of Credit, and (iv) pay any reimbursement
amounts outstanding with respect to, and Cash Collateralize all other
obligations (including contingent obligations) in respect of, Standby Letters of
Credit,

(f) Sixth, to pay all accrued interest in respect of Revolving B Loans;

(g) Seventh, to pay principal due in respect of Revolving B Loans,

(h) Eighth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products consisting of ACH Transactions,

(i) Ninth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products (other than to the extent provided for in clauses (e) and
(h) above), and

(j) Tenth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines.

ARTICLE IX

THE AGENT

SECTION 9.1 Actions. Each Lender hereby appoints Wachovia Bank as its
administrative agent and as its collateral agent under and for purposes of each
Loan Document. Each Lender authorizes Agent to act on behalf of such Lender
under each Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by Agent (with respect to which
Agent agrees that it will comply, except as otherwise provided in this Section
or as otherwise advised by counsel in order to avoid contravention of applicable
law), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof, together with
such powers as may be incidental thereto. Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) Agent and the
Arranger, pro rata according to such Lender’s Commitment, from and against any
and all liabilities, obligations, losses, damages, claims, costs or expenses of
any kind or nature whatsoever which may at any time be imposed on, incurred by,
or asserted against, Agent, or the Arranger, as the case may be, or in any way
relating to or arising out of any Loan Document (including attorneys’ fees and
expenditures to protect or preserve any collateral), and as to which Agent or
the Arranger, as the case may be, is not reimbursed by Borrowers; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which
(a) in the case of liabilities, obligations, losses, damages, claims, costs or
expenses claimed by Agent, are determined by a court of competent jurisdiction
in a final proceeding to have resulted from Agent’s gross negligence or willful
misconduct, and (b) in the case of liabilities, obligations, losses, damages,
claims, costs or expenses claimed by the Arranger are determined by a court of
competent jurisdiction in a final proceeding to have resulted solely from the
Arranger’s

 

118



--------------------------------------------------------------------------------

gross negligence or willful misconduct. Agent shall not be required to take any
action under any Loan Document, or to prosecute or defend any suit in respect of
any Loan Document, unless it is indemnified hereunder to its satisfaction. If
any indemnity in favor of Agent shall be or become, in Agent’s determination,
inadequate, Agent may call for additional indemnification from the Lenders and
cease to do the acts indemnified against hereunder until such additional
indemnity is given.

SECTION 9.2 Funding Reliance, etc. Unless Agent shall have been notified in
writing by any Lender by 2:00 p.m. (New York time) on the same Business Day as
the proposed Borrowing in the case of Base Rate Loans, or by 3:00 p.m. (New York
time) on the Business Day prior to a Borrowing in the case of LIBO Rate Loans,
that such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, Agent may assume
that such Lender has made such amount available to Agent and, in reliance upon
such assumption, make available to any Borrower a corresponding amount. If and
to the extent that such Lender shall not have made such amount available to
Agent, such Lender and such Borrower severally agree to repay Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date Agent made such amount available to such Borrower to the date such
amount is repaid to Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of a Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two (2) Business Days after
which such amount has not been repaid), and thereafter at the interest rate
applicable to Loans comprising such Borrowing.

SECTION 9.3 Exculpation. None of Agent or the Arranger or any of their
respective directors, officers, employees or agents shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of any Loan Document, nor for the creation, perfection or priority of
any Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, nor to make any inquiry respecting the performance by any Obligor of
its Obligations. Any such inquiry which may be made by Agent shall not obligate
it to make any further inquiry or to take any action. Agent shall be entitled to
rely upon advice of counsel concerning legal matters and upon any notice,
consent, certificate, statement or writing which Agent believes to be genuine
and to have been presented by a proper Person. Agent may discharge its
responsibilities and actions hereunder and under the Loan Documents through
affiliates and/or sub-agents selected by them.

SECTION 9.4 Successor. Agent may resign as such at any time upon at least thirty
(30) days’ prior notice to the Administrative Borrower and all Lenders. If Agent
at any time shall resign, the Required Lenders may appoint another Lender as a
successor Agent, which shall thereupon become Agent hereunder. If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring Agent’s
giving notice of resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be one of the Lenders or a
commercial banking institution organized under the laws of the United States (or
any state thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided, however, that if, such retiring Agent is unable to find a commercial
banking institution which is willing to accept such appointment and which meets
the qualifications set forth in above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of Agent hereunder until such time, if any, as the Required
Lenders appoint a successor as provided for above. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
be entitled to receive from the retiring Agent such documents of transfer and
assignment as such successor Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as Agent, the

 

119



--------------------------------------------------------------------------------

provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents, and
Section 10.3 and Section 10.4 hereof shall continue to inure to its benefit.

SECTION 9.5 Loans by Wachovia Bank. Wachovia Bank shall have the same rights and
powers with respect to the Credit Extensions made by it or any of its Affiliates
as any other Lender and may exercise the same as if it were not Agent. Wachovia
Bank and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with any Borrower or any Subsidiary or Affiliate
of any Borrower as if Wachovia Bank were not Agent, a Lender or the Swing Line
Lender hereunder.

SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of Agent and each other Lender, and based on such Lender’s review
of the financial information of Borrowers, the Loan Documents (the terms and
provisions of which being satisfactory to such Lender) and such other documents,
information and investigations as such Lender has deemed appropriate, made its
own credit decision to extend its Commitments. Each Lender also acknowledges
that it will, independently of Agent and each other Lender, and based on such
other documents, information and investigations as it shall deem appropriate at
any time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under the
Loan Documents.

SECTION 9.7 Copies, etc. Agent shall give prompt notice to each Lender of each
notice or request given to Agent by a Borrower pursuant to the terms of the Loan
Documents for distribution to the Lenders (unless concurrently delivered to the
Lenders by Borrowers). Agent will distribute to each Lender each document or
instrument received by Agent for the account of such Lender and copies of all
other communications received by Agent from a Borrower for distribution to the
Lenders by Agent to the extent required to be so distributed in accordance with
the terms of the Loan Documents.

SECTION 9.8 Reliance by Agents. Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by the
Loan Documents, Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders, the Required Revolving A Loan Lenders, the
Required Revolving B Loan Lenders, or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, Agent shall be
entitled to rely upon any Secured Party that has entered into a Rate Protection
Agreement with any Obligor for a determination (which such Secured Party agrees
to provide or cause to be provided upon request of either Agent) of the
outstanding Obligations owed to such Secured Party under any Rate Protection
Agreement. Unless it has actual knowledge evidenced by way of written notice
from any such Secured Party and Winn-Dixie to the contrary, Agent, in acting in
such capacity under the Loan Documents, shall be entitled to assume that no Rate
Protection Agreements or Obligations in respect thereof are in existence or
outstanding between any Secured Party and any Obligor.

SECTION 9.9 Defaults. Neither Agent shall be deemed to have knowledge or notice
of the occurrence of a Default unless Agent has received a written notice from a
Lender or Winn-Dixie specifying such Default and stating that such notice is a
“Notice of Default”. In the event that Agent receives such a notice of the
occurrence of a Default, Agent shall give prompt notice thereof to the Lenders.
Agent shall (subject to Section 10.1 hereof) take such action with respect to
such Default as shall be directed by the Required Lenders; provided that, unless
and until Agent shall have received such directions, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action,

 

120



--------------------------------------------------------------------------------

with respect to such Default as it shall deem advisable in the best interest of
the Lenders except to the extent that this Agreement expressly requires that
such action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.

SECTION 9.10 Other Agent Designations. The Lenders identified in the preamble to
this Agreement as the “Co-Syndication Agents”, the “Co-Documentation Agents” and
the “Senior Managing Agents”, respectively, shall, in each case, not have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any of the other Loan Documents other than those applicable to all Lenders as
such. Without limiting the foregoing, the Lenders so identified as the
“Co-Syndication Agents” and the “Co-Documentation Agents”, respectively, shall
not have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on the Lenders so
identified as the “Co-Syndication Agents”, the “Co-Documentation Agents” and the
“Senior Managing Agents” in deciding to enter into this Agreement and each other
Loan Document to which it is a party or in taking or not taking action hereunder
or thereunder.

SECTION 9.11 Field Audit, Examination Reports and other Information. By signing
this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the borrowing base
being referred to herein as a “Report” and collectively, “Reports”), appraisal
and financial statements;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with customary banking practices, and not to distribute or use any
Report in any other manner.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Waivers, Amendments, etc.

(a) The provisions of each Loan Document (not including, for any purposes of
this Section 10.1 hereof, the Fee Letter or any Rate Protection Agreement, each
of which shall be governed by the terms thereof) may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to by Borrowers and the Required Lenders; provided,
however, that no such amendment, modification or waiver shall:

(i) modify this Section 10.1 without the consent of all Lenders;

 

121



--------------------------------------------------------------------------------

(ii) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Commitment Termination
Date of Credit Extensions made (or participated in) by a Lender or extend the
final Stated Maturity Date for any Lender’s Loan, in each case without the
consent of each Lender directly affected thereby (it being agreed, however, that
any vote to rescind any acceleration made pursuant to Section 8.2 and
Section 8.3 hereof of amounts owing with respect to the Loans and other
Obligations shall only require the vote of the Required Lenders);

(iii) reduce the principal amount of or rate of interest on any Lender’s Loan or
Reimbursement Obligation owing to it, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees are payable
in respect of such Lender’s Loans, in each case without the consent of each
Lender directly affected thereby;

(iv) modify (A) the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by a
specific percentage of Lenders (whether it be Required Lenders or all Lenders)
without the consent of all Lenders, (B) the percentage set forth in the
definition of “Required Revolving A Loan Lenders” or modify any requirement
hereunder that any particular action be taken by a specific percentage of
Revolving A Loan Lenders (whether it be Required Revolving A Loan Lenders or all
Revolving A Loan Lenders) without the consent of all Revolving A Loan Lenders;
or (C) the percentage set forth in the definition of “Required Revolving B Loan
Lenders” or modify any requirement hereunder that any particular action be taken
by a specific percentage of Revolving B Loan Lenders (whether it be Required
Revolving B Loan Lenders or all Revolving B Loan Lenders) without the consent of
all Revolving B Loan Lenders;

(v)(A) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit, (B) extend the Stated Expiry Date of any
Subfacility Letter of Credit beyond the Commitment Termination Date without
compliance with all requirements of Section 2.1.2(b) hereof, without the consent
of all of the Lenders deemed to participate in such Letter of Credit or
(C) extend the Stated Expiry Date of any Standby Letter of Credit beyond the
Commitment Termination Date without compliance with all requirements of
Section 2.1.3(b) hereof, without the consent of all of the Lenders deemed to
participate in such Letter of Credit;

(vi) except as otherwise expressly provided in a Loan Document, (A) release
Borrowers from all of their Obligations under the Loan Documents, (B) release
any parties from the Guarantee Agreement comprising all or substantially all of
the value represented by the Guarantee Agreement, or (C) release all or
substantially all of the Collateral from the Liens under the Loan Documents or
all or substantially all of the Borrowing Base Assets (except as permitted in
accordance with Section 7.2.11 hereof), in each case without the consent of all
Lenders;

(vii) increase the five (5%) percent of the Borrowing Base cap on Special Agent
Advances made pursuant to Section 2.1.1 and additional Revolving A Loans made
pursuant to Section 10.20 hereof, without the consent of all Lenders;

(viii)(A) increase the advance percentage rates constituting part of the
Borrowing Base A (in excess of the stated advance percentage rates in effect on
the date hereof), or (B) modify the definition of “Borrowing Base A” but only to
the extent such proposed modification would result in the increase in the
advance rates above those in effect on the date hereof, in each case without the
consent of all Revolving A Loan Lenders and the Required Revolving B Loan
Lenders;

(ix)(A) increase the advance percentage rates constituting part of the Borrowing
Base B (in excess of the stated advance percentage rates in effect on the date
hereof), or (B) modify the definition of “Borrowing Base B” but only to the
extent such proposed modification would result in the increase in the advance
rates above those in effect on the date hereof, in each case without the consent
of all Revolving B Loan Lenders;

 

122



--------------------------------------------------------------------------------

(x) except as provided in Section 2.2.1 hereof, increase the Revolving Loan
Limit, the Revolving A Loan Limit, the Revolving B Loan Limit or the Maximum
Credit, in each case without the consent of all Lenders;

(xi) affect adversely the interests, rights or obligations of Agent (in its
capacity as Agent) or the Issuer (in its capacity as Issuer), in each case
without the consent of Agent or the Issuer, as the case may be;

(xii) decrease the minimum amount of Excess Availability required to be
maintained by Borrowers under Section 7.2.4(a) hereof without the consent of the
Required Supermajority Lenders; or

(xiii) change the relative priority as set forth in Section 8.4 hereof, without
the consent of all Lenders.

(b) No failure or delay on the part of any Secured Party in exercising any power
or right under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. All rights
and remedies provided for in this Agreement are cumulative, and not exclusive of
rights and remedies provided by law. No notice to or demand on any Obligor in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any Secured Party under any Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

(c) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in connection with any amendment, modification, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of any other
Lenders to such amendment, modification, waiver, discharge or termination that
is required are obtained, if any, then Wachovia Bank shall have the right, but
not the obligation, at any time thereafter to cause such Non-Consenting Lender,
and upon the exercise by Wachovia Bank of such right, such Non-Consenting Lender
shall have the obligation, to sell, assign and transfer to Wachovia Bank or such
Eligible Assignee as Wachovia Bank may specify, the Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto. Wachovia Bank shall provide the Non-Consenting Lender with
prior written notice of its intent to exercise its right under this Section,
which notice shall specify on date on which such purchase and sale shall occur.
Such purchase and sale shall be pursuant to the terms of a Lender Assignment
Agreement (whether or not executed by the Non-Consenting Lender), except that on
the date of such purchase and sale, Wachovia Bank, or such Eligible Assignee
specified by Wachovia Bank, shall pay to the Non-Consenting Lender (except as
Wachovia Bank and such Non-Consenting Lender may otherwise agree) the amount
equal to: (i) the principal balance of the Loans held by the Non-Consenting
Lender outstanding as of the close of business on the Business Day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase, minus (iii) the amount of the
closing fee received by the Non-Consenting Lender pursuant to the terms hereof,
the Fee Letter or any of the other Loan Documents multiplied by the fraction,
the numerator of which is the number of months remaining in the then current
term of this Agreement and the denominator of which is the number of months in
the then current term hereof. Such purchase and sale shall be effective on the
date of the payment of such amount to the Non-Consenting Lender and the
Commitment of the Non-Consenting Lender shall terminate on such date.

 

123



--------------------------------------------------------------------------------

(d) The consent of Agent and each Bank Product Provider that is providing Bank
Products to Borrowers and has outstanding any such Bank Products at such time
that are secured under the Loan Documents shall be required for any amendment to
the priority of payment of Obligations arising under or pursuant to any Rate
Protection Agreements of a Borrower or other Bank Products as set forth in
Section 8.4 hereof.

SECTION 10.2 Notices; Time. All notices and other communications provided under
each Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to a Borrower or Agent, at its address or facsimile number
set forth below its signature in this Agreement, and if to a Lender or Issuer to
the applicable Person at its address or facsimile number set forth in the Lender
Assignment Agreement or at such address or facsimile number as may be designated
by such party in a notice to the other parties hereto. Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter. The parties hereto agree
that delivery of an executed counterpart of a signature page to this Agreement
and each other Loan Document by facsimile shall be effective as delivery of an
original executed counterpart of this Agreement or such other Loan Document.
Unless otherwise indicated, all references to the time of a day in a Loan
Document shall refer to New York City time.

SECTION 10.3 Payment of Costs and Expenses. Borrowers jointly and severally
agree to pay on demand all reasonable expenses of Agent and the Arranger
(including the fees, out-of-pocket expenses and other charges of Otterbourg,
Steindler, Houston & Rosen, P.C. and of local counsel, if any, who may be
retained by or on behalf of Agent and the Arranger) together with such advance
funds as may from time to time be requested, without duplication of any amounts
paid under the Fee Letter, in connection with

(a) the negotiation, preparation, execution, delivery and ongoing administration
(including analyzing and/or providing legal advice) of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby or
thereby are consummated;

(b) the filing, recording, refiling and rerecording of any Loan Document and/or
any Filing Statements relating thereto and all amendments, supplements,
amendments and restatements and other modifications to any thereof, searches
made following the Closing Date in jurisdictions where Filing Statements (or
other documents evidencing Liens in favor of the Secured Parties) have been
recorded and any and all other documents or instruments of further assurance
required to be filed, recorded, refiled or rerecorded by the terms of any Loan
Document;

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document;

(d) out-of-pocket appraisal fees, consultant fees and field examination
expenses, plus a per diem field examination charge at Agent’s then standard rate
for Agent’s examiners in the field and office (plus travel, hotel and other
out-of-pocket expenses); and

(e) the syndication of the Loans.

Borrowers further jointly and severally agree to pay, and to save each Secured
Party and the Arranger

 

124



--------------------------------------------------------------------------------

harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of each Loan Document or the Credit
Extensions. Borrowers also jointly and severally agree to reimburse each Secured
Party and the Arranger upon demand for all their reasonable out-of-pocket
expenses (including their reasonable attorneys’ fees and legal expenses of
counsel to each of them) in connection with (x) the negotiation of any
restructuring or “work-out” with Borrowers, whether or not consummated, of any
Obligations and (y) the enforcement of any Obligations.

SECTION 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement and the financing arrangements contemplated hereunder, each of
Borrowers hereby jointly and severally indemnifies, exonerates and holds each
Secured Party, the Arranger, Agent and each of their respective officers,
directors, employees, trustees, investment advisors and agents (collectively,
the “Indemnified Parties”) free and harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith or in connection with the preparation
of a defense in relation thereto, as the case may be (irrespective of whether
any such action for which indemnification hereunder is sought is brought by any
Borrower, the equityholders or creditors of any Borrower or by an Indemnified
Party or whether an Indemnified Party is otherwise a party to such action),
including reasonable attorneys’ fees, disbursements and other charges, whether
incurred in connection with actions between or among the parties hereto or the
parties hereto and third parties (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension, including all Indemnified
Liabilities arising in connection with the transactions contemplated herein;

(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of Borrowers
as the result of any determination by the Required Lenders pursuant to Article V
not to fund any Credit Extension, provided that any such action is resolved in
favor of such Indemnified Party);

(c) any investigation, litigation or proceeding or preparation of a defense in
connection therewith related to any acquisition or proposed acquisition by any
Obligor or any Subsidiary thereof of all or any portion of the Capital
Securities or assets of any Person, whether or not an Indemnified Party is party
thereto;

(d) any investigation, litigation or proceeding or preparation of a defense in
connection therewith related to any environmental cleanup, audit, compliance or
other matter relating to the protection of the environment or the Release by any
Obligor or any Subsidiary thereof of any Hazardous Material;

(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any Real Property or
Leasehold Property owned or operated by any Obligor or any Subsidiary thereof of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, such Obligor or
Subsidiary; or

(f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

 

125



--------------------------------------------------------------------------------

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct. Each Obligor and its successors and assigns hereby waive,
release and agree not to make any claim or bring any cost recovery action
against, any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted. It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, each Obligor’s obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

SECTION 10.5 Survival. The obligations of Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 10.3 and 10.4 hereof, and the obligations of the Lenders under
Section 9.1 hereof, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4 hereof) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.

SECTION 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of Borrowers, Agent, the Arranger and each Lender (or notice
thereof satisfactory to Agent), shall have been received by Agent and all of the
conditions set forth in Section 5.1 hereof have been fulfilled to the
satisfaction of Agent.

SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN THE
LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF
LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN
THE LAWS OF THE STATE OF NEW YORK. EACH STANDBY LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION
NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES,
THE LAWS OF THE STATE OF NEW YORK. EACH IMPORT LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (UCP500—INTERNATIONAL

 

126



--------------------------------------------------------------------------------

CHAMBER OF COMMERCE PUBLICATION NUMBER 500 (THE “UCP RULES”)) AND, AS TO MATTERS
NOT GOVERNED BY THE UCP RULES, THE LAWS OF THE STATE OF NEW YORK. The Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that Borrowers may not assign or transfer their
rights or obligations hereunder without the consent of all Lenders.

SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions. Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons in accordance
with this the terms set forth below.

SECTION 10.11.1 Assignments.

(a) Any Lender (such Lender, the “Assignor Lender”), pursuant to a Lender
Assignment Agreement,

(i) subject to subsection (ii) of this Section 10.11.1(a), with the consent of
the Winn-Dixie and Agent (which consents shall not be unreasonably delayed or
withheld and, which consent, in the case of Winn-Dixie, shall not be required
during the continuation of a Default or for any assignment to one or more
Eligible Assignees; provided, however, that Agent in any event may withhold such
consent in its sole discretion to an assignment to a Person not satisfying the
credit ratings set forth in Section 10.11.1(f) hereof), may at any time assign
and delegate to one or more Eligible Assignees and other Persons; and

(ii) upon notice to Winn-Dixie and Agent, upon Agent’s acknowledgment on a
Lender Assignment Agreement, may assign and delegate to any of its Affiliates,
any Related Fund or to any other Lender;

(each Person described in either of the foregoing subsections as being the
Person to whom such assignment and delegation is to be made, being hereinafter
referred to as an “Assignee Lender”), all or any fraction of such Assignor
Lender’s Loans, Subfacility Letter of Credit Outstandings, Standby Letter of
Credit Outstandings and Commitments in a minimum aggregate amount of $5,000,000
(or, if less, the entire remaining amount of such Assignor Lender’s Loans,
Subfacility Letter of Credit Outstandings, Standby Letter of Credit Outstandings
and Commitments), such minimum amount not to be applicable in the case of an
assignment by such Assignor Lender to another Lender, any Related Fund or its
Affiliates; provided, that, any assignment shall be a pro rata assignment of
such Assignor Lender’s Revolving Loan Commitment, Subfacility Letter of Credit
Commitment and Standby Letter of Credit Commitment.

(b) Each Obligor and Agent shall be entitled to continue to deal solely and
directly with a Lender in connection with the interests so assigned and
delegated to an Assignee Lender until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6 hereof, if
applicable, and (C) addresses and related information with respect to such
Assignee Lender, shall have been delivered to Winn-Dixie and Agent by such
Assignor Lender and such Assignee Lender;

 

127



--------------------------------------------------------------------------------

(ii) such Assignee Lender shall have executed and delivered to the
Administrative Borrower and Agent a Lender Assignment Agreement, accepted by
Agent; and

(iii) the processing fees described below shall have been paid.

(c) From and after the date that Agent accepts such Lender Assignment Agreement
and such assignment is registered in the Register pursuant to Section 2.7(b)
hereof, (i) the Assignee Lender thereunder shall be deemed automatically to have
become a party hereto and to the extent that rights and obligations hereunder
have been assigned and delegated to such Assignee Lender in connection with such
Lender Assignment Agreement, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the Assignor Lender, to the extent that
rights and obligations hereunder have been assigned and delegated by it in
connection with such Lender Assignment Agreement, shall be released from its
obligations hereunder and under the other Loan Documents. Accrued interest on
the assigned Loans and Commitments, and accrued fees, shall be paid as provided
in the Lender Assignment Agreement. Accrued interest on the retained Loans and
Commitments shall be paid to the Assignor Lender. Accrued interest and accrued
fees shall be paid at the same time or times provided in this Agreement. Such
Assignor Lender or such Assignee Lender must also pay a processing fee in the
amount of $3,500 to Agent upon delivery of any Lender Assignment Agreement;
provided that no such processing fee shall be required in connection with any
such assignment and delegation (A) by a Lender to its Affiliate or to a Related
Fund, (B) by a Lender to a Federal Reserve Bank (or, if such Lender is an
investment fund, to the trustee under the indenture to which such fund is a
party in support of its obligations to such trustee) or (C) if the non-payment
of the processing fee is otherwise consented to in writing by Agent.

(d) Notwithstanding any other term of this Section, the agreement of Wachovia
Bank to provide the Swing Line Loan Commitment shall not impair or otherwise
restrict in any manner the ability of Wachovia Bank to make any assignment of
its Loans or Commitments, it being understood and agreed that Wachovia Bank may
terminate its Swing Line Loan Commitment, either in whole or in part, in
connection with the making of any assignment. Any attempted assignment and
delegation not made in accordance with this Section shall be null and void.

(e) Notwithstanding anything to the contrary set forth above, any Lender may
(without requesting the consent of any Borrower or Agent) pledge its Loans
(i) to a Federal Reserve Bank in support of borrowings made by such Lender from
such Federal Reserve Bank, or (ii) in the case of any Lender which is a fund
that invests in loans, to any trustee or any other representative of holders of
obligations owed or securities issued by such Lender as security for such
obligations or securities; provided that no such pledge or assignment shall
(A) release any Lender from any of its obligations hereunder or (B) substitute
any such pledgee or assignee for such Lender as a party hereto.

(f) In the event that at any time after the date that any Person becomes a
Lender, such Lender would no longer qualify as an Eligible Assignee, then
Winn-Dixie, the Swing Line Lender and each Issuer shall each have the right, but
not the obligation, upon notice to such Lender and Agent, to replace such Lender
with a financial institution (a “Substitute Lender”) acceptable to Winn-Dixie
and Agent (such consents not to be unreasonably withheld or delayed; provided
that no such consent shall be required if the Substitute Lender is an existing
Lender), and thereafter each such Lender hereby agrees to transfer and assign
(in accordance with Section 10.11.1 hereof) all of its Commitments and other
rights and obligations under the Loan Documents (including Reimbursement
Obligations) to such Substitute Lender; provided, however, that (i) such
assignment shall be without recourse, representation or warranty (other than
that such Lender owns the Commitments and Loans being assigned, free and clear
of any Liens) and (ii) the purchase price paid by the Substitute Lender shall be
in the amount of such Lender’s Loans and its Percentage of outstanding
Reimbursement Obligations, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (other than the amounts (if any)
demanded and

 

128



--------------------------------------------------------------------------------

unreimbursed under Sections 4.2, 4.3, 4.5 and 4.6 hereof, which shall be paid by
Borrowers), owing to such Lender hereunder. Upon any such termination or
assignment, such Lender shall cease to be a party hereto but shall continue to
be entitled to the benefits of any provisions of this Agreement which by their
terms survive the termination of this Agreement.

SECTION 10.11.2 Participations. Any Lender may, without the consent of or notice
to any Borrower or Agent, sell to one or more commercial banks or other Persons
(each of such commercial banks and other Persons being herein called a
“Participant”) participating interests in any of the Loans, Commitments, or
other interests of such Lender hereunder; provided, however, that

(a) no participation contemplated in this Section shall relieve such Lender from
its Commitments or its other obligations under any Loan Document;

(b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(c) each Obligor and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under each Loan
Document;

(d) no Participant, unless such Participant is an Affiliate of such Lender or is
itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action under any Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in subsections (a)(i), (ii),
(iii) or (vi) of Section 10.1 hereof with respect to Obligations participated in
by such Participant;

(e) no Borrower shall be required to pay any amount under this Agreement that is
greater than the amount which it would have been required to pay had no
participating interest been sold;

(f) such Lender shall, as agent of Borrowers solely for the purpose of this
Section, record in book entries maintained by such Lender the name of its
Participants and the amount such Participants are entitled to receive in respect
of any participating interests sold pursuant to this Section; and

(g) each participation permitted pursuant to this Section shall be in a minimum
aggregate amount of $5,000,000 (or, if less, the entire remaining amount of such
Lender’s Loans, Subfacility Letter of Credit Outstandings, Standby Letter of
Credit Outstandings and Commitments).

Each Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 7.1.1, 10.3 and 10.4 hereof, shall be
considered a Lender. Each Participant shall only be indemnified for increased
costs pursuant to Section 4.3, 4.5 or 4.6 hereof if and to the extent that the
Lender which sold such participating interest to such Participant concurrently
is entitled to make, and does make, a claim on Borrowers for such increased
costs. Any Lender that sells a participating interest in any Loan, Commitment or
other interest to a Participant under this Section shall (x) as agent for
Borrowers solely for purposes of this Section 10.11.2, record in book entries
maintained by such Lender, the name and amount of the participating interest of
each Participant entitled to receive payments in respect of such participating
interest, and (y) indemnify and hold harmless Borrowers and Agent from and
against any Taxes, penalties, interest or other costs or losses (including
reasonable attorneys’ fees and expenses) incurred or payable by any Borrower or
Agent as a result of the failure of any Borrower or Agent to comply with its
obligations to deduct or withhold any Taxes from any payments made pursuant to
this Agreement to such Lender or Agent, as the case may be, which Taxes would
not have been incurred or payable if such Participant had been a Non-U.S. Lender
that was entitled to deliver to any Borrower, Agent or such Lender, and did in
fact so deliver, a duly completed and valid Form W-8BEN or W-8ECI (or applicable
successor form) entitling such Participant to receive payments under this
Agreement without deduction or withholding of any United States federal taxes.

 

129



--------------------------------------------------------------------------------

SECTION 10.12 Other Transactions. Nothing contained herein shall preclude Agent,
any Issuer or any other Lender from engaging in any transaction, in addition to
those contemplated by the Loan Documents, with any Borrower or any of its
Affiliates in which such Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.

SECTION 10.13 Certain Collateral and Other Matters; Rate Protection Agreements.
Agent is authorized on behalf of all the Lenders, without the necessity of any
notice to or further consent from the Lenders, from time to time to take any
action with respect to any collateral security or the Loan Documents which may
be necessary to perfect and maintain perfected the security interest in and
Liens upon the collateral security granted pursuant to the Loan Documents.

(a) The Lenders irrevocably authorize Agent to release any security interest or
Lien granted to or held by Agent upon any real or personal Collateral and
satisfy of record any Mortgage or Leasehold Mortgage and to terminate any
Collateral Access Agreement or Processor Letter (in which case the Lenders
hereby authorize Agent to execute, and Agent agrees, if requested by Borrowers
in writing and at Borrowers’ sole joint and several expense, to execute,
reasonable releases, notices or terminations (including UCC-3 termination
statements and satisfaction of the Mortgages and Leasehold Mortgages, as may be
applicable) in connection with this Agreement) (i) on the Termination Date;
(ii) constituting real and personal property sold or to be sold or disposed of
as part of or in connection with any Disposition (including any Permitted
Disposition or a Permitted Sale and Leaseback Transaction) made in compliance
with the terms of this Agreement; (iii) constituting property in which a
Borrower or any Subsidiary of a Borrower owned no interest at the time the
security interest and/or Lien was granted or at any time thereafter;
(iv) constituting property leased to a Borrower or any Subsidiary of a Borrower
under a lease which has expired or been terminated in a transaction permitted
under this Agreement or is about to expire and which has not been, and is not
intended by such Borrower or such Subsidiary to be, renewed or extended;
(v) consisting of an instrument evidencing Indebtedness or other debt
instrument, if the Indebtedness evidenced thereby has been paid in full; (vi) if
approved, authorized or ratified in writing by the Required Lenders or, if
required by Section 10.1 hereof, each Lender; or (vii) in accordance with any
restructuring plan approved by Agent, the Required Lenders and the Bankruptcy
Court. Upon request by Agent at any time, each Lender will confirm in writing
Agent’s authority to release particular types or items of collateral pursuant to
this Section 10.13.

(b) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by any
Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Loan Documents or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its discretion, given Agent’s own interest in the
Collateral as a Lender and that Agent shall have no duty or liability whatsoever
to any other Lender.

(c) Each Lender which enters into arrangements with a Borrower in respect of
Rate Protection Agreements hereby agrees to supply Agent in writing on each
Payment Date with the amount of any termination obligations of such Borrower
thereunder and any net payments owing by such Borrower thereunder.

 

130



--------------------------------------------------------------------------------

SECTION 10.14 Forum Selection and Consent to Jurisdiction. BORROWERS, AGENT AND
LENDERS IRREVOCABLY CONSENT AND SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK IN NEW YORK COUNTY, NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH RESPECT
TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF AGENT, THE LENDERS, ANY ISSUER OR ANY
BORROWER IN CONNECTION HEREWITH OR THEREWITH IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2 HEREOF. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

SECTION 10.15 Waiver of Jury Trial. AGENT, EACH LENDER, EACH ISSUER AND EACH
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF AGENT, SUCH LENDER, SUCH ISSUER OR ANY
BORROWER IN CONNECTION THEREWITH. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT, EACH LENDER AND EACH ISSUER
ENTERING INTO THE LOAN DOCUMENTS. EACH BORROWER HEREBY IRREVOCABLY APPOINTS
CT CORPORATION SYSTEMS (THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF
AT 1633 BROADWAY, NEW YORK, NEW YORK 10019, UNITED STATES, AS ITS AGENT TO
RECEIVE, ON SUCH BORROWER’S BEHALF AND ON BEHALF OF SUCH BORROWER PROPERTY,
SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING
OR DELIVERING A COPY OF SUCH PROCESS TO EACH BORROWER IN CARE OF THE PROCESS
AGENT AT THE

 

131



--------------------------------------------------------------------------------

PROCESS AGENT’S ABOVE ADDRESS, AND EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES
AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN
ALTERNATIVE METHOD OF SERVICE, EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK.

SECTION 10.16 Effect of this Agreement. Any reference in any other Loan Document
to the “Credit Agreement,” “thereunder,” “therein,” “thereof” or words of like
import referring to this Agreement shall mean and refer to this Agreement. Any
reference in any other Loan Document to the “Obligations” or any similar term
including or referencing obligations under this Agreement shall include and
reference the Obligations as defined in this Agreement. In the event of a
conflict between the terms and provisions of this Agreement and the terms and
provisions of any other Loan Document, the terms and provisions of this
Agreement shall govern.

SECTION 10.17 Appointment of the Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes the Administrative
Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement and the other Loan Documents from Agent or any Lender
in the name or on behalf of such Borrower. Agent and Lenders may disburse the
Loans to such bank account of the Administrative Borrower or a Borrower or
otherwise make such Loans to a Borrower and provide such Letters of Credit to a
Borrower as the Administrative Borrower may designate or direct, without notice
to any other Borrower or Obligor. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b) The Administrative Borrower hereby accepts the appointment by the other
Borrowers to act as the agent of Borrowers pursuant to this Section 10.17. The
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of, or the issuance of any
Letters of Credit for a Borrower or Guarantor hereunder, shall be paid to or for
the account of such Borrower or Guarantor.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes the Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by the Administrative
Borrower shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) No purported termination of the appointment of the Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) days’ prior
written notice to Agent.

SECTION 10.18 Waiver of Counterclaims, etc.. Each Borrower and Guarantor waives
(a) all rights to interpose any claims, deductions, setoffs or counterclaims of
any nature (other than compulsory counterclaims) in any action or proceeding
with respect to this Agreement, the Obligations, the Collateral or any matter
arising therefrom or relating hereto or thereto and (b) any rights to punitive
or consequential damages.

 

132



--------------------------------------------------------------------------------

SECTION 10.19 Patriot Act Notice, etc. Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies Borrowers that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the names
and addresses and other information that will allow such Lender or Agent, as
applicable, to identify each Borrower in accordance with the Patriot Act.
Borrowers will, and will cause each of their Subsidiaries to, provide, to the
extent commercially reasonable or required by applicable law or regulation, such
information and take such actions as are reasonably requested by Agent or any
Lenders in order to assist Agent and the Lenders in maintaining compliance with
the Patriot Act.

SECTION 10.20 Additional Loans. Agent and the Issuer shall not make any Loans or
issue any Letters of Credit on behalf of the Lenders intentionally and with
actual knowledge that such Loans or Letters of Credit would cause the aggregate
outstanding principal amount of the Loans and Total Letter of Credit
Outstandings to exceed the Borrowing Base, the aggregate outstanding principal
amount of the Revolving A Loans and Total Letter of Credit Outstandings to
exceed the Borrowing Base A or the aggregate outstanding principal amount of the
Revolving B Loans to exceed the Borrowing Base B, in each case except as set
forth in Section 10.1 hereof, except that, Agent may make such additional
Revolving Loans or the Issuer may issue such additional Letters of Credit on
behalf of Lenders, intentionally and with actual knowledge that such Revolving
Loans or Letters of Credit will cause the aggregate outstanding principal amount
of the Loans and Total Letter of Credit Outstandings to exceed the Borrowing
Base, as Agent may deem necessary or advisable in its discretion, provided,
that: (a) the total principal amount of the additional Revolving Loans or
additional Letters of Credit which Agent or the Issuer may make or provide after
obtaining such actual knowledge that the aggregate outstanding principal amount
of the Loans and Total Letter of Credit Outstandings equal or exceed the
Borrowing Base, plus the amount of Special Agent Advances made pursuant to
Section 2.1.1 hereof then outstanding, shall not exceed the aggregate amount
equal to five (5%) percent of the Borrowing Base and shall not cause the
aggregate outstanding principal amount of the Loans and Total Letter of Credit
Outstandings to exceed the Maximum Credit, (b) the aggregate outstanding
principal amount of the Revolving Loans made and Subfacility Letters of Credit
issued in reliance upon this Section 10.20 may make or provide plus the
aggregate principal amount of Revolving Loans, Swing Line Loans and Subfacility
Letter of Credit Outstandings outstanding with respect to all Borrowers at any
time shall not exceed the Revolving Loan Limit and (c) no such additional
Revolving Loan or Letter of Credit shall be outstanding more than ninety
(90) days after the date such additional Revolving Loan or Letter of Credit is
made or issued (as the case may be), except as the Required Revolving Loan
Lenders may otherwise agree. Each Revolving A Loan Lender or Revolving B Loan
Lender, as applicable, shall be obligated to pay Agent the amount of its
Percentage of any such additional Revolving Loans or Letters of Credit. For
purposes of this Section 10.20, if, as of the date any additional Revolving
Loans are made pursuant to this Section 10.20, the then outstanding principal
amount of the Revolving B Loans plus the then outstanding principal amount of
Special Agent Advances is less than the Revolving B Loan Formula Amount, such
additional Revolving Loans shall be deemed to constitute Revolving B Loans to
the extent that such additional Revolving Loans, together with the then
outstanding principal amount of the Revolving B Loans and the then outstanding
principal amount of Special Agent Advances is less than or equal to the
Revolving B Loan Formula Amount, and if, as of the date of any such additional
Revolving Loans are made pursuant to this Section 10.20, the then outstanding
principal amount of the Revolving B Loans plus the then outstanding principal
amount of Special Agent Advances plus the then outstanding principal amount of
any such additional Revolving Loans made pursuant to this Section 10.20 equals
the Revolving B Loan Formula Amount, such additional Revolving Loans made
pursuant to this Section 10.20 in excess of the Revolving B Loan Formula Amount
shall be deemed to constitute Revolving A Loans.

 

133



--------------------------------------------------------------------------------

SECTION 10.21 Confidentiality.

(a) Agent, each Lender and Issuer shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower or Guarantor pursuant to this
Agreement which is clearly and conspicuously marked or identified as
confidential at the time such information is furnished by such Borrower or
Guarantor to Agent, such Lender or Issuer, provided, that, nothing contained
herein shall limit the disclosure of any such information: (i) to the extent
required by statute, rule, regulation, subpoena or court order, (ii) to bank
examiners and other regulators, auditors and/or accountants in connection with
any litigation to which Agent, such Lender or Issuer is a party, (iii) to any
Lender or Participant (or prospective Lender or Participant), Issuer or other
Secured Party or to any Affiliate of any Lender so long as such Lender,
Participant (or prospective Lender or Participant), Issuer, other Secured Party
or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 10.21, or (iv) to counsel for
Agent, any Lender, Participant (or prospective Lender or Participant), Issuer or
other Secured Party.

(b) In the event that Agent, any Lender or Issuer receives a request or demand
to disclose any confidential information pursuant to any subpoena or court
order, Agent or such Lender or Issuer, as the case may be, agrees (i) to the
extent permitted by applicable law or if permitted by applicable law, to the
extent Agent or such Lender or Issuer determines in good faith that it will not
create any risk of liability to Agent or such Lender or Issuer, Agent or such
Lender or Issuer will promptly notify Administrative Borrower of such request so
that Administrative Borrower may seek a protective order or other appropriate
relief or remedy and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement by Borrowers of Agent’s
or such Lender’s or Issuer’s expenses, cooperate with Administrative Borrower in
the reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Administrative Borrower so designates, to the extent permitted
by applicable law or if permitted by applicable law, to the extent Agent or such
Lender or Issuer determines in good faith that it will not create any risk of
liability to Agent or such Lender or Issuer.

(c) In no event shall this Section 10.21 or any other provision of this
Agreement, any of the other Loan Documents or applicable law be deemed: (i) to
apply to or restrict disclosure of information that has been or is made public
by any Borrower, Guarantor or any third party or otherwise becomes generally
available to the public other than as a result of a disclosure in violation
hereof, (ii) to apply to or restrict disclosure of information that was or
becomes available to Agent, any Lender (or any Affiliate of any Lender) or
Issuer on a non-confidential basis from a person other than a Borrower or
Guarantor, (iii) to require Agent, any Lender or Issuer to return any materials
furnished by a Borrower or Guarantor to Agent, a Lender or Issuer or prevent
Agent, a Lender or Issuer from responding to routine informational requests in
accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by The Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information. The obligations of
Agent, Lenders and Issuer under this Section 10.21 shall supersede and replace
the obligations of Agent, Lenders and Issuer under any confidentiality letter
signed prior to the date hereof or any other arrangements concerning the
confidentiality of information provided by any Borrower or Guarantor to Agent or
any Lender. In addition, Agent and Lenders may disclose information relating to
the this Agreement and the transactions hereunder to Gold Sheets and other
similar bank trade publications, with such information to consist of deal terms
and other information customarily found in such publications.

 

134



--------------------------------------------------------------------------------

ARTICLE XI

ACKNOWLEDGMENT AND RESTATEMENT

SECTION 11.1 Existing Obligations. Borrowers hereby acknowledge, confirm and
agree that, as of the close of business on November 20, 2006, Existing Borrowers
are indebted to the Existing Lenders for Loans under the Existing Loan Documents
in the aggregate principal amount of $40,000,000 and the aggregate amount of
$238,098,164.52 in respect of Letter of Credit Outstandings, together with all
interest accrued and accruing thereon (to the extent applicable), and all fees,
costs, expenses and other charges relating thereto, all of which are
unconditionally owing by Existing Borrowers to Agent and the Existing Lenders,
without offset, defense or counterclaim of any kind, nature or description
whatsoever. Each Borrower hereby expressly assumes, confirms and ratifies its
assumption of the Pre-Effective Date Obligations of Existing Borrowers to Agent
and Lenders hereunder and Borrowers shall continue to be and shall be directly
and primarily liable in all respects for all of the Pre-Effective Date
Obligations of Existing Borrowers to Agent and Lenders, and such Pre-Effective
Date Obligations, as amended or modified by the Loan Documents, are
unconditionally owing to Agent and Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever.

SECTION 11.2 Acknowledgment of Security Interests.

(a) Borrowers hereby acknowledge, confirm and agree that Agent for the benefit
of Secured Parties has and shall continue to have a security interest in and
lien upon the Collateral heretofore granted to Agent for the benefit of Secured
Parties pursuant to the Existing Loan Documents to secure the Obligations, as
well as any Collateral granted under this Agreement or under any of the other
Loan Documents or otherwise granted to or held by Agent or the Secured Parties.

(b) The liens and security interests of Agent in the Collateral shall be deemed
to be continuously granted and perfected from the earliest date of the granting
and perfection of such liens and security interests to Agent and the Secured
Parties, whether under the Existing Loan Documents, this Agreement or any of the
other Loan Documents.

SECTION 11.3 Existing Loan Documents. Borrowers hereby acknowledge, confirm and
agree that: (a) the Existing Loan Documents have been duly executed and
delivered by each Existing Borrower, (b) and as of the moment immediately prior
to the effectiveness of this Agreement, the Existing Loan Documents were in full
force and effect, and (c) as of the moment immediately prior to the
effectiveness of this Agreement: (i) the agreements and obligations of Existing
Borrowers contained in the Existing Loan Documents constitute the legal, valid
and binding obligations of Existing Borrowers enforceable against Existing
Borrowers in accordance with their respective terms, (ii) Borrowers have no
valid defense to the enforcement of such obligations, and (iii) Agent and
Lenders are entitled to all of the rights and remedies provided for in the
Existing Loan Documents. The acknowledgements contained herein shall not be
construed to limit or affect any of the terms of any other agreements of
Borrowers with, to or in favor of Agent or any of the other Secured Parties.

SECTION 11.4 Restatement.

(a) Except as otherwise stated in Section 11.3 hereof and this Section 11.4, as
of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Documents are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents, except that nothing herein or in the other Loan Documents shall
impair or adversely affect the continuation of the liability of Existing
Borrowers (as debtors-in-possession) for the Pre-Effective Date Obligations and
the security interests, liens and other interests in the Collateral heretofore
granted, pledged and/or assigned by Existing

 

135



--------------------------------------------------------------------------------

Borrowers to Agent prior to or during the Chapter 11 Case. The amendment and
restatement contained herein shall not, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the Indebtedness and other obligations and liabilities
of Existing Borrowers evidenced by or arising under the Existing Loan Documents,
and the liens and security interests of Agent securing such Indebtedness and
other obligations and liabilities, which shall not in any manner be impaired,
limited, terminated, waived or released, but shall continue in full force and
effect in favor of Agent for the benefit of the Lenders.

(b) The principal amount of the Letter of Credit Outstandings as of the date
hereof under the Existing Loan Documents shall be allocated to the Letter of
Credit Outstandings hereunder in such manner and in such amounts as Agent shall
determine consistent with the terms hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWERS:   WINN-DIXIE STORES, INC.,       as the Administrative Borrower and a
Borrower   By:  

 

  Name:   Bennett L. Nussbaum   Title:   Senior Vice President   Address:   5050
Edgewood Court     Jacksonville, Florida 32254-3699   Attention:   Bennett L.
Nussbaum   Facsimile   No.: (904) 783-5059   Attention:   Laurence B. Appel  
Facsimile No.:  (904) 783-5651   WINN-DIXIE SUPERMARKETS, INC.   WINN-DIXIE
MONTGOMERY, INC.   WINN-DIXIE PROCUREMENT, INC.   WINN-DIXIE RALEIGH, INC.,  
    each as a Borrower   By:  

 

  Name:   Bennett L. Nussbaum   Title:   Vice President   Address:   5050
Edgewood Court     Jacksonville, Florida 32254-3699   Attention:   Bennett L.
Nussbaum   Facsimile No.: (904) 783-5059   Attention:   Laurence B. Appel  
Facsimile No.:  (904) 783-5651   WINN-DIXIE PROPERTIES, LLC   WINN-DIXIE STORES
LEASING, LLC   WINN-DIXIE RALEIGH LEASING, LLC   WINN-DIXIE MONTGOMERY LEASING,
LLC   WINN-DIXIE WAREHOUSE LEASING, LLC,       each as a Borrower   By:  

 

  Name:   Laurence B. Appel   Title:   Vice President   Address:   5050 Edgewood
Court     Jacksonville, Florida 32254-3699   Attention:   Bennett L. Nussbaum  
Facsimile No.: (904) 783-5059   Attention:   Laurence B. Appel   Facsimile
No.:  (904) 783-5651

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:       WACHOVIA BANK, NATIONAL ASSOCIATION,  

    as Administrative Agent, Collateral Agent, Issuer,

    a Lender and Swing Line Lender

  By:  

 

  Name:  

Gary Dixon

  Title:  

Director

  Address:  

110 East Broward Boulevard

   

Fort Lauderdale, Florida 33301

  Facsimile No.:  

(954) 467-5520

  Attention:  

Gary Dixon

 

WACHOVIA CAPITAL MARKETS, LLC,

    as Sole Lead Arranger and Sole Bookrunner

  By:  

 

  Name:  

Kimberley A. Quinn

  Title:  

Managing Director

  Address:  

One Wachovia Bank Center

   

301 South College Street, DC-5

   

Charlotte, North Carolina 28288

  Facsimile No:  

(704) 383-7611

  Attention:  

Kimberley A. Quinn

 

BANK OF AMERICA, NA,

    as Co-Documentation Agent and a Lender

  By:  

 

  Name:     Title:    

MERRILL LYNCH CAPITAL, A DIVISION OF

MERRILL LYNCH BUSINESS FINANCIAL SERVICES

INC., as Co-Documentation Agent and a Lender

  By:  

 

  Name:     Title:    

GENERAL ELECTRIC CAPITAL CORPORATION,

    as Co-Syndication Agent and a Lender

  By:  

 

  Name:     Title:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC,

    as Co-Syndication Agent and a Lender

By:  

 

Name:   Title:  

CITIBANK, NA,

    as a Senior Managing Agent and a Lender

By:  

 

Name:   Title:  

WELLS FARGO FOOTHILL, LLC,

    as a Senior Managing Agent and a Lender

By:  

 

Name:   Title:   STATE OF CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM, as a
Lender By:  

 

Name:   Title:  

NATIONAL CITY BUSINESS CREDIT, INC.,

    as a Lender

By:  

 

Name:   Title:  

THE CIT GROUP/BUSINESS CREDIT, INC.,

    as a Lender

By:  

 

Name:   Title:  

BURDALE FINANCIAL LIMITED,

    as a Lender

By:  

 

Name:   Title:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

    as a Lender

By:

 

 

Name:

 

Title:

 

HSBC BUSINESS CREDIT (USA) INC.,

    as a Lender

By:  

 

Name:   Title:  

ISRAEL DISCOUNT BANK OF NEW YORK,

    as a Lender

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO

CREDIT AGREEMENT

DISCLOSURE SCHEDULE

 

ITEM 5.1.15(a)    Specified Leasehold Property ITEM 6.6   

Material Adverse Changes

ITEM 6.7   

Litigation

ITEM 6.8(a)   

Existing U.S. Subsidiaries

ITEM 6.8(b)   

Material Subsidiaries

ITEM 6.9   

Real Property

ITEM 6.10   

Taxes

ITEM 6.11   

Employee Benefit Plans

ITEM 6.12   

Environmental Matters

ITEM 6.17   

Compliance with Laws

ITEM 6.20   

Intellectual Property

ITEM 6.22   

Material Contracts

ITEM 6.24(b)   

Majority Banks

ITEM 6.24(c)   

Securities Accounts

ITEM 6.26   

Collective Bargaining Agreements

ITEM 6.27   

Distribution Centers

ITEM 6.28   

Debit and Credit Card Processing Arrangements

ITEM 6.35   

Uses Pursuant to Confirmation Order

ITEM 7.2.2(a)   

Part I: Existing Letters of Credit deemed to be issued as Subfacility Letters of
Credit

Part II: Existing Letters of Credit deemed to be issued as Standby Letters of
Credit

ITEM 7.2.2(b)   

Permitted Indebtedness

ITEM 7.2.3(b)   

Permitted Liens

ITEM 7.2.5(a)   

Permitted Investments

ITEM 7.2.11(b)(i)   

Dispositions of Certain Non-Borrowing Base Assets

 



--------------------------------------------------------------------------------

SCHEDULE II

TO

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Revolving A Loan
Commitment    Revolving B Loan
Commitment    Total
Commitment Wachovia Bank, National Association    $ 68,000,000    $ 9,000,000   
$ 77,000,000 GMAC Commercial Finance LLC    $ 66,000,000    $ 9,000,000    $
75,000,000 Citibank, NA    $ 66,000,000    $ 8,000,000    $ 74,000,000 Bank of
America, NA    $ 66,000,000    $ 7,000,000    $ 73,000,000
Merrill Lynch Capital, a Division of Merrill Lynch Business Financial Services Inc.
   $ 66,000,000    $ 7,000,000    $ 73,000,000 General Electric Capital
Corporation    $ 66,000,000    $ 0    $ 66,000,000 Wells Fargo Foothill, LLC   
$ 66,000,000    $ 0    $ 66,000,000 National City Business Credit, Inc.    $
45,000,000    $ 5,000,000    $ 50,000,000 The CIT Group/Business Credit, Inc.   
$ 35,000,000    $ 5,000,000    $ 40,000,000 State of California Public
Employees’ Retirement System    $ 40,000,000    $ 0    $ 40,000,000 UBS Loan
Finance LLC    $ 27,000,000    $ 0    $ 27,000,000 Burdale Financial Limited   
$ 26,000,000    $ 0    $ 26,000,000 HSBC Business Credit (USA) Inc.    $
23,000,000    $ 0    $ 23,000,000 Israel Discount Bank of New York    $
15,000,000    $ 0    $ 15,000,000

TOTAL:

   $ 675,000,000    $ 50,000,000    $ 725,000,000



--------------------------------------------------------------------------------

SCHEDULE III

TO

CREDIT AGREEMENT

CAPITALIZATION AND OWNERSHIP

Winn-Dixie Stores, Inc. (“Winn-Dixie”), a public company, has authorized
400,000,000 shares of common stock, none of which are issued or are outstanding
on the Closing Date. *

 

--------------------------------------------------------------------------------

* Within 45 days of the Closing Date, Winn-Dixie intends to issue up to an
aggregate of 50,000,000 shares of common stock for distribution to various
holders of allowed unsecured claims and such additional number of shares of
common stock as is necessary to establish a reserve for disputed unsecured
claims, each in accordance with the terms of the Plan of Reorganization. In
addition, Winn-Dixie intends to reserve for issuance the number of shares of
common stock necessary (excluding shares that may be issuable as a result of the
anti-dilution provisions thereof) to satisfy the required distributions of
shares and options to be granted under the new equity incentive plan, in
accordance with the terms of the Plan of Reorganization.



--------------------------------------------------------------------------------

SCHEDULE IV

TO

CREDIT AGREEMENT

FISCAL QUARTERS AND FISCAL YEARS OF

WINN-DIXIE STORES, INC. AND ITS SUBSIDIARIES

Fiscal Quarters

 

1st Quarter    9/20/2006    9/19/2007    9/17/2008    9/16/2009    9/22/2010

2nd Quarter

   1/10/2007    1/09/2008    1/7/2009    1/6/2010    1/12/2011

3rd Quarter

   4/4/2007    4/2/2008    4/1/2009    3/31/2010    4/6/2011

4th Quarter

   6/27/2007    6/25/2008    6/24/2009    6/30/2010    6/29/2011

Fiscal Years

 

Fiscal Year End

   6/28/2006    6/27/2007    6/25/2008    6/24/2009    6/30/2010    6/29/2011

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

CREDIT AGREEMENT

Form of Borrowing Request

Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

Attention: Portfolio Manager

 

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3.1 of the
Amended and Restated Credit Agreement, dated November 21, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida corporation
(“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the signature pages
thereto (together with Winn-Dixie, each a “Borrower” and, collectively,
“Borrowers”), the various financial institutions and other Persons from time to
time parties thereto (collectively, “Lenders”), and Wachovia Bank, National
Association, as administrative agent and collateral agent (in such capacities,
“Agent”) for Lenders. Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the Credit
Agreement.

Winn-Dixie, in its capacity as Administrative Borrower, hereby requests that a
Revolving Loan be made in the aggregate principal amount of $             on
                        , 200_, as a [LIBO Rate Loan having an Interest Period
of [one] [two] [three] [six] month(s)] [Base Rate Loan], for the account of
             [Name of applicable Borrower].

Administrative Borrower hereby acknowledges, on behalf of all Borrowers, that,
pursuant to Section 5.2.2 of the Credit Agreement, each of the delivery of this
Borrowing Request and the acceptance by the applicable Borrower of the proceeds
of the Credit Extension requested hereby constitute a representation and
warranty by each Borrower that, on the date of such Credit Extension, and
immediately before and after giving effect thereto and to the application of the
proceeds therefrom, all the statements set forth in Section 5.2.1 of the Credit
Agreement are true and correct in all material respects.

Administrative Borrower agrees, on behalf of all Borrowers, that if prior to the
time of the Borrowing requested hereby any matter certified to herein by them
will not be true and correct at such time as if then made, they will immediately
so notify Agent. Except to the extent, if any, that prior to the time of the
Borrowing requested hereby Agent shall receive written notice to the contrary
from any Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Borrowing as if then made.

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively.

 

Amount to be Transferred

  

Person to be Paid

  

Name, Account No., Address, etc.

$       ABA       Acct.       Attention:       Ref: Winn-Dixie Stores, Inc.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, a duly Authorized Officer of Administrative
Borrower has caused this Borrowing Request to be executed and delivered, and has
caused the Administrative Borrower to make the certification and warranties
contained herein to be made, by its duly Authorized Officer this     day of
                    , 200_.

 

WINN-DIXIE STORES, INC., as Administrative Borrower By  

 

Title:  

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B-1

TO

CREDIT AGREEMENT

Form of Standby Letter of Credit Issuance Request

Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

Attention: Portfolio Manager

 

Re: Winn-Dixie Stores, Inc., et al.

Gentlemen and Ladies:

This Standby Letter of Credit Issuance Request is delivered to you pursuant to
Section 2.6 of the Credit Agreement, dated November 21, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida corporation
(“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the signature pages
thereto (together with Winn-Dixie, each a “Borrower” and, collectively, the
“Borrowers”), the various financial institutions and other Persons from time to
time parties thereto (collectively, “Lenders”), and Wachovia Bank, National
Association, as administrative agent and collateral agent (in such capacities,
the “Agent”) for Lenders. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Credit Agreement.

Winn-Dixie, in its capacity as the Administrative Borrower, hereby requests that
on                     , 20     (the “Date of Issuance”), Wachovia Bank,
National Association (in such capacity, “Issuer”) *[issue a Standby Letter of
Credit on                     , 20     in the initial Stated Amount of $
             with a Stated Expiry Date (as defined therein) of
                    , 20    , for the account of **             ] [extend the
Stated Expiry Date (as defined under Irrevocable Letter of Credit
No.             issued on                     , 20    , in the initial Stated
Amount of $             ) to a revised Stated Expiry Date (as defined therein)
of                     , 20    ].

Such requested Standby Letter of Credit is issued to support workers’
compensation obligations or bankers’ acceptances or performance bonds, surety
bonds, appeal bonds, or performance guarantees of Winn-Dixie or any Restricted
Subsidiary, in the ordinary course of business consistent with past practice,
and for no other purpose.

The beneficiary of the requested Standby Letter of Credit will be *
                    , and such Standby Letter of Credit will be in support of **
                    .

Administrative Borrower hereby acknowledges, on behalf of all Borrowers, that,
pursuant to

 

--------------------------------------------------------------------------------

* Insert as appropriate.

** Insert name of applicable Obligor

* Insert name and address of beneficiary.

** Insert description of supported Indebtedness or other obligations and name of
agreement to which it relates.

 

B-1-1



--------------------------------------------------------------------------------

Section 5.2.2 of the Credit Agreement, each of the delivery of this Issuance
Request and the *[issuance] [extension] of the Standby Letter of Credit
requested hereby constitutes a representation and warranty by each Borrower that
on such date of *[issuance] [extension] all statements set forth in
Section 5.2.1 are true and correct in all material respects.

Administrative Borrower agrees, on behalf of all Borrowers, that if, prior to
the time of the ***[issuance] [extension] of the Standby Letter of Credit
requested hereby, any matter certified to herein by them will not be true and
correct at such time as if then made, they will immediately so notify Agent.
Except to the extent, if any, that prior to the time of the issuance or
extension requested hereby, Agent and Issuer shall receive written notice to the
contrary from any Borrower, each matter certified to herein shall be deemed to
be certified at the date of such issuance or extension.

The Administrative Borrower has caused this Issuance Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this      day of                     , 20    .

 

WINN-DIXIE STORES, INC., as Administrative Borrower By:  

 

            Title:

 

--------------------------------------------------------------------------------

*** Complete as appropriate.

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

TO

CREDIT AGREEMENT

Form of Subfacility Letter of Credit Issuance Request

Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

Attention: Portfolio Manager

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This Subfacility Letter of Credit Issuance Request is delivered to you pursuant
to Section 2.6 of the Amended and Restated Credit Agreement, dated November 21,
2006 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida
corporation (“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the
signature pages thereto (together with Winn-Dixie, each a “Borrower” and,
collectively, “Borrowers”), the various financial institutions and other Persons
from time to time parties thereto (collectively, “Lenders”), and Wachovia Bank,
National Association, as administrative agent and collateral agent (in such
capacities, the “Agent”) for Lenders. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Credit Agreement.

Winn-Dixie, in its capacity as the Administrative Borrower, hereby requests that
on                     , 20    (the “Date of Issuance”), Wachovia Bank, National
Association (in such capacity, “Issuer”) *[issue a Subfacility Letter of Credit
on                     , 20    in the initial Stated Amount of $
            with a Stated Expiry Date (as defined therein) of
                    , 20    , for the account of **             ] [extend the
Stated Expiry Date (as defined under Irrevocable Letter of Credit
No.            issued on                     , 20    , in the initial Stated
Amount of $             ) to a revised Stated Expiry Date (as defined therein)
of                     , 20    ].

The beneficiary of the requested Subfacility Letter of Credit will be *
            , and such Subfacility Letter of Credit will be in support of **
                    .

Administrative Borrower hereby acknowledges, on behalf of all Borrowers, that,
pursuant to Section 5.2.2 of the Credit Agreement, each of the delivery of this
Issuance Request and the *[issuance] [extension] of the Subfacility Letter of
Credit requested hereby constitutes a representation and warranty by each
Borrower that on such date of *[issuance] [extension] all statements set forth
in Section 5.2.1 are true and correct in all material respects.

 

--------------------------------------------------------------------------------

* Insert as appropriate.

** Insert name of applicable Obligor

* Insert name and address of beneficiary.

** Insert description of supported Indebtedness or other obligations and name of
agreement to which it relates.





 

B-2-1



--------------------------------------------------------------------------------

Administrative Borrower agrees, on behalf of all Borrowers, that if, prior to
the time of the ***[issuance] [extension] of the Subfacility Letter of Credit
requested hereby, any matter certified to herein by them will not be true and
correct at such time as if then made, they will immediately so notify Agent.
Except to the extent, if any, that prior to the time of the issuance or
extension requested hereby, Agent and Issuer shall receive written notice to the
contrary from any Borrower, each matter certified to herein shall be deemed to
be certified at the date of such issuance or extension.

Administrative Borrower has caused this Issuance Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this     day of                     , 20    .

 

WINN-DIXIE STORES, INC., as Administrative Borrower

By:

 

 

            Title:

 

--------------------------------------------------------------------------------

*** Complete as appropriate.

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

TO

CREDIT AGREEMENT

Form of Continuation/Conversion Notice

Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

Attn: Portfolio Manager

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Amended and Restated Credit Agreement, dated November 21, 2006 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida
corporation (“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the
signature pages thereto (together with Winn-Dixie, each a “Borrower” and,
collectively, “Borrowers”), the various financial institutions and other Persons
from time to time parties thereto (collectively, “Lenders”), and Wachovia Bank,
National Association, as administrative agent and collateral agent (in such
capacities, the “Agent”) for Lenders. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Credit Agreement.

Winn-Dixie, in its capacity as Administrative Borrower, on behalf of
*                    , hereby requests that on                     , 20    ,

 

      1. $            of the currently outstanding principal amount of the
Revolving Loans originally made on                     , 20    

 

      2. and all Revolving Loans currently being maintained as *[Base Rate
Loans] [LIBO Rate Loans],

 

      3. be [converted into] [continued as],

 

      4. ** [LIBO Rate Loans having an Interest Period of [one] [two] [three] or
[six] month(s)] [Base Rate Loans].

The Administrative Borrower, on behalf of all of the Borrowers, hereby:

(a) certifies and warrants that no Default has occurred and is continuing or
will (immediately after giving effect to the continuation or conversion
requested hereby) occur and be continuing; and

 

--------------------------------------------------------------------------------

* Insert name of applicable Borrower.

* Insert appropriate interest rate option.

** The number of months to be inserted with respect to Interest Periods for LIBO
Rate Loans.

 

C-1



--------------------------------------------------------------------------------

(b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, they will immediately so notify Agent.

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby Agent shall receive written notice to the contrary
from any Borrower, each matter certified to herein shall be deemed to be
certified at the date of such continuation or conversion as if then made.

***[The Administrative Borrower agrees, on behalf of all of the Borrowers, to
remit to Agent for the benefit of the Lenders, on the date of such conversion,
an interest payment in the amount of $            pursuant to Section 3.2.3(e)
of the Credit Agreement.]

The Administrative Borrower has caused this Continuation/Conversion Notice to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly Authorized Officer this     day of                     ,
200    .

 

WINN-DIXIE STORES, INC.,

as Administrative Borrower

By  

 

            Title:

 

--------------------------------------------------------------------------------

*** To be inserted upon conversion of Base Rate Loan into a LIBO Rate Loan on a
date other than a Quarterly Payment Date.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

TO

CREDIT AGREEMENT

Form of Compliance Certificate

To: Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This certificate is delivered to you pursuant to Section 7.1.1(c) of the Amended
and Restated Credit Agreement, dated November 21, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida corporation
(“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the signature pages
thereto (together with Winn-Dixie, each a “Borrower” and, collectively, the
“Borrowers”), the various financial institutions and other Persons from time to
time parties thereto (collectively, “Lenders”), and Wachovia Bank, National
Association, as administrative agent and collateral agent (in such capacities,
the “Agent”) for Lenders. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Credit Agreement.

I hereby certify to you pursuant to Section 7.1.1(c) of the Credit Agreement as
follows:

1. I am the duly elected                     of Winn Dixie.

2. I have reviewed the terms of the Credit Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding Fiscal [Quarter] [Year].

3. The review described in Section 2 above did not disclose the existence during
or at the end of such Fiscal [Quarter] [Year] and I have no knowledge of the
existence and continuance on the date hereof, of any condition or event which
constitutes a Default or an Event of Default, except as set forth on Schedule I
attached hereto. Described on Schedule I attached hereto are the exceptions, if
any, to this Section 3 listing, in detail, the nature of the condition or event,
the period during which it has existed and the action which any Borrower or
Guarantor has taken, is taking, or proposes to take with respect to such
condition or event.

4. Attached hereto as Schedule II are the calculations used in determining, as
of the end of such Fiscal [Quarter] [Year] whether Borrowers and Guarantors are
in compliance with the covenants set forth in Section 7.2.4 of the Credit
Agreement for such fiscal period.

5. Attached hereto as Schedule III is a summary of accrued unpaid secured tax
claims payable pursuant to the Plan of Reorganization as of the last day of the
immediately preceding Fiscal Quarter.

 

D-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this day of
                        , 20    .

 

Very truly yours, WINN-DIXIE STORES, INC., as Administrative Borrower on behalf
of all Borrowers By:  

 

            Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

TO

CREDIT AGREEMENT

Form of Lender Assignment Agreement

LENDER ASSIGNMENT AGREEMENT

                    , 200    

To: Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

Attn: Portfolio Manager

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

We refer to Section 10.11.1 of the Amended and Restated Credit Agreement, dated
November 21, 2006, as heretofore amended (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Winn-Dixie Stores, Inc., a Florida corporation (“Winn-Dixie”), certain
subsidiaries of Winn-Dixie listed on the signature pages thereto (together with
Winn-Dixie, each a “Borrower” and, collectively, the “Borrowers”), the various
financial institutions and other Persons from time to time parties thereto (the
“Lenders”), Wachovia Bank, National Association, as administrative agent and
collateral agent (in such capacities, the “Agent”) for the Lenders and Wachovia
Capital Markets, LLC, as sole lead arranger and sole bookrunner. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Credit Agreement.

Effective as of                     , 200     (the “Assignment Date”),
                    (the “Assignor”) irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty (except as expressly set
forth herein), to                     (the “Assignee”), and the Assignee
irrevocably purchases from the Assignor, that portion of the Assignor’s
percentage of Credit Extensions and Revolving [A] [B] Loan Commitments
outstanding under the Credit Agreement (the original Percentages of such Credit
Extensions and Revolving [A] [B] Loan Commitments are on file with Agent) and
all related rights, benefits, obligations, liabilities, and indemnities of the
Assignor under (and in connection with) the Credit Agreement and the other Loan
Documents in an amount equal to $            (the “Assigned Portion”). After
giving effect to the foregoing assignment and delegation, the Assignor’s and
each Assignee’s Percentage for the purposes of the Credit Agreement and each
other Loan Document will be as set forth on the signature pages hereof.

In addition, this agreement constitutes notice to each of you, pursuant to
Section 10.11.1(c) of the Credit Agreement, of the assignment and delegation to
the Assignee of the Assigned Portion of the Revolving [A] [B] Loan Commitments
and Revolving [A] [B] Loans of the Assignor outstanding under the Credit
Agreement as of the Assignment Date.

The Assignee shall pay to the Assignor on the Assignment Date an amount equal to
(a) the purchase price for the Assigned Portion, (b) all accrued and unpaid
interest on the Assigned Portion and (c) all accrued and unpaid fees payable
with respect to the Assigned Portion for any period of time prior to but
excluding the Assignment Date, all as on file with Agent. In any event, the
Assignee is entitled to receive all payments on account of interest, principal
and fees accrued with respect to the Assigned Portion for the period from and
after the Assignment Date.

 

E-1



--------------------------------------------------------------------------------

The Assignee hereby acknowledges and confirms that it has received a copy of the
Credit Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Credit Extensions thereunder. The Assignee
further confirms and agrees that in becoming a Lender and in making its
Revolving [A] [B] Loan Commitments and Revolving [A] [B] Loans under the Credit
Agreement, such actions have and will be made without recourse to, or
representation or warranty by, Agent.

The Assignor represents and warrants that it owns the Assigned Portion free and
clear of any adverse claim, it is legally authorized to enter into and deliver
this agreement and represents that it is the legal and beneficial owner of the
Assigned Portion. Except as set forth in the previous sentence, the Assignor
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made pursuant to or in
connection with this agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this agreement, the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto, including the financial condition of the Borrowers
or any of their Subsidiaries or the performance or observance by any Lender of
any of its obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto. The
Assignee represents and warrants that it is legally authorized to enter into and
deliver this agreement and confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this agreement. In addition, the Assignee
independently and without reliance upon the Assignor, Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, shall continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents and the other
instruments and documents delivered in connection therewith.

Except as otherwise provided in the Credit Agreement, effective as of the
Assignment Date:

(a) the Assignee:

(i) shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a “Lender” and a “Revolving
[A] [B] Loan Lender” under the Credit Agreement and the other Loan Documents as
if it were an original signatory thereto to the extent specified in the second
paragraph hereof and, in any event, expressly makes the appointments and agrees
to the exculpations and indemnifications of Agent and the Issuer provided for in
the Credit Agreement;

(ii) agrees to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents as if it were an original signatory
thereto; and

(b) the Assignor shall be released from its obligations under the Credit
Agreement and the other Loan Documents to the extent specified in the second
paragraph hereof, except for any indemnification obligations under Section 9.1
of the Credit Agreement.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Revolving [A] [B] Loans and Revolving [A] [B] Loan
Commitments and requests Agent to acknowledge receipt of this document:

[As on file with Agent]

 

E-2



--------------------------------------------------------------------------------

(c) Payment Instructions:

[As on file with Agent]

The Assignee agrees (for the benefit of the Assignor, the Borrowers and Agent)
to furnish, if required by Section 4.6 of the Credit Agreement, the applicable
Internal Revenue Service forms or other forms required thereunder no later than
the date of acceptance hereof by Agent. In addition, the Assignee represents and
warrants (for the benefit of the Assignor, the Borrowers and Agent) that, under
applicable law and treaties in effect as of the date hereof, no United States
federal taxes will be required to be withheld by Agent or the Borrowers with
respect to any payments to be made to the Assignee in respect of the Credit
Agreement.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES. This Agreement may be executed by the Assignor
and Assignee in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Lender Assignment Agreement as of the date first written above.

 

Adjusted Assignor Percentage of    Assignee Percentage of Revolving [A] [B] Loan
Commitments and    Revolving [A] [B] Loan Commitments and Revolving [A] [B]
Loans    Revolving [A] [B] Loans [ON FILE WITH AGENT]                %  

[NAME OF ASSIGNOR LENDER],

as Assignor

  


[NAME OF ASSIGNEE LENDER],

as Assignee

By:      By  

 

    Title:          Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent   
[WINN-DIXIE STORES, INC., as Administrative Borrower By:  

--------------------------------------------------------------------------------

   By:  

 

    Title:        Title:]

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

TO

CREDIT AGREEMENT

Form of Borrowing Base Certificate

See attached

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

TO

CREDIT AGREEMENT

Form of Confirmation Order

See attached

 

G-1